Exhibit 10.1

 

EXECUTION VERSION

 

PLAN SUPPORT AGREEMENT

 

This Plan Support Agreement (the “Agreement”) is made and entered into as of
July 22, 2013, by and among (i) SP Special Opportunities, LLC (“SPSO”), (ii) the
other undersigned lenders under the LP Credit Agreement (as defined below),
exclusive of SPSO (each, a “Supporting LP Lender” and, together with SPSO, the
“Plan Sponsors”), (iii) L-Band Acquisition, LLC (the “Stalking Horse Bidder”)
and (iv) solely for the purposes of Section 7.11 hereof, DISH Network
Corporation (“Parent Entity”). The Plan Sponsors, the Stalking Horse Bidder, and
each other person that becomes a party to this Agreement in accordance with the
terms hereof shall be referred to herein individually as a “Party” and
collectively as the “Parties”; provided, however, that the Parent Entity shall
not be deemed a Party for any purposes of any provision hereunder other than
Section 7.11 of this Agreement.  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Plan (as defined herein).

 

RECITALS

 

WHEREAS, on May 14, 2012 (the “Petition Date”), LightSquared Inc. and certain of
its affiliates (collectively, the “Debtors”) filed voluntary petitions for
relief under chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”) with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

 

WHEREAS, the Debtors are operating their businesses as debtors in possession in
jointly administered cases under chapter 11 of the Bankruptcy Code that are
styled as In re LightSquared Inc., et. al., Case No. 12-12080 (SCC) (the
“Chapter 11 Cases”);

 

WHEREAS, on May 18, 2012, the Ontario Superior Court of Justice (Commercial
List) (the “Canadian Court” and the proceeding before the Canadian Court, the
“CCAA Recognition Proceeding”) granted orders under Part IV of the Companies’
Creditors Arrangement Act, R.S.C. 1985, c.C-36 (the “CCAA”) that, among other
things, recognized the Chapter 11 Cases as a “foreign main proceeding” pursuant
to Part IV of the CCAA;

 

WHEREAS, each Plan Sponsor is a holder of a Claim, as defined in section
101(5) of the Bankruptcy Code (each, an “LP Lender Claim”), arising under that
certain Credit Agreement, dated as of October 1, 2010 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “LP Credit
Agreement”), between LightSquared LP, as borrower,  LightSquared, Inc.,
LightSquared Investors Holdings Inc., LightSquared GP Inc. and TMI
Communications Delaware, Limited Partnership, ATC Technologies, LLC,
LightSquared Corp., LightSquared Inc. of Virginia, LightSquared Subsidiary LLC,
SkyTerra Holdings (Canada) Inc. and SkyTerra (Canada) Inc., as guarantors, the
lenders party thereto, UBS AG, Stamford Branch, as administrative agent, 
Wilmington Trust FSB, as collateral trustee, and UBS Securities LLC, as
arranger, syndication agent and documentation agent;

 

WHEREAS, one or more Plan Sponsors may also hold or acquire Claims against or
equity interests in Debtor LightSquared LP and/or its Debtor subsidiaries
(including, without limitation, the Series A Preferred Units issued by
LightSquared LP) other than LP Lender Claims

 

--------------------------------------------------------------------------------


 

(such claims and interests, the “Additional LP Claims and/or Interests” and,
together with the LP Lender Claims, the “Covered Claims and/or Interests”);

 

WHEREAS, the Plan Sponsors have agreed to propose and support exclusively a plan
of reorganization in these Chapter 11 Cases substantially in the form attached
hereto as Exhibit A (as may be amended, supplemented and restated or otherwise
modified from time to time with the approval of the Plan Sponsors, the “Plan”);

 

WHEREAS, the Stalking Horse Bidder has offered, pursuant to the Purchase
Agreement annexed hereto as Exhibit B (the “Stalking Horse Agreement”), to
purchase the Acquired Assets, subject to an auction process as set forth in the
Plan and in accordance with the Bid Procedures (as defined herein); and

 

WHEREAS, in expressing their support for the Agreement and the Plan (pursuant to
the terms and conditions of this Agreement), the Parties do not desire and do
not intend in any way to derogate, diminish or violate, and intend to fully
comply with, the solicitation requirements of applicable securities and
bankruptcy law.

 

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants, and agreements set forth herein and for other good and valuable
consideration, the Parties agree as follows:

 

Section 1.                                          Commitments of the Parties
Under this Agreement.

 

1.1          Plan Sponsors’ Commitments.

 

(a)           As consideration for the Stalking Horse Bidder entering into this
Agreement and the Stalking Horse Agreement, so long as this Agreement shall not
have been terminated in accordance with Section 6 hereof, each Plan Sponsor
agrees that, by having executed and become party to this Agreement, it:

 

(1)                                 Shall, collectively with the other Plan
Sponsors, file with the Bankruptcy Court the Plan and a related disclosure
statement (the “Disclosure Statement”), on July 23, 2013;

 

(2)                                 Shall, collectively with the other Plan
Sponsors, file with the Bankruptcy Court, motions for approval of the Bid
Procedures and the Disclosure Statement, on or before 12:00 p.m. (Eastern time)
on July 29, 2013;

 

(3)                                 Shall use commercially reasonable efforts to
obtain confirmation of, and consummate, the Plan;

 

(4)                                 Shall use commercially reasonable efforts to
achieve each of the milestones set forth in Exhibit C attached hereto (the
“Milestones”);

 

(5)                                 Shall, after entry of the Disclosure
Statement Order and the solicitation of votes on the Plan in accordance
therewith, vote all Covered Claims and/or

 

2

--------------------------------------------------------------------------------


 

Interests held by such Plan Sponsor to accept the Plan, provided, that the Plan
and Disclosure Statement, including any amendments, supplements, changes and
modifications thereto, shall be in form and substance satisfactory to the Plan
Sponsors;

 

(6)                                 Shall not directly or indirectly seek,
solicit, support, or vote in favor of any other plan, sale, proposal, or offer
of dissolution, winding up, liquidation, reorganization, merger, or
restructuring of the Debtors other than the Plan (each, an “Alternative Plan”);

 

(7)                                 Shall not directly or indirectly (a) engage
in, continue, or otherwise participate in any negotiations regarding any
Alternative Plan, (b) enter into a letter of intent, memorandum of
understanding, agreement in principle, or other agreement relating to any
Alternative Plan or (c) withhold, withdraw, qualify, or modify its approval or
recommendation of this Agreement or the Plan, the Disclosure Statement, the
Stalking Horse Agreement or the Bid Procedures;

 

(8)                                 Shall not directly or indirectly object to
or otherwise commence any proceeding opposing any of the terms of the Plan or
the Disclosure Statement; provided, that nothing contained herein shall limit
the ability of any Plan Sponsor to consult with the Debtors, to appear and be
heard, or to file objections, concerning any matter arising in the Chapter 11
Cases, so long as such consultation, appearance or objection is not inconsistent
with (i) such Plan Sponsor’s obligations under this Agreement or (ii) the terms
of the Plan and the other transactions contemplated by and in accordance with
this Agreement and the Plan;

 

(9)                                 Shall not, directly or indirectly, commence
any proceeding or prosecute, join in, or otherwise support any action to oppose
or object to entry of the Disclosure Statement Order, the order of the
Bankruptcy Court approving the Bid Procedures, which shall be in form and
substance acceptable to the Plan Sponsors and the Stalking Horse Bidder (the
“Bid Procedures Order”), or the Confirmation Order (as defined below) or the
entry of any order by the Canadian Court in the CCAA Recognition Proceeding
recognizing any of the foregoing orders;

 

(10)                          Shall not, directly or indirectly, encourage any
other entity to object to, delay, impede, appeal, or take any other action,
directly or indirectly, to interfere with entry of the Disclosure Statement
Order, the Bid Procedures Order or the Confirmation Order, or the entry of any
order by the Canadian Court in the CCAA Recognition Proceeding recognizing any
of the foregoing orders; and

 

(11)                          Shall not, directly or indirectly, take any action
that is inconsistent with this Agreement or the Plan, or that would unreasonably
delay beyond the

 

3

--------------------------------------------------------------------------------


 

date of any Milestone the approval of the Disclosure Statement or the
confirmation and consummation of the Plan.

 

(b)           Nothing in this Agreement shall impair, prohibit, limit or
restrict the rights of any Supporting LP Lender in connection with (i) the
auction process to be conducted pursuant to the bid procedures related to the LP
Sale set forth in Exhibit D attached hereto (the “Bid Procedures”), as approved
by the Bankruptcy Court pursuant to the Bid Procedures Order, (ii) the Order
Further Extending LightSquared’s Exclusive Periods to File a Plan of
Reorganization and Solicit Acceptances Thereof [Docket No. 522], entered by the
Bankruptcy Court on February 13, 2013, (iii) soliciting Potential Bidders (as
defined in the Bid Procedures), or engaging in discussions and negotiations with
Potential Bidders; or (iv) selecting the Successful Bidder (as defined in the
Bid Procedures).

 

1.2          Stalking Horse Bidder’s Commitments.

 

As consideration for the Plan Sponsors entering into this Agreement, so long as
this Agreement shall not have been terminated in accordance with Section 6
hereof, the Stalking Horse Bidder agrees that, by having executed and become
party to this Agreement, it:

 

(a)                                 Shall use commercially reasonable efforts to
effectuate and consummate the transactions contemplated by this Agreement, the
Plan and the Stalking Horse Agreement;

 

(b)                                 Shall use commercially reasonable efforts to
obtain the Confirmation Order;

 

(c)                                  Shall not directly or indirectly seek,
solicit, support, or vote in favor of any Alternative Plan;

 

(d)                                 Shall not directly or indirectly (a) engage
in, continue, or otherwise participate in any negotiations regarding any
Alternative Plan, (b) enter into a letter of intent, memorandum of
understanding, agreement in principle, or other agreement relating to any
Alternative Plan, or (c) withhold, withdraw, qualify, or modify its approval or
recommendation of this Agreement, the Plan, the Disclosure Statement, the
Stalking Horse Agreement or the Bid Procedures;

 

(e)                                  Shall not encourage any other entity to
object to, delay, impede, appeal, or take any other action, directly or
indirectly, to interfere with entry of the Disclosure Statement Order or, after
approval thereof, the Confirmation Order;

 

(f)                                   Shall not withdraw its offer made pursuant
to the Stalking Horse Agreement;

 

(g)                                  Shall not take any action that is
inconsistent with this Agreement, the Plan or the Stalking Horse Agreement, or
that would unreasonably delay beyond the date of any Milestone the approval of
the Disclosure Statement or the confirmation and consummation of the Plan; and

 

4

--------------------------------------------------------------------------------


 

(h)                                 Shall, in the event it acquires any Covered
Claims and/or Interests, vote all Covered Claims and/or Interests it holds to
accept the Plan when solicited pursuant to the Disclosure Statement Order.

 

1.3          Transfer of Claims and Interests.

 

Until the termination of this Agreement pursuant to the terms hereof, no Party
shall (a) sell, transfer, assign, pledge, grant a participation interest in, or
otherwise dispose of, directly or indirectly, its right, title, or interest in
respect of any of its Covered Claims and/or Interests, in whole or in part,
(b) grant any proxies, deposit any of its Covered Claims and/or Interests into a
voting trust, or enter into a voting agreement with respect to any such claim or
interest, or (c) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of its Covered Claims
and/or Interests, whether any such transaction described in clause (a), (b) or
(c) above is to be settled by delivery of Covered Claims and/or Interests, in
cash or otherwise (collectively, the actions described in clauses (a), (b) and
(c), a “Transfer”), unless such Transfer is to a Party or any other entity that
first agrees in writing to be bound by the terms of this Agreement by executing
and delivering to the other Parties transferee acknowledgments substantially in
the form attached hereto as Exhibit E (the “Transferee Acknowledgment”) and is
capable of fulfilling its obligations under this Agreement, as reasonably
determined by the other Parties.  Copies of all Transferee Acknowledgements
shall be served on all Parties in accordance with Section 7.14 hereof.  Any
transferee shall be deemed to make all of the representations and warranties of
a Plan Sponsor set forth in Section 2 of this Agreement.  Upon compliance with
the foregoing, the transferor (other than in the case of the Stalking Horse
Bidder) shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of such transferred rights and
obligations.  Any Transfer made in violation of this Section 1.3 shall be deemed
null and void and of no force or effect, regardless of any prior notice provided
to the Parties hereunder (it being understood that the putative transferor shall
continue to be bound by the terms and conditions set forth in this Agreement).

 

1.4          Further Acquisition of Claims and Interests.

 

This Agreement shall in no way be construed to preclude any Plan Sponsor or any
of its affiliates (as defined in section 101(2) of the Bankruptcy Code) from
acquiring additional Covered Claims and/or Interests following its execution of
this Agreement.  Any such Covered Claims and/or Interests acquired by a Plan
Sponsor shall automatically be deemed to be subject to the terms of this
Agreement, and such acquiring Plan Sponsor shall promptly (and, in no event,
later than two (2) business days) inform the other Plan Sponsors of such
acquisition

 

1.5          Further Negotiation of Stalking Horse Agreement.

 

Each of the Parties acknowledges that, as of the date hereof, the Stalking Horse
Agreement will be subject to further negotiation.  If at any time, based on
diligence or otherwise, the Stalking Horse Bidder determines, in its sole
discretion, that it will be unwilling or unable to enter into a final form of
the Stalking Horse Agreement containing terms and conditions acceptable to it,
it shall promptly, but in no event later than one (1) business day after making
such determination, notify each of the Plan Sponsors of such determination in
accordance with

 

5

--------------------------------------------------------------------------------


 

Section 7.14 hereof.  Upon receiving such notification, notwithstanding anything
to the contrary herein (including Section 1.1(a)(6) hereof), the Plan Sponsors
shall be permitted to engage in negotiations regarding an Alternative Plan with
any party, including, without limitation, the Debtors and/or their affiliates.

 

Section 2.                                          Representations and
Warranties of the Plan Sponsors.

 

Each Plan Sponsor hereby severally but not jointly represents and warrants that,
as of the date hereof:

 

(a)                                 Authority.  (i) Such Plan Sponsor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all the requisite corporate,
partnership or other power and authority to execute, deliver and perform its
obligations under this Agreement, and to consummate the transactions
contemplated herein; and (ii) the execution, delivery and performance by such
Plan Sponsor of this Agreement and the consummation of the transactions
contemplated herein have been duly authorized by all necessary action
(corporate, partnership or otherwise) on the part of such Plan Sponsor and no
other proceedings on the part of such Plan Sponsor are necessary to authorize
and approve this Agreement or any of the transactions contemplated herein.

 

(b)                                 Validity.  This Agreement has been duly
executed and delivered by such Plan Sponsor and constitutes the legal, valid and
binding agreement of such Plan Sponsor, enforceable against such Plan Sponsor in
accordance with its terms.

 

(c)                                  No Conflict.  The execution, delivery and
performance by such Plan Sponsor (when such performance is due) of this
Agreement does not and shall not (i) violate any provision of law, rule or
regulation applicable to it or, in the case of an entity, any of its
subsidiaries or its or their certificates of incorporation or bylaws or other
organizational documents, or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it, or, applicable, any of its
subsidiaries is a party.

 

(d)                                 Authorization of Governmental Authorities
and Creditors.  No action by (including any authorization, consent or approval),
in respect of, or filing with, any governmental authority is required for, or in
connection with, the valid and lawful authorization, execution, delivery and
performance by such Plan Sponsor of this Agreement.

 

(e)                                  No Reliance.  Such Plan Sponsor (i) is a
sophisticated party with respect to the subject matter of this Agreement,
(ii) has been represented and advised by legal counsel in connection with this
Agreement, (iii) has adequate information concerning the matters that are the
subject of this Agreement and (iv) has independently and without reliance upon
the Stalking Horse Bidder or any officer, employee, agent or representative
thereof, and based on such information as such Plan Sponsor has deemed
appropriate, made its own analysis and decision to enter

 

6

--------------------------------------------------------------------------------


 

into this Agreement, and such Plan Sponsor acknowledges that it has entered into
this Agreement voluntarily and of its own choice and not under coercion or
duress.

 

(f)                                   Title.  Such Plan Sponsor is the
beneficial owner of, or the nominee for beneficial holders of, the Covered
Claims and/or Interests in the aggregate principal amount or face amount (as
applicable) set forth below such Plan Sponsor’s name on the signature
page hereof (and in the case of a nominee, it has due and proper authorization
to act on behalf of, and to bind, the beneficial owner of such Covered Claims
and/or Interests).  Such Plan Sponsor’s interest in Covered Claims and/or
Interests is free and clear of any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal or
other limitation on disposition or encumbrances of any kind, that would
adversely affect in any way such Plan Sponsor’s performance of its obligations
contained in this Agreement at the time such obligations are required to be
performed.

 

Section 3.                                          Representations and
Warranties of the Stalking Horse Bidder.

 

The Stalking Horse Bidder hereby represents and warrants that, as of the date
hereof:

 

(a)                                 Authority.  The Stalking Horse Bidder
(i) has the power and authority to execute, deliver and perform its obligations
under this Agreement, and to consummate the transactions contemplated herein and
(ii) the execution, delivery and performance by the Stalking Horse Bidder under
this Agreement and the consummation of the transactions contemplated herein have
been duly authorized by all necessary action on the part of the Stalking Horse
Bidder.

 

(b)                                 Validity.  This Agreement has been duly
executed and delivered by the Stalking Horse Bidder and constitutes the legal,
valid and binding agreement of the Stalking Horse Bidder, enforceable against
the Stalking Horse Bidder in accordance with its terms.

 

(c)                                  No Conflict.  The execution, delivery and
performance by the Stalking Horse Bidder (when such performance is due) of this
Agreement does not and shall not (i) violate any provision of law, rule or
regulation applicable to it or, in the case of an entity, any of its
subsidiaries or its or their certificates of incorporation or bylaws or other
organizational documents, or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under its
certificate of incorporation or by-laws (or other organizational documents).

 

(d)                                 Authorization of Governmental Authorities. 
No action by (including any authorization, consent or approval), in respect of,
or filing with, any governmental authority is required for, or in connection
with, the valid and lawful authorization, execution, delivery and performance by
the Stalking Horse Bidder of this Agreement.

 

(e)                                  No Reliance.  The Stalking Horse Bidder
(i) is a sophisticated party with respect to the matters that are the subject of
this Agreement, (ii) has had the opportunity

 

7

--------------------------------------------------------------------------------


 

to be represented and advised by legal counsel in connection with this
Agreement, (iii) has adequate information concerning the matters that are the
subject of this Agreement and (iv) has independently and without reliance upon
the Plan Sponsors, and based on such information as the Stalking Horse Bidder
has deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that the Stalking Horse Bidder has relied upon the Plan
Sponsors’ express representations, warranties and covenants in this Agreement,
which it enters, or as to which it acknowledges and agrees, voluntarily and of
its own choice and not under coercion or duress.

 

(f)                                   Financial Capability.  The Stalking Horse
Bidder (i) has, as of the date of this Agreement, and will have on the Funding
Date (as defined in the Stalking Horse Agreement) access to sufficient funds
available to pay the Purchase Price and any expenses incurred by the Stalking
Horse Bidder in connection with the Sale, and (ii) has as of the date of this
Agreement and will have on the Funding Date the resources and capabilities
(financial or otherwise) to perform its obligations under the Stalking Horse
Agreement.

 

(g)                                  No Claim or Interest.  As of the date
hereof, the Stalking Horse Bidder does not hold any claim against, or interest
in, any of the Debtors.

 

Section 4.                                          No Waiver of Participation
and Preservation of Rights.

 

Except as expressly provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair, or restrict the
ability of each of the Plan Sponsors to protect and preserve its rights,
remedies, and interests, including, but not limited to, its claims against or
interests in any of the Debtors, any liens or security interests it may have in
any assets of any of the Debtors, or its full participation in the Chapter 11
Cases so long as such actions are not inconsistent with the Plan Sponsor’s
obligations hereunder.  Without limiting the foregoing sentence in any way, if
the transactions contemplated by this Agreement or otherwise set forth in the
Plan are not consummated as provided herein or therein, if this Agreement is
terminated for any reason, the Parties each fully reserve any and all of their
respective rights, remedies and interests.

 

Section 5.                                          Acknowledgement.

 

THIS AGREEMENT, THE PLAN, THE STALKING HORSE AGREEMENT, AND THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN, ARE THE PRODUCT OF NEGOTIATIONS BETWEEN THE
PARTIES AND THEIR RESPECTIVE REPRESENTATIVES.  EACH PARTY HEREBY ACKNOWLEDGES
THAT THIS AGREEMENT IS NOT AND SHALL NOT BE DEEMED TO BE A SOLICITATION OF VOTES
FOR THE ACCEPTANCE OF A CHAPTER 11 PLAN FOR THE PURPOSES OF SECTIONS 1125 AND
1126 OF THE BANKRUPTCY CODE OR OTHERWISE.  THE PLAN SPONSORS WILL NOT SOLICIT
ACCEPTANCES OF THE PLAN FROM HOLDERS OF COVERED CLAIMS AND/OR INTERESTS (OR ANY
OTHER PERSON OR ENTITY) UNTIL SUCH HOLDERS (OR ANY OTHER PERSON OR ENTITY) HAVE
BEEN PROVIDED WITH A COPY OF A DISCLOSURE STATEMENT APPROVED BY THE

 

8

--------------------------------------------------------------------------------


 

BANKRUPTCY COURT.  EACH PARTY FURTHER ACKNOWLEDGES THAT NO SECURITIES OF ANY
DEBTOR ARE BEING OFFERED OR SOLD HEREBY AND THAT THIS AGREEMENT DOES NOT
CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY ANY SECURITIES
OF ANY DEBTOR.  NOTWITHSTANDING THE FOREGOING PROVISIONS, NOTHING IN THIS
AGREEMENT SHALL REQUIRE ANY PARTY TO TAKE ANY ACTION PROHIBITED BY THE
BANKRUPTCY CODE, THE SECURITIES ACT OF 1933 (AS AMENDED), THE SECURITIES
EXCHANGE ACT OF 1934 (AS AMENDED), ANY RULE OR REGULATIONS PROMULGATED
THEREUNDER, OR BY ANY OTHER APPLICABLE LAW OR REGULATION OR BY AN ORDER OR
DIRECTION OF ANY COURT OR ANY STATE OR FEDERAL GOVERNMENTAL AUTHORITY.

 

Section 6.                                          Termination.

 

6.1          Termination Events.

 

This Agreement may be terminated:

 

(a)                                 immediately upon the written agreement of
all the Parties to terminate this Agreement;

 

(b)                                 by any Party, solely as to such party,
immediately upon the failure of the third Milestone set forth on Exhibit C to be
satisfied;

 

(c)                                  by any Party, solely as to such Party,
immediately following the occurrence of any event described in clause (1) or
(2) below:

 

(1)                           any of the Chapter 11 Cases relating to a Debtor
that owns material assets to be purchased pursuant to the Stalking Horse
Agreement is dismissed or converted to a case under Chapter 7 of the Bankruptcy
Code; or

 

(2)                           the Confirmation Order is vacated pursuant to
Section 11.4 of the Plan;

 

(d)                                 by any Supporting LP Lender, upon three
(3) business days written notice to each of the other Parties following the
occurrence of any event described in clause (1) or (2) below:

 

(1)                                 the Plan has not been consummated by
December 31, 2013 and the holders of LP Lender Claims shall not have received
their Plan Consideration; or

 

(2)                                 there has been a material breach of any
representation, warranty or covenant contained in this Agreement by SPSO or the
Stalking Horse Bidder.

 

(e)                                  by SPSO, upon three (3) business days
written notice to each of the other Parties following the occurrence of a
material breach of any representation, warranty or covenant contained in this
Agreement by any of the Supporting LP Lenders.

 

9

--------------------------------------------------------------------------------


 

(f)                                   by the Stalking Horse Bidder, upon three
(3) business days written notice to each of the other Parties following the
occurrence of any event described in clause (1), (2), (3), (4) or (5) below:

 

(1)                           a Milestone has not been met;

 

(2)                           there has been a material breach of any
representation, warranty or covenant contained in this Agreement by any of the
Supporting LP Lenders;

 

(3)                           consummation of the transactions contemplated by
the Stalking Horse Agreement has become legally impossible as the result of an
event or occurrence specified in Section 8.1(b) of the Stalking Horse Agreement;

 

(4)                           the Plan Sponsors have withdrawn the Plan or
publicly announced their intention not to support the Plan or provided written
notice to the Stalking Horse Bidder of their intention to do so; or

 

(5)                           any court has entered a final, non-appealable
judgment or order declaring this Agreement or any material portion hereof to be
unenforceable.

 

The provisions of this Section 6.1 are intended solely for the Parties;
provided, however, that no Party to this Agreement may seek to terminate this
Agreement based upon a material breach or a failure of a condition (if any) in
this Agreement arising out of its own actions or omissions.  Any such
termination (or partial termination) of this Agreement shall not restrict the
Parties’ rights and remedies for any breach of this Agreement by any Party,
including, but not limited to, the reservation of rights set forth in Section 4
hereof, and the right of specific performance set forth in Section 7.11.

 

Further, notwithstanding anything to the contrary contained in this Agreement,
to the extent any Debtor or any of Harbinger Capital Partners LLC or its
affiliates (“Harbinger Parties”) takes or has taken any action or failed to take
any action that (a) may result in a condition set forth in this Agreement or the
Stalking Horse Agreement to not be satisfied or (b) may give rise to a
termination right pursuant to Section 6.1 hereof or under the Stalking Horse
Agreement (as the case may be, a “Debtor/Harbinger Impediment”), then the
Parties shall prepare and file with the Bankruptcy Court a joint motion (“Motion
to Compel”), in form and substance reasonably satisfactory to each Party, to
remedy a Debtor/Harbinger Impediment, and each Party shall support any other
Parties’ request that such Motion to Compel be heard by the Bankruptcy Court on
an expedited basis.  In the event that a Motion to Compel is filed by the
Parties in accordance with this paragraph, no Party shall terminate this
Agreement or the Stalking Horse Agreement until the Bankruptcy Court enters an
order with respect to the Motion to Compel, and if the Bankruptcy Court grants
the Motion to Compel, this Agreement and/or the Stalking Horse Agreement may not
be terminated based on the Debtor/Harbinger Impediment that was the subject of
the Motion to Compel; provided, however, that notwithstanding the foregoing,
nothing herein shall be deemed to modify or otherwise affect the right of the
Stalking Horse Bidder to terminate this Agreement in accordance with
Section 6.1(f)(1) hereof.

 

10

--------------------------------------------------------------------------------


 

6.2                               Effects of Termination.

 

In the event this Agreement is terminated (or is terminated with respect to any
Party), the Parties hereto (or the Parties with respect to which this Agreement
has been terminated, as applicable) shall not have any continuing liability or
obligation under this Agreement and each Party (or each Party with respect to
which this Agreement has been terminated, as applicable) shall have all the
rights and remedies available to it under applicable law; provided, however,
that no such termination shall relieve any Party from liability for its breach
or non-performance of its obligations hereunder prior to the date of
termination.

 

Section 7.                                          Miscellaneous Terms.

 

7.1                               Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors, assigns, heirs, transferees, executors,
administrators, and representatives, in each case solely as such parties are
permitted under this Agreement.  The agreements, representations, warranties,
covenants, and obligations of each Party contained in this Agreement are, in all
respects, several, but not joint.

 

7.2                               Assignment.

 

No rights or obligations of any Party under this Agreement may be assigned or
transferred to any other entity except as provided in Section 1.3 hereof.

 

7.3                               Further Assurances.

 

The Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements and
understandings of the Parties, whether the same occurs before or after the date
of this Agreement.

 

7.4                               Headings.

 

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit, or aid in the construction or interpretation of any term or provision
hereof.  References to sections, unless otherwise indicated, are references to
sections of this Agreement.

 

7.5                               Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISION WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

By execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees that the Bankruptcy Court shall have
exclusive

 

11

--------------------------------------------------------------------------------


 

jurisdiction of all matters arising out of or in connection with this Agreement,
and waives any objection it may have to venue or the convenience of the forum.

 

7.6                               Incorporation of Exhibits.

 

The Plan, the Stalking Horse Agreement, the Milestones, the Bid Procedures, and
the Transferee Acknowledgement (collectively, the “Exhibits”) are expressly
incorporated herein by reference and are made part of this Agreement. 
References to “the Agreement,” “this Agreement,” “herein” or “hereof” include
this Agreement and each of the Exhibits.

 

7.7                               Entire Agreement.

 

This Agreement (including, for the avoidance of doubt, the Exhibits) constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, representations,
warranties, and understandings of the Parties, whether oral, written, or
implied, as to the subject matter hereof; provided, however, that any
confidentiality agreement or waivers executed by any Party shall survive this
Agreement and shall remain in full force and effect in accordance with its
terms.

 

7.8                               Interpretation.

 

This Agreement is the product of negotiation by and among the Parties.  Any
Party enforcing or interpreting this Agreement shall interpret it in a neutral
manner.  There shall be no presumption concerning whether to interpret this
Agreement for or against any Party by reason of that Party having drafted this
Agreement, or any portion thereof, or caused it or any portion thereof to be
drafted.  To the extent there is any conflict between the terms of this
Agreement and the terms of the Exhibits, the terms and conditions as set forth
in this Agreement shall govern.

 

7.9                               Amendment and Waiver.

 

Except as otherwise specifically provided herein, this Agreement may not be
modified, waived, amended, or supplemented unless such modification, waiver,
amendment, or supplement is in writing and has been signed by each of the
Parties.  No waiver of any of the provisions of this Agreement shall be deemed
to constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall any waiver be deemed a continuing waiver (unless such waiver
expressly provides otherwise).

 

7.10                        Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
Agreement.  The signatures of all of the Parties need not appear on the same
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile or electronic mail shall be effective as delivery of a manually
executed signature page of this Agreement.

 

12

--------------------------------------------------------------------------------


 

7.11                        Remedies.

 

(a)                                 Each Party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy and without the
necessity of posting a bond.  NO PARTY (OR ITS AFFILIATES OR REPRESENTATIVES)
SHALL, UNDER ANY CIRCUMSTANCE, BE LIABLE TO ANY OTHER  PARTY (OR ITS AFFILIATES
OR REPRESENTATIVES) FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR
PUNITIVE DAMAGES CLAIMED BY SUCH OTHER PARTY UNDER THE TERMS OF OR DUE TO ANY
BREACH OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE OR
INCOME, DAMAGES BASED ON ANY MULTIPLIER OF PROFITS OR OTHER VALUATION METRIC,
COST OF CAPITAL, DIMINUTION OF VALUE OR LOSS OF BUSINESS REPUTATION OR
OPPORTUNITY.

 

(b)                                 If any Plan Sponsor breaches any obligation,
term or provision of this Agreement, (i) such Party shall not be liable for
money damages, and (ii) each non-breaching Party shall be entitled solely to
specific performance and injunctive or other equitable relief as a remedy for
any such breach.

 

(c)                                  To the extent the Bankruptcy Court
determines, by a final nonappealable order, that the Stalking Horse Bidder is
liable to another Party for a breach of this Agreement and that such Party is
entitled to money damages from the Stalking Horse Bidder for such breach, Parent
Entity and the Stalking Horse Bidder shall be  jointly and severally liable for
such money damages.

 

7.12                        No Admissions.

 

This Agreement shall in no event be construed as or be deemed to be evidence of
an admission or concession on the part of any Party of any claim or fault or
liability or damages whatsoever.  Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims or defenses which it has asserted or could assert.  No Party shall have,
by reason of this Agreement, a fiduciary relationship in respect of any other
Party or any person or entity, and nothing in this Agreement, expressed or
implied, is intended to or shall be so construed as to impose upon any Party any
obligations in respect of this Agreement except as expressly set forth herein. 
This Agreement (including all Exhibits hereto) is part of a proposed settlement
of a dispute among the Parties.  Pursuant to Federal Rule of Evidence 408 and
any applicable state rules of evidence, this Agreement (including all Exhibits
hereto) and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding involving enforcement of the
terms of this Agreement.

 

7.13                        Consideration.

 

Each Party hereby acknowledges that no consideration, other than that
specifically described herein or the Plan, shall be due or paid to any Plan
Sponsor for its agreement to file the

 

13

--------------------------------------------------------------------------------


 

Plan with the Bankruptcy Court or to vote to accept the Plan in accordance with
the terms and conditions of this Agreement, other than the Plan Sponsors’
representations, warranties and agreement to use commercially reasonable efforts
to seek to effectuate and consummate the Plan.

 

7.14                        Notices.

 

All notices hereunder (including copies of Transferee Acknowledgments in
accordance with Section 1.3 of this Agreement) shall be deemed given if in
writing and hand-delivered or sent by courier, by registered or certified mail
(return receipt requested), or by electronic mail to the following addresses (or
at such other addresses as shall be specified by like notice):

 

(a)                                 if to SPSO or the Stalking Horse Bidder, to:
Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, Attn:
Rachel C. Strickland (rstrickland@willkie.com); and

 

(b)                                 if to any other Party, including a
transferee thereof, to: (i) White & Case LLP, Southeast Financial Center, 200
South Biscayne Boulevard, Suite 4900, Miami, Florida 33131, Attn.: Thomas E.
Lauria (tlauria@miami.whitecase.com), and (ii) White & Case LLP, 1155 Avenue of
the Americas, New York, New York 10036, Attn.: Glenn Kurtz
(gkurtz@whitecase.com).

 

Any notice given by hand-delivery, courier, mail, or electronic mail shall be
effective when received.

 

7.15                        Consents and Other Actions By the Plan Sponsors.

 

To the extent any provision of this Agreement or the Plan contemplates the
provision of consent or other actions by the Plan Sponsors, such consent shall
only be provided and/or such actions shall only be taken if supported by
(a) SPSO and (b) Supporting LP Lenders holding over 50% in principal amount of
the aggregate principal amount of LP Lender Claims held by the Supporting LP
Lenders.

 

7.16                        Third Party Beneficiaries.

 

This Agreement shall be solely for the benefit of the Parties hereto (or any
other party that may become a party to this Agreement pursuant to Section 1.3 or
Section 1.4 of this Agreement) and no other person or entity shall be a
third-party beneficiary hereof.

 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

 

DISH NETWORK CORPORATION, AS MANAGING MEMBER OF L-BAND ACQUISITION, LLC, as
Stalking Horse Bidder

 

 

 

By:

 

 

Name:

R. Stanton Dodge

 

Title:

Executive Vice President, General Counsel and Secretary

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

 

DISH NETWORK CORPORATION, as Parent Entity, solely for the purposes of
Section 7.11

 

 

 

By:

 

 

Name:

R. Stanton Dodge

 

Title:

Executive Vice President, General Counsel and Secretary

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

 

SP SPECIAL OPPORTUNITIES HOLDINGS, LLC, AS MANAGING MEMBER OF SP SPECIAL
OPPORTUNITIES, LLC

 

 

 

By:

 

 

Name:

Charles Ergen

 

Title:

Managing Member

 

 

 

 

 

 

 

Holder of $824,323,097.83 in outstanding principal amount of LP Lender Claims

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

 

SUPPORTING LP LENDERS:

 

 

 

CAPITAL RESEARCH AND MANAGEMENT COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Holder of $331,180,992.57 in outstanding principal amount of LP Lender Claims

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

 

CYRUS CAPITAL PARTNERS, L.P., IN ITS CAPACITY AS INVESTMENT MANAGER TO CERTAIN
FUNDS THAT ARE SUPPORTING LP LENDERS

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Holder of $134,496,193.66 in outstanding principal amount of LP Lender Claims

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

 

INTERMARKET CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Holder of $19,606,166.68 in outstanding principal amount of LP Lender Claims

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Holder of $37,000,000.00 in outstanding principal amount of LP Lender Claims

 

Signature Page to Plan Support Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN

 

--------------------------------------------------------------------------------


 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

)

 

In re:

)

Chapter 11

 

)

 

LIGHTSQUARED, INC., et al.,

)

Case No. 12-12080 (SCC)

 

)

 

 

)

Jointly Administered

Debtors.(1)

)

 

 

)

 

 

JOINT CHAPTER 11 PLAN FOR LIGHTSQUARED LP,
ATC TECHNOLOGIES, LLC, LIGHTSQUARED CORP., LIGHTSQUARED INC. OF VIRGINIA,
LIGHTSQUARED SUBSIDIARY LLC, LIGHTSQUARED FINANCE CO., LIGHTSQUARED NETWORK LLC,
LIGHTSQUARED BERMUDA LTD., SKYTERRA HOLDINGS (CANADA) INC., AND SKYTERRA
(CANADA) INC., PROPOSED
BY THE AD HOC SECURED GROUP OF LIGHTSQUARED LP LENDERS

 

Nothing contained herein shall constitute an offer, acceptance or a legally
binding obligation of the Debtors or any other party in interest and this Plan
is subject to approval of the Bankruptcy Court and other customary conditions. 
This Plan is not an offer with respect to any securities.  This is not a
solicitation of acceptances or rejections of the Plan.  Acceptances or
rejections with respect to this Plan may not be solicited until a disclosure
statement has been approved by the United States Bankruptcy Court for the
Southern District of New York. Such a solicitation will only be made in
compliance with applicable provisions of securities and/or bankruptcy laws.

 

Dated:

New York, New York

 

 

July 23, 2013

 

 

 

 

WHITE & CASE LLP

 

1155 Avenue of the Americas

 

New York, New York 10036

 

(212) 819-8200

 

Counsel for the Ad Hoc Secured Group of LightSquared LP Lenders

 

--------------------------------------------------------------------------------

(1)  The debtors in these chapter 11 cases, along with the last four digits of
each debtor’s federal or foreign tax or registration identification number, are:
LightSquared Inc. (8845), LightSquared Investors Holdings Inc. (0984), One Dot
Four Corp. (8806), One Dot Six Corp. (8763), SkyTerra Rollup LLC (N/A), SkyTerra
Rollup Sub LLC (N/A), SkyTerra Investors LLC (N/A), TMI Communications Delaware,
Limited Partnership (4456), LightSquared GP Inc. (6190), LightSquared LP (3801),
ATC Technologies, LLC (3432), LightSquared Corp. (1361), LightSquared Finance
Co. (6962), LightSquared Network LLC (1750), LightSquared Inc. of Virginia
(9725), LightSquared Subsidiary LLC (9821), Lightsquared Bermuda Ltd. (7247),
SkyTerra Holdings (Canada) Inc. (0631), SkyTerra (Canada) Inc. (0629) and One
Dot Six TVCC Corp. (0040).

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1.

Definitions

1

1.2.

Interpretation; Application of Definitions and Rules of Construction

1

1.3.

Appendices and Plan Documents

2

 

 

 

ARTICLE II. RESOLUTION OF CERTAIN INTER-DEBTOR ISSUES

2

 

 

 

2.1.

Substantive Consolidation of the LP Debtors for Purposes of Voting, Confirmation
and Distribution

2

2.2.

Inc. Entity General Unsecured Claims

3

 

 

 

ARTICLE III. PROVISIONS FOR TREATMENT OF UNCLASSIFIED CLAIMS

3

 

 

 

3.1.

Unclassified Claims

3

3.2.

Treatment of Administrative Claims

3

3.3.

Treatment of Fee Claims

5

3.4.

Treatment of U.S. Trustee Fees

5

3.5.

Treatment of Priority Tax Claims

5

 

 

 

ARTICLE IV. CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

6

 

 

 

4.1.

Classification/Impairment of Claims and Equity Interests

6

4.2.

Separate Classification of Other LP Secured Claims

6

 

 

 

ARTICLE V. TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

6

 

 

 

5.1.

Class 1 — Priority Non-Tax Claims

6

5.2.

Class 2 — Other LP Secured Claims

7

5.3.

Class 3 — LP Facility Secured Claims

7

5.4.

Class 4 — General LP Unsecured Claims

8

5.5.

Class 5 — LP Preferred Unit Interests

8

5.6.

Class 6 — LP Common Equity Interests

9

 

 

 

ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN

9

 

 

 

6.1.

Classes of Claims Deemed to Accept the Plan

9

6.2.

Class Acceptance Requirement

9

6.3.

Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or “Cramdown”

9

6.4.

Elimination of Vacant Classes

9

6.5.

Voting Classes; Deemed Acceptance by Non-Voting Classes

10

 

 

 

ARTICLE VII. MEANS FOR IMPLEMENTATION OF THE PLAN

10

 

 

 

7.1.

Plan Funding

10

7.2.

The LP Sale

10

7.3.

Distribution Account

11

7.4.

Cancellation of Credit Agreements, Existing Securities and Agreements

11

7.5.

Comprehensive Settlement of Claims and Controversies

12

 

i

--------------------------------------------------------------------------------


 

7.6.

Continued Corporate Existence and Vesting of Assets

12

7.7.

Existing Officers; Existing Boards

13

7.8.

Corporate Governance

13

7.9.

Wind Down of the LP Debtors and Their Estates

13

7.10.

Power and Authority of the Existing Boards

14

7.11.

Assumed Liabilities

15

7.12.

Cancellation of Certain Existing Security Interests

15

7.13.

Corporate Action

15

7.14.

Intercompany Equity Interests

16

 

 

 

ARTICLE VIII. PLAN DISTRIBUTION PROVISIONS

16

 

 

 

8.1.

The Disbursing Agent

16

8.2.

Postpetition Interest

16

8.3.

Timing of Plan Distributions

17

8.4.

Distribution Record Date

17

8.5.

Address for Delivery of Plan Distributions/Unclaimed Plan Distributions

17

8.6.

Time Bar to Cash Payments

18

8.7.

No Distribution in Excess of Amount of Allowed Claim

18

8.8.

Setoffs and Recoupments

18

8.9.

Fractional Cents and De Minimis Distributions

19

8.10.

Manner of Payment Under the Plan

19

8.11.

Requirement to Give a Bond or Surety

19

8.12.

Withholding and Reporting Requirements

19

8.13.

Cooperation with Disbursing Agent

20

 

 

 

ARTICLE IX. PROCEDURES FOR RESOLVING DISPUTED CLAIMS

20

 

 

 

9.1.

Objections to Claims

20

9.2.

Amendment to Claims

20

9.3.

Settlement of Claims and Causes of Action

20

9.4.

Estimation of Claims

21

9.5.

Disputed Claims Reserves

21

9.6.

No Recourse

23

 

 

 

ARTICLE X. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

23

 

 

 

10.1.

General Treatment

23

10.2.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

24

10.3.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

25

10.4.

Compensation and Benefit Programs

26

10.5.

Post-Petition Contracts and Leases

26

 

 

 

ARTICLE XI. CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE OCCURRENCE
OF THE EFFECTIVE DATE

27

 

 

 

11.1.

Conditions Precedent to Confirmation

27

11.2.

Conditions Precedent to the Occurrence of the Effective Date

27

11.3.

Waiver of Conditions

27

11.4.

Effect of Non-Occurrence of the Effective Date

28

 

ii

--------------------------------------------------------------------------------


 

 

 

ARTICLE XII. RETENTION OF JURISDICTION

28

 

 

 

ARTICLE XIII. MISCELLANEOUS PROVISIONS

30

 

 

 

13.1.

Releases

30

13.2.

Exculpation and Limitation of Liability

32

13.3.

Injunctions

32

13.4.

Substantial Consummation

33

13.5.

Satisfaction of Claims

33

13.6.

Special Provisions Regarding Insured Claims

33

13.7.

Third Party Agreements; Subordination

34

13.8.

Status Reports

34

13.9.

Notices

34

13.10.

Headings

35

13.11.

Governing Law

35

13.12.

Section 1125(e) of the Bankruptcy Code

35

13.13.

Inconsistency

36

13.14.

Avoidance and Recovery Actions

36

13.15.

Expedited Determination

36

13.16.

Exemption from Transfer Taxes

36

13.17.

Notice of Entry of Confirmation Order and Relevant Dates

36

13.18.

Termination of Professionals

36

13.19.

Interest and Attorneys’ Fees

37

13.20.

Amendments

37

13.21.

Revocation or Withdrawal of this Plan

37

13.22.

No Successor Liability

38

13.23.

Allocation of Plan Distributions Between Principal and Interest

38

13.24.

Compliance with Tax Requirements

38

13.25.

Rates

38

13.26.

Binding Effect

38

13.27.

Successors and Assigns

39

13.28.

Time

39

13.29.

Severability

39

13.30.

Reservation of Rights

39

 

EXHIBITS

 

Exhibit A - Glossary of Defined Terms

 

SCHEDULES

 

Schedule 1 — Plan Sponsors

 

iii

--------------------------------------------------------------------------------


 

INTRODUCTION

 

The Plan Sponsors, certain holders of LP Facility Secured Claims who are members
of the Ad Hoc LP Secured Group, hereby propose the following joint chapter 11
plan for the resolution of the Claims against and Equity Interests in
LightSquared LP, ATC Technologies, LLC, LightSquared Corp., LightSquared Inc. of
Virginia, LightSquared Subsidiary LLC, LightSquared Finance Co., LightSquared
Network LLC, LightSquared Bermuda Ltd., SkyTerra Holdings (Canada) Inc., and
SkyTerra (Canada) Inc., certain of the debtors and debtors in possession in the
above-captioned cases.

 

Reference is made to the Disclosure Statement, including the exhibits, schedules
and supplements thereto, for a discussion of the Debtors’ history, business,
properties and operations, risk factors, a summary and analysis of this Plan,
and certain related matters including, among other things, certain tax matters
and the consideration to be issued and/or distributed under this Plan.  Subject
to certain restrictions and requirements set forth in section 1127 of the
Bankruptcy Code, Bankruptcy Rule 3019, and Sections 13.20 and 13.21 of this
Plan, the Plan Sponsors reserve the right to alter, amend, modify, revoke or
withdraw this Plan prior to its substantial consummation.

 

The only Persons that are entitled to vote on this Plan are the holders of LP
Facility Secured Claims, General LP Unsecured Claims, LP Preferred Unit
Interests and LP Common Equity Interests.  Such Persons are encouraged to read
in their entirety the Plan, the Disclosure Statement, their respective exhibits
and schedules, and all other materials approved by the Bankruptcy Court in
connection with solicitation of this Plan before voting to accept or reject the
Plan.

 

ARTICLE I.
DEFINITIONS AND INTERPRETATION

 

1.1.                            Definitions

 

The capitalized terms used herein shall have the respective meanings set forth
in the Glossary of Defined Terms attached hereto as Exhibit “A” (such meanings
to be equally applicable to both the singular and plural).

 

1.2.                            Interpretation; Application of Definitions and
Rules of Construction

 

Unless otherwise specified, all section or exhibit references in this Plan are
to the respective section in, or exhibit to, this Plan.  The words “herein,”
“hereof,” “hereto,” “hereunder,” and other words of similar import refer to this
Plan as a whole and not to any particular section, subsection, or clause
contained therein.  Whenever from the context it is appropriate, each term,
whether stated in the singular or the plural, will include both the singular and
the plural.  Any term that is not otherwise defined herein, but that is used in
the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning given to
that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.  Except
for the rules of construction contained in section 102(5) of the Bankruptcy
Code, which shall not apply, the rules of construction contained in section 102
of the Bankruptcy Code shall apply to the construction of the Plan.  Any
reference in this Plan to a contract, instrument, release, indenture, or other
agreement or documents being in a

 

--------------------------------------------------------------------------------


 

particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions, and any reference in this Plan to an existing document or exhibit
filed or to be filed means such document or exhibit as it may have been or may
be amended, modified, or supplemented.  Subject to the provisions of any
contract, certificates or articles of incorporation, by-laws, instruments,
releases, or other agreements or documents entered into in connection with this
Plan, the rights and obligations arising under this Plan shall be governed by,
and construed and enforced in accordance with, federal law, including the
Bankruptcy Code and Bankruptcy Rules.  The captions and headings in this Plan
are for convenience of reference only and shall not limit or otherwise affect
the provisions hereof.  Any reference to an entity as a holder of a Claim or
Equity Interest includes that entity’s successors and assigns.  In the event of
any ambiguity or conflict between the Plan and the Disclosure Statement, the
provisions of the Plan shall govern.

 

1.3.                            Appendices and Plan Documents

 

All exhibits, supplements, appendices, and schedules to the Plan are
incorporated into the Plan by this reference and are a part of the Plan as if
set forth in full herein.  All Plan Documents shall be filed with the Bankruptcy
Court as part of the Plan Supplement not less than five (5) calendar days prior
to the Voting Deadline; provided, however, that any Plan Document that is or may
be subject to confidentiality provisions or otherwise contain confidential or
proprietary information may be filed in redacted form or under seal.

 

Holders of Claims and Equity Interests may obtain a copy of the Plan, once
filed, at https://www.kccllc.net/LightSquared or by written request sent to the
following address:

 

LightSquared LP Ballot Processing Center

c/o Kurtzman Carson Consultants LLC

2335 Alaska Avenue

El Segundo, CA 90245

 

ARTICLE II.
RESOLUTION OF CERTAIN INTER-DEBTOR ISSUES

 

2.1.                            Substantive Consolidation of the LP Debtors for
Purposes of Voting, Confirmation and Distribution

 

This Plan provides for substantive consolidation of the LP Debtors’ Estates, but
solely for purposes of voting, confirmation, and making distributions to the
holders of Allowed Claims and Allowed Equity Interests under the Plan. 
Notwithstanding anything herein to the contrary, the LP Debtors shall not be
merged or consolidated and shall maintain their pre-Effective Date corporate
structure.  On the Effective Date: (i) all guarantees by any LP Debtor of the
payment, performance or collection by another LP Debtor with respect to Claims
against such second LP Debtor, and all Claims based on such guarantees, shall be
deemed eliminated, cancelled, released and of no further force and effect;
(ii) any obligation of any LP Debtor and all guarantees by another LP Debtor
with respect to Claims of the first LP Debtor shall be treated as a single
obligation; (iii) each Claim against any LP Debtor shall be deemed to be against
the consolidated LP Debtors and shall be deemed a single Claim against, and a
single obligation of, the consolidated LP Debtors; and (iv) all Intercompany
Claims shall be deemed eliminated as a

 

2

--------------------------------------------------------------------------------


 

result of the substantive consolidation of the LP Debtors, and therefore holders
thereof shall not be entitled to vote on the Plan, or receive any Plan
Distributions or other allocations of value under the Plan.  Except as set forth
in this Section 2.1, such substantive consolidation shall not (other than for
purposes related to the Plan) (x) affect the legal and corporate structure of
the LP Debtors or (y) affect any obligations under any leases or contracts
assumed in the Plan or otherwise after the Petition Date.

 

2.2.                            Inc. Entity General Unsecured Claims

 

On or before the Inc. Entity General Unsecured Claims Bar Date, any Inc. Entity
that asserts an Inc. Entity General Unsecured Claim against any of the LP
Debtors shall file a proof of such Claim with the Claims Agent by hand delivery,
overnight courier, or first class mail to LightSquared Claims Processing Center,
c/o Kurtzman Carson Consultants LLC, 2335 Alaska Avenue, El Segundo, CA 90254,
and serve a copy of such proof of Claim on the Plan Sponsors.  Any timely filed
Allowed Inc. Entity General Unsecured Claim shall receive the treatment set
forth in Class 4 — General LP Unsecured Claims, unless otherwise ordered by the
Bankruptcy Court.

 

ARTICLE III.
PROVISIONS FOR TREATMENT OF UNCLASSIFIED CLAIMS

 

3.1.                            Unclassified Claims

 

As provided by section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Fee Claims, U.S. Trustee Fees and Priority Tax Claims against the LP Debtors
shall not be classified under the Plan, and shall instead be treated separately
as unclassified Claims on the terms set forth in this Article III.  Holders of
such Claims are not entitled to vote on this Plan.

 

3.2.                            Treatment of Administrative Claims

 

(a)                                 Time for Filing Administrative Claims

 

Each holder of an Administrative Claim, other than (i) a Fee Claim, (ii) a
liability incurred and payable in the ordinary course of business by any LP
Debtor (and not past due), (iii) an Administrative Claim that has become an
Allowed Claim on or before the Effective Date, or (iv) any claim by the Stalking
Horse Bidder for payment of the Break-Up Fee or Expense Reimbursement under the
Stalking Horse Agreement must file with the Bankruptcy Court and serve on
(a) the LP Debtors, (b) the Office of the U.S. Trustee, and (c) the Plan
Sponsors notice of such Administrative Claim within thirty (30) days after
service of the Notice of Effective Date.  Such notice of Administrative Claim
must include, at a minimum, (i) the name of the holder of the Administrative
Claim, (ii) the amount of the Administrative Claim, and (iii) a detailed
description of the basis for the Administrative Claim.  Failure to file and
serve such notice timely and properly shall result in the Administrative Claim
being forever barred and discharged.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Allowance of Administrative Claims

 

An Administrative Claim with respect to which notice has been properly filed and
served pursuant to Section 3.2(a) of this Plan shall become an Allowed
Administrative Claim if no objection is filed within thirty (30) days after the
later of (i) the Effective Date, (ii) the date of service of the applicable
notice of Administrative Claim, or (iii) such later date as may be (a) agreed to
by the holder of such Administrative Claim or (b) approved by the Bankruptcy
Court on motion of a party in interest, without notice or a hearing.  If an
objection is filed within such thirty (30) day period (or any extension thereof)
and is not otherwise resolved, the Administrative Claim shall become an Allowed
Administrative Claim only to the extent allowed by Final Order.  For the
avoidance of doubt, any claim by the Stalking Horse Bidder for the Break-Up Fee
or Expense Reimbursement shall be deemed an Allowed Administrative Expense Claim
in accordance with the Bid Procedures Order, and the Stalking Horse Bidder shall
not be required to file any notice of Administrative Claim in accordance with
Section 3.2(a) of this Plan or any other proof of claim or administrative
expense in respect of any claim for the Break-Up Fee or Expense Reimbursement.

 

(c)                                  Payment of Allowed Administrative Claims

 

On the Plan Distribution Date, each holder of an Allowed Administrative Claim
shall receive, (i) the amount of such holder’s Allowed Administrative Claim in
one payment of Plan Consideration in the form of Cash (to the extent not
previously paid by the LP Debtors) or (ii) such other treatment as may be agreed
upon in writing by (a) the LP Debtors (or, if after the Effective Date, the
Disbursing Agent), and (b) such holder; provided, that such treatment shall not
provide a recovery to such holder having a present value as of the Effective
Date in excess of such holder’s Allowed Administrative Claim; provided, further,
that an Administrative Claim representing a liability incurred in the ordinary
course of business of any of the LP Debtors may be paid by the respective LP
Debtor (or, if after the Effective Date, the Disbursing Agent), as applicable,
in the ordinary course of business; provided, further, that the Break-Up Fee and
Expense Reimbursement shall be paid in accordance with the terms of the Stalking
Horse Agreement and Bid Procedures Order; and provided, further, that any
Allowed Administrative Claim accrued or incurred prior to the Effective Date,
but not paid on or prior to the Effective Date, shall be paid from the reserve
established pursuant to Section 9.5(b) of this Plan (and, to the extent that
amounts deposited in the reserve established pursuant to Section 9.5(b) of this
Plan are insufficient to pay such Allowed Administrative Claim, the LP Debtors
may withdraw Cash from the Wind Down Reserve to pay such Allowed Administrative
Claim).

 

(d)                                 Ad Hoc LP Secured Group Fee Claims and Plan
Sponsor Fee Claims

 

In the case of the Ad Hoc LP Secured Group Fee Claims and Plan Sponsor Fee
Claims, such Ad Hoc LP Secured Group Fee Claims and Plan Sponsor Fee Claims will
be paid in full in Plan Consideration in the form of Cash on the Effective Date
for all reasonable fees and expenses incurred up to the Effective Date (to the
extent not previously paid), subject to the LP Debtors’ prior receipt of
invoices and reasonable documentation in connection therewith and without the
requirement to file a Fee Application with the Bankruptcy Court.  In the event
that the LP Debtors dispute all or a portion of the Ad Hoc LP Secured Group Fee
Claims or Plan Sponsor Fee Claims, the LP Debtors shall pay the undisputed
amount of such Ad Hoc LP Secured Group Fee Claims or Plan Sponsor Fee Claims (as
applicable), and segregate the

 

4

--------------------------------------------------------------------------------


 

remaining portion of such Ad Hoc LP Secured Group Fee Claims or Plan Sponsor Fee
Claims (as applicable) until such dispute is resolved by the parties or by the
Bankruptcy Court.

 

3.3.                            Treatment of Fee Claims

 

(a)                                 Time for Filing Fee Claims

 

Each Professional Person who holds or asserts a Fee Claim against the LP Debtors
shall be required to file with the Bankruptcy Court, and serve on all parties
required to receive notice, a final Fee Application within forty (40) days after
the Effective Date or such other date as may be fixed by the Bankruptcy Code. 
The failure to timely file and serve such final Fee Application shall result in
the Fee Claim being forever barred and discharged.

 

(b)                                 Allowance of Fee Claims

 

A Fee Claim in respect of which a Fee Application has been properly filed and
served pursuant to Section 3.3(a) of this Plan shall become an Allowed Fee Claim
only to the extent allowed by Final Order.

 

(c)                                  Treatment of Fee Claims

 

Each holder of an Allowed Fee Claim shall receive, in full satisfaction of such
Allowed Fee Claim, (i) on the date such Fee Claim becomes an Allowed Fee Claim,
or as soon thereafter as is practicable, Plan Consideration in the form of Cash
in an amount equal to such Allowed Fee Claim (less any amounts previously paid
on account of such Fee Claim by the LP Debtors) or (ii) such other treatment as
may be agreed to by such holder of an Allowed Fee Claim; provided, that such
treatment shall not provide a recovery to such holder having a present value as
of the Effective Date in excess of such holder’s Allowed Fee Claim; provided,
further, that any Allowed Fee Claim accrued or incurred prior to the Effective
Date, but not paid on or prior to the Effective Date, shall be paid from the
reserve established pursuant to Section 9.5(b) of this Plan (and, to the extent
that amounts deposited in the reserve established pursuant to Section 9.5(b) of
this Plan are insufficient to pay such Allowed Fee Claim, the LP Debtors may
withdraw Cash from the Wind Down Reserve to pay such Allowed Fee Claim).

 

3.4.                            Treatment of U.S. Trustee Fees

 

The Disbursing Agent, on behalf of each of the LP Debtors, shall pay all
outstanding U.S. Trustee Fees of such LP Debtor on an ongoing basis on the later
of: (i) the Effective Date; and (ii) the date such U.S. Trustee Fees become due,
until such time as a final decree is entered closing the applicable Chapter 11
Case or the applicable Chapter 11 Case is converted or dismissed, or the
Bankruptcy Court orders otherwise.  Any deadline for filing Administrative
Claims shall not apply to U.S. Trustee Fees.

 

3.5.                            Treatment of Priority Tax Claims

 

Each holder of an Allowed Priority Tax Claim shall receive, in full satisfaction
of such Allowed Priority Tax Claim:  (a) Plan Consideration in the form of Cash
in the amount of such Allowed Priority Tax Claim (to the extent not previously
paid by the LP Debtors) on the later of

 

5

--------------------------------------------------------------------------------


 

(i) the applicable Plan Distribution Date and (ii) as soon as practicable after
such Priority Tax Claim becomes an Allowed Priority Tax Claim or (b) such other
treatment as may be agreed to by such holder of an Allowed Priority Tax Claim;
provided, that such treatment shall not provide a recovery to such holder having
a present value as of the Effective Date in excess of such holder’s Allowed
Priority Tax Claim.

 

ARTICLE IV.
CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

 

4.1.                            Classification/Impairment of Claims and Equity
Interests

 

The following table designates the Classes of Claims and Equity Interests, and
specifies which Classes are: (i) impaired or unimpaired by this Plan;
(ii) entitled to vote to accept or reject this Plan in accordance with section
1126 of the Bankruptcy Code; and (iii) deemed to accept this Plan pursuant to
section 1126(f) of the Bankruptcy Code.

 

Class

 

Designation

 

Impairment

 

Entitled to Vote

Class 1

 

Priority Non-Tax Claims

 

No

 

No (deemed to accept)

Class 2

 

Other LP Secured Claims

 

No

 

No (deemed to accept)

Class 3

 

LP Facility Secured Claims

 

Yes

 

Yes

Class 4

 

General LP Unsecured Claims

 

Yes

 

Yes

Class 5

 

LP Preferred Unit Interests

 

Yes

 

Yes

Class 6

 

LP Common Equity Interests

 

Yes

 

Yes

 

4.2.                            Separate Classification of Other LP Secured
Claims

 

Other LP Secured Claims have been classified together for each LP Debtor solely
for purposes of describing treatment under the Plan.  Each Other LP Secured
Claim, to the extent secured by a Lien on Collateral different than that
securing any other Other LP Secured Claim, shall be treated as being in a
separate sub-Class for the purpose of receiving Plan Distributions.

 

ARTICLE V.
TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

 

5.1.                            Class 1 — Priority Non-Tax Claims

 

(a)                                 Treatment: The legal, equitable and
contractual rights of the holders of Priority Non-Tax Claims are unaltered by
this Plan.  Except to the extent that a holder of an Allowed Priority Non-Tax
Claim agrees to different treatment, on the applicable Plan Distribution Date,
each holder of an Allowed Priority Non-Tax Claim shall receive Plan
Consideration in the form of Cash in an amount equal to such Allowed Claim.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Voting: The Priority Non-Tax Claims are not
impaired Claims.  In
accordance with section 1126(f) of the Bankruptcy Code, the holders of Priority
Non-Tax Claims are conclusively presumed to accept this Plan and are not
entitled to vote to accept or reject the Plan, and the votes of such holders
will not be solicited with respect to such Allowed Priority Non-Tax Claims.

 

5.2.                            Class 2 — Other LP Secured Claims

 

(a)                                 Treatment: The legal, equitable and
contractual rights of the holders of Other LP Secured Claims are unaltered by
this Plan.  Except to the extent that a holder of an Allowed Other LP Secured
Claim agrees to different treatment, on the applicable Plan Distribution Date,
each holder of an Allowed Other LP Secured Claim shall receive, at the election
of the Plan Sponsors or Disbursing Agent, as applicable: (i) Plan Consideration
in the form of Cash in an amount equal to such Allowed Other LP Secured Claim;
or (ii) such other treatment that will render the Other LP Secured Claim
unimpaired pursuant to section 1124 of the Bankruptcy Code.  Each holder of an
Allowed Other LP Secured Claim shall retain the Liens securing its Allowed Other
LP Secured Claim as of the Effective Date until (A) full and final payment of
such Allowed Other LP Secured Claim is made as provided herein or (B) the
Collateral securing such Liens is sold and such Liens shall attach to the
respective proceeds of such sale to the extent attributable to such Collateral
and with the same validity, priority, force and effect. Upon the full payment or
other satisfaction of such Claims in accordance with the Plan, the Liens
securing such Allowed Other LP Secured Claim shall be deemed released,
terminated and extinguished, in each case without further notice to or order of
the Bankruptcy Court, act or action under applicable law, regulation, order or
rule or the vote, consent, authorization or approval of any Person.

 

(b)                                 Voting: The Other LP Secured Claims are not
impaired Claims. In accordance with section 1126(f) of the Bankruptcy Code, the
holders of Other LP Secured Claims are conclusively presumed to accept this Plan
and are not entitled to vote to accept or reject the Plan, and the votes of such
holders will not be solicited with respect to such Allowed Other LP Secured
Claims.

 

(c)                                  Deficiency Claims: To the extent that the
value of the Collateral securing each Other LP Secured Claim is less than the
allowed amount of such Other LP Secured Claim, the undersecured portion of such
Allowed Claim shall be treated for all purposes under this Plan as an Allowed
General LP Unsecured Claim and shall be classified as a General LP Unsecured
Claim.

 

5.3.                            Class 3 — LP Facility Secured Claims

 

(a)                                 Allowance:  On the Effective Date, the LP
Facility Secured Claims shall be Allowed Claims.

 

(b)                                 Treatment:  In full satisfaction,
settlement, release and discharge of, and in exchange for, LP Facility Secured
Claims, and except to the extent that a holder of an Allowed LP Facility Secured
Claim agrees to less favorable treatment, each holder of an LP Facility Secured
Claim shall receive, on the Effective Date, its Pro Rata Share of Plan
Consideration remaining after (A) payment in full of Unclassified Claims
pursuant to Article III, (B) payment

 

7

--------------------------------------------------------------------------------


 

in full of Priority Non-Tax Claims and Other LP Secured Claims pursuant to
Sections 5.1 and 5.2 of this Plan, respectively, and (C) payment of the General
LP Unsecured Claims Distribution; provided, that, in the event that the Stalking
Horse Bid is selected as the Successful Bid and the Effective Date occurs, the
Plan Consideration distributed to the holders of Allowed LP Facility Secured
Claims, in full satisfaction, settlement, release and discharge of, and in
exchange for, such Claims, shall equal $2,102,000,000 in the aggregate; and
provided, further, in no event, shall any distribution to a holder of an Allowed
LP Facility Secured Claim pursuant to this Section 5.3(b) be in excess of 100%
of the amount of such holder’s Allowed LP Facility Secured Claim.

 

(c)                                  Voting:  The LP Facility Secured Claims are
impaired Claims.  Holders of such Claims are entitled to vote to accept or
reject the Plan, and the votes of such holders will be solicited with respect to
such LP Facility Secured Claims.

 

5.4.                            Class 4 — General LP Unsecured Claims

 

(a)                                 Treatment: In complete and final
satisfaction, settlement, release, and discharge of, and in exchange for,
General LP Unsecured Claims, and except to the extent that a holder of an
Allowed General LP Unsecured Claim agrees to less favorable treatment, on the
applicable Plan Distribution Date, each holder of an Allowed General LP
Unsecured Claim shall receive such holder’s Pro Rata Share of (A) the General LP
Unsecured Claims Distribution, and (B) to the extent Allowed General LP
Unsecured Claims exceed the General LP Unsecured Claims Distribution, Plan
Consideration remaining, if any, after payment in full of all Allowed LP
Facility Secured Claims and Allowed Other LP Secured Claims; provided, in no
event shall such distribution(s) be in excess of 100% of the amount of its
Allowed General LP Unsecured Claim.

 

(b)                                 Voting:  The General LP Unsecured Claims are
impaired Claims.  Holders of such Claims are entitled to vote to accept or
reject the Plan, and the votes of such holders will be solicited with respect to
such General LP Unsecured Claims.

 

5.5.                            Class 5 — LP Preferred Unit Interests

 

(a)                                 Treatment:  In complete and final
satisfaction, settlement, release, and discharge of, and in exchange for, LP
Preferred Unit Interests, on the Effective Date, the LP Preferred Unit Interests
shall be cancelled and, except to the extent that a holder of an Allowed LP
Preferred Unit Interest agrees to less favorable treatment, on the applicable
Plan Distribution Date, each holder of a LP Preferred Unit Interest shall
receive its Pro Rata Share of Plan Consideration remaining, if any, after
payment in full of the Allowed General LP Unsecured Claims, including the amount
(if any) of the General LP Unsecured Claims Distribution in excess of all
Allowed General LP Unsecured Claims; provided, in no event shall such
distribution(s) be in excess of 100% of the amount of its Allowed LP Preferred
Unit Interest.

 

(b)                                 Voting:  The LP Preferred Unit Interests are
impaired Equity Interests.  Holders of such Equity Interests are entitled to
vote to accept or reject the Plan, and the votes of such holders will be
solicited with respect to such LP Preferred Unit Interests.

 

8

--------------------------------------------------------------------------------


 

5.6.                            Class 6 — LP Common Equity Interests

 

(a)                                 Treatment:  In complete and final
satisfaction, settlement, release, and discharge of, and in exchange for, LP
Common Equity Interests, on the Effective Date, LP Common Equity Interests shall
be cancelled (except as set forth in Section 7.14 of this Plan) and, on the
applicable Plan Distribution Date, each holder of an LP Common Equity Interest
shall receive its Pro Rata Share of the Plan Consideration remaining, if any,
after payment in full of the LP Preferred Unit Interests.

 

(b)                                 Voting:  The LP Common Equity Interests are
impaired Equity Interests.  Holders of such Equity Interests are entitled to
vote to accept or reject the Plan, and the votes of such holders will be
solicited with respect to such LP Common Equity Interests.

 

ARTICLE VI.
ACCEPTANCE OR REJECTION OF THE PLAN

 

6.1.                            Classes of Claims Deemed to Accept the Plan

 

Class 1 — Priority Non-Tax Claims and Class 2 — Other LP Secured Claims are
unimpaired under the Plan and are therefore deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code.

 

6.2.                            Class Acceptance Requirement

 

A Class of Claims shall have accepted the Plan if it is accepted by the holders
of at least two-thirds (2/3) in amount and more than one-half (1/2) in number of
the Allowed Claims in such Class that have voted on the Plan.  A Class of Equity
Interests shall have accepted the Plan if it is accepted by holders of at least
two-thirds (2/3) in amount of the Equity Interests in such Class that actually
vote on the Plan.

 

6.3.                            Confirmation Pursuant to Section 1129(b) of the
Bankruptcy Code or “Cramdown”

 

If all applicable requirements for confirmation of the Plan are met as set forth
in section 1129(a) of the Bankruptcy Code, except subsection (8) thereof, the
Plan shall be treated as a request that the Bankruptcy Court confirm the Plan in
accordance with section 1129(b) of the Bankruptcy Code, notwithstanding the
failure to satisfy the requirements of section 1129(a)(8), on the basis that the
Plan is fair and equitable and does not discriminate unfairly with respect to
each Class of Claims or Equity Interests that is impaired under, and has not
accepted, the Plan.

 

6.4.                            Elimination of Vacant Classes

 

Any Class of Claims that does not have a holder of an Allowed Claim or a Claim
temporarily allowed by the Bankruptcy Court as of the date of the Confirmation
Hearing shall be deemed eliminated from the Plan for purposes of voting to
accept or reject the Plan and for purposes of determining acceptance or
rejection of the Plan by such Class pursuant to section 1129(a)(8) of the
Bankruptcy Code.

 

9

--------------------------------------------------------------------------------


 

6.5.                            Voting Classes; Deemed Acceptance by Non-Voting
Classes

 

If a Class contains Claims or Equity Interests eligible to vote and no holders
of Claims or Equity Interests eligible to vote in such Class vote to accept or
reject the Plan, the Plan shall be deemed accepted by the holders of such Claims
or Equity Interests in such Class.

 

ARTICLE VII.
MEANS FOR IMPLEMENTATION OF THE PLAN

 

7.1.                            Plan Funding

 

Plan Distributions shall be made from Plan Consideration (which excludes, for
the avoidance of doubt, Cash in the Wind Down Reserve) as of the Effective
Date.  Such Plan Consideration shall be used (i) first, to satisfy Allowed
Administrative Claims, Allowed Fee Claims, U.S. Trustee Fees, Allowed Priority
Tax Claims, Allowed Priority Non-Tax Claims and Allowed Other LP Secured Claims
in Cash (or, with respect to Other LP Secured Claims, as otherwise permitted
under Section 5.2 of this Plan); (ii) second, to fund the General LP Unsecured
Claims Distribution in Cash; and (iii) third, to satisfy the LP Debtors’ other
obligations with regards to payment of Allowed Claims and Allowed Equity
Interests under this Plan, in accordance with the terms hereof.  The issuance or
delivery of any Plan Distributions that are securities shall be exempt from
registration under applicable securities laws pursuant to section 1145(a) of the
Bankruptcy Code.

 

On the Effective Date, Cash from the LP Sale Proceeds in an amount equal to
$[            ](2) million, or such other amount as may be (a) mutually agreed
by the Plan Sponsors and the LP Debtors or (b) ordered by the Bankruptcy Court,
shall be deposited in a segregated account to be held by the LP Debtors (the
“Wind Down Reserve”), which proceeds shall be used to provide funding for
reasonable expenses incurred or accrued by the LP Debtors on or after the
Effective Date that are directly related to the Wind Down, including, without
limitation, professional fees and expenses incurred by the LP Debtors in
connection therewith.  To the extent that amounts deposited in the Wind Down
Reserve are insufficient to pay such expenses, the LP Debtors may withdraw Cash
from the Disputed Claims Reserves established under Section 9.5 of this Plan, in
an amount not to exceed $1,000,000.  For the avoidance of doubt, Purchaser shall
not be responsible for the payment of any expenses associated with the Wind Down
in the event that the Wind Down Reserve is insufficient to pay such expenses.

 

7.2.                            The LP Sale

 

The Confirmation Order shall approve a sale of the Acquired Assets under
sections 105(a), 1123(a)(5), 1123(b)(4), 1129(b)(2)(A), 1141, 1142(b), 1145 and
1146(a) of the Bankruptcy Code pursuant to a sale process under the terms and
conditions of the Asset Purchase Agreement and the Bid Procedures Order free and
clear of any Claims, Liens, interests, or encumbrances.  The LP Sale Proceeds
shall include a Cash component in an amount sufficient for the Disbursing Agent
to make all Plan Distributions required to be in the form of Cash, and for the
LP Debtors to fund the Wind Down Reserve and Disputed Claims Reserves, and to
pay all amounts due to be paid to the Stalking Horse Bidder pursuant to the
terms of the Bid

 

--------------------------------------------------------------------------------

(2)  To be inserted prior to solicitation.

 

10

--------------------------------------------------------------------------------


 

Procedures Order in the event the Stalking Horse Bidder is not the Purchaser,
including the Break-Up Fee and Expense Reimbursement.  Upon entry of the
Confirmation Order, the LP Debtors shall be (a) authorized to, among other
things, sell, assume, assign and/or transfer the Acquired Assets, subject to
applicable law and the terms and conditions of the Asset Purchase Agreement
(including, without limitation, receipt of the Specified Regulatory Approvals to
the extent applicable), and take any and all actions necessary to consummate the
LP Sale; and (b) authorized and directed to execute the Asset Purchase Agreement
(to the extent not executed as of the Confirmation Date).  Actions necessary to
consummate the LP Sale may include, among others, (a) the execution and delivery
of appropriate instruments of transfer, assignment, assumption or delegation of
any Asset, property, rights, liability, duty or obligation on terms consistent
with the terms of the Asset Purchase Agreement and the Plan and having such
other terms to which the LP Debtors and the Purchaser may agree and (b) all
other actions that are necessary and appropriate in connection with such
transactions, including making such filings or recordings that may be required
by or appropriate under applicable state law.  Nothing in the Plan or
Confirmation Order authorizes the transfer or assignment of the Acquired Assets
to the Purchaser without the Purchaser’s compliance with applicable
non-bankruptcy laws regarding the transfer, assignment, or ownership of such
Assets.

 

7.3.                            Distribution Account

 

The Distribution Account shall be established to receive on the Effective Date
the Plan Consideration, which shall vest in the Distribution Account on the
Effective Date free and clear of any and all claims, encumbrances, or interests
in accordance with section 1141 of the Bankruptcy Code, but subject to the
rights of holders of Claims and Equity Interests to obtain the distributions
provided for in this Plan.  Upon the distribution of all Plan Consideration in
the Distribution Account, the Distribution Account shall be extinguished.  Upon
the transfer of the Plan Consideration into the Distribution Account, the LP
Debtors and the Purchaser will have no interest in, or with respect to, the Plan
Consideration in the Distribution Account, except as otherwise provided herein.

 

7.4.                            Cancellation of Credit Agreements, Existing
Securities and Agreements

 

Except for the purpose of evidencing a right to distribution under this Plan,
and except as otherwise set forth herein, on the Effective Date all agreements,
instruments, and other documents evidencing any Claim or Equity Interest and any
rights of any holder in respect thereof, shall be deemed cancelled, discharged
and of no force or effect.  Notwithstanding the foregoing, the applicable
provisions of the LP Facility Credit Documents shall continue in effect solely
for the purposes of permitting the LP Facility Agent and/or the Disbursing Agent
to make distributions pursuant to this Plan on account of Allowed LP Facility
Secured Claims and to effectuate any charging Liens permitted under the LP
Facility Credit Agreement, and to assert any rights the holders of LP Facility
Secured Claims may have with respect to any guaranty of such LP Facility Secured
Claims by a Person other than an LP Debtor.  Except as otherwise set forth
herein, the holders of or parties to such cancelled instruments, securities and
other documentation will have no rights arising from or relating to such
instruments, securities and other documentation or the cancellation thereof,
except the rights provided for pursuant to the Plan.  Except as provided
pursuant to this Plan, the LP Facility Agent and its agents, successors

 

11

--------------------------------------------------------------------------------


 

and assigns shall be discharged of all of their obligations associated with the
LP Facility Credit Documents upon payment in full of the LP Facility Secured
Claims.

 

7.5.                            Comprehensive Settlement of Claims and
Controversies

 

Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and
other benefits provided under this Plan, the provisions of this Plan will
constitute a good faith compromise and settlement of all claims or controversies
relating to the rights (including any subordination rights) that a holder of a
Claim or Equity Interest may have with respect to any Allowed Claim or Allowed
Equity Interest or any distribution to be made pursuant to this Plan on account
of any Allowed Claim or Allowed Equity Interest.  The entry of the Confirmation
Order will constitute the Bankruptcy Court’s approval, as of the Effective Date,
of the compromise or settlement of all such claims or controversies and the
Bankruptcy Court’s finding that all such compromises or settlements are: (a) in
the best interests of the LP Debtors and their respective Estates and property,
and of holders of Claims or Equity Interests; and (b) fair, equitable and
reasonable.

 

7.6.                            Continued Corporate Existence and Vesting of
Assets

 

(a)                                 Except as otherwise provided in this Plan,
the LP Debtors will continue to exist after the Effective Date as separate
corporate entities, in accordance with the applicable laws of the respective
jurisdictions in which they are incorporated or organized, for the purposes of
satisfying their obligations under the Asset Purchase Agreement and the Plan,
including making or assisting the Disbursing Agent in making distributions as
required under the Plan, maintaining the Acquired Assets and the LP Debtors’
business in accordance with the requirements of the Asset Purchase Agreement,
and effectuating the Wind Down.  On or after the Effective Date, each LP Debtor,
in its sole and exclusive discretion, but subject to and in accordance with the
terms and conditions of the Asset Purchase Agreement, and subject to receipt of
any required governmental or regulatory approvals (if any), may take such action
as permitted by applicable law as such LP Debtor may determine is reasonable and
appropriate, including, but not limited to, causing: (i) an LP Debtor to be
merged into another LP Debtor, or its subsidiary or Affiliate; (ii) an LP Debtor
to be dissolved without the necessity for any other or further actions to be
taken by or on behalf of such dissolving LP Debtor or any payments to be made in
connection therewith subject to the filing of a certificate of dissolution with
the appropriate governmental authorities; (iii) the legal name of an LP Debtor
to be changed; or (iv) the closing of an LP Debtor’s Chapter 11 Case on the
Effective Date or any time thereafter.

 

(b)                                 On and after the Effective Date, pursuant to
sections 1141(b) and (c) of the Bankruptcy Code, and except as otherwise
provided in this Plan or in the Confirmation Order, all property of the LP
Debtors’ Estates (other than the Plan Consideration), including all claims,
rights and Causes of Action shall vest in each respective LP Debtor free and
clear of all Claims, Liens, charges, other encumbrances and interests (other
than (a) the rights of the Purchaser with respect to the Acquired Assets, and
(b) with respect to the Retained Assets, any Liens, charges or other
encumbrances created under the Asset Purchase Agreement).  On and after the
Effective Date, the LP Debtors shall maintain the Acquired Assets and comply
with all of their obligations under the Asset Purchase Agreement.  In addition,
subject to the terms and conditions of the Asset Purchase Agreement and this
Plan (including, without limitation, Article IX hereof), the LP Debtors shall
effectuate the Wind Down of the LP Debtors’ Estates, and may use, acquire and

 

12

--------------------------------------------------------------------------------


 

dispose of property and prosecute, compromise or settle any Claims (including
any Administrative Claims) and Causes of Action (in each case that are not
Acquired Assets or Assumed Liabilities), as well as disputes relating to
allowance of any Equity Interest, without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules other than restrictions expressly imposed by this Plan
or the Confirmation Order.  Without limiting the foregoing, the LP Debtors may
pay, from the proceeds of the Wind Down Reserve, the charges that they incur on
or after the Effective Date for Professional Persons’ fees, disbursements,
expenses or related support services without application to the Bankruptcy
Court.

 

7.7.                            Existing Officers; Existing Boards

 

(a)                                 Existing Officers.  The Existing Officers
shall continue in their positions with the LP Debtors on and after the Effective
Date, in accordance with their respective existing employment agreements with
the LP Debtors (to the extent assumed by the LP Debtors in accordance with
Section 10.1 of this Plan) or any new employment agreement entered into by the
LP Debtors and the applicable Existing Officer on or prior to the Effective
Date.  To the extent the employment of any of the Existing Officers with the LP
Debtors is terminated on or after the Effective Date, the LP Debtors shall
replace such terminated Existing Officer in accordance with the terms and
conditions of the Asset Purchase Agreement.  The Existing Officers shall be
entitled to indemnification for claims, losses, expenses and liabilities arising
on or after the Effective Date pursuant to the terms and conditions of the
articles of incorporation, by-laws, or similar organizational documents of the
applicable LP Debtor in place as of the Effective Date.

 

(b)                                 Existing Boards.  The members of the
Existing Boards shall continue in their positions with the LP Debtors on and
after the Effective Date.  In the event that a vacancy arises on any Existing
Board on or after the Effective Date (as a result of a Person’s termination,
resignation, removal or otherwise), such vacancy shall be filled in accordance
with the terms and conditions of the Asset Purchase Agreement.  The members of
the Existing Boards shall be entitled to indemnification for claims, losses,
expenses and liabilities arising on or after the Effective Date pursuant to the
terms and conditions of the articles of incorporation, by-laws, or similar
organizational documents of the applicable LP Debtor in place as of the
Effective Date.

 

7.8.                            Corporate Governance

 

From and after the Effective Date, each of the LP Debtors shall be managed and
administered by the Existing Boards, who shall have full authority to administer
the provisions of the Plan and the Asset Purchase Agreement, subject to the
terms of the Asset Purchase Agreement.  Each Existing Board may, subject to the
terms of the Asset Purchase Agreement, authorize its applicable Existing
Officers to take any actions contemplated by this Plan or the Asset Purchase
Agreement on behalf of the applicable LP Debtor to the extent permitted by the
articles of incorporation, by-laws, or similar organizational documents of such
LP Debtor in place as of the Effective Date.

 

7.9.                            Wind Down of the LP Debtors and Their Estates

 

(a)                                 The Existing Boards shall oversee the Wind
Down, subject to the terms and conditions of the Asset Purchase Agreement and
this Plan, and shall make distributions to, and

 

13

--------------------------------------------------------------------------------


 

otherwise hold all property of the LP Debtors’ Estates for the benefit of,
holders of Allowed Claims and Allowed Equity Interests consistent and in
accordance with the Plan and the Confirmation Order.  The LP Debtors shall not
be required to post a bond in favor of the United States.

 

(b)                                 Following the Effective Date, the LP Debtors
shall not engage in any business activities or take any actions, except those
necessary to effectuate the Plan, the Wind Down and compliance with their
obligations under the Asset Purchase Agreement.  On and after the Effective
Date, the LP Debtors may take such action and settle and compromise Claims or
Equity Interests without supervision or approval by the Bankruptcy Court and
free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules, other
than any restrictions expressly imposed by the Plan, the Confirmation Order
and/or the Asset Purchase Agreement (including, without, limitation, Article IX
of this Plan).

 

7.10.                     Power and Authority of the Existing Boards

 

The Existing Boards shall have the power and authority to perform the following
acts on behalf of the LP Debtors, in addition to any powers granted by law or
conferred by any other provision of the Plan and orders of the Bankruptcy Court,
but in each case subject to the terms and conditions of the Asset Purchase
Agreement and this Plan (including, without limitation, Article IX hereof): 
(i) take all steps and execute all instruments and documents necessary to make
or assist the Disbursing Agent in making distributions to holders of Allowed
Claims and Allowed Equity Interests; (ii) object to Claims and Equity Interests
as provided in this Plan and prosecute such objections; (iii) resolve,
compromise and/or settle any objections to the amount, validity, priority,
treatment, allowance or priority of Claims, Administrative Claims, or Equity
Interests; (iv) comply with this Plan and the obligations hereunder; (v) if
necessary, employ, retain, or replace professionals to assist the LP Debtors in
compliance with their obligations under the Asset Purchase Agreement and/or the
Wind Down; (vi) establish, replenish or release reserves as provided in this
Plan, as applicable; (vii) take all actions necessary or appropriate to enforce
the LP Debtors’ rights under the Asset Purchase Agreement and any related
document and to fulfill, comply with or otherwise satisfy the LP Debtors’
covenants, agreements and obligations under the Asset Purchase Agreement and any
related document; (viii) make all determinations on behalf of the LP Debtors
under the Asset Purchase Agreement; (ix) prepare and file applicable tax returns
for any of the LP Debtors; (x) liquidate any of the Retained Assets;
(xi) deposit the LP Debtors’ Estate funds, draw checks and make disbursements
consistent with the terms of this Plan; (xii) purchase or continue insurance
protecting the LP Debtors and property of the LP Debtors’ Estates; (xiii) seek
entry of a final decree in any of the Chapter 11 Cases at the appropriate time;
(xiv) prosecute, resolve, compromise and/or settle any litigation; (xv) abandon
in any commercially reasonable manner, including abandonment or donation to a
charitable organization (as such term is described in Internal Revenue Code
section 501(c)(3) (whose contributions are deductible under Internal Revenue
Code section 170)) of the LP Debtors’ choice, any LP Debtors’ Estate Assets that
are of no material benefit; and (xvi) take such other action as the LP Debtors
may determine to be necessary or desirable to carry out the purpose of this Plan
and/or consummation of the LP Sale in accordance with the Asset Purchase
Agreement.

 

14

--------------------------------------------------------------------------------


 

7.11.                     Assumed Liabilities

 

In accordance with the terms of the Asset Purchase Agreement, upon and after the
Closing of the LP Sale pursuant to the Asset Purchase Agreement, the Purchaser
(or, if applicable, the Alternative Purchaser) shall be responsible for payment
and satisfaction of all Assumed Liabilities.  Upon and after the Closing of the
LP Sale pursuant to the Asset Purchase Agreement, all Persons holding Claims and
Equity Interests arising out of or concerning an Assumed Liability, shall be
forever barred, estopped and permanently enjoined from asserting against the LP
Debtors and any of their property, such Claims or Equity Interests, as
applicable.  The Purchaser (or, if applicable, the Alternative Purchaser) is not
assuming, and shall not become liable for the payment or performance of, any
liabilities or other obligations of any of the LP Debtors of any nature
whatsoever, whether accrued or unaccrued, other than the Assumed Liabilities.

 

7.12.                     Cancellation of Certain Existing Security Interests

 

Upon the full payment or other satisfaction of an Allowed Other LP Secured
Claim, or promptly thereafter, the holder of such Allowed Other LP Secured Claim
shall deliver to the LP Debtors any Collateral or other property of the LP
Debtors held by such holder, and any termination statements, instruments of
satisfactions, or releases of all security interests with respect to its Allowed
Other LP Secured Claim that may be reasonably required in order to terminate any
related financing statements, mortgages, mechanic’s liens, or lis pendens;
provided, however, any such Collateral that is an Acquired Asset received by the
LP Debtors from the holder of such Allowed Claim shall be delivered promptly to
the Purchaser (or, if applicable, the Alternative Purchaser) following the
Closing.

 

7.13.                     Corporate Action

 

(a)                                 The LP Debtors shall serve on the U.S.
Trustee quarterly reports of the disbursements made until such time as a final
decree is entered closing the applicable Chapter 11 Case or the applicable
Chapter 11 Case is converted or dismissed, or the Bankruptcy Court orders
otherwise.  The deadline for filing Administrative Claims set forth in
Section 3.2(a) of this Plan shall not apply to fees payable pursuant to section
1930 of title 28 of the United States Code.

 

(b)                                 Entry of the Confirmation Order shall
establish conclusive corporate and other authority (and evidence of such
corporate and other authority) required for each of the LP Debtors to undertake
any and all acts and actions required to implement or contemplated by the Plan
(including, without limitation, the execution and delivery of the Asset Purchase
Agreement), and such acts and actions shall be deemed to have occurred and shall
be in effect pursuant to applicable non-bankruptcy law and the Bankruptcy Code,
without the need for board or shareholder vote and without any requirement of
further action by the stockholders, directors or managers of the LP Debtors (if
any).

 

(c)                                  On the Effective Date, the Existing Boards
are authorized and directed to execute and/or deliver, as the case may be, the
agreements, documents and instruments contemplated by the Plan, the Plan
Supplement and the Asset Purchase Agreement and any schedules, exhibits or

 

15

--------------------------------------------------------------------------------


 

other documents attached thereto or contemplated thereby in the name and on
behalf of the LP Debtors.

 

(d)                                 Upon entry of a final decree in each Chapter
11 Case, if not previously dissolved, the applicable LP Debtor shall be deemed
dissolved and wound up without any further action required by such LP Debtor.

 

7.14.                     Intercompany Equity Interests

 

No Equity Interest held by an LP Debtor in another LP Debtor shall be cancelled
by the terms of this Plan, and all such Equity Interests shall continue in place
following the Effective Date solely for the purpose of maintaining the existing
corporate structure of the LP Debtors.  For the avoidance of doubt, Equity
Interests held by any Inc. Entity in any LP Debtor shall be cancelled in
accordance with Section 5.6 of this Plan.

 

ARTICLE VIII.
PLAN DISTRIBUTION PROVISIONS

 

8.1.                            The Disbursing Agent

 

All Plan Distributions under this Plan shall be made by the Disbursing Agent on
and after the Effective Date as provided herein.  The Disbursing Agent shall be
empowered to: (a) take all steps and execute all instruments and documents
necessary to make Plan Distributions to holders of Allowed Claims and Equity
Interests; (b) comply with the Plan and the obligations thereunder; (c) make
periodic reports regarding the status of distributions under the Plan to the
holders of Allowed Claims that are outstanding at such time, with such reports
to be made available upon request to the holder of any Disputed Claim; and
(d) exercise such other powers as may be vested in the Disbursing Agent pursuant
to the Plan, the Plan Documents, the Confirmation Order, or any other order of
the Bankruptcy Court.  Except as otherwise ordered by the Bankruptcy Court, and
subject to the written agreement of the LP Debtors if the Disbursing Agent is a
Person other than the LP Debtors, the amount of any reasonable documented fees
and expenses incurred by the Disbursing Agent on or after the Effective Date
(including, without limitation, taxes) and any reasonable compensation and
expense reimbursement Claims (including, without limitation, reasonable attorney
and other professional fees and expenses) made by the Disbursing Agent shall be
paid in Cash by the LP Debtors from the Wind Down Reserve.

 

8.2.                            Postpetition Interest

 

Postpetition interest shall be paid on Allowed LP Facility Secured Claims as set
forth in this Plan.  In addition, postpetition interest and/or dividends shall
be paid on Allowed LP Preferred Unit Interests to the extent that (a) there is
sufficient LP Cash to make a Plan Distribution to holders of LP Common Equity
Interests after giving effect to all other Plan Distributions contemplated by
this Plan and (b) payment of such amounts is permitted under applicable
bankruptcy or non-bankruptcy law.  With respect to all Claims and Equity
Interests other than Allowed LP Facility Secured Claims and Allowed LP Preferred
Unit Interests, postpetition interest shall not accrue or be paid, and no holder
of a Claim or Equity Interest shall be entitled to interest accruing on such
Claim or Equity Interest after the Petition Date, except as

 

16

--------------------------------------------------------------------------------


 

otherwise specifically provided for in the Confirmation Order or other order of
the Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy
law.

 

8.3.                            Timing of Plan Distributions

 

Unless otherwise provided herein, any distributions and deliveries to be made
hereunder shall be made on the applicable Plan Distribution Date or as soon
thereafter as is practicable, provided that the LP Debtors or the Disbursing
Agent, as applicable, may utilize periodic distribution dates to the extent
appropriate and not otherwise inconsistent with the Plan.  In the event that any
payment or act under this Plan is required to be made or performed on a date
that is not a Business Day, then the making of such payment or the performance
of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

 

8.4.                            Distribution Record Date

 

(a)                                 As of the close of business on the
Distribution Record Date, the various lists of holders of Claims and Equity
Interests in each of the Classes, as maintained by the LP Debtors, or their
agents, shall be deemed closed and there shall be no further changes in the
record holders of any of the Claims and Equity Interests.  Neither the LP
Debtors nor the Disbursing Agent shall have any obligation to recognize any
transfer of Claims or Equity Interests occurring after the close of business on
the Distribution Record Date.  Additionally, with respect to payment of any Cure
Costs or any Cure Disputes in connection with the assumption and/or assignment
of the LP Debtors’ executory contracts and leases, the LP Debtors shall have no
obligation to recognize or deal with any party other than the non-LP Debtor
party to the underlying executory contract or lease, even if such non-LP Debtor
party has sold, assigned or otherwise transferred its Claim for a Cure Cost.

 

(b)                                 Plan Distributions to be made on account of
Allowed LP Facility Secured Claims shall be made by the Disbursing Agent to the
LP Facility Agent, who shall distribute such Plan Distributions to holders of
Allowed LP Facility Secured Claims in accordance with the terms of the LP
Facility Credit Agreement.  The LP Facility Agent shall cooperate and assist the
Disbursing Agent in connection with such distributions to the holders of Allowed
LP Facility Secured Claims.  The LP Debtors, through the Disbursing Agent, shall
pay the LP Facility Agent’s reasonable documented fees and expenses incurred in
providing any such cooperation or assistance from the Wind Down Reserve.

 

(c)                                  Plan Distributions to be made on account of
Allowed Claims and Equity Interests other than LP Facility Secured Claims shall
be made directly by the Disbursing Agent to the holders of such Claims and
Equity Interests.

 

8.5.                            Address for Delivery of Plan
Distributions/Unclaimed Plan Distributions

 

Subject to Bankruptcy Rule 9010, any Plan Distribution or delivery to a holder
of an Allowed Claim or Equity Interest shall be made at the address of such
holder as set forth in the latest-dated of the following actually held or
received by the Disbursing Agent prior to the Effective Date:  (a) the
Schedules; (b) the Proof of Claim filed by such holder; (c) any notice of

 

17

--------------------------------------------------------------------------------


 

assignment filed with the Bankruptcy Court with respect to such Claim or Equity
Interest pursuant to Bankruptcy Rule 3001(e);  (d) any notice served by such
holder giving details of a change of address; or (e) the transfer ledger in
respect of the LP Preferred Unit Interests and LP Common Equity Interests.  If
any Plan Distribution sent to the holder of a Claim or Equity Interest is
returned to the Disbursing Agent as undeliverable, no Plan Distributions shall
be made to such holder unless the Disbursing Agent is notified of such holder’s
then current address within one hundred and twenty (120) days after such Plan
Distribution was returned.  After such date, if such notice was not provided,
such holder shall have forfeited its right to such Plan Distribution, and the
undeliverable Plan Distribution shall revert to the Distribution Account.  Upon
such reversion, the Claim or Equity Interest of any holder or its successors
with respect to such property shall be cancelled, discharged and forever barred
notwithstanding any applicable federal or state escheat, abandoned or unclaimed
property laws to the contrary.

 

8.6.                            Time Bar to Cash Payments

 

Checks issued in respect of Allowed Claims shall be null and void if not
negotiated within ninety (90) days after the date of issuance thereof.  Requests
for reissuance of any voided check shall be made directly to the Disbursing
Agent by the holder of the Allowed Claim to whom such check was originally
issued.  Any claim in respect of such a voided check shall be made within one
hundred and twenty (120) days after the date of issuance of such check.  If no
request is made as provided in the preceding sentence, any claims in respect of
such voided check shall be discharged and forever barred and such unclaimed Plan
Distribution shall revert to the Distribution Account.

 

8.7.                            No Distribution in Excess of Amount of Allowed
Claim

 

Notwithstanding anything to the contrary herein, no holder of an Allowed Claim
shall, on account of such Allowed Claim, receive a Plan Distribution (of a value
set forth herein) in excess of the allowed amount of such Claim plus
postpetition interest on such Claim, to the extent interest is permitted under
Section 8.2 of this Plan.

 

8.8.                            Setoffs and Recoupments

 

Each LP Debtor, or such entity’s designee as instructed by such LP Debtor, may,
pursuant to section 553 of the Bankruptcy Code or applicable non-bankruptcy law,
set off and/or recoup against any Allowed Claim (other than an Allowed LP
Facility Secured Claim) or any Allowed Equity Interest, and the Plan
Distributions on account of such Allowed Claim or Allowed Equity Interest, any
and all claims, rights and Causes of Action that an LP Debtor or its successors
may hold against the holder of such Allowed Claim or Allowed Equity Interest
after the Effective Date; provided, however, that neither the failure to effect
a setoff or recoupment nor the allowance of any Claim or Equity Interest (other
than an Allowed LP Facility Secured Claim) hereunder will constitute a waiver or
release by an LP Debtor or its successor of any and all claims, rights and
Causes of Action that an LP Debtor or its successor may possess against such
holder; and provided, further, that any proposed setoff or recoupment of the LP
Debtors’ rights or Causes of Action against an Allowed Inc. Entity General
Unsecured Claim shall be subject to Bankruptcy Court approval as a settlement of
such Allowed Inc. Entity General Unsecured Claim pursuant to Section 9.3 of this
Plan.

 

18

--------------------------------------------------------------------------------


 

8.9.                            Fractional Cents and De Minimis Distributions

 

Notwithstanding any other provision of the Plan to the contrary, (i) no payment
of fractions of cents will be made; and (ii) the Disbursing Agent shall not have
any obligation to make a Plan Distribution that is less than or $40.00 in Cash. 
Whenever any payment of a fraction of a cent would otherwise be called for, the
actual payment shall reflect a rounding down of such fraction to the nearest
whole cent.

 

8.10.                     Manner of Payment Under the Plan

 

Unless the Person receiving a Plan Distribution agrees otherwise, any Plan
Distribution to be made in Cash under the Plan shall be made, at the election of
the Disbursing Agent, by check drawn on a domestic bank or by wire transfer from
a domestic bank.  Cash payments to foreign creditors may be, in addition to the
foregoing, made at the option of the Disbursing Agent in such funds and by such
means as are necessary or customary in a particular foreign jurisdiction.  The
issuance or delivery of any Plan Distribution that is a security shall be exempt
from registration under applicable securities laws pursuant to section
1145(a) of the Bankruptcy Code.

 

8.11.                     Requirement to Give a Bond or Surety

 

The Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court and, in the event that the Disbursing Agent is so otherwise
ordered, all costs and expenses of procuring any such bond or surety shall be
borne by the applicable LP Debtor.  Furthermore, any such Person required to
give a bond shall notify the Bankruptcy Court and the U.S. Trustee in writing
before terminating any such bond that is obtained.

 

8.12.                     Withholding and Reporting Requirements

 

In connection with this Plan and all distributions hereunder, the LP Debtors
shall comply with all withholding and reporting requirements imposed by any
federal, state, local or foreign taxing authority, and all Plan Distributions
hereunder shall be subject to any such withholding and reporting requirements. 
The LP Debtors shall be authorized to take any and all actions that may be
necessary or appropriate to comply with such withholding and reporting
requirements, including, without limitation, liquidating a portion of any Plan
Distribution to generate sufficient funds to pay applicable withholding taxes or
establishing any other mechanisms the LP Debtors or the Disbursing Agent believe
are reasonable and appropriate, including requiring a holder of a Claim or
Equity Interest to submit appropriate tax and withholding certifications. 
Notwithstanding any other provision of this Plan: (a) each holder of an Allowed
Claim and/or an Allowed Equity Interest that is to receive a distribution under
this Plan shall have sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed by any governmental unit, including
income, withholding and other tax obligations on account of such distribution;
and (b) no Plan Distributions shall be required to be made to or on behalf of
such holder pursuant to this Plan if, after 120 days from the date of
transmission of a written request to the holder of an Allowed Claim or Allowed
Equity Interest, the LP Debtors do not receive a valid, completed IRS form from
such holder of an Allowed Claim or Allowed Equity Interest, which is otherwise
required for reporting purposes, and such holder shall be treated as if their
Claims or Equity Interests had been disallowed.

 

19

--------------------------------------------------------------------------------


 

8.13.                     Cooperation with Disbursing Agent

 

The LP Debtors and their Professional Persons shall use all commercially
reasonable efforts to provide the Disbursing Agent with the amount of Claims and
Equity Interests and the identity and addresses of holders of Claims and Equity
Interests, in each case, as set forth in the LP Debtors’ books and records. The
LP Debtors and their Professional Persons shall cooperate in good faith with the
Disbursing Agent to comply with any of its reporting and withholding
requirements.

 

ARTICLE IX.
PROCEDURES FOR RESOLVING DISPUTED CLAIMS

 

9.1.                            Objections to Claims

 

Other than with respect to Fee Claims (to which any party in interest may
object) and Inc. Entity General Unsecured Claims (to which the Ad Hoc LP Secured
Group or any member thereof may object), only the LP Debtors shall be entitled
to object to Claims after the Effective Date.  Any objections to Claims (other
than Administrative Claims), shall be served and filed on or before the later
of:  (a) one-hundred twenty (120) days after the Effective Date; and (b) such
other date as may be fixed by the Bankruptcy Court, whether fixed before or
after the date specified in clause (a) hereof.  Any Claims filed after the
applicable bar date (including Inc. Entity General Unsecured Claims filed after
the Inc. Entity General Unsecured Claims Bar Date), shall be deemed disallowed
and expunged in their entirety without further order of the Bankruptcy Court or
any action being required on the part of the LP Debtors unless the Person
wishing to file such untimely Claim has received Bankruptcy Court authority to
do so.  Notwithstanding any authority to the contrary, an objection to a Claim
shall be deemed properly served on the claimant if the objecting party effects
service in any of the following manners: (i) in accordance with Federal Rule of
Civil Procedure 4, as modified and made applicable by Bankruptcy Rule 7004;
(ii) by first class mail, postage prepaid, on the signatory on the Proof of
Claim as well as all other representatives identified in the Proof of Claim or
any attachment thereto; or (iii) if counsel has agreed to or is otherwise deemed
to accept service, by first class mail, postage prepaid, on any counsel that has
appeared on the claimant’s behalf in the Chapter 11 Cases (so long as such
appearance has not been subsequently withdrawn).

 

9.2.                            Amendment to Claims

 

Except with respect to Administrative Expense Claims and Fee Claims, from and
after the Effective Date, no Claim may be filed to increase or assert additional
Claims not reflected in an already filed Claim (or Claim scheduled, unless
superseded by a filed Claim, on the applicable LP Debtor’s Schedules) asserted
by such claimant and any such Claim shall be deemed disallowed and expunged in
its entirety without further order of the Bankruptcy Court or any action being
required on the part of the LP Debtors unless the claimant has obtained the
Bankruptcy Court’s prior approval to file such amended or increased Claim.

 

9.3.                            Settlement of Claims and Causes of Action

 

Notwithstanding any requirements that may be imposed pursuant to Bankruptcy
Rule 9019, from and after the Effective Date, the LP Debtors shall have
authority to settle or

 

20

--------------------------------------------------------------------------------


 

compromise all Claims (to the extent not previously compromised, settled and
released under the Plan) without further review or approval of the Bankruptcy
Court; provided, that notwithstanding the foregoing, the LP Debtors may not
settle or compromise any Inc. Entity General Unsecured Claim without approval of
the Bankruptcy Court, which the LP Debtors may seek on fourteen (14) calendar
days’ notice to the Ad Hoc LP Secured Group and Plan Sponsors.

 

9.4.                            Estimation of Claims

 

The LP Debtors (or any of them, as applicable), may at any time request that the
Bankruptcy Court estimate any Disputed Claim pursuant to section 502(c) of the
Bankruptcy Code regardless of whether the LP Debtors (or any of them, as
applicable) has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any Claim at any time during litigation concerning any
objection to any Claim, including during the pendency of any appeal relating to
any such objection.  In the event that the Bankruptcy Court estimates any
Disputed Claim, that estimated amount shall constitute the allowed amount of
such Claim for all purposes under the Plan except with respect to Plan
Distributions, and with respect to Plan Distributions, the estimated amount
shall constitute the maximum allowed amount of such Claim.  All of the
objection, estimation, settlement, and resolution procedures set forth in the
Plan are cumulative and not necessarily exclusive of one another.  Claims may be
estimated and subsequently compromised, settled, withdrawn or resolved by any
mechanism approved by the Bankruptcy Court.

 

9.5.                            Disputed Claims Reserves

 

(a)                                 No Plan Distributions Pending Allowance. 
Except as provided in this Section 9.5, Disputed Claims shall not be entitled to
any Plan Distributions unless and until such Claims become Allowed Claims.

 

(b)                                 Disputed Unclassified Claims Reserve.  On
the Effective Date or as soon thereafter as is reasonably practicable, the LP
Debtors shall set aside and reserve, for the benefit of each holder of a
Disputed Claim that is an Administrative Claim or Priority Tax Claim, Plan
Consideration in the form of Cash in an amount equal to (i) the amount of such
Claim as estimated by the Bankruptcy Court pursuant to an Estimation Order,
(ii) if no Estimation Order has been entered with respect to such Claim, the
amount in which such Disputed Claim is proposed to be allowed in any pending
objection filed with respect to such Claim, or (iii) if no Estimation Order has
been entered with respect to such Claim, and no objection to such Claim is
pending on the Effective Date, (A) the amount listed in the Schedules or (B) if
the amount listed in the Schedules is less than the amount set forth in a timely
filed Proof of Claim or application for payment filed with the Bankruptcy Court
or Claims Agent, the amount set forth in such timely filed Proof of Claim or
application for payment, as applicable.  In addition, on the Effective Date or
as soon thereafter as is reasonably practicable, the LP Debtors shall set aside
and reserve, for the benefit of each holder of an Administrative Claim
(including a Fee Claim) incurred or accrued by the LP Debtors prior to the
Effective Date that are not paid on or prior to the Effective Date, Plan
Consideration in the form of Cash in amount equal to such Administrative Claim
(based on the Plan Sponsors’ best estimate of the allowable amount of such
Claim); provided that, to the extent that amounts deposited in the reserve
established pursuant to this Section 9.5(b) are insufficient to pay any such
Allowed Administrative Claim,

 

21

--------------------------------------------------------------------------------


 

the LP Debtors may withdraw Cash from the Wind Down Reserve to pay such Allowed
Administrative Claim.

 

(c)                                  Disputed Priority-Non Tax Claims and
Disputed Other LP Secured Claims Reserve.  On the Effective Date or as soon
thereafter as is reasonably practicable, the LP Debtors shall set aside and
reserve, for the benefit of each holder of a Disputed Claim that is a Priority
Non-Tax Claim or Other LP Secured Claim, Plan Consideration in the form of Cash
in an amount equal to (i) the amount of such Claim as estimated by the
Bankruptcy Court pursuant to an Estimation Order, (ii) if no Estimation Order
has been entered with respect to such Claim, the amount in which such Disputed
Claim is proposed to be allowed in any pending objection filed with respect to
such Claim, or (iii) if no Estimation Order has been entered with respect to
such Claim, and no objection to such Claim is pending on the Effective Date,
(A) the amount listed in the Schedules or (B) if the amount listed in the
Schedules is less than the amount set forth in a timely filed Proof of Claim or
application for payment filed with the Bankruptcy Court or Claims Agent, the
amount set forth in such timely filed Proof of Claim or application for payment,
as applicable.

 

(d)                                 Disputed General LP Unsecured Claims
Reserve.  On the Effective Date or as soon thereafter as is reasonably
practicable, the LP Debtors shall set aside and reserve, for the benefit of each
holder of a Disputed Claim that is a General LP Unsecured Claim, Plan
Consideration in an amount equal to (i) the General LP Unsecured Claims
Distribution minus the amount of Allowed General LP Unsecured Claims as of the
Effective Date, or (ii) such other amount as may be ordered by the Bankruptcy
Court on or prior to the Confirmation Date.  Further, so long as the Allowed LP
Facility Secured Claims have been paid in full on the Effective Date as set
forth in Section 5.3 of this Plan, and only to the extent the aggregate amount
of Disputed General LP Unsecured Claims (as calculated hereunder) exceeds the
Cash set aside and reserved pursuant to the first sentence of this
Section 9.5(d), the LP Debtors shall, on the Effective Date or as soon
thereafter as is reasonably practicable, set aside and reserve, for the benefit
of each holder of a Disputed General LP Unsecured Claim, Cash in an amount equal
to (i) the amount of such Claim as estimated by the Bankruptcy Court pursuant to
an Estimation Order, (ii) if no Estimation Order has been entered with respect
to such Claim, the amount in which such Disputed Claim is proposed to be allowed
in any pending objection filed by the LP Debtors, or (iii) if no Estimation
Order has been entered with respect to such Claim, and no objection to such
Claim is pending on the Effective Date, (A) the amount listed in the Schedules
or (B) if the amount listed in the Schedules is less than the amount set forth
in a timely filed Proof of Claim or application for payment filed with the
Bankruptcy Court or Claims Agent, the amount set forth in such timely filed
Proof of Claim or application for payment, as applicable.

 

(e)                                  Plan Distributions to Holders of
Subsequently Allowed Claims.  On each Plan Distribution Date (or such earlier
date as determined by the LP Debtors or the Disbursing Agent in their sole
discretion but subject to this Section 9.5), the Disbursing Agent will make Plan
Distributions from the applicable Disputed Claims Reserve on account of any
Disputed Claim that has become an Allowed Claim since the occurrence of the
previous Plan Distribution Date.  The Disbursing Agent shall distribute from the
applicable Disputed Claims Reserve in respect of such newly Allowed Claims the
Plan Distributions to which holders of such Claims would have been entitled
under this Plan if such newly Allowed Claims were fully or partially Allowed, as

 

22

--------------------------------------------------------------------------------


 

the case may be, on the Effective Date, less direct and actual expenses, fees,
or other direct costs of maintaining Cash on account of such Disputed Claims.

 

(f)                                   Distribution from Disputed Claims Reserves
Upon Disallowance.  Except as otherwise provided in this Plan, to the extent any
Disputed Claim has become a Disallowed Claim in full or in part (in accordance
with the procedures set forth in the Plan), any Cash held in any Disputed Claim
Reserve by the LP Debtors on account of, or to pay, such Disputed Claim, shall
revert to the Distribution Account and be distributed to holders of Allowed
Claims or Allowed Equity Interests in accordance with Article V.

 

9.6.                            No Recourse

 

Notwithstanding that the allowed amount of any particular Disputed Claim is
(a) reconsidered under the applicable provisions of the Bankruptcy Code and
Bankruptcy Rules or (b) allowed in an amount for which after application of the
payment priorities established by this Plan there is insufficient value to
provide a recovery equal to that received by other holders of Allowed Claims or
Allowed Equity Interests in the respective Class, no Claim or Equity Interest
holder shall have recourse against the Disbursing Agent, the LP Debtors, the
Purchaser (and, if applicable, the Alternative Purchaser) or any of their
respective professionals, consultants, officers, directors, employees or members
or their successors or assigns, or any of their respective property.  However,
nothing in the Plan shall modify any right of a holder of a Claim under section
502(j) of the Bankruptcy Code, nor shall it modify or limit the ability of
claimants (if any) to seek disgorgement to remedy any unequal distribution from
parties other than those released under this section.  For the avoidance of
doubt, and notwithstanding anything to the contrary herein, except as expressly
provided in the Asset Purchase Agreement, the Purchaser (and, if applicable, the
Alternative Purchaser) shall not be liable for the payment of any Administrative
Claims (including Fee Claims) accrued or incurred prior to the Effective Date
under any circumstances, including in the event that the reserve for such claims
established under Section 9.5(b) of this Plan is insufficient to pay such
Administrative Claims in full as provided in Section 3.2 of this Plan.  The
estimation of Claims and the establishment of reserves under the Plan may limit
the distribution to be made on individual Disputed Claims and other Claims
contemplated to be paid from the reserves established under Section 9.5 of this
Plan, regardless of the amount finally allowed on account of such Claims.

 

ARTICLE X.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

10.1.                     General Treatment

 

(a)                                 As of and subject to the occurrence of the
Effective Date and payment (or provision of the adequate assurance of payment)
of the applicable Cure Costs, to the fullest extent permitted under applicable
law, all executory contracts and unexpired leases of the LP Debtors (including
the Designated Contracts) shall be deemed to be assumed by the applicable LP
Debtor as of the Effective Date, except for any executory contract or unexpired
lease that: (i) previously has been assumed, assumed and assigned, or rejected
pursuant to a Final Order of the Bankruptcy Court; (ii) is designated
specifically or by category as a contract or lease to be rejected on the
Schedule of Rejected Executory Contracts and Unexpired Leases; or (iii) is the
subject of a separate motion to assume and assign to a Person other than the
Purchaser (or, if

 

23

--------------------------------------------------------------------------------


 

applicable, the Alternative Purchaser) or to reject under section 365 of the
Bankruptcy Code pending on the Effective Date.  Listing a contract or lease in
the Schedule of Rejected Executory Contracts and Unexpired Leases shall not
constitute an admission by the applicable LP Debtor that the applicable LP
Debtor has any liability thereunder.

 

(b)                                 To the extent that an executory contract or
unexpired lease is a Designated Contract, any such Designated Contract will be
assumed by the LP Debtors, as applicable, on the Effective Date and assigned by
the LP Debtors to the Purchaser (or, if applicable, the Alternative Purchaser,
subject to Section 10.3(e) of this Plan) at the Closing.  Each executory
contract or unexpired lease assumed pursuant to the Plan or by Bankruptcy Court
order but not assigned to a third party before the Effective Date shall revest
in and be fully enforceable by the applicable contracting LP Debtor in
accordance with its terms, except as such terms may have been modified by such
order.

 

(c)                                  Notwithstanding anything to the contrary in
the Plan, but subject to the terms and conditions of the Asset Purchase
Agreement, the LP Debtors reserve the right to alter, amend, modify or
supplement the Schedule of Rejected Executory Contracts and Unexpired Leases at
any time before the Confirmation Date; provided, that to the extent that, as of
the Confirmation Date, there is any pending dispute between one or more of the
LP Debtors and a counterparty to an executory contract or unexpired lease
regarding the Cure Costs payable under such contract or lease, the LP Debtors
shall reserve the right to add the applicable contract or lease to the Schedule
of Rejected Executory Contracts and Unexpired Leases following the resolution of
such dispute, in which event such contract or lease shall be deemed rejected.

 

(d)                                 Entry of the Confirmation Order shall,
subject to the occurrence of the Effective Date, constitute the approval,
pursuant to sections 365(a) and 1123(b) of the Bankruptcy Code, of:  (i) subject
to Section 10.3(e) of this Plan, the assumptions and rejections of executory
contracts and unexpired leases pursuant to Section 10.1(a) of this Plan; and
(ii) the assumption and assignment of the Designated Contracts pursuant to
Section 10.1(b) of this Plan.

 

10.2.                     Claims Based on Rejection of Executory Contracts or
Unexpired Leases

 

(a)                                 All Claims arising from the rejection of
executory contracts or unexpired leases, if any, will be treated as General LP
Unsecured Claims.  Upon receipt of their applicable Plan Distribution pursuant
to Section 5.4 of this Plan, all such Claims shall be discharged on the
Effective Date, and shall not be enforceable against the LP Debtors, the
Purchaser (and, if applicable, the Alternative Purchaser, subject to
Section 10.3(e) of this Plan) or their respective properties or interests in
property (and shall not, for the avoidance of doubt, constitute Assumed
Liabilities).

 

(b)                                 Each Person who is a party to a contract or
lease rejected under the Plan must file with the Bankruptcy Court and serve on
the LP Debtors, not later than thirty (30) days after the Effective Date, a
Proof of Claim for damages alleged to arise from the rejection of the applicable
contract or lease or be forever barred from filing a Claim, or sharing in
distributions under the Plan, related to such alleged rejection damages.

 

24

--------------------------------------------------------------------------------


 

10.3.                     Cure of Defaults for Assumed Executory Contracts and
Unexpired Leases

 

(a)                                 No later than the applicable deadline set
forth in the Bid Procedures Order, the LP Debtors shall serve a notice (the
“Assumption Notice”) on counterparties to the executory contracts and unexpired
leases that are then anticipated to be Designated Contracts (or otherwise
assumed pursuant to the Plan) and the amount, if any, that the LP Debtors
contend is the amount needed to cure any defaults and pecuniary losses with
respect to such contracts or leases (the “Cure Costs”).  To the extent a
counterparty to an executory contract or unexpired lease does not receive an
Assumption Notice, the Cure Cost for such executory contract or unexpired lease
shall be $0.00.  If the LP Debtors identify additional executory contracts and
unexpired leases that might be assumed by the LP Debtors, the LP Debtors will
promptly send a supplemental Assumption Notice to the applicable counterparties
to such contract or lease.

 

(b)                                 Except to the extent that less favorable
treatment has been agreed to by the non-LP Debtor party or parties to each such
executory contract or lease, monetary defaults arising under each executory
contract and lease to be assumed, or assumed and assigned, pursuant to the Plan
shall be cured, in accordance with section 365(b)(1) of the Bankruptcy Code, by
payment of the Cure Cost on the later of: (i) the Effective Date or as soon
thereafter as is reasonably practicable; and (ii) the date on which the Cure
Cost has been resolved (either consensually or through judicial decision,
subject, in any such case, to the terms and conditions of the Asset Purchase
Agreement) or as soon thereafter as is reasonably practicable.

 

(c)                                  Any party that fails to object to the
applicable Cure Cost listed on the Assumption Notice, or the assumption of the
applicable executory contract or unexpired lease, by 5:00 p.m. (prevailing
Eastern time) on the date that is seven (7) calendar days prior to the
Confirmation Hearing (or, with respect to any objection to a supplemental
Assumption Notice, on the date that is seven (7) calendar days after service of
such supplemental Assumption Notice on such party):  (i) shall be forever
barred, estopped and enjoined from (x) disputing the Cure Cost relating to any
executory contract or unexpired lease set forth on the Assumption Notice or, if
no Assumption Notice is received and such executory contract or unexpired lease
is not listed on the Schedule of Rejected Executory Contracts and Unexpired
Leases, a Cure Cost of $0.00, and (y) asserting any Claim against the applicable
LP Debtor arising under section 365(b)(1) of the Bankruptcy Code other than as
set forth on the Assumption Notice or, if no Assumption Notice is received and
such executory contract or unexpired lease is not listed on the Schedule of
Rejected Executory Contracts and Unexpired Leases, a Claim in the amount of
$0.00; and (ii) subject to Section 10.3(e) of this Plan, shall be deemed to have
consented to the assumption and assignment of such executory contract and
unexpired lease and shall be forever barred and estopped from asserting or
claiming against the LP Debtors, the Purchaser or any other assignee of the
relevant executory contract or unexpired lease (including, if applicable, the
Alternative Purchaser) that any additional amounts are due or defaults exist, or
conditions to assumption and assignment of such executory contract or unexpired
lease must be satisfied (pursuant to section 365(b)(1) of the Bankruptcy Code or
otherwise).  Any objection relating to the Cure Cost shall specify the Cure Cost
proposed by the counterparty to the applicable contract or lease.

 

(d)                                 In the event of a dispute (each, a “Cure
Dispute”) regarding:  (i) any Cure Cost; (ii) the ability of the LP Debtors or
the Purchaser to demonstrate “adequate assurance of future performance” (within
the meaning of section 365 of the Bankruptcy Code) under any contract or

 

25

--------------------------------------------------------------------------------


 

lease to be assumed; or (iii) any other matter pertaining to the proposed
assumption, the cure payments required by section 365(b)(1) of the Bankruptcy
Code shall be made at the times set forth in Section 10.3(b) of this Plan
following the entry of a Final Order resolving such Cure Dispute and approving
the assumption.  To the extent a Cure Dispute relates solely to a Cure Cost, the
applicable LP Debtor may assume and assign the applicable contract or lease
prior to the resolution of the Cure Dispute provided that a reserve is
established containing Cash in an amount sufficient to pay the full amount
asserted as cure payment by the non-LP Debtor party to such contract or lease
(or such smaller amount as may be fixed or estimated by the Bankruptcy Court). 
To the extent the Cure Dispute is resolved or determined unfavorably to the LP
Debtors, the LP Debtors may, subject to the terms and conditions of the Asset
Purchase Agreement, reject the applicable executory contract or unexpired lease
after such determination.  Any Cure Disputes not consensually resolved prior to
the Confirmation Hearing shall be heard at the Confirmation Hearing (or such
other hearing as requested by the LP Debtors and determined appropriate by the
Bankruptcy Court), including any disputed Cure Costs or objections to assumption
and assignment, and/or objections to the adequacy of assurance of future
performance being provided.

 

(e)                                  Notwithstanding anything to the contrary
herein, in the event that there is an Alternative Sale under the Asset Purchase
Agreement:  (i) the assumption and assignment of any executory contract or
unexpired lease to the Alternative Purchaser shall be subject to further
approval by the Bankruptcy Court, which approval the LP Debtors may seek on no
less than fourteen (14) calendar days’ notice; and (ii) counterparties to any
executory contract or unexpired lease proposed to be assumed and assigned to
such Alternative Purchaser shall be entitled to object to such proposed
assumption on assignment on the grounds that the LP Debtors or such Alternative
Purchaser are unable to demonstrate “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code), but not on any other
grounds.

 

10.4.                     Compensation and Benefit Programs

 

All employment and severance policies, and all compensation and benefit plans,
policies, and programs of the LP Debtors applicable to their respective
employees, retirees and non-employee directors including, without limitation,
all savings plans, retirement plans, healthcare plans, disability plans,
severance benefit plans, incentive plans, and life, accidental death and
dismemberment insurance plans are treated as executory contracts under the Plan
and on the Effective Date will be listed on the Schedule of Rejected Executory
Contracts and Unexpired Leases and will be rejected unless any of the foregoing
is an Acquired Asset and the counterparty thereto receives an Assumption Notice,
in which case the same shall be assumed and assigned to the Purchaser (or, if
applicable, the Alternative Purchaser) pursuant to the Asset Purchase Agreement
and in accordance with sections 365 and 1123 of the Bankruptcy Code.

 

10.5.                     Post-Petition Contracts and Leases

 

Except to the extent set forth on the Schedule of Rejected Executory Contracts
and Unexpired Leases, all contracts, agreements and leases that were entered
into or assumed by the LP Debtors after the Petition Date (other than the Asset
Purchase Agreement) shall be deemed assumed by the LP Debtors on the Effective
Date, and, with respect to any such contracts, agreements or leases that are
Designated Contracts, assigned to the Purchaser (or, if applicable,

 

26

--------------------------------------------------------------------------------


 

the Alternative Purchaser) at Closing, without a need for any consent or
approval of, or notice to, the counterparty to any such contract, agreement or
lease (subject to, with respect to any assignment to an Alternative Purchaser,
Section 10.3(e) of this Plan).

 

ARTICLE XI.
CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE OCCURRENCE OF THE
EFFECTIVE DATE

 

11.1.                     Conditions Precedent to Confirmation

 

The following are conditions precedent to confirmation of the Plan:

 

(a)                                 the Bankruptcy Court shall have entered the
Disclosure Statement Order and the Bid Procedures Order, and the Canadian Court
shall have entered the Disclosure Statement Recognition Order and the Bid
Procedures Recognition Order;

 

(b)                                 the Auction shall have been completed; and

 

(c)                                  the Bankruptcy Court shall have entered the
Confirmation Order, which shall, among other things, approve the LP Sale if not
approved by a separate order of the Bankruptcy Court.

 

11.2.                     Conditions Precedent to the Occurrence of the
Effective Date

 

The following are conditions precedent to the occurrence of the Effective Date:

 

(a)                                 each of the Confirmation Order and the
Confirmation Recognition Order shall have become a Final Order;

 

(b)                                 the Plan Documents being executed and
delivered, and any conditions (other than the occurrence of the Effective Date
or certification by an LP Debtor that the Effective Date has occurred) contained
therein having been satisfied or waived in accordance therewith;

 

(c)                                  the LP Debtors having paid in full in Cash
all undisputed Ad Hoc LP Secured Group Fee Claims; and

 

(d)                                 the Funding having occurred in accordance
with the terms and conditions of the Asset Purchase Agreement.

 

11.3.                     Waiver of Conditions

 

The Plan Sponsors may waive, without further order of the Bankruptcy Court, any
one or more of the conditions set forth in this Article XI.  Further, the stay
of the Confirmation Order, pursuant to Bankruptcy Rule 3020(e), shall be deemed
waived by the Confirmation Order.

 

27

--------------------------------------------------------------------------------


 

11.4.                     Effect of Non-Occurrence of the Effective Date

 

If all of the conditions precedent to the occurrence of the Effective Date have
not been satisfied or duly waived (as provided in Section 11.3 of this Plan) on
or before the first Business Day that is more than sixty (60) days after the
Confirmation Date, or by such later date as set forth by the Plan Sponsors in a
notice filed with the Bankruptcy Court prior to the expiration of such period,
then the Plan Sponsors may file a motion to vacate the Confirmation Order before
all of the conditions have been satisfied or duly waived.  It is further
provided that notwithstanding the filing of such a motion, the Confirmation
Order shall not be vacated if all of the conditions precedent to the Effective
Date set forth in Section 11.2 of this Plan are either satisfied or duly waived
before the Bankruptcy Court enters an order granting the relief requested in
such motion.  If the Confirmation Order is vacated pursuant to this
Section 11.4, this Plan shall be null and void in all respects, the Confirmation
Order shall be of no further force or effect, no distributions under this Plan
shall be made, the LP Debtors and all holders of Claims and Equity Interests in
the LP Debtors shall be restored to the status quo ante as of the day
immediately preceding the Confirmation Date as though the Confirmation Date had
never occurred, and upon such occurrence, nothing contained in this Plan shall: 
(a) constitute a waiver or release of any Claims against or Equity Interests in
the LP Debtors; (b) prejudice in any manner the rights of the holder of any
Claim against or Equity Interest in the LP Debtors; or (c) constitute an
admission, acknowledgment, offer or undertaking by any LP Debtor or any other
Person with respect to any matter set forth in the Plan.

 

ARTICLE XII.
RETENTION OF JURISDICTION

 

Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy
Court shall retain and shall have exclusive jurisdiction, pursuant to 28 U.S.C.
§§ 1334 and 157, over any matter, other than Avoidance Actions (excluding any
Avoidance Actions that are Acquired Assets under the Asset Purchase Agreement),
over which the Bankruptcy Court shall have concurrent jurisdiction, (a) arising
under the Bankruptcy Code, (b) arising in or related to the Chapter 11 Cases of
the LP Debtors, or the Plan, or (c) that relates to the following:

 

(i)                                     To determine any and all adversary
proceedings, applications, motions, and contested or litigated matters that may
be pending on the Effective Date or that, pursuant to the Plan, may be
instituted by the LP Debtors after the Effective Date;

 

(ii)                                  To hear and determine any objections to
the allowance of Claims, whether filed, asserted, or made before or after the
Effective Date, including, without express or implied limitation, to hear and
determine any objections to the classification of any Claim and to allow,
disallow or estimate any Disputed Claim in whole or in part;

 

(iii)                               To ensure that distributions to holders of
Allowed Claims or Allowed Equity Interests are accomplished as provided herein;

 

(iv)                              To consider Claims or the allowance,
classification, priority, compromise, estimation, or payment of any Claim,
including any Administrative Claim;

 

(v)                                 To consider Equity Interests or the
allowance, compromise or distributions

 

28

--------------------------------------------------------------------------------


 

on account of any Equity Interest;

 

(vi)                              To enter, implement, or enforce such orders as
may be appropriate in the event the Confirmation Order is for any reason stayed,
reversed, revoked, modified, or vacated;

 

(vii)                           To issue such orders in aid of execution of the
Plan to the extent authorized or contemplated by section 1142 of the Bankruptcy
Code;

 

(viii)                        To consider any modifications of the Plan, remedy
any defect or omission, or reconcile any inconsistency in any order of the
Bankruptcy Court, including, without limitation, the Confirmation Order;

 

(ix)                              To hear and determine all Fee Applications;

 

(x)                                 To resolve disputes concerning any reserves
with respect to Disputed Claims or the administration thereof;

 

(xi)                              To hear and determine all controversies, suits
and disputes that may relate to, impact upon, or arise in connection with the LP
Sale or its interpretation, implementation, enforcement or consummation (subject
to the terms thereof);

 

(xii)                           To recover all Assets of the LP Debtors and
property of the Estates, wherever located (other than any Acquired Assets, after
the occurrence of the Closing of the LP Sale);

 

(xiii)                        To hear and determine all controversies, suits and
disputes that may relate to, impact upon or arise in connection with the Plan,
the Plan Documents or their interpretation, implementation, enforcement or
consummation;

 

(xiv)                       To hear and determine all controversies, suits and
disputes that may relate to, impact upon, or arise in connection with the
Confirmation Order (and all exhibits to the Plan) or its interpretation,
implementation, enforcement or consummation;

 

(xv)                          To the extent that Bankruptcy Court approval is
required and to the extent not released pursuant to the Plan, to consider and
act on the compromise and settlement of any Claim by, on behalf of, or against
the LP Debtors or their Estates;

 

(xvi)                       To hear and determine such other matters that may be
set forth in the Plan, or the Confirmation Order, or that may arise in
connection with the Plan, or the Confirmation Order;

 

(xvii)                    To hear and determine matters concerning state, local
and federal taxes, fines, penalties or additions to taxes for which the LP
Debtors may be liable, directly or indirectly;

 

29

--------------------------------------------------------------------------------


 

(xviii)                 To hear and determine all controversies, suits and
disputes that may relate to, impact upon, or arise in connection with any setoff
and/or recoupment rights of the LP Debtors or any Person under the Plan;

 

(xix)                       To hear and determine all controversies, suits, and
disputes that may relate to, impact upon, or arise in connection with Causes of
Action of the LP Debtors (including Avoidance Actions) commenced by the LP
Debtors, or any third parties, as applicable, before or after the Effective
Date, except to the extent such Causes of Action are compromised, settled and
released under the Plan or constitute Acquired Assets under the Asset Purchase
Agreement;

 

(xx)                          To hear and determine all controversies, suits, or
disputes that may arise in relation to the rights and obligations of the
Disbursing Agent;

 

(xxi)                       To enter an order or final decree closing the
Chapter 11 Case of any LP Debtor;

 

(xxii)                    In the event of an Alternative Sale, to determine
whether the assignment of any Designated Contract to the Alternative Purchaser
satisfies and provide such other authorizations and approvals as may be
reasonably necessary to consummate an Alternative Sale;

 

(xxiii)                 To issue injunctions, enter and implement other orders
or take such other actions as may be necessary or appropriate to restrain
interference by any Person with consummation, implementation or enforcement of
the Plan or the Confirmation Order; and

 

(xxiv)                To hear and determine any other matters related hereto and
not inconsistent with chapter 11 of the Bankruptcy Code.

 

ARTICLE XIII.
MISCELLANEOUS PROVISIONS

 

13.1.                     Releases

 

(a)                                 Releases by the LP Debtors.  For good and
valuable consideration, the adequacy of which is hereby confirmed, and except as
otherwise provided in this Plan or the Confirmation Order, as of the Effective
Date, the LP Debtors, in their individual capacities and as debtors in
possession shall be deemed to forever release, waive and discharge all claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action
and liabilities (other than the rights of the LP Debtors to enforce this Plan,
the contracts, instruments, releases, indentures and other agreements or
documents delivered thereunder and the Asset Purchase Agreement) against the
Released Parties, whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity or otherwise that are based in whole or in
part on any act, omission, transaction, event or other occurrence taking place
on or prior to the Effective Date in any way relating to the LP Debtors, the
parties released pursuant to this Section 13.1, the Chapter 11 Cases, this

 

30

--------------------------------------------------------------------------------


 

Plan or the Disclosure Statement, and that could have been asserted by or on
behalf of the LP Debtors or their Estates, whether directly, indirectly,
derivatively or in any representative or any other capacity.

 

(b)                                 Releases by Holders of Claims and Equity
Interests.  Except as otherwise provided in this Plan or the Confirmation Order,
on the Effective Date: (i) each of the Released Parties; (ii) each holder of a
Claim or Equity Interest entitled to vote on the Plan that did not “opt-out” of
the releases provided in this Section 13.1 in a timely submitted Ballot; and
(iii) to the fullest extent permissible under applicable law, as such law may be
extended or interpreted subsequent to the Effective Date, all holders of Claims
and Equity Interests, in consideration for the obligations of the LP Debtors
under this Plan and the other contracts, instruments, releases, agreements or
documents executed and delivered in connection with this Plan, and each Person
(other than the LP Debtors) that has held, holds or may hold a Claim or Equity
Interest, as applicable, will be deemed to have consented to this Plan for all
purposes and the restructuring embodied herein and deemed to forever release,
waive and discharge all claims, demands, debts, rights, Causes of Action or
liabilities (other than the right to enforce the obligations of any party under
this Plan and the contracts, instruments, releases, agreements and documents
delivered under or in connection with this Plan, including, without limitation,
the Asset Purchase Agreement) against the Released Parties, whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the LP Debtors, the LP Debtors’ Chapter 11 Cases,
the LP Sale, the transactions contemplated by the Asset Purchase Agreement, this
Plan or the Disclosure Statement.

 

(c)                                  Notwithstanding anything to the contrary
contained herein: (i)  except to the extent permissible under applicable law, as
such law may be extended or interpreted subsequent to the Effective Date, the
releases provided for in this Section 13.1 shall not release any LP Debtor from
any liability arising under (x) the Internal Revenue Code or any state, city or
municipal tax code, or (y) any criminal laws of the United States or any state,
city or municipality; and (ii) the releases set forth in this Section 13.1 shall
not release any (x) LP Debtor’s claims, right, or Causes of Action for money
borrowed from or owed to an LP Debtor or its subsidiary by any of its directors,
officers or former employees, as set forth in such LP Debtor’s or subsidiary’s
books and records, (y) any claims against any Person to the extent such Person
asserts a crossclaim, counterclaim and/or claim for setoff which seeks
affirmative relief against an LP Debtor or any of its officers, directors, or
representatives and (z) claims against any Person arising from or relating to
such Person’s fraud, gross negligence or willful misconduct, each as determined
by a Final Order of the Bankruptcy Court.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, nothing herein: (i) discharges, releases, or precludes any
(x) environmental liability that is not a Claim; (y) environmental claim of the
United States that first arises on or after the Confirmation Date, or (z) other
environmental claim or environmental liability that is not otherwise
dischargeable under the Bankruptcy Code; (ii) releases the LP Debtors from any

 

31

--------------------------------------------------------------------------------


 

environmental liability that an LP Debtor may have as an owner or operator of
real property owned or operated by an LP Debtor on or after the Confirmation
Date; (iii) releases or precludes any environmental liability to the United
States on the part of any Persons other than the LP Debtors; or (iv) enjoins the
United States from asserting or enforcing any liability described in this
paragraph.

 

13.2.                     Exculpation and Limitation of Liability

 

None of the Released Parties shall have or incur any liability to any holder of
any Claim or Equity Interest or any other party in interest, or any of their
respective agents, employees, representatives, financial advisors, attorneys, or
agents acting in such capacity, or affiliates, or any of their successors or
assigns, for any act or omission in connection with, or arising out of the LP
Debtors’ Chapter 11 Cases, the Asset Purchase Agreement, the Disclosure
Statement, the solicitation of votes for and the pursuit of confirmation of this
Plan, the consummation of the Plan, or the implementation or administration of
the Plan, the transactions contemplated by the Plan or the property to be
distributed under the Plan, including, without limitation, all documents
ancillary thereto, all decisions, actions, inactions and alleged negligence or
misconduct relating thereto and all prepetition activities leading to the
promulgation and confirmation of this Plan, except for fraud, willful misconduct
or gross negligence as finally determined by a Final Order of the Bankruptcy
Court, and, in all respects shall be entitled to rely upon the advice of counsel
and all information provided by other exculpated Persons herein without any duty
to investigate the veracity or accuracy of such information with respect to
their duties and responsibilities under the Plan.

 

13.3.                     Injunctions

 

(a)                                 Except as otherwise provided in this Plan or
the Confirmation Order, as of the Confirmation Date, but subject to the
occurrence of the Effective Date, all Persons who have held, hold or may hold
Claims against or Equity Interests in the LP Debtors or their Estates are, with
respect to any such Claims or Equity Interests, permanently enjoined after the
Confirmation Date from:  (i) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding of any kind
(including, without limitation, any proceeding in a judicial, arbitral,
administrative or other forum) against or affecting the LP Debtors, their
Estates or any of their property, or any direct or indirect transferee of any
property of, or direct or indirect successor in interest to, any of the
foregoing Persons or any property of any such transferee or successor;
(ii) enforcing, levying, attaching (including, without limitation, any
pre-judgment attachment), collecting or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree or order
against the LP Debtors, or their Estates or any of their property, or any direct
or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing Persons, or any property of any such
transferee or successor; (iii) creating, perfecting or otherwise enforcing in
any manner, directly or indirectly, any encumbrance of any kind against the LP
Debtors, or their Estates or any of their property, or any direct or indirect
transferee of any property of, or successor in interest to, any of the foregoing
Persons (iv) acting or proceeding in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of this Plan to the full
extent permitted by applicable law; and (v) commencing or continuing,

 

32

--------------------------------------------------------------------------------


 

in any manner or in any place, any action that does not comply with or is
inconsistent with the provisions of this Plan; provided, however, that nothing
contained herein shall preclude such Persons from exercising their rights, or
obtaining benefits, pursuant to and consistent with the terms of this Plan; and
provided, further, that nothing contained herein shall preclude the Purchaser
from exercising any rights and remedies under the Asset Purchase Agreement.

 

(b)                                 By accepting distributions pursuant to this
Plan, each holder of an Allowed Claim or Equity Interest will be deemed to have
specifically consented to the injunctions set forth in this Section 13.3.

 

(c)                                  The Confirmation Order shall permanently
enjoin the commencement or prosecution by any Person, whether directly,
derivatively or otherwise, of any claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action or liabilities released
pursuant to this Plan, including but not limited to the claims, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action or
liabilities released in Sections 13.1 and 13.2 of this Plan.  Such injunction
shall extend to successors of the LP Debtors and their respective properties and
interests in property.

 

13.4.                     Substantial Consummation

 

On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.

 

13.5.                     Satisfaction of Claims

 

The rights afforded in the Plan and the treatment of all Claims and Equity
Interests herein shall be in exchange for and in complete satisfaction,
discharge and release of all Claims and Equity Interests of any nature
whatsoever against the LP Debtors and their Estates, Assets, properties and
interests in property.  Except as otherwise provided herein, on the Effective
Date, all Claims and Equity Interests shall be satisfied, discharged and
released in full.  Neither the Disbursing Agent nor the Purchaser shall be
responsible for any pre-Effective Date obligations of the LP Debtors, except
those expressly assumed by the Purchaser (if any), or as otherwise provided in
the Plan.  Except as otherwise provided herein, all Persons shall be precluded
and forever barred from asserting against the Disbursing Agent or Purchaser, or
their successors or assigns, Assets, properties, or interests in property any
event, occurrence, condition, thing, or other or further Claims or Causes of
Action based upon any act, omission, transaction, or other activity of any kind
or nature that occurred or came into existence prior to the Effective Date in
connection with the LP Debtors, whether or not the facts of or legal bases
therefor were known or existed prior to the Effective Date.

 

13.6.                     Special Provisions Regarding Insured Claims

 

The Plan Distributions to each holder of an Allowed Insured Claim against the LP
Debtors shall be made in accordance with the treatment provided under the Plan
for the Class in which such Allowed Insured Claim is classified; except, that
there shall be deducted from any Plan Distribution on account of an Insured
Claim, for purposes of calculating the allowed amount of such Claim, the amount
of any insurance proceeds actually received by such holder in

 

33

--------------------------------------------------------------------------------


 

respect of such Allowed Insured Claim.  Nothing in this Section 13.6 shall
(i) constitute a waiver of any Claim, right, or Cause of Action of the LP
Debtors or their Estates may hold against any Person, including any insurer, or
(ii) provide for the allowance of any Insured Claim.  Pursuant to section
524(e) of the Bankruptcy Code, nothing in the Plan shall release or discharge
any insurer from any obligations to any Person under applicable law or any
policy of insurance under which any of the LP Debtors is an insured or a
beneficiary.

 

13.7.                     Third Party Agreements; Subordination

 

Except as otherwise provided in the Plan, the Plan Distributions to the various
Classes of Claims and Equity Interests hereunder shall not affect the right of
any Person to levy, garnish, attach, or employ any other legal process with
respect to such Plan Distributions by reason of any claimed subordination rights
or otherwise.  All such rights and any agreements relating thereto shall remain
in full force and effect.  The right of the LP Debtors to seek subordination of
any Claim or Equity Interest pursuant to section 510 of the Bankruptcy Code is
fully reserved, and the treatment afforded any Claim or Equity Interest that
becomes a subordinated Claim or Equity Interest at any time shall be modified to
reflect such subordination.

 

13.8.                     Status Reports

 

Following entry of the Confirmation Order, the LP Debtors shall file
post-confirmation quarterly status reports with the Bankruptcy Court in
accordance with Rule 3021-1 of the Local Bankruptcy Rules for the Southern
District of New York and shall meet all Post-Confirmation Operating Report
requirements of the U.S. Trustee’s Operating Guidelines and Reporting
Requirements (unless the Bankruptcy Court orders otherwise).

 

13.9.                     Notices

 

In order to be effective, all notices, requests, and demands to or upon the LP
Debtors or the Plan Sponsors (or the Ad Hoc LP Secured Group) shall be in
writing (including by facsimile transmission) and, unless otherwise provided
herein, shall be deemed to have been duly given or made only when actually
delivered or, in the case of notice by facsimile transmission, when received and
telephonically confirmed, addressed as follows:

 

If to the LP Debtors:

 

 

LightSquared LP
Attention: Marc Montagner
450 Park Avenue, Suite 2201
New York, NY 10022
Telephone: (877) 678-2920
E-mail: Marc.Montagner@lightsquared.com

with a copy to:

 

 

Milbank, Tweed, Hadley & McCloy LLP
Attention: Matthew S. Barr
One Chase Manhattan Plaza
New York, NY 10005-1413
Telephone: (212) 530-5000
Facsimile: (212) 822-5194

 

34

--------------------------------------------------------------------------------


 

 

E-mail: mbarr@milbank.com

 

 

If to the Plan Sponsors (or Ad Hoc LP Secured Group):

 

 

White & Case LLP

Attention:  Glenn M. Kurtz
Andrew Ambruoso

1155 Avenue of the Americas

New York, NY 10036

Telephone: (212) 819-8200

Facsimile: (212) 354-8113

E-mail:                      gkurtz@whitecase.com
andrew.ambruoso@whitecase.com

 

 

 

White & Case LLP
Attention: Thomas E Lauria
                                                          Matthew Brown
Southeast Financial Center, Suite 4900
200 South Biscayne Blvd.
Miami, FL 33131
Telephone: (305) 995-5282
Facsimile: (305) 358-5744

E-mail:                      tlauria@whitecase.com
mbrown@whitecase.com

 

13.10.              Headings

 

The headings used in the Plan are inserted for convenience only, and neither
constitute a portion of the Plan nor in any manner affect the construction of
the provisions of the Plan.

 

13.11.              Governing Law

 

Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent an Plan Document or exhibit or schedule to the Plan
provides otherwise, the rights, duties, and obligations arising under this Plan
and the Plan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the state of New York, without giving effect to the
principles of conflict of laws thereof.

 

13.12.              Section 1125(e) of the Bankruptcy Code

 

The Plan Sponsors have and, upon confirmation of this Plan shall be deemed to
have, solicited acceptances of this Plan in good faith and in compliance with
the applicable provisions of the Bankruptcy Code, and therefore are not and will
not be liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of this Plan.

 

35

--------------------------------------------------------------------------------


 

13.13.              Inconsistency

 

In the event of any inconsistency among the Plan, the Disclosure Statement, the
Plan Documents, any exhibit to the Plan or any other instrument or document
created or executed pursuant to the Plan, the provisions of the Plan shall
govern; provided, that, notwithstanding the foregoing, in the event of any
inconsistency among the Asset Purchase Agreement and any other document
(including the Plan), the Asset Purchase Agreement shall govern.

 

13.14.              Avoidance and Recovery Actions

 

Effective as of the Effective Date, the LP Debtors retain the right to prosecute
any avoidance or recovery actions under sections 544, 547, 548, 549 and 550 of
the Bankruptcy Code except for any such actions that are Acquired Assets.

 

13.15.              Expedited Determination

 

The LP Debtors are hereby authorized to file a request for expedited
determination under section 505(b) of the Bankruptcy Code for all tax returns
filed with respect to the LP Debtors.

 

13.16.              Exemption from Transfer Taxes

 

To the fullest extent permitted by applicable law, all sale transactions
consummated by the LP Debtors and approved by the Bankruptcy Court on and after
the Confirmation Date through and including the Effective Date, including any
transfers effectuated under this Plan, the sale by the LP Debtors of any owned
property pursuant to section 1123(b)(4) of the Bankruptcy Code, and any
assumption, assignment, and/or sale by the LP Debtors of their interests in
unexpired leases of non-residential real property or executory contracts
pursuant to section 365(a) of the Bankruptcy Code, shall constitute a “transfer
under a plan” within the purview of section 1146 of the Bankruptcy Code, and
shall not be subject to any stamp, real estate transfer, mortgage recording, or
other similar tax.

 

13.17.              Notice of Entry of Confirmation Order and Relevant Dates

 

Promptly upon entry of the Confirmation Order, the LP Debtors shall publish as
directed by the Bankruptcy Court and serve on all known parties in interest and
holders of Claims and Equity Interests, notice of the entry of the Confirmation
Order and all relevant deadlines and dates under the Plan, including, but not
limited to, the deadline for filing notice of Administrative Claims, and the
deadline for filing rejection damage Claims.

 

13.18.              Termination of Professionals

 

On the Effective Date, the engagement of each Professional Person retained by
the LP Debtors, if any, shall be terminated without further order of the
Bankruptcy Court or act of the parties; provided, however, such Professional
Persons shall be entitled to prosecute their respective Fee Claims and represent
their respective constituents with respect to applications for payment of such
Fee Claims and the LP Debtors shall be responsible for the fees, costs and
expenses associated with the prosecution of such Fee Claims.  Nothing herein
shall preclude any

 

36

--------------------------------------------------------------------------------


 

LP Debtor from engaging a Professional Person on and after the Effective Date in
the same capacity as such Professional Person was engaged prior to the Effective
Date.

 

13.19.              Interest and Attorneys’ Fees

 

Interest accrued after the applicable Petition Date will accrue and be paid on
Claims only to the extent specifically provided for in this Plan, the Plan
Documents, the Confirmation Order, or as otherwise required by the Bankruptcy
Court or by applicable law.  No award or reimbursement of attorneys’ fees or
related expenses or disbursements shall be allowed on, or in connection with,
any Claim, except as set forth in the Plan or as ordered by the Bankruptcy
Court.

 

13.20.              Amendments

 

(a)           Plan Modifications. This Plan may be amended, modified, or
supplemented by the Plan Sponsors, in the manner provided for by section 1127 of
the Bankruptcy Code or as otherwise permitted by law, without additional
disclosure pursuant to section 1125 of the Bankruptcy Code, except as otherwise
ordered by the Bankruptcy Court.  In addition, after the Confirmation Date, so
long as such action does not materially and adversely affect the treatment of
holders of Allowed Claims and Allowed Equity Interests pursuant to this Plan,
the Plan Sponsors may remedy any defect or omission or reconcile any
inconsistencies in this Plan, the Plan Documents and/or the Confirmation Order,
with respect to such matters as may be necessary to carry out the purposes and
effects of this Plan, and any holder of a Claim or Equity Interest that has
accepted this Plan shall be deemed to have accepted this Plan as amended,
modified, or supplemented.

 

(b)           Other Amendments. Prior to the Effective Date, the Plan Sponsors
may make appropriate technical adjustments and modifications to this Plan
without further order or approval of the Bankruptcy Court; provided, however,
that, such technical adjustments and modifications do not adversely affect in a
material way the treatment of holders of Claims or Equity Interests under the
Plan.

 

13.21.              Revocation or Withdrawal of this Plan

 

The Plan Sponsors reserve the right to revoke or withdraw this Plan prior to the
Effective Date.  If the Plan Sponsors revoke or withdraw this Plan prior to the
Effective Date as to any or all of the LP Debtors, or if confirmation or
consummation as to any or all of the LP Debtors does not occur, then, with
respect to such LP Debtors: (a) this Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in this Plan (including the
fixing or limiting to an amount certain any Claim or Equity Interest or Class of
Claims or Equity Interests), assumption, assumption or assignment, or rejection
of executory contracts or leases affected by this Plan, and any document or
agreement executed pursuant to this Plan shall be deemed null and void; and
(c) nothing contained in this Plan shall (i) constitute a waiver or release of
any Claims by or against, or any Equity Interests in, such LP Debtors or any
other Person, (ii) prejudice in any manner the rights of such LP Debtors or any
other Person or (iii) constitute an admission of any sort by the LP Debtors or
any other Person.

 

37

--------------------------------------------------------------------------------


 

13.22.              No Successor Liability

 

Except as otherwise expressly provided in the Plan or the Asset Purchase
Agreement, the Purchaser and any Alternative Purchaser do not, pursuant to this
Plan or otherwise, assume, agree to perform, pay or indemnify or otherwise have
any responsibilities for any liabilities or obligations of the LP Debtors or any
other party relating to or arising out of the operations of or Assets of the LP
Debtors, whether arising prior to, on, or after the Effective Date.  The
Purchaser and any Alternative Purchaser are not, and shall not be, successors to
any of the LP Debtors by reason of any theory of law or equity, and it shall not
have any successor or transferee liability of any kind or character, except that
the Purchaser (or, if applicable, the Alternative Purchaser) shall assume the
Assumed Liabilities under the terms and subject to the conditions set forth in
the Asset Purchase Agreement.

 

13.23.              Allocation of Plan Distributions Between Principal and
Interest

 

To the extent that any Allowed Claim entitled to a distribution under the Plan
consists of indebtedness and other amounts (such as accrued but unpaid interest
thereon), such distribution shall be allocated first to the principal amount of
the Claim (as determined for federal income tax purposes) and then, to the
extent the consideration exceeds the principal amount of the Claim, to such
other amounts.

 

13.24.              Compliance with Tax Requirements

 

In connection with the Plan, the Disbursing Agent shall comply with all
withholding and reporting requirements imposed by federal, state, local and
foreign taxing authorities and all Plan Distributions hereunder shall be subject
to such withholding and reporting requirements.  Notwithstanding the foregoing,
each holder of an Allowed Claim that is to receive a Plan Distribution shall
have the sole and exclusive responsibility for the satisfaction and payment of
any tax obligations imposed by any government unit, including income,
withholding and other tax obligations, on account of such Plan Distribution. 
The Disbursing Agent has the right, but not the obligation, to not make a Plan
Distribution until such holder has made arrangements satisfactory to the
Disbursing Agent for payment of any such tax obligations.

 

13.25.              Rates

 

The Plan does not provide for the change of any rate that is within the
jurisdiction of any governmental regulatory commission after the occurrence of
the Effective Date.  Where a Claim has been denominated in foreign currency on a
Proof of Claim, the allowed amount of such Claim shall be calculated in legal
tender of the United States based upon the conversion rate in place as of the
Petition Date and in accordance with section 502(b) of the Bankruptcy Code.

 

13.26.              Binding Effect

 

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and
subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of this Plan shall be binding upon the LP Debtors, the
holders of all Claims and Equity Interests and inure to the benefit of and be
binding on such holder’s respective successors and assigns,

 

38

--------------------------------------------------------------------------------


 

whether or not the Claim or Equity Interest of any holder is impaired under this
Plan and whether or not such holder has accepted this Plan.

 

13.27.              Successors and Assigns

 

The rights, benefits and obligations of any Person named or referred to in the
Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Person.

 

13.28.              Time

 

In computing any period of time prescribed or allowed by this Plan, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.

 

13.29.              Severability

 

If, prior to the entry of the Confirmation Order, any term or provision of this
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Plan Sponsors shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such term or
provision shall then be applicable as altered or interpreted.  Notwithstanding
any such holding, alteration, or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or
interpretation.  The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of this Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid
and enforceable pursuant to its terms.

 

13.30.              Reservation of Rights

 

Except as expressly set forth herein, the Plan shall have no force or effect
unless the Bankruptcy Court shall enter the Confirmation Order.  None of the
filing of this Plan, any statement or provision contained herein, or the taking
of any action by the Plan Sponsors or the Stalking Horse Bidder with respect to
this Plan shall be or shall be deemed to be, an admission or waiver of any
rights of the Plan Sponsors or the Stalking Horse Bidder with respect to any
Claims or Equity Interests prior to the Effective Date.

 

[The remainder of this page is intentionally left blank.]

 

39

--------------------------------------------------------------------------------


 

Dated: July 23, 2013

 

New York, New York

 

 

 

 

 

 

 

WHITE & CASE LLP

 

 

 

 

By:

/s/ Glenn M. Kurtz

 

 

Glenn M. Kurtz

 

 

Andrew C. Ambruoso

 

 

1155 Avenue of the Americas

 

 

New York, NY 10036

 

 

Telephone: (212) 819-8200

 

 

Facsimile: (212) 354-8113

 

 

gkurtz@whitecase.com

 

 

andrew.ambruoso@whitecase.com

 

 

 

 

 

-and-

 

 

 

 

 

Thomas E Lauria (admitted pro hac vice)

 

 

Matthew Brown (admission pro hac vice pending)

 

 

Southeast Financial Center, Suite 4900

 

 

200 South Biscayne Blvd.

 

 

Miami, FL 33131

 

 

Telephone: (305) 371-2700

 

 

Facsimile: (305) 358-5744

 

 

tlauria@whitecase.com

 

 

mbrown@whitecase.com

 

 

 

 

 

Counsel to the Ad Hoc Secured Group of LightSquared LP Lenders

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

GLOSSARY OF DEFINED TERMS

 

“Acquired Assets” means the LP Debtors’ Assets to be sold pursuant to the terms
and conditions of the Asset Purchase Agreement and the Bid Procedures Order.

 

“Ad Hoc LP Secured Group” means that certain Ad Hoc Group of LightSquared LP
Lenders comprised of holders, advisors or affiliates of advisors to holders, or
managers of various accounts with investment authority, contractual authority or
voting authority, of the loans under the LP Facility Credit Agreement, each of
which is acting as a Plan Sponsor under this Plan.

 

“Ad Hoc LP Secured Group Advisors” means White & Case LLP, as counsel to the Ad
Hoc LP Secured Group, and Blackstone Advisory Partners L.P., as financial
advisor to the Ad Hoc LP Secured Group.

 

“Ad Hoc LP Secured Group Fee Claims” means all Claims for: (a) the reasonable
documented fees and expenses of the Ad Hoc LP Secured Group Advisors; and
(b) reasonable out-of-pocket expenses incurred by members of the Ad Hoc LP
Secured Group in their capacities as such, including reasonable documented fees
and expenses of LightSquared LP Lender Advisors.

 

“Administrative Claim” means any right to payment constituting a cost or expense
of administration of any of the Chapter 11 Cases of the LP Debtors under
sections 503(b) and 507(a)(2) of the Bankruptcy Code (other than a Fee Claim or
U.S. Trustee Fees), including, without limitation, (i) any actual and necessary
expenses of preserving the Estates of the LP Debtors, (ii) any actual and
necessary expenses of operating the businesses of the LP Debtors, (iii) any
indebtedness or obligations incurred or assumed by the LP Debtors in connection
with the conduct of their business from and after the Petition Date, all Fee
Claims, all compensation and reimbursement of expenses to the extent allowed by
the Bankruptcy Court under section 330 or 503 of the Bankruptcy Code, (iv) any
fees and charges assessed against the Estates of the LP Debtors under section
1930 of chapter 123 of title 28 of the United States Code, (v) the Ad Hoc LP
Secured Group Fee Claims, and (vi) the Break-Up Fee and Expense Reimbursement,
to the extent payable in accordance with the terms of the Stalking Horse
Agreement and the Bid Procedures Order.

 

“Affiliate” means, with respect to any Person, all Persons that would fall
within the definition assigned to such term in section 101(2) of the Bankruptcy
Code, if such Person were a debtor in a case under the Bankruptcy Code.

 

“Allowed Claim” or “Allowed [          ] Claim” (with respect to a specific type
of Claim, if specified) means: (a) any Claim (or a portion thereof) as to which
no action to dispute, deny, equitably subordinate or otherwise limit recovery
with respect thereto, or alter priority thereof, has been sought within the
applicable period of limitation fixed by this Plan or applicable law, except to
the extent the LP Debtors object to the enforcement

 

i

--------------------------------------------------------------------------------


 

of such Claim or, if an action to dispute, deny, equitably subordinate or
otherwise limit recovery with respect thereto, or alter priority thereof, has
been sought, to the extent such Claim has been allowed (whether in whole or in
part) by a Final Order of a court of competent jurisdiction with respect to the
subject matter; or (b) any Claim or portion thereof that is allowed (i) in any
contract, instrument, indenture or other agreement entered into in connection
with the Plan, (ii) pursuant to the terms of the Plan, (iii) by Final Order of
the Bankruptcy Court, or (iv) with respect to an Administrative Claim only
(x) that was incurred by a LP Debtor in the ordinary course of business during
the Chapter 11 Cases to the extent due and owing without defense, offset,
recoupment or counterclaim of any kind, and (y) that is not otherwise disputed.

 

“Allowed Equity Interest” or “Allowed [          ] Equity Interest” means a
valid and enforceable Equity Interest, as determined by the Disbursing Agent
based on the LP Debtors’ books and records and any applicable registries of
holders of Equity Interests.

 

“Alternative Purchaser” means the purchaser in any Alternative Sale.

 

“Alternative Sale” has the meaning given to such term in the Asset Purchase
Agreement.

 

“Asset Purchase Agreement” means either (i) the Stalking Horse Agreement or
(ii) if the Stalking Horse Bidder is not the Purchaser, an asset purchase
agreement by and among the LP Debtors, as sellers, and the Purchaser, as buyer,
which asset purchase agreement shall comply with the requirements of the Bid
Procedures Order.

 

“Assets” means all rights, title and interest of any nature in property of any
kind, wherever located, as specified in section 541 of the Bankruptcy Code.

 

“Assumed Liabilities” means the liabilities of the LP Debtors assumed by the
Purchaser pursuant to the Asset Purchase Agreement and the Bid Procedures Order.

 

“Assumption Notice” has the meaning set forth in Section 10.3(a) of this Plan.

 

“Auction” means the auction conducted in connection with the LP Sale and in
accordance with the Bid Procedures Order.

 

“Avoidance Actions” means all Causes of Action of the Estates of the LP Debtors
that arise under section 544, 545, 547, 548, 549, 550, 551 and/or 553 of the
Bankruptcy Code.

 

“Ballot” means the form distributed to holders of impaired Claims or Equity
Interests entitled to vote on the Plan on which is to be indicated the
acceptance or rejection of the Plan approved by the Bankruptcy Court.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as codified at title
11 of the United States Code, as amended from time to time.

 

ii

--------------------------------------------------------------------------------


 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York, or such other United States Bankruptcy Court having
jurisdiction over the Chapter 11 Cases.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
promulgated by the United States Supreme Court pursuant to section 2075 of title
28 of the United States Code, as amended from time to time, applicable to the
Chapter 11 Cases, and any Local Rules of the Bankruptcy Court.

 

“Bar Date Notice” means the Notice of Deadlines for Filing Proofs of Claim that
was approved pursuant to, and served in accordance with, the Bar Date Order.

 

“Bar Date Order” means the Order Pursuant to 11 U.S.C. § 502(b)(9) and Fed. R.
Bankr. P. 2002 and 3003(c)(3) Establishing Deadlines for Filing Proofs of Claim
and Procedures Relating Thereto and Approving Form and Manner of Notice Thereof
entered as Docket No. 266 in the Chapter 11 Cases.

 

“Bid Procedures Order” means an order granting the Motion of the Plan Sponsors
for Entry of an Order (I) Approving Bid Procedures for the Sale of LightSquared
LP Assets, (II) Scheduling an Auction, (III) Approving the Form and Scope of
Notice of the Bid Procedures and Auction, (IV) Approving Procedures for
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
and (V) Granting Related Relief, dated                , 2013, in form and
substance acceptable to the Plan Sponsors.

 

“Bid Procedures Recognition Order” means the order of the Canadian Court, which
shall be in form and substance acceptable to the Plan Sponsors, recognizing the
entry of the Bid Procedures Order.

 

“Break-Up Fee” has the meaning given to such term in the Bid Procedures Order.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close for business in New
York, New York.

 

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List)
having jurisdiction over the proceedings commenced by Debtors SkyTerra Holdings
(Canada) Inc., SkyTerra (Canada) Inc., and LightSquared Corp. pursuant to
Part IV of the Companies’ Creditors Arrangement Act, R.S.C. 1985, c.C-36.

 

“Cash” means legal tender of the United States of America and equivalents
thereof.

 

“Causes of Action” means all claims, rights, actions, causes of action
(including avoidance actions), liabilities, obligations, suits, debts, remedies,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages
or judgments, whether known or unknown, liquidated or unliquidated, fixed or
contingent, matured or unmatured, foreseen

 

iii

--------------------------------------------------------------------------------


 

or unforeseen, asserted or unasserted, arising in law, equity or otherwise
including intercompany claims.

 

“Chapter 11 Cases” means the voluntary cases commenced by the Debtors under
chapter 11 of the Bankruptcy Code, which are being jointly administered and are
currently pending before the Bankruptcy Court, styled In re LightSquared Inc.,
et al., Case No. 12-12080 (SCC).

 

“Claim” means any “claim” as defined in section 101(5) of the Bankruptcy Code,
against any LP Debtor.

 

“Claims Agent” means Kurtzman Carson Consultants LLC, or any other Person
approved by the Bankruptcy Court to act as the Debtors’ claims and noticing
agent pursuant to 28 U.S.C. § 156(c).

 

“Class” means each category of Claims or Equity Interests established under
Article IV of the Plan pursuant to sections 1122 and 1123(a) of the Bankruptcy
Code.

 

“Closing” means the consummation of all transactions required to close the LP
Sale, after satisfaction of all applicable conditions to Closing, as set forth
in the Asset Purchase Agreement.

 

“Collateral” means any property or interest in property of the Estates of the LP
Debtors subject to a Lien to secure the payment or performance of a Claim, which
Lien is not subject to avoidance or otherwise invalid under the Bankruptcy Code
or applicable non-bankruptcy law.

 

“Confirmation Date” means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order on the docket of the Bankruptcy Court.

 

“Confirmation Hearing” means the hearing held by the Bankruptcy Court, as it may
be continued from time to time, to consider confirmation of the Plan.

 

“Confirmation Order” means the order of the Bankruptcy Court confirming this
Plan pursuant to section 1129 of the Bankruptcy Code and authorizing and
directing the LP Debtors to execute the Asset Purchase Agreement (to the extent
not executed as of the Confirmation Date) pursuant to sections 105(a), 365,
1123(b)(4), 1129, 1142(b) and 1146(a) of the Bankruptcy Code, in form and
substance reasonably acceptable to the Plan Sponsors.

 

“Confirmation Recognition Order” means the order of the Canadian Court, which
shall be in form and substance acceptable to the Plan Sponsors:  (a) recognizing
the entry of the Confirmation Order; and (b) vesting in the Purchaser all of the
LP Debtors’ right, title and interest in and to the Acquired Assets that are
owned, controlled, regulated or situated in Canada, free and clear of all liens,
claims, charges, interests or other encumbrances, in accordance with applicable
law and to the extent set forth in the Asset Purchase Agreement.

 

iv

--------------------------------------------------------------------------------


 

“Cure Costs” has the meaning set forth in Section 10.3(a) of this Plan.

 

“Cure Dispute” has the meaning set forth in Section 10.3(d) of this Plan.

 

“Debtor” means any of the entities identified in footnote 1 of this Plan.

 

“Designated Contract” has the meaning set forth in the Asset Purchase Agreement.

 

“Disallowed Claim” when used with respect to a Claim, means a Claim, or such
portion of a Claim, that has been disallowed by a Final Order.

 

“Disbursing Agent” means, for purposes of making distributions under the Plan,
the LP Debtors or a designee thereof.

 

“Disclosure Statement” means that certain disclosure statement describing the
Plan, including, without limitation, all exhibits and schedules thereto, as
approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code
and Bankruptcy Rule 3017.

 

“Disclosure Statement Order” means the order entered by the Bankruptcy Court in
the Chapter 11 Cases of the LP Debtors, in form and substance reasonably
acceptable to the Plan Sponsors, (a) approving the Disclosure Statement as
containing adequate information required under section 1125 of the Bankruptcy
Code and Bankruptcy Rule 3017, and (b) authorizing the use of the Disclosure
Statement for soliciting votes on the Plan.

 

“Disclosure Statement Recognition Order” means the order of the Canadian Court,
which shall be in form and substance acceptable to the Plan Sponsors,
recognizing the entry of the Disclosure Statement Order.

 

“Disputed Claim” or “ Disputed [          ] Claim” means, as of any relevant
date, any Claim, or any portion thereof: (a) that is not an Allowed Claim or
Disallowed Claim as of the relevant date; or (b) for which a proof of Claim has
been timely filed with the Bankruptcy Court or a written request for payment has
been made, to the extent the LP Debtors, the Disbursing Agent or any party in
interest has interposed a timely objection or request for estimation, which
objection or request for estimation has not been withdrawn or determined by a
Final Order as of the relevant date.

 

“Disputed Claims Reserves” means a reserve or reserves that may be established
and maintained by the Disbursing Agent for the purpose of effectuating
distributions to holders of Disputed Claims pending allowance or disallowance of
such Claims in accordance with the Plan.

 

“Distribution Account” means an account or accounts, as applicable, maintained
by the Disbursing Agent into which the Plan Consideration will be delivered and
then distributed by the Disbursing Agent in accordance with the Plan.

 

v

--------------------------------------------------------------------------------


 

“Distribution Record Date” means, with respect to all Classes, the third (3rd)
Business Day after the date the Confirmation Order is entered by the Bankruptcy
Court or such other date as shall be established by the Bankruptcy Court in
(a) the Confirmation Order or, (b) upon request of the LP Debtors or the Plan
Sponsors, a separate order of the Bankruptcy Court.

 

“Effective Date” means a date selected by the Plan Sponsors that shall be a
Business Day that is no later than five (5) days after all of the conditions
precedent set forth in Section 11.2 of this Plan have been satisfied or waived
(to the extent such conditions can be waived).

 

“Equity Interest” the interest (whether legal, equitable, contractual or other
rights) of any holders of any class of equity securities of any of the LP
Debtors represented by shares of common or preferred stock or other instruments
evidencing an ownership interest in any of the LP Debtors, whether or not
certificated, transferable, voting or denominated “stock” or a similar security,
and any Claim or Cause of Action related to or arising from the foregoing, or
any option, warrant or right, contractual or otherwise, to acquire any such
interest means any outstanding ownership interest, including, without
limitation, interests evidenced by membership or partnership interests, or other
rights to purchase or otherwise receive any ownership interest and any right to
payment or compensation based upon any such interest, whether or not such
interest is owned by the holder of such right to payment or compensation.

 

“Estate” means each estate created in the Chapter 11 Cases pursuant to section
541 of the Bankruptcy Code.

 

“Estimation Order” means an order or orders of the Bankruptcy Court estimating
for voting and/or distribution purposes (under section 502(c) of the Bankruptcy
Code) the allowed amount of any Claim.  The defined term Estimation Order
includes the Confirmation Order if the Confirmation Order grants the same relief
that would have been granted in a separate Estimation Order.

 

“Existing Board” means, with respect to each LP Debtor, the board of directors,
board of managers or similar governing entity of such LP Debtor prior to the
Effective Date.

 

“Existing Officers” means, with respect to each LP Debtor, the officers of such
LP Debtor immediately prior to the Effective Date.

 

“Expense Reimbursement” has the meaning given to such term in the Bid Procedures
Order.

 

“Fee Application” means an application for allowance and payment of a Fee Claim
(including Claims for “substantial contribution” pursuant to section 503(b) of
the Bankruptcy Code).

 

vi

--------------------------------------------------------------------------------


 

“Fee Claim” means a Claim of a Professional Person for compensation,
indemnification or reimbursement of expenses pursuant to sections 327, 328, 330,
331, 503(b) or 1103(a) of the Bankruptcy Code.

 

“Final Order” means (a) an order or judgment of the Bankruptcy Court or any
other court or adjudicative body as to which the time to appeal, petition for
certiorari, or move for reargument or rehearing has expired and as to which no
appeal, petition for certiorari, or other proceedings for reargument or
rehearing shall then be pending, or (b) in the event that an appeal, writ of
certiorari, reargument, or rehearing thereof has been taken or sought, such
order of the Bankruptcy Court or any other court or adjudicative body shall have
been affirmed by the highest court to which such order was appealed, or
certiorari has been denied, or from which reargument or rehearing was sought,
and the time to take any further appeal, petition for certiorari or move for
reargument or rehearing shall have expired; provided, that no order shall fail
to be a Final Order solely because of the possibility that a motion pursuant to
section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal
Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed with respect to
such order.

 

“Funding” has the meaning given to such term in the Asset Purchase Agreement.

 

“Funding Date” has the meaning given to such term in the Asset Purchase
Agreement.

 

“General LP Unsecured Claim” means any Claim against an LP Debtor other than an
Administrative Claim, a Priority Non-Tax Claim, a Priority Tax Claim, a Fee
Claim, U.S. Trustee Fees, an Other LP Secured Claim, an LP Facility Secured
Claim, or an Intercompany Claim.

 

“General LP Unsecured Claims Distribution” means Plan Consideration in the form
of Cash in an amount equal to $10,000,000.

 

“Inc. Entity” means any of LightSquared Inc., LightSquared Investors Holdings
Inc., TMI Communications Delaware, Limited Partnership, LightSquared GP Inc.,
One Dot Four Corp., One Dot Six Corp., One Dot Six TVCC Corp., TVCC Holdings
Company, LLC, TVCC Intermediate Corp., Columbia One Six Partners IV, Inc.,
Columbia FMS Spectrum Partners IV, Inc., TVCC One Six Holdings LLC, CCMM I LLC,
SkyTerra Rollup LLC, SkyTerra Rollup Sub LLC or SkyTerra Investors LLC.

 

“Inc. Entity General Unsecured Claim” means a General Unsecured Claim held by
any Inc. Entity against any LP Debtor.

 

“Inc. Entity General Unsecured Claims Bar Date” means the deadline by which Inc.
Entity General Unsecured Claims must be filed, which shall be set forth in the
Disclosure Statement Order.

 

“Insured Claim” means any Claim for which the LP Debtors or the holder of a
Claim is entitled to indemnification, reimbursement, contribution or other
payment under

 

vii

--------------------------------------------------------------------------------


 

a policy of insurance wherein any of the LP Debtors is an insured or beneficiary
of the coverage.

 

“Intercompany Claim” means a Claim held by any LP Debtor against any other LP
Debtor.

 

“Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

 

“LightSquared LP Lender Advisors” means counsel to a LightSquared LP Lender that
is a member of the Ad Hoc LP Secured Group (but does not include the Ad Hoc LP
Secured Group Advisors).

 

“LightSquared LP Lenders” means those lenders from time to time party to the LP
Facility Credit Agreement.

 

“LP Cash” means the LP Debtors’ Cash on hand as of the Effective Date.

 

“LP Cash Collateral Order” means the Amended Agreed Final Order (a) Authorizing
Debtors to Use Cash Collateral, (b) Granting Adequate Protection to LP Facility
Secured Parties, and (c) Modifying Automatic Stay, which has been entered as
Docket No. 544 in the Chapter 11 Cases.

 

“LP Common Equity Interests” means the outstanding Equity Interests in
LightSquared LP held by TMI Communications Delaware, Limited Partnership and
LightSquared Investors Holdings Inc.

 

“LP Debtors” means each of LightSquared LP, ATC Technologies, LLC, LightSquared
Inc. of Virginia, LightSquared Corp., LightSquared Subsidiary LLC, Sky Terra
Holdings (Canada) Inc., SkyTerra (Canada) Inc., LightSquared Finance Co.,
LightSquared Network LLC and LightSquared Bermuda Ltd.

 

“LP Facility Agent” means UBS AG, Stamford Branch and any successor thereto, in
its capacity as administrative agent on behalf of the LightSquared LP Lenders
under the LP Facility Credit Agreement.

 

“LP Facility Credit Agreement” means that certain Credit Agreement, dated as of
October 1, 2010, by and among LightSquared LP, as borrower, LightSquared Inc.,
the other LP Facility Parent Guarantors and the LP Facility Subsidiary
Guarantors, as guarantors, and the LightSquared LP Lenders party thereto (as
amended, supplemented, amended and restated or otherwise modified from time to
time).

 

“LP Facility Credit Documents” means any related agreements, instruments and
other documents executed and delivered in connection with the LP Facility Credit
Agreement (each as amended, supplemented, amended and restated or otherwise
modified from time to time).

 

“LP Facility Parent Guarantors” means LightSquared Inc., LightSquared

 

viii

--------------------------------------------------------------------------------


 

Investors Holdings Inc., LightSquared GP Inc., and TMI Communications Delaware,
Limited Partnership.

 

“LP Facility Postpetition Interest” means all interest owed to the LP Facility
Secured Parties pursuant to the LP Facility Credit Documents from and after the
Petition Date less the amount of adequate protection payments made by
LightSquared LP during the Chapter 11 Cases pursuant to the LP Cash Collateral
Order (exclusive of Professional Fees (as defined in the LP Cash Collateral
Order) paid in accordance with the LP Cash Collateral Order).

 

“LP Facility Prepetition Interest” means all interest owed to the LP Facility
Secured Parties pursuant to the LP Facility Credit Documents prior to the
Petition Date.

 

“LP Facility Principal” means the principal amount owed to the LP Facility
Secured Parties pursuant to the LP Facility Credit Documents as of the Petition
Date.

 

“LP Facility Repayment Premium” means the repayment premium due and owing
pursuant to § 2.10(f) of the LP Facility Credit Agreement.

 

“LP Facility Secured Claims” means any Claim of the LP Facility Secured Parties
under the LP Facility Credit Documents, inclusive of LP Facility Principal, LP
Facility Prepetition Interest, LP Facility Postpetition Interest and all
applicable fees and premiums due and owing under the LP Facility Credit
Documents (including the LP Facility Repayment Premium), in each case, unless
the Bankruptcy Court orders otherwise.

 

“LP Facility Secured Parties” means the LP Facility Agent and the LightSquared
LP Lenders.

 

“LP Facility Subsidiary Guarantors” means ATC Technologies, LLC, LightSquared
Corp., LightSquared Inc. of Virginia, LightSquared Subsidiary LLC, SkyTerra
Holdings (Canada) Inc., and SkyTerra (Canada) Inc.

 

“LP Preferred Unit Interests” means an Equity Interest in LightSquared LP
arising from ownership of any outstanding non-voting Series A Preferred Units of
LightSquared LP.

 

“LP Sale” means the sale of the Acquired Assets under sections 105(a),
1123(a)(5), 1123(b)(4), 1129(b)(2)(A), 1141, 1145 and 1146(a) of the Bankruptcy
Code under terms and conditions of the Asset Purchase Agreement free and clear
of any Claims, Liens, interests, or encumbrances.

 

“LP Sale Proceeds” means all Cash proceeds and other consideration deliverable
to the LP Debtors from the LP Sale in accordance with the Asset Purchase
Agreement.

 

ix

--------------------------------------------------------------------------------


 

“Notice of Effective Date” means the notice of the occurrence of the Effective
Date to be filed with the Bankruptcy Court and mailed, as necessary, to holders
of Claims and Equity Interests.

 

“Other LP Secured Claim” means any Secured Claim against an LP Debtor other than
the LP Facility Secured Claims.

 

“Parent Entity” means DISH Network Corporation.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, indenture trustee, organization, joint
stock company, trust, estate, unincorporated association, unincorporated
organization, governmental entity, or political subdivision thereof, Equity
Interest holder or any other entity or organization.

 

“Petition Date” means May 14, 2012.

 

“Plan” means this chapter 11 plan, including all exhibits, supplements,
appendices, and schedules hereto, either in its present form or as it may be
amended, supplemented, or otherwise modified from time to time (but solely in
accordance with the terms hereof), in form and substance reasonably acceptable
to the Plan Sponsors.

 

“Plan Consideration” means LP Cash and LP Sale Proceeds less the amount of Cash
necessary to fund the Wind Down Reserve.

 

“Plan Distribution” means a payment or distribution to holders of Allowed Claims
or Allowed Equity Interests under the Plan.

 

“Plan Distribution Date” means, with respect to any Claim or Equity Interest,
(a) the Effective Date or a date that is as soon as reasonably practicable and
permissible after the Effective Date, if such Claim or Equity Interest is then
an Allowed Claim or Allowed Equity Interest, or (b) if not allowed on the
Effective Date, a date that is as soon as reasonably practicable and permissible
after the date such Claim of Equity Interest becomes allowed.

 

“Plan Documents” means the documents, other than the Plan and the Asset Purchase
Agreement, to be executed, delivered, assumed, and/or performed in connection
with the consummation of the Plan, including, without limitation, the documents
to be included in the Plan Supplement and the Schedule of Rejected Executory
Contracts and Unexpired Leases, each of which shall be in form and substance
reasonably acceptable to the Plan Sponsors and filed with the Bankruptcy Court
as specified in the Plan.

 

“Plan Sponsor Fee Claims” means all Claims for the reasonable out-of-pocket
expenses incurred by the Plan Sponsors.

 

“Plan Sponsors” means the holders of LP Facility Secured Claims listed on
Schedule 1 hereto, solely in their capacities as sponsors of this Plan.

 

x

--------------------------------------------------------------------------------


 

“Plan Supplement” means the supplemental appendix to this Plan, to be filed no
later than five (5) calendar days prior to the Voting Deadline, which will
contain, among other things, draft forms, signed copies, or summaries of
material terms, as the case may be, of the Plan Documents; provided, that such
supplemental appendix may be amended, supplemented or modified from time to time
after the Voting Deadline in accordance with the terms of this Plan, the Bid
Procedures Order and the Confirmation Order.

 

“Priority Non-Tax Claim” means any Claim other than an Administrative Claim, a
Fee Claim or a Priority Tax Claim, entitled to priority in right of payment
under section 507(a) of the Bankruptcy Code.

 

“Priority Tax Claim” means a Claim that is of a kind specified in section
507(a)(8) of the Bankruptcy Code.

 

“Professional Person” means all Persons retained by order of the Bankruptcy
Court in connection with the Chapter 11 Cases, pursuant to sections 327, 328,
330 or 1103 of the Bankruptcy Code, excluding any ordinary course professionals
retained pursuant to an order of the Bankruptcy Court.

 

“Proof of Claim” means the proof of Claim that must be filed by a holder of a
Claim by the deadline, if any, designated by the Bankruptcy Court as the
deadline for filing proofs of Claim against any of the LP Debtors.

 

“Pro Rata Share” means the proportion that an Allowed Claim or Equity Interest
bears to the aggregate amount of all Claims or Equity Interests in a particular
Class, including, with respect to Classes of Claims, Disputed Claims, but
excluding Disallowed Claims, (a) as calculated by the Disbursing Agent; or
(b) as determined or estimated by the Bankruptcy Court.

 

“Purchaser” shall have the meaning set forth in the Bid Procedures Order,
identifying the Qualified Bidder submitting the highest and best bid for the
Assets of the LP Debtors to be sold pursuant to the Auction.

 

“Qualified Bidder” means a Person eligible to submit a bid pursuant to the Bid
Procedures Order.

 

“Released Parties” means (a) the LP Debtors, (b) the Ad Hoc LP Secured Group and
each member thereof, (c) the Plan Sponsors, (d) the Stalking Horse Bid Parties,
(e) the Purchaser, (f) each LightSquared LP Lender, (g) the LP Facility Agent,
(h) the present and former directors, officers, managers, equity holders,
agents, successors, assigns, attorneys, accountants, consultants, investment
bankers, bankruptcy and restructuring advisors, financial advisors, in each case
in their capacity as such, and each of the respective affiliates of the parties
listed in (a) through (h), in their capacity as such, and (i) any Person claimed
to be liable derivatively through any of the foregoing; provided, however, that
neither the Purchaser nor the LP Debtors shall be deemed to be a Released Party
as against one another with respect to each such party’s right to enforce

 

xi

--------------------------------------------------------------------------------


 

the Asset Purchase Agreement against the other party.

 

“Retained Assets” means the LP Debtors’ Assets that are excluded from the LP
Sale pursuant to the terms and conditions of the Asset Purchase Agreement.

 

“Schedule of Rejected Executory Contracts and Unexpired Leases” means a schedule
of the contracts and leases to be rejected by the LP Debtors pursuant to
Article X of this Plan, the initial version of which shall be filed with the
Bankruptcy Court by the LP Debtors no later than five (5) Business Days prior to
the Voting Deadline, as the same may be amended or modified from time to time.

 

“Schedules” means, unless otherwise stated, the schedules of assets and
liabilities and list of Equity Interests and the statements of financial affairs
filed by the LP Debtors with the Bankruptcy Court, as required by section 521 of
the Bankruptcy Code and in conformity with the Official Bankruptcy Forms of the
Bankruptcy Rules, as such schedules and statements have been or may be amended
or supplemented from time to time in accordance with Bankruptcy Rule 1009.

 

“Secured Claim” means a Claim, either as set forth in this Plan, as agreed to by
the holder of such Claim and the Plan Sponsors or Disbursing Agent, as
applicable, or as determined by a Final Order in accordance with sections
506(a) and 1111(b) of the Bankruptcy Code: (a) that is secured by a valid,
perfected and enforceable Lien on Collateral, to the extent of the value of the
Claim holder’s interest in such Collateral as of the Confirmation Date; or
(b) to the extent that the holder thereof has a valid right of setoff pursuant
to section 553 of the Bankruptcy Code.

 

“Specified Regulatory Approvals” has the meaning given to such term in the Asset
Purchase Agreement.

 

“Stalking Horse Agreement” means that certain asset purchase agreement, dated 
[                       ], 2013, executed by the Stalking Horse Bid Parties
setting forth the terms of the Stalking Horse Bidder’s offer for the Acquired
Assets.

 

“Stalking Horse Bid” means the initial bid of the Stalking Horse Bidder pursuant
to the Stalking Horse Agreement, pursuant to which the Stalking Horse Bidder has
offered a cash purchase price of $2.22 billion for the Acquired Assets.

 

“Stalking Horse Bidder” means L-Band Acquisition, LLC, a Delaware limited
liability company, in its capacity as the stalking horse bidder under the
Stalking Horse Agreement.

 

“Stalking Horse Bid Parties” means the Stalking Horse Bidder and the Parent
Entity.

 

“Successful Bid” means the bid selected as the highest or otherwise best bid for
the Acquired Assets in accordance with the Bid Procedures Order.

 

xii

--------------------------------------------------------------------------------


 

“Unclassified Claims” means Administrative Claims, Fee Claims, U.S. Trustee Fees
and Priority Tax Claims against the LP Debtors.

 

“U.S. Trustee” means the Office of the U.S. Trustee for Region 2, Southern
District of New York.

 

“U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to the
extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717, each
as determined by the Bankruptcy Court at the Confirmation Hearing.

 

“Voting Deadline” means [                   ], 2013, at 5:00 p.m. (prevailing
Eastern time), or such later date as may be determined by the Plan Sponsors or
as otherwise determined by the Bankruptcy Court.

 

“Wind Down” means the wind down of the LP Debtors in accordance with the Plan,
as more fully set forth in Article VII herein.

 

“Wind Down Reserve” has the meaning set forth in Section 7.1 of this Plan.

 

xiii

--------------------------------------------------------------------------------


 

Schedule 1

 

Plan Sponsors

 

1.             Capital Research and Management Company

 

2.             Cyrus Capital Partners, L.P.

 

3.             Intermarket Corporation

 

4.             SP Special Opportunities, LLC

 

5.             UBS AG, Stamford Branch

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STALKING HORSE AGREEMENT

 

--------------------------------------------------------------------------------


 

DRAFT — SUBJECT IN ALL RESPECTS TO FURTHER NEGOTIATION AND APPROVAL BY PURCHASER
(AS DEFINED HEREIN) AND THE MAJORITY IN INTEREST OF THE LP LENDERS (AS DEFINED
HEREIN)

 

 

PURCHASE AGREEMENT

 

by and among

 

LIGHTSQUARED LP,

 

ATC TECHNOLOGIES, LLC,

 

LIGHTSQUARED CORP.,

 

LIGHTSQUARED INC. OF VIRGINIA,

 

LIGHTSQUARED SUBSIDIARY LLC,

 

LIGHTSQUARED FINANCE CO.,

 

LIGHTSQUARED NETWORK LLC,

 

LIGHTSQUARED BERMUDA LTD.,

 

SKYTERRA HOLDINGS (CANADA) INC.,

 

SKYTERRA (CANADA) INC.,

 

L-BAND ACQUISITION, LLC

 

AND

 

[PARENT ENTITY]

 

(Solely for the Purposes of Section 9.17)

 

dated as of [  ], 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

2

 

 

ARTICLE II. PURCHASE AND SALE OF ASSETS

2

 

 

 

Section 2.1

Sale and Transfer of Assets

2

Section 2.2

Retained Assets

5

Section 2.3

Assumption of Liabilities

5

Section 2.4

Non-Assumed Liabilities

6

Section 2.5

The Purchase Price

6

Section 2.6

Sale Free and Clear

8

Section 2.7

Other Payments

9

 

 

 

ARTICLE III. CLOSING

9

 

 

 

Section 3.1

Funding and Closing

9

Section 3.2

Deliveries by Sellers

10

Section 3.3

Deliveries by Purchaser

11

Section 3.4

Nonassignable Assets

11

Section 3.5

Termination and Alternative Sale

12

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLERS

16

 

 

 

Section 4.1

Organization

17

Section 4.2

Financial Statements

17

Section 4.3

Real and Personal Property

17

Section 4.4

Authorization; Enforceability

18

Section 4.5

No Conflicts

18

Section 4.6

Consents and Approvals

19

Section 4.7

Intellectual Property

19

Section 4.8

Material Contracts

21

Section 4.9

Absence of Certain Developments

23

Section 4.10

No Undisclosed Liabilities

23

Section 4.11

Litigation

23

Section 4.12

Permits and Compliance with Laws

24

Section 4.13

Taxes

25

Section 4.14

Employees

25

Section 4.15

Compliance With ERISA and Canadian Plans

26

Section 4.16

Communications Matters

27

Section 4.17

Company Satellites

28

Section 4.18

Coordination Agreements

28

Section 4.19

Company Earth Stations

28

Section 4.20

U.S. Labor Relations

29

 

i

--------------------------------------------------------------------------------


 

Section 4.21

Canada Labor Relations

29

Section 4.22

Brokers

29

Section 4.23

Environmental Matters

29

Section 4.24

Title to Assets; Sufficiency of Assets

30

Section 4.25

Insurance

30

Section 4.26

Customer Information

30

Section 4.27

Related Party Transactions

30

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PURCHASER

31

 

 

 

Section 5.1

Organization

31

Section 5.2

Authorization; Enforceability

31

Section 5.3

No Conflicts

31

Section 5.4

Consents and Approvals

31

Section 5.5

Financial Capability

32

Section 5.6

Bankruptcy

32

Section 5.7

Broker’s, Finder’s or Similar Fees

32

Section 5.8

Litigation

32

Section 5.9

Investment Canada Act

32

Section 5.10

Condition of Business

32

Section 5.11

Solvency

33

 

 

 

ARTICLE VI. COVENANTS

33

 

 

 

Section 6.1

Interim Operations of the Business

33

Section 6.2

Access; Confidentiality

36

Section 6.3

Efforts and Actions to Cause Closing to Occur

36

Section 6.4

Notification of Certain Matters

40

Section 6.5

Submission for Court Approvals

41

Section 6.6

Employee Matters

41

Section 6.7

Subsequent Actions

43

Section 6.8

Publicity

43

Section 6.9

Tax Matters

43

Section 6.10

Designation Dates

45

Section 6.11

Prompt Payment of Cure Amounts; Prepayment of Designated Customer Contracts

46

Section 6.12

Completion of Nonassignable Designated Contracts

47

Section 6.13

No Violation

47

Section 6.14

Insurance; Risk of Loss

47

 

 

 

ARTICLE VII. CONDITIONS

48

 

 

 

Section 7.1

Conditions to Obligations of Purchaser

48

Section 7.2

Conditions to Obligations of Sellers

52

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII. TERMINATION

54

 

 

 

Section 8.1

Termination

54

Section 8.2

Effect of Termination

56

Section 8.3

Good Faith Deposit; Break-Up Fee; Expense Reimbursement

56

 

 

 

ARTICLE IX. MISCELLANEOUS

57

 

 

 

Section 9.1

Survival of Covenants, Representations and Warranties

57

Section 9.2

Amendment and Modification

57

Section 9.3

Notices

58

Section 9.4

Counterparts

59

Section 9.5

Entire Agreement; No Third Party Beneficiaries

59

Section 9.6

Severability

60

Section 9.7

Governing Law

60

Section 9.8

Exclusive Jurisdiction

60

Section 9.9

Remedies

60

Section 9.10

Specific Performance

60

Section 9.11

Assignment

61

Section 9.12

Headings

61

Section 9.13

No Consequential or Punitive Damages

61

Section 9.14

Definitions

61

Section 9.15

Bulk Transfer Notices

80

Section 9.16

Interpretation

80

Section 9.17

Parent

81

 

 

EXHIBITS

 

Exhibit A               Form of Release(2)

Exhibit B               Alternative Sale Procedures

Exhibit C               Form of Bill of Sale(3)

Exhibit D               Form of Escrow Agreement(4)

Exhibit E               Form of Instrument of Assumption(5)

Exhibit F                Form of Sale Order(6)

Exhibit G               Operating Budget(7)

Exhibit H               Inmarsat Side Letter(8)

 

--------------------------------------------------------------------------------

(2)         Draft to be provided at a later date.

(3)         Draft to be provided at a later date.

(4)         Draft to be provided at a later date.

(5)         Draft to be provided at a later date.

(6)         Draft to be provided at a later date.

(7)         Draft to be provided at a later date.

(8)         Draft to be provided at a later date.

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

This Purchase Agreement, dated as of [   ], 2013, is made and entered into by
and among (i) LightSquared LP, a Delaware limited partnership, ATC Technologies,
LLC, a Delaware limited liability company, LightSquared Corp., a Nova Scotia
unlimited liability company, LightSquared Inc. of Virginia., a Virginia
corporation, LightSquared Subsidiary LLC, a Delaware limited liability company,
LightSquared Finance Co., a Delaware corporation, LightSquared Network LLC, a
Delaware limited liability company, LightSquared Bermuda Ltd., a Bermuda limited
company, SkyTerra Holdings (Canada) Inc., an Ontario corporation, and SkyTerra
(Canada) Inc., an Ontario corporation (each, a “Seller” and collectively,
“Sellers”),(ii) L-Band Acquisition, LLC, a Delaware limited liability company
(“Purchaser”) and (iii) [                  ] (“Parent”) (solely for the purposes
of Section 9.17).

 

RECITALS

 

WHEREAS, Sellers are engaged in the business [of (a) operating a mobile and
terrestrial wireless communications system based on integrated satellite and
ground-based technology to provide mobile coverage throughout North America and
(b) developing a 4th Generation Long Term Evolution (4G LTE) wireless broadband
network (the “Business”);]

 

WHEREAS, on May 14, 2012, LightSquared Inc. and certain of its affiliates,
including the Sellers, filed voluntary petitions for relief under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as amended (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”), which cases are being jointly
administered under Case No. 12-12080 (such cases, including the cases of the
Sellers and their non-Seller affiliates, the “Bankruptcy Cases”);

 

WHEREAS, on May 18, 2012, the Ontario Superior Court of Justice (Commercial
List) (the “Canadian Court” and the proceeding before the Canadian Court, the
“CCAA Recognition Proceeding”) granted orders under Part IV of the Companies’
Creditors Arrangement Act, R.S.C. 1985, c.C-36 (the “CCAA”) that, among other
things, recognized the Bankruptcy Cases as a “foreign main proceeding” pursuant
to Part IV of the CCAA;

 

WHEREAS, on July [    ], 2013, SP Special Opportunities, LLC, [LIST ADDITIONAL
PLAN SPONSORS] (collectively, the “Plan Sponsors”) filed the Joint Chapter 11
Plan for LightSquared, LP, ATC Technologies, LLC, LightSquared Corp.,
LightSquared Inc. of Virginia, LightSquared Subsidiary LLC, LightSquared Finance
Co., LightSquared Network LLC, LightSquared Bermuda Ltd., SkyTerra Holdings
(Canada) Inc., and SkyTerra (Canada) Inc. (as amended, modified and/or
supplemented, the “Plan”).

 

WHEREAS, the Plan provides for Purchaser to purchase and acquire from Sellers
certain assets and rights used in the operation of the Business, and Sellers to
sell, convey, assign and transfer such assets and rights to Purchaser, in the
manner and subject to the terms and conditions set forth herein and as
authorized under sections 105, 363, 365, 1123(b)(4) and 1142(b) of the
Bankruptcy Code; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Purchaser desires to assume from Sellers, certain liabilities, in the
manner and subject to the terms and conditions set forth herein and as
authorized under sections 105, 363, 365 and 1123(b)(2) of the Bankruptcy Code.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

The terms defined or referenced in Section 9.14, whenever used herein, shall
have the meanings set forth therein for all purposes of this Agreement.

 

ARTICLE II.

 

PURCHASE AND SALE OF ASSETS

 

Section 2.1            Sale and Transfer of Assets.  On the terms and subject to
the conditions set forth in this Agreement, on the Closing Date, Sellers shall
unconditionally Transfer or cause to be transferred to Purchaser and/or one or
more of Purchaser’s Affiliates or Subsidiaries, as designated by Purchaser (in
its sole discretion), and Purchaser and/or one or more of its Affiliates or
Subsidiaries, as applicable, shall purchase, acquire, assume and accept from
Sellers, free and clear of all Seller Liabilities, Liens, Claims and Interests
(except for Liens created by Purchaser and any Assumed Permitted Liens and
Assumed Liabilities), all of Sellers’ right, title and interest in and to all of
their Assets, other than the Retained Assets (collectively, the “Acquired
Assets”), including (except as listed in Section 2.2):

 

(a)           all Intellectual Property of the Sellers, including the items
listed on Section 2.1(a) of the Disclosure Letter;

 

(b)           all Contracts set forth on Section 2.1(b) of the Disclosure Letter
(which Purchaser has the right to revise in its discretion in accordance with
Section 6.10 hereof) and the Required Contracts (collectively, the “Designated
Contracts”); provided that Purchaser shall not be permitted to revise the
Disclosure Letter so as to remove the Required Contracts from Section 2.1(b)
therein; provided, however, that to the extent that any Required Contract is (i)
not capable of being assumed and assigned under Applicable Law or (ii) amended
or modified on or after July 22, 2013, Purchaser shall have the right, in its
sole discretion, to not acquire such Required Contract and such Required
Contract shall be deemed a Retained Asset (as defined below);

 

(c)           the Real Property and personal property of Sellers, including the
Leased Real Property (to the extent the applicable lease is a Designated
Contract), all easements and rights of way and all buildings, fixtures and
improvements erected on the Real Property;

 

2

--------------------------------------------------------------------------------


 

(d)           all books, files, data, customer and supplier lists, cost and
pricing information, business plans, quality control records and manuals,
blueprints, research and development files, personnel records of Transferred
Employees to the extent the Transfer of such items is permitted under Applicable
Law (excluding personnel files for employees who are not Transferred Employees)
and related books and records for the Acquired Assets and all other records of
Sellers;

 

(e)           all computer systems, computer hardware and Software of Sellers;

 

(f)            all inventory, supplies, finished goods, works in process,
goods-in-transit, packaging materials and other consumables of Sellers (the
“Inventory”);

 

(g)           all Transferable Permits of any Seller, including all letters of
intent, reservations of spectrum and Permits issued by the FCC and Industry
Canada listed on Section 2.1(g) of the Disclosure Letter;

 

(h)           the mobile satellite service system owned or operated by Sellers
(including Sellers’ rights or rights of ownership and/or use with respect to the
Company Satellites, fixed earth stations, gateway earth stations, calibration
earth stations, mobile earth stations (to the extent that the Sellers hold legal
title to such earth stations), and other facilities and equipment related
thereto, collectively, the “Mobile Satellite System”), including all rights to
(A) own, operate and control the Mobile Satellite System (and an aspect
thereof), (B) own, operate and control the Ancillary Terrestrial Component
service in the United States and/or Canada, (C) construct and operate
terrestrial wireless facilities in the United States and/or Canada utilizing the
Spectrum, (D) fully utilize the FCC Licenses and the Industry Canada Licenses in
accordance with the conditions set out therein, (E) fully utilize all Spectrum
subject to Coordination Agreements in accordance with the conditions set out
therein, and (F) fully utilize any other Spectrum subject to agreements with
Governmental Entities or third parties not otherwise covered by this Agreement;

 

(i)            the rights to all Spectrum, whether granted or obtained through
the FCC, Industry Canada, or Coordination Agreements, whether pursuant to any
lease, license or otherwise;

 

(j)            all machinery, vehicles, tools, equipment, furnishings, office
equipment, fixtures, furniture, spare parts and other fixed Assets which are
owned by Sellers (and Sellers’ right, title and interest in any leases relating
to the same to the extent the applicable lease is a Designated Contract),
including all of Sellers’ right, title and interest in or to all ground
infrastructure, towers, transmission lines, antennas, microwave facilities,
transmitters and related equipment (“System Equipment”) (all of the foregoing,
collectively, “Equipment”);

 

(k)           all advertising or promotional materials of Sellers;

 

(l)            all manufacturer’s warranties to the extent related to the
Acquired Assets and all claims under such warranties;

 

3

--------------------------------------------------------------------------------


 

(m)                             to the extent Transferable under Applicable Law,
all rights to the telephone numbers (and related directory listings), Internet
domain names, Internet sites and other electronic addresses used by, assigned or
allocated to Sellers;

 

(n)                                 all prepaid expenses (excluding prepaid
expenses related to Taxes) of Sellers relating to any portion of the Acquired
Assets;

 

(o)                                 all advances, withholdings or similar
prepayments relating to Transferred Employees;

 

(p)                                 third party cash held in any security
deposits, earnest deposits, customer deposits and other deposits and all other
forms of security, in each case, placed with Sellers for the performance of a
contract or agreement which otherwise constitutes a portion of the Acquired
Assets (“Third Party Deposits”);

 

(q)                                 all Investments and any and all Cash and
Cash Equivalents or revenues, in each case, received by the Sellers after the
Funding Date in respect of the Acquired Assets;

 

(r)                                    proceeds received after the Funding Date
under insurance policies of Sellers to the extent received or receivable with
respect to the Business or the Acquired Assets and all rights of every nature
and description under or arising out of such policies to the extent unexpired as
of the Closing Date, in each case, other than (i) policies which relate to any
Employee Benefit Plans of Sellers which are not being assumed by Purchaser and
(ii) any policies relating to the liability of Sellers’ directors and officers;

 

(s)                                   [all Accounts Receivable and Intercompany
Receivables, whether or not reflected on the books of Sellers as of the Closing
Date;]

 

(t)                                    customer relationships, goodwill and all
other intangible assets relating to, symbolized by or associated with the
Business;

 

(u)                                 each document relating to the Mobile
Satellite System, including without limitation, any document relating to any
actual or potential interference with Global Positioning Systems, the Radio
Navigation Satellite Service, the Search and Rescue Service, the Global Maritime
Distress and Safety Service, the Radio Astronomy Service, the Fixed Service, the
Fixed Satellite Service, the Mobile Satellite Service, the Passive Space
Research Service, the Aeronautical Mobile Routing Satellite Service®, and the
Aeronautical Navigation Service;

 

(v)                                 all Cash and Cash Equivalents received by
any Seller on and after the Funding Date arising from the operation of the
Business or from any Acquired Assets, to the extent not used by Sellers to pay
working capital expenses and other expenses incurred in connection with the
operation and/or maintenance of the Acquired Assets after the Funding Date in
accordance with Section 2.7 hereof;

 

(w)                               all other rights of each Seller in the Assets
owned by the Sellers necessary to or utilized in the operation of the Business
as it is presently conducted other than the Retained Assets; and

 

4

--------------------------------------------------------------------------------


 

(x)                                 all rights, privileges, claims, demands,
choses in action, prepayments, deposits, refunds, indemnification rights,
warranty claims, offsets and other claims of Sellers against (i) Third Parties
(“Actions”) relating to the Acquired Assets set forth in clauses (a) through (w)
of this Section 2.1, including, without limitation, any Avoidance Actions
relating to the Acquired Assets or (ii) the Purchaser and/or any of Purchaser’s
Affiliates or Subsidiaries.

 

Section 2.2                                    Retained Assets.  Notwithstanding
anything in this Agreement to the contrary, the Acquired Assets shall not
include the following Assets which are to be retained by Sellers and not sold or
assigned to Purchaser (collectively, the “Retained Assets”), it being understood
that the Retained Assets shall be limited to the following:

 

(a)                                 Cash and Cash Equivalents on hand of the
Sellers as of the Funding Date other than as specifically provided for in
Section 2.1(r) and net of Third Party Deposits;

 

(b)                                 all rights of Sellers in and to all
Contracts other than the Designated Contracts;

 

(c)                                  all losses, loss carryforwards and rights
to receive refunds, and credits with respect to any and all Taxes of Sellers
(and/or of any of their Affiliates) that constitute Non-Assumed Liabilities;

 

(d)                                 all Tax Returns of Sellers;

 

(e)                                  all personnel files for employees who are
not Transferred Employees and personnel files of Transferred Employees that may
not be Transferred under Applicable Laws;

 

(f)                                   books and records that Sellers are
required by Applicable Law to retain;

 

(g)                                  customer relationships, goodwill and other
intangible assets directly and exclusively relating to the Retained Assets;

 

(h)                                 all Employee Benefit Plans and Canadian
Plans, including rights and any assets under any Employee Benefit Plan or
Canadian Plan of Sellers which are not being assumed by Purchaser;

 

(i)                                     any directors and officers liability
insurance policies of Sellers and any claims thereunder and the rights of
Sellers thereunder and any proceeds thereof;

 

(j)                                    all Actions, including Avoidance Actions,
related to the Retained Assets set forth in clauses (a) through (i) of this
Section 2.2; and

 

(k)                                 all right and claims of Sellers arising
under this Agreement and the Ancillary Agreements.

 

Section 2.3                                    Assumption of Liabilities.

 

(a)                                 Purchaser shall (or shall cause its
designated Subsidiaries or Affiliates to) assume, and become solely and
exclusively liable for, the following liabilities of Sellers and no others

 

5

--------------------------------------------------------------------------------


 

(collectively, the “Assumed Liabilities”): (i) all liabilities and obligations
of Sellers under the Designated Contracts that arise exclusively after the
Closing Date; (ii) all liabilities relating to, or arising in respect of the
Acquired Assets accruing, arising out of or relating to events, occurrences,
acts or omissions occurring or existing after the Closing Date, or the operation
of the Business or the Acquired Assets after the Closing Date; (iii) the Excess
Cure Amounts; (iv) [all accrued liabilities with respect to the Employees and
the Transferred Employees; including all accrued salary, vacation, and other
compensation, and workers’ compensation obligations (except for liabilities
related to the Employee Benefit Plans and the Canadian Plans and such other
non-assumed liabilities as are set forth in Section 2.4);] (v) all liabilities
arising out of or resulting from a change of control, layoffs, or termination of
the Employees and the Transferred Employees by any Seller prior to or on the
Closing Date, including WARN Obligations, to the extent such liabilities arise
solely as a consequence of the actions taken by or at the direction of
Purchaser; and (vi) all liabilities and obligations of the Purchaser under
Section 6.7 herein (the liabilities and obligations described in Sections
2.3(a)(iv), 2.3(a)(v) and 2.3(a)(vi), collectively, the “Employee Obligations”);
[provided, that Purchaser shall not assume the Employee Obligations to the
extent they exceed $[  ] million in the aggregate.]

 

(b)                                 Nothing contained in this Agreement shall
require Purchaser or any of its Affiliates to pay, perform or discharge any
Assumed Liability so long as it shall in good faith contest or cause to be
contested the amount or validity thereof.

 

(c)                                  Nothing contained in this Section 2.3 or in
any Instrument of Assumption or similar instrument, agreement or document
executed by Purchaser at the Funding or the Closing shall release or relieve
Sellers from their representations, warranties, covenants and agreements
contained in this Agreement or any Ancillary Agreement or any certificate,
schedule, instrument, agreement or document executed pursuant hereto or in
connection herewith.

 

Section 2.4                                    Non-Assumed Liabilities. 
Notwithstanding anything in this Agreement to the contrary, Purchaser shall not
assume, and shall be deemed not to have assumed, any Seller Liabilities or any
obligations or liabilities of any of their Subsidiaries or Affiliates or the
Business, other than the Assumed Liabilities specified in Section 2.3(a)
(collectively, the “Non-Assumed Liabilities”).  For purposes of clarity, each of
(a) any liabilities or obligations with respect to any Employee Benefit Plan,
Canadian Plan, Canadian Union Plan, the Canada Pension Plan, the Quebec Pension
Plan or other such plans created by an Applicable Law or administered by a
Governmental Entity, (b) any Cure Amounts (other than Excess Cure Amounts), (c)
any liabilities or obligations of Sellers with respect to Taxes with respect to
Sellers, the Business, or the Acquired Assets (except as provided in Section
6.9), (d) other claims (including Taxes) against or relating to any of the
Acquired Assets, Assumed Liabilities and/or the Business arising prior to the
Closing Date, and (e) Employee Obligations in excess of $[  ] million in the
aggregate, shall be Non-Assumed Liabilities.

 

Section 2.5                                    The Purchase Price.

 

(a)                                 Purchase Price.  The total purchase price
(“Purchase Price”) shall be $2,220,000,000 plus (i) the value of any Employee
Obligations assumed by Purchaser plus (ii) Excess Cure Amounts paid by
Purchaser, and shall consist of:  (i) $[CASH PURCHASE PRICE

 

6

--------------------------------------------------------------------------------


 

MINUS], which shall be payable on or before the Funding Date (the “Funding Date
Payment” or the “Funding Date Consideration”); (ii) the Purchaser’s assumption
of the Employee Obligations on the Closing Date; and (iii) the payment by
Purchaser of any Cure Amounts in excess of $[      ] million (such excess
amounts, the “Excess Cure Amounts”); provided, that notwithstanding anything to
the contrary in this Agreement, Purchaser shall not be responsible for, and the
Excess Cure Amounts (and Cure Amounts) shall not include any amounts that
represent obligations or liabilities that were incurred or accrued during the
period May 14, 2012 through and including the Funding Date, regardless of when
such amounts are paid.   The Purchase Price is payable as set forth in Section
2.5(b).

 

(b)                                 Payment of Purchase Price and Other Sources
of Funding.

 

(i)                                     Simultaneously with the execution of
this Agreement, the parties shall execute and deliver the Escrow Agreement and
Purchaser shall contemporaneously deposit into the Escrow Account, by wire
transfer of immediately available funds, cash in the amount of $100 million,
which funds shall be held by the Escrow Agent and invested as provided for in
the Escrow Agreement (such funds, the “Good Faith Deposit”) and released by the
Escrow Agent only in accordance with this Agreement and the Escrow Agreement.

 

(ii)           On the Funding Date, the Good Faith Deposit shall be released
from the Escrow Account pursuant to the Escrow Agreement and credited against
the Funding Date Consideration portion of the Purchase Price payable to Sellers.

 

(iii)          On the Funding Date, Purchaser shall cause the aggregate sum of
Escrow Cure Amounts to be deposited into the Escrow Account.

 

(iv)                              At the Funding, Purchaser shall pay to Sellers
the Funding Date Payment (net of the Good Faith Deposit released to Sellers from
the Escrow Account) by wire transfer of immediately available funds to an
account specified by Sellers in writing.

 

(v)                                 Purchaser shall be entitled to withhold from
any amount payable pursuant to this Agreement, such amounts as Purchaser is
required to deduct and withhold with respect to the making of such payment under
any provision of applicable federal, state, local or foreign Tax law.  To the
extent that amounts are so withheld and paid over to the appropriate Tax
Authority by Purchaser, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to Sellers.  To the extent Purchaser
believes a withholding tax will apply, Purchaser shall give Seller notice
thereof and shall work with Seller in good faith in an effort to mitigate such
withholding.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Allocation of Purchase Price.  Within
ninety (90) days of the Closing Date, Purchaser shall prepare and deliver to
Sellers a statement allocating the sum of the Purchase Price, the Assumed
Liabilities and other relevant items among the Acquired Assets in accordance
with Section 1060 of the Code and the Treasury regulations promulgated
thereunder and the Income Tax Act and upon reasonable consultation with Sellers
(such statement, the “Allocation Statement”).  The parties shall follow the
Allocation Statement for purposes of filing IRS Form 8594 and all other Tax
Returns, and shall not voluntarily take any position inconsistent therewith.  If
the IRS or any other taxation authority proposes a different allocation, Sellers
or Purchaser, as the case may be, shall promptly notify the other party of such
proposed allocation.  Sellers or Purchaser, as the case may be, shall provide
the other party with such information and shall take such actions (including
executing documents and powers of attorney in connection with such proceedings)
as may be reasonably requested by such other party to carry out the purposes of
this section.  Except as otherwise required by Applicable Law or pursuant to a
“determination” under Section 1313(a) of the Code (or any comparable provision
of United States state, local, or non-United States law), (i) the transactions
contemplated by Article II of this Agreement shall be reported for all Tax
purposes in a manner consistent with the terms of this Section 2.5(c); and (ii)
neither party (nor any of their Affiliates) will take any position inconsistent
with this Section 2.5(c) in any Tax Return, in any refund claim, in any
litigation or otherwise.  Notwithstanding the allocation of the Purchase Price
set forth in the Allocation Statement, nothing in the foregoing shall be
determinative of values ascribed to the Acquired Assets or the allocation of the
value of the Acquired Assets in any plan or reorganization or liquidation that
may be proposed and the Sellers reserve the right on their behalf and on behalf
of the Sellers’ estates, to the extent not prohibited by Applicable Law and
accounting rules, for purposes of any plan of reorganization or liquidation, to
ascribe values to the Acquired Assets and to allocate the value of the Acquired
Assets to different Sellers in the event of, or in order to resolve,
inter-estate creditor disputes in the Bankruptcy Cases.

 

Section 2.6                                    Sale Free and Clear.  Sellers
acknowledge and agree and the Sale Order and the Sale Recognition Order shall
provide that, on the Funding Date and concurrently with the Funding, all then
existing or thereafter arising Seller Liabilities, Claims, Interests and Liens
(other than those in favor of Purchaser created under this Agreement and/or any
Ancillary Agreement, the Assumed Permitted Liens, if any, and Assumed
Liabilities) of, against or created by any of Sellers or their bankruptcy
estates, to the fullest extent permitted by Section 363 or 1123(a)(5) of the
Bankruptcy Code and other Applicable Law, shall be fully released from and with
respect to the Acquired Assets and thereupon shall attach to the Purchase Price
with the same force, effect, validity, enforceability, and priority as such
Seller Liabilities, Claims, Interests and Liens had attached to the Acquired
Assets as of the Funding Date.  Following receipt of the Specified Regulatory
Approvals, on the Closing Date in accordance with Section 3.1(c)(i) of this
Agreement, the Acquired Assets shall be Transferred to Purchaser and/or one or
more of its Affiliates or Subsidiaries, as applicable, to the fullest extent
permitted by Section 363 or 1123(a)(5) of the Bankruptcy Code, free and clear of
all Seller Liabilities, Claims, Interests, Liens, and rights of first refusal or
offer, other than the Assumed Permitted Liens, if any, and the Assumed
Liabilities or, in the event of an Alternative Sale to a Third Party purchaser
under Section 3.5 of this Agreement, the Acquired Assets shall be Transferred to
such Third Party purchaser and/or one or more of its Affiliates or Subsidiaries,
as applicable, free and clear

 

8

--------------------------------------------------------------------------------


 

to the fullest extent permitted by Section 363 or 1123(a)(5) of the Bankruptcy
Code and other Applicable Law, to the same extent as contemplated under this
Agreement had the Acquired Assets been transferred to Purchaser hereunder.

 

Section 2.7                                    Other Payments.  During the
period from the Funding Date through the Closing Date, Purchaser shall reimburse
Sellers for their reasonable, documented working capital expenses and other
expenses incurred in connection with the operation and/or maintenance of the
Acquired Assets during such period (excluding, for the avoidance of doubt,
reasonable expenses incurred or accrued by Sellers on or after the Funding Date
that are directly related to the wind-down of Sellers’ bankruptcy estates
pursuant to the Plan, including, without limitation, professional fees and
expenses incurred by the Sellers in connection therewith), subject to (a) the
Operating Budget and (b) Seller’s submission, and Purchaser’s written approval
(which shall not be unreasonably withheld) of appropriate documentation
evidencing such expenses; provided, that prior to seeking reimbursement from the
Purchaser in accordance with this Section 2.7, Sellers shall use all then
available Cash or Cash Equivalents received by Sellers on or after the Funding
Date arising from the operation of the Business or from the Acquired Assets to
pay such expenses as they become payable.

 

ARTICLE III.

 

CLOSING

 

Section 3.1                                    Funding and Closing.

 

(a)                                 Upon the terms and subject to the conditions
of this Agreement, each of the Funding and the Closing shall take place at the
offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019,
at 10:00 a.m., New York time as specified below, unless another date, time
and/or place is agreed in writing by each of the parties hereto.

 

(b)                                 The Funding shall occur on or before the
date (the “Funding Date”) that is not later than the fifth Business Day
following the satisfaction and/or waiver of all conditions to the Funding as set
forth in Article VII (other than conditions which by their nature can be
satisfied only at the Funding).  At the Funding, the Good Faith Deposit shall be
released to Sellers and Purchaser shall deliver the Funding Date Consideration
(net of the amount of the Good Faith Deposit released to Sellers from the Escrow
Amount)) to Sellers in accordance with Sections 2.5(b).

 

(c)                                  The Closing shall occur on or before the
date (the “Closing Date”) that is the fifth Business Day following the
satisfaction and/or waiver of all conditions to the Closing as set forth in
Article VII (other than conditions which by their nature can be satisfied only
at the Closing), unless an Alternative Sale is consummated in accordance with
Section 3.5.

 

(d)                                 Sellers will retain de facto and de jure
ownership, direction and control (within the meaning of the Communications
Laws), of the Acquired Assets, including, for the avoidance of doubt of all FCC
Licenses, FCC-licensed facilities, Industry Canada Licenses and Industry
Canada-licensed facilities, until the Closing has occurred.

 

9

--------------------------------------------------------------------------------


 

(e)                                  For the avoidance of doubt, the parties
hereby agree that once the Funding shall have occurred, Purchaser shall not be
entitled to any refund of any portion of the Purchase Price.

 

Section 3.2                                    Deliveries by Sellers.

 

(a)                                 At the Funding, Sellers shall deliver or
cause to be delivered to Purchaser (unless previously delivered):

 

(i)                                     the officers’ certificate referred to in
Section 7.1(a)(viii);

 

(ii)                                  a duly executed release (the “Release”)
from each of the Sellers substantially in the form attached as Exhibit A
hereto;(9)

 

(iii)                               a certified copy of the Sale Recognition
Order;

 

(iv)                              executed copies of the consents and approvals
referred to in Section 7.1(a)(iii); and

 

(v)                                 such other instruments as are reasonably
requested by Purchaser and are otherwise necessary to consummate the Funding.

 

(b)                                 At the Closing, Sellers shall deliver or
cause to be delivered to Purchaser (unless previously delivered) each of the
following:

 

(i)                                     copies of the FCC Consent and the
Industry Canada Approval;

 

(ii)                                  the duly executed Bill of Sale and duly
executed counterparts of each Conveyance Document in respect of the Acquired
Assets;

 

(iii)                               a duly executed Instrument of Assumption for
the Designated Contracts and Assumed Liabilities;

 

(iv)                              a certification of non-foreign status for each
Seller (other than Sellers organized in Canada or Bermuda) in a form and manner
which complies with the requirements of Section 1445 of the Code and the
Treasury regulations promulgated thereunder; provided however, that provision of
such certification shall not be a condition to Closing and that the sole

 

--------------------------------------------------------------------------------

(9)                   Such Release shall provide that the Purchaser and its
Affiliates and Subsidiaries (collectively, the “Released Parties”) are deemed
released and discharged by the Sellers from any and all claims, obligations,
rights, suits, damages, causes of action, remedies and liabilities whatsoever,
including any derivative claims, asserted or assertable on behalf of the
Sellers, whether known or unknown, foreseen or unforeseen, liquidated or
unliquidated, fixed or contingent, matured or unmatured, existing or hereinafter
arising, in law, equity or otherwise, that the Sellers would have been legally
entitled to assert in their own right (whether individually or collectively) or
on behalf of another entity, based in whole or in part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Funding
Date, other than (i) arising under this Agreement or (ii) relating to any act or
omission of a Released Party that constitutes gross negligence, fraud or willful
misconduct, as determined by a Final Order.

 

10

--------------------------------------------------------------------------------


 

                                                remedy for failure to provide
such certification shall be that Purchaser shall be entitled to withhold any
amount required to be withheld pursuant to Applicable Law as a result of failure
to provide such certification; and

 

(v)                                 all other documents required to be delivered
by Sellers to Purchaser at or prior to the Closing in connection with the
Transactions, including any tax election or other tax-related deliverables
provided in Section 6.9 hereof.

 

Subject to the provisions of Section 6.12 hereof, nothing contained in this
Section 3.2 is intended to nor shall be deemed to require the assignment or
novation of, at the Closing, any Nonassignable Designated Contract.

 

Section 3.3                                    Deliveries by Purchaser.

 

(a)                                 At the Funding, Purchaser shall deliver or
cause to be delivered to Sellers (unless previously delivered):

 

(i)                                     the Purchase Price, as provided in
Section 2.5(b);

 

(ii)                                  all other documents required to be
delivered by Purchaser to Sellers at or prior to the Funding in connection with
the Transactions;

 

(iii)          copies of the Investment Canada Approval and Competition Act
Approval, if they are required under the Investment Canada Act and the
Competition Act, as the case may be; and

 

(iv)                              such other instruments as are reasonably
requested by Sellers and are otherwise necessary to consummate the Funding.

 

(b)                                 At the Closing, Purchaser shall deliver or
cause to be delivered to Sellers (unless previously delivered):

 

(i)                                     a duly executed Instrument of Assumption
for the Designated Contracts and Assumed Liabilities;

 

(ii)                                  all other documents required to be
delivered by Purchaser to Sellers at or prior to the Closing in connection with
the Transactions, including any tax election provided in Section 6.9 hereof.

 

Section 3.4                                    Nonassignable Assets.  To the
extent that any Asset otherwise to be acquired by Purchaser upon the Closing
pursuant to Section 2.1 hereof is determined by the Bankruptcy Court to be
non-assignable pursuant to section 365(c) of the Bankruptcy Code or is otherwise
determined to be non-assignable pursuant to Applicable Law by a court of
competent jurisdiction (each, a “Nonassignable Asset”), such Nonassignable Asset
shall be held, as of and from the Closing Date, for the benefit and burden of
Purchaser and the covenants and obligations thereunder shall be fully performed
by Purchaser on the relevant Seller’s behalf (to the extent such covenants and
obligations are Assumed Liabilities) and all

 

11

--------------------------------------------------------------------------------


 

rights (to the extent such rights are Acquired Assets) existing thereunder shall
be for Purchaser’s account.  To the extent permitted by Applicable Law, the
relevant Seller shall take or cause to be taken, at Purchaser’s expense, such
actions as Purchaser may reasonably request which are required to be taken or
appropriate in order to provide Purchaser with the benefits and burdens of the
Nonassignable Asset.  The relevant Seller shall promptly pay over to Purchaser
the net amount (after expenses and Taxes of Seller (after taking into account
any Tax benefits arising from such payments)) of all payments received by it in
respect of all Nonassignable Assets, other than payments received from Purchaser
pursuant to this Agreement.

 

Section 3.5                                    Termination and Alternative Sale.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, in any Ancillary Agreement or otherwise, if the Funding
shall have occurred, then neither party shall thereafter have any right to
terminate this Agreement (pursuant to Article VIII hereof or otherwise) or
rescind any of its actions or modify any of its obligations hereunder or
thereunder, except pursuant to this Section 3.5.  After the Funding, the
obligations of Sellers under this Section 3.5 and the accompanying Alternative
Sale Procedures (the “Alternative Sale Obligations”) shall (x) not be terminable
or dischargeable at any time for any reason except as set forth in this Section
3.5, (y) survive any conversion, dismissal, or consolidation of the Bankruptcy
Cases or the CCAA Recognition Proceeding and (z) survive the termination of this
Agreement by any means other than as expressly set forth in this Section 3.5. 
In addition, this Agreement and the Alternative Sale Obligations shall survive
the confirmation and consummation of the Plan, or any plan, scheme, composition,
reorganization, liquidation or other arrangement in the Bankruptcy Cases or
other insolvency proceeding related to Sellers, including any order in the CCAA
Recognition Proceeding recognizing any of the foregoing (an “Arrangement”) and
shall be binding in any additional or subsequent insolvency proceeding whether
under the Bankruptcy Code or any other state, national or international
insolvency or bankruptcy law.  This Section 3.5 is intended to be, and the Sale
Order shall specifically provide that it shall be, binding upon (i) any
successors or assigns of Sellers, (ii) any trustee, examiner, or other party in
interest or representative of any Seller’s estate, (iii) any reorganized Seller,
liquidating trustee, receiver, debtor in possession, administrator, liquidator
or trustee in the Bankruptcy Cases, the CCAA Recognition Proceeding or any other
insolvency proceeding involving or related to the Acquired Assets, (iv) any
other entity vested or revested with any right, title or interest in or to the
Acquired Assets, whether under a Plan, an Arrangement or otherwise and (v) any
other Person claiming any rights in or control over any of the Acquired Assets,
(each of the foregoing, under subclauses (i)-(v), inclusive of this Section
3.5(a), a “Seller Successor”) as if such Seller Successor were a Seller
hereunder.  After the Funding, the obligations under this Agreement, including
the Alternative Sale Obligations, may not be discharged under Bankruptcy Code
section 1141 or 727 or otherwise and may not be abandoned under Bankruptcy Code
section 554 or otherwise or terminated for any reason except as specifically set
forth in this Section 3.5.

 

(b)                                 Alternative Sale.

 

(i)                                     Sale Notice.  Upon Purchaser’s election,
at any time after the Funding Date has occurred, Purchaser shall have the right
to deliver a written

 

12

--------------------------------------------------------------------------------


 

                                                notice (“Purchaser Alternative
Sale Notice”) to Sellers to implement the Alternative Sale Procedures and
request that Sellers sell or otherwise dispose of some or all of the Acquired
Assets to one or more Third Parties that are eligible to hold legal title to
such Acquired Assets, with all proceeds from such sales accruing to the sole
benefit and account of Purchaser in accordance with the procedures set out in
Exhibit B, including the procedure for identifying bona fide potential Third
Party purchasers (each such sale or disposal, the “Alternative Sale”).  In the
event that the Funding Date has occurred but the Closing has not occurred, at
any time after [                ], unless a Purchaser Alternative Sale Notice
shall previously have been delivered, Sellers shall have the right to deliver a
written notice (“Seller Alternative Sale Notice” and together with the Purchaser
Alternative Sale Notice, the “Alternative Sale Notice”) to Purchaser to
implement the Alternative Sale Procedures to sell or otherwise dispose of the
Acquired Assets.  Notwithstanding any other provision hereof, it is understood
and agreed that all Specified Regulatory Approvals and any other required
approvals from Governmental Entities must be obtained for any Alternative Sale
and are conditions precedent to the closing of any Alternative Sale and Sellers
will retain de facto and de jure ownership, direction and control (within the
meaning of the Communications Laws) of the Acquired Assets, including, for the
avoidance of doubt, of all FCC Licenses, FCC-licensed facilities, Industry
Canada Licenses and Industry Canada-licensed facilities until the closing of any
Alternative Sale.

 

(ii)                                  Alternative Sale Procedures.  From and
after the date of an Alternative Sale Notice, Sellers shall comply with all
commercially reasonable directions from Purchaser with respect to an Alternative
Sale and otherwise cooperate with Purchaser in conducting each Alternative Sale
in accordance with the Alternative Sale Procedures (including engaging the
Investment Bank and such other advisors in connection with each Alternative Sale
as may be requested by Purchaser), and shall follow reasonable instructions from
Purchaser in determining the terms and conditions of the Alternative Sale and
the sale process.  It is expressly understood and agreed that the Alternative
Sale is for the sole benefit and account and at the sole risk of Purchaser, in
no event shall Sellers market, initiate or enter into any Alternative Sale or
any agreement therefor without the prior written consent of Purchaser and in no
event shall Sellers be required to provide any indemnification to a Third Party
purchaser in connection with an Alternative Sale nor shall Purchaser be entitled
to any refund or reduction of the Purchase Price regardless of the price paid
for the Acquired Assets by a Third Party in an Alternative Sale.  Sellers
further agree and confirm that they shall direct the Third Party purchasers in
the Alternative Sale to pay all proceeds payable in the Alternative Sale
directly to Purchaser.  Purchaser shall pay for any and all of costs and

 

13

--------------------------------------------------------------------------------


 

expenses reasonably incurred by Sellers at the Purchaser’s direction in
accordance with this Section 3.5(b) in conducting an Alternative Sale; provided,
however, that the engagement of any Investment Bank or any other professional
shall be governed by and paid for pursuant to the procedures set forth in
Exhibit B.

 

(iii)          Effect of Alternative Sale.  Upon the closing and consummation of
any Alternative Sale, (A) any amounts in the Escrow Account shall be released
therefrom and delivered to the Purchaser and (B) this Agreement and the Escrow
Agreement shall immediately be terminated (except for provisions of this
Section 3.5(b) and such other provisions of this Agreement and the Escrow
Agreement as are expressly stated to survive termination).

 

(c)           Subject to any order of the Bankruptcy Court, the Canadian Court
or other court of competent jurisdiction, and without in any way limiting any
provision of this Agreement (including Section 6.1 or Section 6.4 hereof) that
is otherwise operative during such period, Sellers covenant and agree that,
after the Funding and until the Closing:

 

(i)            Sellers shall cause to be delivered to Purchaser the following:

 

(1)           as soon as practicable, but in any event within 90 days after the
end of each fiscal year, the audited consolidated balance sheet as of the last
day of such year and related consolidated statements of income and cash flow of
LightSquared LP (including the notes thereto) for such year, reported on and
accompanied by a report from [  ] or other independent public accountants of
nationally recognized standing selected by Sellers with the approval (not to be
unreasonably withheld) of Purchaser, such year-end financial reports to be in
reasonable detail and prepared in accordance with GAAP;

 

(2)           as soon as practicable, but in any event within 45 days after the
end of each of the first 3 quarters of each fiscal year, an unaudited
consolidated balance sheet and related consolidated statement of income,
schedule as to the sources and application of funds for such fiscal quarter, and
statement of cash flow for LightSquared LP (including the notes thereto) as of
the end of such fiscal quarter, prepared in accordance with Sellers’ internal
accounting policies applied consistently with those used in the Audited
Financial Statements and in accordance with GAAP;

 

(3)           as soon as practicable, but in any event within 30 days of the end
of each month, an unaudited consolidated balance sheet and the related unaudited
consolidated statements of income and cash flow for LightSquared LP (including
the notes thereto) as of the end of such month, prepared in accordance with
Sellers’ internal

 

14

--------------------------------------------------------------------------------


 

accounting policies applied consistently with those used in the Audited
Financial Statements and in accordance with GAAP;

 

(4)           as soon as practicable, but in any event within 30 days of the end
of each month, a budget, cash flow forecast and actual results comparison
prepared by Sellers;

 

(5)           accompanying each of the financial statements called for in
subsections (1), (2) and (3) of this Section 3.5(c)(i), an instrument executed
by the Chief Financial Officer or Chief Executive Officer of each Seller
certifying that such financials were prepared in accordance with GAAP applied on
a consistent basis with Sellers’ prior practice for earlier periods (in the case
of subsections (2) and (3), with the exception of footnotes that may be required
by GAAP) and fairly present the consolidated financial condition of LightSquared
LP and the consolidated results of operations and cash flows of LightSquared LP
for the periods specified therein, subject to normal, recurring year-end audit
adjustment;

 

(6)           monthly reports relating to the Company Satellites generated by
Sellers and notice of any material anomalies affecting the Company Satellites of
which any Seller has Knowledge;

 

(7)           monthly reports relating to the status of the Communications
Licenses, including material progress or setbacks in securing authority to
provide terrestrial wireless services pursuant to the Company Ancillary
Terrestrial Component authority or other such applicable authority; and

 

(8)           such other information relating to the condition (financial or
otherwise), results of operations, business, prospects or corporate affairs of
Sellers or the Acquired Assets as Purchaser or any assignee thereof from time to
time reasonably request, as promptly as practicable after any such request.

 

(ii)           Following the Funding Date, Purchaser shall be permitted to
designate one representative of its choosing to attend all meetings of the Board
of Directors of each Seller or each Seller Successor and any committees thereof,
in each instance, in a nonvoting observer capacity.  Except to the extent
prohibited by Applicable Law, LightSquared LP and each of the other Sellers, on
behalf of itself and each Seller Successor, agrees to provide Purchaser’s
representative the opportunity to attend any and all such meetings, and to cause
such representative to be provided with copies of any and all notices, minutes,
consents, and other materials (financial or otherwise) that are provided to
directors of any such Board of Directors at the same time and in the same manner
as provided to such directors;

 

15

--------------------------------------------------------------------------------


 

provided, however, that such representative shall agree to hold in confidence
all information so provided, and provided, further, that Sellers shall not be
required to provide such representative with any information that Sellers
(1) reasonably believe to be protected by attorney-client privilege in
circumstances where such privilege would be breached by providing information to
such representative, after taking into account ameliorative actions (including,
without limitation and by way of example, joint defense arrangements), or
(2) reasonably determine is a matter as to which there is a conflict of interest
between Purchaser or its Affiliates, on the one hand, and such Seller, on the
other hand.  The Purchaser representative shall be required to leave any board
meeting for any discussion that Sellers (1) reasonably believe to be protected
by attorney-client privilege in circumstances where such privilege would be
breached by such representative’s participation in the discussion, after taking
into account ameliorative actions (including, without limitation and by way of
example, joint defense arrangements), or (2) reasonably determine involves a
matter as to which there is a conflict of interest between Purchaser or its
Affiliates, on the one hand, and such Seller, on the other hand; provided, that,
in the event the Purchaser representative is required to leave any board meeting
in accordance with the foregoing, the applicable board shall discuss only the
foregoing matters (and discuss such matters only to the extent necessary in
respect of the circumstances requiring the Purchaser representative to leave the
meeting), and shall not discuss any other matters, in the absence of the
Purchaser representative.  In the event that any Seller or Seller Successor does
not have a Board of Directors, then, with respect to such Seller or Seller
Successor, Purchaser’s representative shall be provided with the rights set
forth herein with respect to any comparable governing body; provided, that to
the extent any such Seller or Seller Successor does not have a governing body
comparable to a Board of Directors, such Seller shall establish such a
comparable governing body (a “New Governing Body”) on or before the Funding Date
and Purchaser shall be provided with the rights set forth herein with respect to
such New Governing Body; provided, further, that to the extent a New Governing
Body is established, any individual that is appointed, elected or otherwise
selected to serve as a director for such New Governing Body shall be
(x) mutually agreeable to each of the Sellers (or Seller Successors, if
applicable) and Purchaser, and (y) immediately prior to such appointment, an
Independent Person.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each Seller with respect to itself only, hereby represents and warrants to
Purchaser that the statements contained in this Article IV are true and correct
as of the date of

 

16

--------------------------------------------------------------------------------


 

this Agreement, (i) except as otherwise stated in this Article IV, and
(ii) except as set forth in the corresponding sections or subsections of the
Disclosure Letter delivered by Sellers to Purchaser concurrently with the
execution and delivery hereof (it being agreed that disclosure of any
information in a particular section or subsection of the Disclosure Letter shall
be deemed disclosure with respect to any other section or subsection only to the
extent that the relevance of such item is readily apparent from such
disclosure).

 

Section 4.1            Organization.  Each of the Sellers has been duly
organized and is validly existing in good standing under the laws of its
respective jurisdiction of incorporation or organization, with the requisite
power and authority to own its properties and conduct its business as currently
conducted.  Each of the Sellers has been duly qualified as a foreign corporation
or organization for the transaction of business and is in good standing under
the laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, except to the extent
that the failure to be so qualified or be in good standing has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.2            Financial Statements.

 

(a)           [The audited consolidated balance sheet as of December 31, 2012
and related consolidated statements of income and cash flow of LightSquared LP
(including the notes thereto) for the year ended December 31, 2012, reported on
and accompanied by a report from [      ] (the “Audited Financial Statements”),
copies of which have heretofore been furnished to Purchaser, were prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial position of LightSquared LP as at such date and the
consolidated results of operations and cash flows of LightSquared LP for the
period then ended.

 

(b)           The unaudited consolidated balance sheet as of June 30, 2013 (the
“Balance Sheet”) and the related unaudited consolidated statements of income and
cash flow of LightSquared LP (including the notes thereto) for the six month
period ended June 30, 2013 (the “Unaudited Financial Statements” and, together
with the Audited Financial Statements, the “Historical Financial Statements”),
copies of which have heretofore been furnished to Purchaser, were prepared in
accordance with Sellers’ internal accounting practices applied consistently with
those used in the Audited Financial Statements and in accordance with GAAP and
present fairly in all material respects the consolidated financial position of
LightSquared LP as at such dates and the consolidated results of operations and
cash flows of LightSquared LP for the applicable periods.]

 

Section 4.3            Real and Personal Property.

 

(a)           Each of the Sellers has good and insurable fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all of its Real Properties constituting Acquired Assets and has good and
marketable title to its personal property and Assets constituting Acquired
Assets, in each case, except for defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and Assets for their intended purposes.  All such Acquired Assets are
free and clear of Liens, other

 

17

--------------------------------------------------------------------------------


 

than as (i) are described in the consolidated balance sheets included in the
Historical Financial Statements or (ii) are Permitted Liens.

 

(b)           Each of the Sellers has complied with all obligations under all
leases relating to Acquired Assets to which it is a party.  All such leases may
be assumed or rejected in the Bankruptcy Cases and otherwise are in full force
and effect, except as set forth in Section 4.3(b) of the Disclosure Letter. 
Except as set forth in Section 4.3(b) of the Disclosure Letter, each Seller
enjoys peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)           Section 4.3(c) of the Disclosure Letter is a true and correct
list, as of the date of this Agreement, of all Real Property constituting
Acquired Assets owned by Sellers and the addresses thereof.

 

(d)           Section 4.3(d) of the Disclosure Letter is a true and correct
list, as of the date of this Agreement, of all Real Property constituting
Acquired Assets leased by Sellers and the addresses thereof.

 

(e)           As of the date of this Agreement, no Seller has received any
written notice of any pending or contemplated condemnation proceeding affecting
any of its owned Real Property constituting Acquired Assets or any sale or
disposition thereof in lieu of condemnation that remains unresolved.

 

Section 4.4            Authorization; Enforceability.  Subject to the entry of
the Sale Order and the Sale Recognition Order, each Seller has all requisite
corporate power and authority to enter into, execute and deliver this Agreement
and the other Ancillary Agreements to which it is or is to be a party and to
perform its obligations hereunder and thereunder.  The execution, delivery and
performance by each Seller of this Agreement and each of the other Ancillary
Agreements to which it is or is to be a party, and the consummation by each
Seller of the Transactions, have been duly authorized by all necessary corporate
action on the part of each Seller.  The Board of Directors (or other governing
body or entity, including any New Governing Body) of each Seller has resolved to
recommend that the Bankruptcy Court approve this Agreement, the Ancillary
Agreements and the Transactions.  This Agreement has been and, when executed and
delivered, each other Ancillary Agreement to which each of them is to be a
party, will be, duly and validly executed and delivered by each Seller and,
subject to the entry of the Sale Order and the Sale Recognition Order,
constitutes (in the case of this Agreement) and will constitute (in the case of
each of the Ancillary Agreements) the valid and binding obligation of each
Seller, enforceable against such Seller in accordance with its terms.

 

Section 4.5            No Conflicts.  Except as set forth in Section 4.5 of the
Disclosure Letter, subject to the entry of the Sale Order and the Sale
Recognition Order, the execution, delivery and performance of this Agreement and
each other Ancillary Agreement, and the consummation of the Transactions will
not (a) result in a violation of the certificate of incorporation, certificate
of formation or bylaws or similar organizational document of any Seller,
(b) assuming receipt of all required consents and approvals from Governmental
Entities in

 

18

--------------------------------------------------------------------------------


 

accordance with Section 7.1(a)(iii), result in a violation of any Applicable
Law, or (c) result in the creation or imposition of any Lien upon or with
respect to any Acquired Asset, other than the Permitted Liens.  No Seller is in
violation of its certificate of incorporation, articles of organization or
bylaws or similar organizational document (as applicable in each case).

 

Section 4.6            Consents and Approvals.  Except as set forth in
Section 4.6 of the Disclosure Letter or otherwise in this Agreement, no consent,
approval, authorization, order, registration or qualification of or with any
Governmental Entity having jurisdiction over Sellers or any of their properties
is required for the execution and delivery by Sellers of the Agreement and the
Ancillary Agreements and performance of and compliance by Sellers with all of
the provisions hereof and thereof and the consummation of the Transactions,
except (a) the entry of the Sale Order and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy Rules 6004(h) and
3020(e), as applicable, and the entry of the Sale Recognition Order and the
expiry of any appeal periods in respect thereof, (b) filings with respect to and
any consents, approvals or expiration or termination of any waiting period,
required under any United States or foreign antitrust or investment laws which
may include the Competition Act, the Investment Canada Act, the HSR Act and any
other Regulatory Approvals required, (c) the prior approval of the FCC for the
assignment of the FCC licenses, letters of intent, reservations of spectrum,
permits and authorizations (including any related agreements with the United
States Department of Justice, the United States Department of Homeland Security,
and the Federal Bureau of Investigation regarding national security, law
enforcement, defense or public safety issues, or any agreements related to the
shared use of U.S. government Spectrum required in connection with such prior
approval of the FCC) (the “FCC Licenses”) held by Sellers or (d) the Industry
Canada Approval, and (e) such other consents, approvals, authorizations,
registrations or qualifications the absence of which will not have or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.7            Intellectual Property.

 

(a)           Section 4.7(a) of the Disclosure Letter sets forth a complete and
accurate list of all (i) United States and non-United States Patents and Patent
applications owned by Sellers; (ii) United States and non-United States
Trademark registrations (including Internet domain registrations), Trademark
applications, and material unregistered Trademarks owned by Sellers;
(iii) United States and non-United States Copyright and mask work registrations,
and material unregistered Copyrights owned by Sellers; and (iv) Software (other
than readily available commercial software programs having an acquisition price
of less than $10,000) that is owned, licensed, leased, by Sellers, describing
which Software is owned, licensed, or leased, as the case may be, and the
applicable owner, licensor or lessor.  All of the Intellectual Property set
forth in Section 4.7(a) of the Disclosure Letter constitutes Acquired Assets,
except as otherwise stated therein.

 

(b)           Section 4.7(b) of the Disclosure Letter sets forth a complete and
accurate list of all Contracts (whether oral or written, and whether between any
Seller and Third Parties or inter-corporate) to which a Seller is a party or
otherwise bound, (i) granting or obtaining any right to use or practice any
rights under any Intellectual Property (other than licenses for readily
available commercial software programs having an acquisition price of less than
$10,000), or

 

19

--------------------------------------------------------------------------------


 

(ii) restricting any Seller’s rights to use any Intellectual Property, including
license agreements, development agreements, distribution agreements, settlement
agreements, consent to use agreements, and covenants not to sue (collectively,
the “License Agreements”).  Each License Agreement constitutes a Designated
Contract except as otherwise indicated in Section 4.7(b) of the Disclosure
Letter.  No Seller has licensed or sublicensed its rights in any Intellectual
Property other than pursuant to the License Agreements and, as of the Funding
Date, pursuant to the Ancillary Agreements.

 

(c)           Sellers and the Sold Companies own or possess valid and
enforceable rights to use all Intellectual Property used in the conduct of the
Business, the failure to own or possess which has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
All registrations with and applications to Governmental Entities in respect of
such Intellectual Property are valid and in full force and effect, have not,
except in accordance with the ordinary course practices of Sellers, lapsed,
expired or been abandoned (subject to the vulnerability of a registration for
trademarks to cancellation for lack of use), are not the subject of any
opposition filed with the United States Patent and Trademark Office or any other
applicable Intellectual Property registry.  The consummation of the Transactions
will not result in the loss or impairment of any rights to use such Intellectual
Property or obligate Purchaser to pay any royalties or other amounts to any
third party in excess of the amounts that would have been payable by Sellers
absent the consummation of the Transactions.

 

(d)           Each Seller has taken reasonable security measures to protect the
confidentiality and value of its and their trade secrets (or other Intellectual
Property for which the value is dependent upon its confidentiality), and no such
information has been misappropriated or the subject of an unauthorized
disclosure, except to the extent that such misappropriation or unauthorized
disclosure has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(e)           No present or former employee, officer or director of any Seller,
or agent, outside contractor or consultant of any Seller, holds any right, title
or interest, directly or indirectly, in whole or in part, in or to any
Intellectual Property.  Other than with respect to copyrightable works Sellers
hereby represent to be “works made for hire” within the meaning of Section 101
of the Copyright Act of 1976 owned by Sellers, each Seller has obtained from all
individuals who participated in any respect in the invention or authorship of
any Intellectual Property created by or for such Seller (the “Owned Intellectual
Property”), as consultants, as employees of consultants or otherwise, effective
waivers of any and all ownership rights of such individuals in the Owned
Intellectual Property and written assignments to Sellers of all rights with
respect thereto.  No officer or employee of any Seller is subject to any
agreement with any third party that requires such officer or employee to assign
any interest in inventions or other Intellectual Property or to keep
confidential any trade secrets, proprietary data, customer lists or other
business information or that restricts such officer or employee from engaging in
competitive activities or solicitation of customers.

 

(f)            No Seller has (i) incorporated open source materials into, or
combined open source materials with, Intellectual Property or Software,
(ii) distributed open source materials in conjunction with Intellectual Property
or Software, or (iii) used open source materials that create,

 

20

--------------------------------------------------------------------------------


 

or purport to create, obligations for any Seller with respect to any
Intellectual Property or grant, or purport to grant to any Third Party, rights
or immunities under any Intellectual Property (including, but not limited to,
using open source materials that require, as a condition of use, modification
and/or distribution that other Software incorporated into, derived from or
distributed with such open source materials be (A) disclosed or distributed in
source code form, (B) be licensed for the purpose of making derivative works, or
(C) redistributable at no charge).  No Seller has disclosed, or is under an
obligation to disclose, any material Software in source code form, except to
parties that have executed written obligations to preserve the confidentiality
of such source code.

 

(g)           No Seller has received any notice that it is, or they are, in
default (or with the giving of notice or lapse of time or both, would be in
default) under any contract relating to such Intellectual Property.  No
Intellectual Property rights of any Seller are being infringed by any other
Person, except to the extent that such infringement has not had and would not
have, individually or in the aggregate, a Material Adverse Effect.  The conduct
of the Business does not conflict in any material respect with any Intellectual
Property rights of others, and no Seller has received any notice of any claim of
infringement or conflict with any such rights of others.

 

Section 4.8            Material Contracts.

 

(a)           Section 4.8(a) of the Disclosure Letter sets forth a complete and
accurate list of Contracts that relate to the conduct and operations of the
Business or the Acquired Assets (each a “Material Contract”), including:

 

(i)            any Contract that would be required to be filed by a Seller as a
“material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Exchange Act, were such law applicable to it;

 

(ii)           any Contract containing covenants that purport to (1) restrict
the business activity or ability of a Seller to compete (and which, following
the consummation of the Transactions, purport to prohibit a Seller or Purchaser
or its Affiliates from competing) in any business or geographic area or with any
Person or limit the freedom of a Seller or to solicit any Person, or (2) grant
“most favored nation” status to the counterparty following consummation of the
Transactions;

 

(iii)          each lease, rental or occupancy agreement, easement, right of
way, license, installment and conditional sale agreement, and other contract
affecting a Seller’s ownership of, leasing of, title to, use of, or any
leasehold or other interest in, any real or personal property (except personal
property leases and installment and conditional sales agreements having a value
per item or aggregate payments of less than $100,000 and with terms of less than
one (1) year);

 

(iv)          each joint venture, partnership, and other Contract involving a
sharing of profits, losses, costs or liabilities by a Seller with any other
Person;

 

21

--------------------------------------------------------------------------------


 

(v)           each Contract providing for capital expenditures by a Seller or
with remaining obligations in excess of $100,000 and which relates to the
Acquired Assets;

 

(vi)          each Contract under which a Seller has created, incurred, assumed
or guaranteed (or may create, incur, assume or guarantee) Indebtedness or under
which a Seller has imposed (or may impose) a security interest or other Lien
upon any Acquired Assets to secure Indebtedness;

 

(vii)         each employment, severance, management, consulting or other
Contract of a Seller involving compensation for services rendered or to be
rendered, in each case involving payments of more than $100,000 per year or
$200,000 in the aggregate;

 

(viii)        each lease of satellite capacity or other Contract of a Seller for
the provision of satellite services;

 

(ix)          each Contract relating to handset development;

 

(x)           each Contract relating to software or chipset development;

 

(xi)          each Contract to which a Governmental Entity is a party;

 

(xii)         each lease of terrestrial or satellite radio frequencies or
Contract granting any Seller any rights in frequencies licenses for terrestrial
use;

 

(xiii)        each mobile communications services Contract of a Seller;

 

(xiv)        each Contract related to the siting, buildout, and servicing of any
mobile communications service network to be provided with the Spectrum;

 

(xv)         each Contract or other agreement relating to Sellers’ use of the
Spectrum, including any Contract or other agreement purporting to restrict,
constrain, or direct Seller’s emissions in the Spectrum or construction or
design of Seller’s mobile communications services and related equipment;

 

(xvi)        each Coordination Agreement and all relevant supporting
documentation;

 

(xvii)       each Concession Agreement;

 

(xviii)     each Contract relating to a Seller’s or Third Party’s rights with
respect to the use of the satellite capacity of any Company Satellite, or
affecting the use of the satellite capacity of any Company Satellite or its
associated feeder links;

 

(xix)        each Contract for or related to the design, construction, launch,
orbit, operation or licensing of any Company Satellite;

 

22

--------------------------------------------------------------------------------


 

(xx)         each license agreement or distributor, dealer, sales representative
or other sales agency Contract of a Seller involving annual payments in excess
of $50,000 per year or $100,000 in the aggregate;

 

(xxi)        every customer Contract of any Seller executed during the period
from January 1, 2013 to the date hereof, other than customer Contracts in the
standard forms previously provided by Sellers to Purchaser or its
representatives; and

 

(xxii)      each amendment, supplement, or modification (whether oral or
written) in respect of any of the foregoing, except as would not, individually
or in the aggregate, reasonably be likely to result in a Material Adverse
Effect.

 

Except as may have occurred solely as a result of the commencement of the
Bankruptcy Cases (or any other action taken by Sellers during the Bankruptcy
Cases), each Material Contract is in full force and effect and, to the Knowledge
of Sellers, there are no material defaults thereunder on the part of any other
party thereto which are not subject to an automatic stay.  None of the Sellers
is in default in any material respect in the performance, observance or
fulfillment of any of its obligations, covenants or conditions contained in any
Material Contract to which it is a party or by which it or its property is bound
which are not subject to an automatic stay.

 

(b)           No Seller is subject to any oral agreements that if binding would
be Material Contracts.  No Seller has assumed, rejected, or assigned any
Material Contract without the express written consent of Purchaser.

 

Section 4.9            Absence of Certain Developments.  Except as set forth in
Section 4.9 of the Disclosure Letter, since [                ], 20[    ],(i) no
Seller has suffered any change or development which has had or would be
reasonably likely to have a Material Adverse Effect, (ii) no Seller has
Transferred ownership of any of its Assets to any of its Subsidiaries or
Affiliates that is not a Seller, (iii) no Seller has in any way modified its or
their collection policies or practices and (iv) no Seller has abandoned or
waived, voluntarily or involuntarily, the collection of any Accounts Receivable
and have not in any way modified their policies or practices with respect to
Accounts Receivable.

 

Section 4.10          No Undisclosed Liabilities.  Except (a) as disclosed or
reflected in the Historical Financial Statements, (b) as incurred in the
ordinary course of business consistent with past practice since December 31,
2012 in an aggregate amount not in excess of $100,000, and (c) professional fees
and expenses accrued in the Bankruptcy Cases or the CCAA Recognition Proceeding,
no Seller has any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) that are or would reasonably be expected to
be, individually or in the aggregate, material in relation to the total
liabilities reported in the Historical Financial Statements.

 

Section 4.11          Litigation.  Except as set forth in Section 4.11 of the
Disclosure Letter, there are no legal, governmental or regulatory actions,
suits, proceedings or investigations pending or, to the Knowledge of Sellers,
threatened to which any Seller is or may

 

23

--------------------------------------------------------------------------------


 

be a party or to which any property of any Seller, any director or officer of a
Seller in their capacities as such, or the Business, Assumed Liabilities or
Acquired Assets is or may be the subject that, individually or in the aggregate,
has had or, if determined adversely to Sellers, would reasonably be expected to
have a Material Adverse Effect.

 

Section 4.12                             Permits and Compliance with Laws.

 

(a)                                 No Seller is, or has been at any time since
January 1, 2010, in violation of any Applicable Law except for any such
violation that has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 Except as set forth in Section 4.12 of the
Disclosure Letter, no Seller has received written notification from any
Governmental Entity (i) asserting a violation of any Applicable Law regarding
the conduct of the Business; (ii) threatening to revoke any Permit; or
(iii) restricting or in any way limiting its operations as currently conducted.

 

(c)                                  Sellers possess all Permits issued by, and
have made all declarations and filings with, the appropriate Governmental
Entities that are necessary for the ownership, lease, use and operation of the
Acquired Assets (collectively, the “Seller Permits”), except any such Permits
the absence of which would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  Section 4.12(c) of the Disclosure
Letter sets forth a true and correct list of all Seller Permits as presently in
effect and a true and correct list of all material pending applications for
Permits, that would be Seller Permits if issued or granted and all material
pending applications by Sellers for modification, extension or renewal of the
Seller Permits.  Except as set forth in Section 4.12(c) of the Disclosure
Letter, all Seller Permits constitute Acquired Assets.  Sellers have operated
the Business in compliance with the terms and conditions of the Seller Permits
except where the failure to comply would not reasonably be likely to have a
Material Adverse Effect, and no Seller has received any written notice alleging
any such failure to comply.  No Seller has received notice of any revocation or
modification of any such Permit or has any reason to believe that any such
Permit will not be renewed in the ordinary course.

 

(d)                                 Each Seller, to the extent applicable, is in
compliance with all relevant Communications Laws, the international radio
regulations, rules, published decisions and written policies of the
International Telecommunication Union (the “ITU”), except for any such violation
that has not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  There is no claim, action, suit,
investigation, litigation or proceeding regarding any Seller’s compliance with
any provision of the Communications Laws or the international radio regulations,
rules, published decisions and written policies of the ITU, pending or to any
Seller’s Knowledge, threatened in the FCC, ITU, Industry Canada, any court or
before any arbitrator or governmental instrumentality, except for any such
claims, actions, suits, investigations, litigation or proceedings that if
determined adversely to Sellers would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

Section 4.13                             Taxes.

 

(a)                                 Each Seller has timely filed or caused to be
filed all United States federal, state, local and non-United States Tax Returns
required to have been filed that are material to such companies, taken as a
whole, and each such Tax Return is true, complete and correct in all material
respects.

 

(b)                                 Each Seller has timely paid or caused to be
timely paid all Taxes shown to be due and payable by it or them on the returns
referred to in Section 4.13(a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings and for which any Seller has set aside on its books
adequate reserves in accordance with GAAP), which Taxes, if not paid or
adequately provided for, would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(c)                                  Except as set forth in Section 4.13(c) of
the Disclosure Letter to Sellers’ Knowledge, no material United States federal,
state, local or non-United States federal, provincial, local or other audits,
examinations, investigations or other administrative proceedings or court
proceedings have been commenced or are presently pending or threatened in
writing with regard to any Taxes or Tax Returns with respect to the Acquired
Assets.  There is no material unresolved dispute or claim concerning any Tax
liability with respect to the Acquired Assets either claimed or raised by any
Tax Authority in writing.

 

(d)                                 All material Taxes with respect to the
Acquired Assets that any Seller is (or was) required by law to withhold or
collect in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party have been duly withheld
or collected, and have been timely paid to the proper authorities to the extent
due and payable, except to the extent that Purchaser will not have liability
following the Closing with respect to any of the foregoing.

 

(e)                                  Except as set forth in Section 4.13(d) of
the Disclosure Letter, there are no statutory Liens for Taxes upon any of the
Acquired Assets or the Business.

 

(f)                                   [No Seller, other than the Canadian
Sellers, is selling property that is taxable property for purposes of the Income
Tax Act.

 

(g)                                  The Canadian Sellers are registered under
Part IX of the Excise Tax Act (Canada) and Chapter VIII of an Act Respecting the
Quebec Sales Tax (Quebec), and have provided Purchaser with their respective
registration numbers.

 

(h)                                 The Canadian Sellers are not non-residents
of Canada for purposes of the Income Tax Act.]

 

Section 4.14                             Employees.  Section 4.14 of the
Disclosure Letter (i) contains a complete and accurate list of all current
employees and independent contractors of

 

25

--------------------------------------------------------------------------------


 

Sellers and each such employee’s or independent contractor’s respective
positions, dates of hire or engagement, current annual salary and any other
relevant compensation and benefits, (ii) indicates which employees and/or
independent contractors are parties to a written or oral agreement with Sellers
(including confidentiality, non-competition, non-solicitation and other
restrictive covenant agreements) and (iii) indicates whether each employee or
independent contractor is on short-term or long-term disability, pregnancy or
parental leave, temporary lay-off, workers’ compensation or other leave of
absence.  Except as disclosed in Section 4.14 of the Disclosure Letter, no
Seller is party to any currently in effect agreement(s) with past or present
employees, agents or independent contractors in connection with the Business. 
The Sellers have properly characterized retained individuals as either employees
or independent contractors for the purposes of Tax and other Applicable Laws.

 

Section 4.15                             Compliance With ERISA and Canadian
Plans.

 

(a)                                 Section 4.15(a) of the Disclosure Letter
contains a complete and accurate list of all material Employee Benefit Plans and
Canadian Plans of Sellers.  Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Seller and any
trade or business (whether or not incorporated) that, together with a Seller, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA, and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code (the “ERISA Affiliates”), are in
compliance with the applicable provisions of ERISA, the Code and other
Applicable Laws, and each Employee Benefit Plan complies in form and has been
established, maintained, operated and funded in compliance with its terms and
the applicable provisions of ERISA, the Code and other Applicable Laws.  No
“employee benefit plan” (as defined in Section 3(3) of ERISA) maintained by
Sellers or any of their ERISA Affiliates within the preceding six years is (i) a
“multiemployer plan” (as defined in Section 3(37) of ERISA), (ii) subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code or (iii) a
plan described in Section 4063(a) of ERISA and no event has occurred and no
condition exists that would be reasonably expected to subject the Sellers,
either directly or by reason of their affiliation with any ERISA Affiliate, to
any tax, lien, penalty or other liability imposed by ERISA, the Code or other
Applicable Law.  Each Employee Benefit Plan that is intended to be tax-qualified
under Section 401(a) of the Code has received a favorable determination or
opinion letter (as applicable) from the IRS as to the tax-qualified status of
such Employee Benefit Plan, and no event has occurred that could reasonably be
expected to adversely affect the tax-qualified status of such Benefit Plan or
the trusts created thereunder.

 

(b)                                 Each Seller is in compliance (A) with all
Applicable Laws with respect to any employee pension benefit plan or other
employee benefit plan governed by the laws of a jurisdiction other than the
United States and (B) with the terms of any such plan, except, in each case, for
such noncompliance that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

(c)                                  (i) Each of the Canadian Plans is and has
been established, maintained, funded, invested and administered in compliance in
all material respects with its terms, all employee plan summaries and booklets
and with Applicable Laws, (ii) current and complete copies of all written
Canadian Plans (or, where oral, written summaries of the material terms thereof)
have

 

26

--------------------------------------------------------------------------------


 

been provided or made available to Purchaser, (iii) except as set forth in
Section 4.5(c) of the Disclosure Letter, no Seller currently sponsors,
maintains, contributes to or has any liability, nor has ever sponsored,
maintained, contributed to or incurred any liability under a “registered pension
plan” or a “retirement compensation arrangement” or a “deferred profit sharing
plan”, each as defined under the Income Tax Act, a “pension plan” as defined
under applicable pension standards legislation, or any other plan organized and
administered to provide pensions for employees, (iv) no amendments or promises
of benefit improvements under the Canadian Plans have been made or will be made
prior to the Funding Date by any Seller to its or their Canadian employees or
former Canadian employees, except as required by the terms of such plans or
Applicable Laws (and any such amendments shall be communicated to Purchaser in
writing before the Funding), (v) no Seller currently sponsors, maintains,
contributes to or has any liability, nor has ever sponsored, maintained,
contributed to or incurred any liability under a Defined Benefit Plan or a
Canadian Union Plan, and (vi) no Canadian Plan promises or provides retiree
welfare benefits (except as required by Applicable Law) or retiree life
insurance benefits or any other non-pension post retirement benefits to any
Person.  In addition, no Canadian Plan is presently or will, at any time prior
to or on the Closing Date, be in the process of being wound-up, except where
such wind-up has been consented to in advance in writing by the Purchaser.

 

(d)                                 Except as set forth in Section 4.15(d) of
the Disclosure Letter, neither the execution and delivery of this Agreement nor
the consummation of Transactions contemplated by this Agreement, will (either
alone or in conjunction with any other event) result in, cause the accelerated
vesting or delivery of, or increase the amount or value of, any payment or
benefit to any Employee, entitle any Employee to notice of termination or pay in
lieu of notice, severance pay, unemployment compensation or any other payment or
result in any breach or violation of, or a default under, any of the Employee
Benefit Plans or Canadian Plans.

 

(e)                                  To the Knowledge of Sellers, no Employee
who is a manager, director, officer or in a position or having responsibility to
perform management functions similar to a manager or officer, has given, or has
been given by any of the Sellers, notice of intent to terminate employment,
directorship or other service relationship with the Sellers.

 

Section 4.16                             Communications Matters.

 

(a)                                 Sellers hold all the material licenses,
permits, authorizations, orders and approvals issued by a Governmental Entity
under the Communications Laws (collectively, “Communications Licenses”) and
Coordination Agreements, in each case, necessary for the lawful conduct of the
Business as currently conducted.  Section 4.16(a) of the Disclosure Letter sets
forth a true and correct list of all Communications Licenses held by each
Seller.

 

(b)                                 Except as set forth in Section 4.16(a) of
the Disclosure Letter, (i) each Communications License identified on
Section 4.16(a) of the Disclosure Letter is in full force and effect;
(ii) Sellers are operating or preparing to operate the facilities authorized by
the Communications Licenses identified on Section 4.16(a) of the Disclosure
Letter in accordance with their terms and such operation is in substantial
compliance with the Communications Laws; (iii) each Seller is operating in
compliance in all material respects with Communications Laws; and (iv) to the
Knowledge of Sellers, no action or proceeding is pending or threatened to
revoke,

 

27

--------------------------------------------------------------------------------


 

suspend, cancel, or refuse to renew or modify in any material respect any of the
Communications Licenses identified on Section 4.16(a) of the Disclosure Letter
or any ITU registration.

 

(c)                                  Except for the representations and
warranties contained in Section 4.12 and this Section 4.16, Sellers makes no
other express or implied representation or warranty with respect to
Communications Laws.

 

Section 4.17                             Company Satellites.

 

(a)                                 All information previously made available by
Sellers to Purchaser in connection with the Transactions with respect to the
orbital location, data transmission capabilities and the remaining useful life
of the Company Satellites is accurate in all material respects.  No Material
Satellite Event or, to the Knowledge of Sellers, conditions that would
reasonably be expected to result in a Material Satellite Event have been
observed on the Company Satellites since their respective launches.  Sellers
have previously made available to Purchaser copies of all applicable status
reports.  No Seller has waived or modified or agreed to waive any provision of
any Contract in a manner that could reasonably be expected to impair the ability
of the Company Satellites to perform in accordance with its respective agreed
operating Satellite Performance Specifications.

 

(b)                                 Section 4.17(b) of the Disclosure Letter
contains a summary, by orbital location, of the status of frequency registration
at the ITU, of the Company Satellites and each advanced published satellite
filed on behalf of any Seller, including the identity of the sponsoring
administration and the frequency bands covered.  Except as set forth in
Section 4.17(b) of the Disclosure Letter, as of the date hereof, Sellers have no
Knowledge of any material claims(s) with respect to any Seller’s use of the
frequency assignment(s) described in their ITU filings at any such orbital
locations(s).

 

(c)                                  Section 4.17(c) of the Disclosure Letter
contains a summary, to the Knowledge of Sellers, of prejudicial interferences to
the Company Satellites.

 

Section 4.18                             Coordination Agreements.  As of the
date of this Agreement, to the Knowledge of Sellers, the relevant coordination
rights are perfected and there are no pending claim(s) with respect to any
Seller’s use of the frequency and orbital location assignment(s) described in
any Coordination Agreement other than any such coordination rights or
claim(s) that are resolved by operation of the relevant Coordination Agreement. 
As of the date of this Agreement, to the Knowledge of Sellers, there are no
pending requests for use or material claim(s) with respect to any Seller’s use
of the frequency and orbital location assignment(s) whether or not described in
any Concession Agreement.

 

Section 4.19                             Company Earth Stations.  To the
Knowledge of Sellers, the material improvements to each Company Earth Station
and all material items of equipment used in connection therewith are in good
operating condition and repair and are suitable for their intended purposes,
subject to normal wear and tear.  To the Knowledge of Sellers, as of the date
hereof, no other radio communications facility is causing interference to the
transmissions from or the receipt of signals by any Company Satellite or Company
Earth Station, except for any

 

28

--------------------------------------------------------------------------------


 

instances of interference that, individually or in the aggregate, have not had,
and would not reasonably be expected to be material to the operation of and
provisions of services from any Company Satellite.

 

Section 4.20                             U.S. Labor Relations.  To the Knowledge
of Sellers, except as set forth in Section 4.20 of the Disclosure Letter: 
(i) there are no pending or threatened strikes or other labor disputes against
any Seller; (ii) no Seller has received written notice of any claim for a
material violation of any applicable federal, state, or local civil rights law,
the Fair Labor Standards Act, as amended, the Age Discrimination in Employment
Act, as amended, the National Labor Relations Act, as amended, the Occupational
Safety and Health Act, as amended, the Americans with Disabilities Act, as
amended, or the Vocational Rehabilitation Act of 1973, as amended, any
applicable state or local laws analogous to the United States federal laws
listed above; and (iii) all payments due from any Seller or for which any claim
may be made against any Seller, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Sellers to the extent required by GAAP.  Except as set forth in
the Disclosure Letter, the consummation of the Transactions will not give rise
to a right of termination or renegotiation of any material collective bargaining
agreement governing employees located in the United States to which any Seller
(or any predecessor thereof) is a party or by which any Seller (or any
predecessor thereof) is bound.

 

Section 4.21                             Canada Labor Relations.  To the
Knowledge of Sellers, except as set forth in Section 4.21 of the Disclosure
Letter, (i) no Seller has made any agreements, whether directly or indirectly,
with any labor union, employee association or any similar entity or made any
commitments to or conducted negotiations with any labor union or employee
association or other similar entity with respect to any future agreements,
(ii) no trade union, employee association or other similar entity has any
bargaining rights acquired either by certification or voluntary recognition with
respect to any employees of any Seller, (iii) no Seller is aware of any attempt
to organize or establish any labor union, employee association or other similar
entity affecting the Business, (iv) there are no outstanding labor relations
tribunal proceedings of any kind, including any proceedings which could result
in certification of a trade union as bargaining agent for the employees, and
there have not been any such proceedings within the last two years, (v) there
are no threatened or apparent union organizing activities involving employees of
any Seller, and (vi) there is no labor strike, dispute, slowdown, stoppage,
refusal to work or other labor difficulty pending, involving, threatened against
or affecting the Sellers or the Business.

 

Section 4.22                             Brokers.  Except with respect to fees
payable to [Moelis & Company, LLC and Blackstone Advisory Partners, L.P.], no
Seller is a party to any contract, agreement or understanding with any Person
that would give rise to a valid claim against Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the Transactions.

 

Section 4.23                             Environmental Matters.  Except as
disclosed in Section 4.23 of the Disclosure Letter:  (i) no written notice,
request for information, claim, demand, order, complaint or penalty has been
received by any Seller, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to any Seller’s Knowledge,

 

29

--------------------------------------------------------------------------------


 

threatened, which allege a violation of or liability under any Environmental
Laws, in each case relating to any Seller or any of the Acquired Assets,
(ii) except as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Seller has all
Permits necessary for its or their operations to comply with all applicable
Environmental Laws and are, and during the term of all applicable statutes of
limitation, have been, in compliance with the terms of such Permits and with all
other applicable Environmental Laws, and (iii) except as to matters that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, no pollutants, contaminants, wastes, chemicals, materials,
substances and constituents of any nature which are subject to regulation or
which would reasonably be likely to give rise to liability under any
Environmental Law, including Hazardous Material, is located at, in, or under any
property currently or formerly owned, operated or leased by any Seller that
would reasonably be expected to give rise to any liability or obligation of any
Seller under any Environmental Laws, and no Hazardous Material has been
generated, owned or controlled by any Seller and has been transported to or
released at any location in a manner that would reasonably be expected to give
rise to any liability or obligation on any Seller under any Environmental Laws.

 

Section 4.24                             Title to Assets; Sufficiency of Assets.

 

(a)                                 Sellers hold, and subject to the entry of
the Sale Order and the Sale Recognition Order, at the Closing shall cause to be
delivered to Purchaser (or, in the case of an Alternative Sale, a Third Party
purchaser), good and valid title to or, in the case of leased or licensed
Assets, a valid and binding leasehold interest in or license to or rights under
(as the case may be), all of the Acquired Assets, free and clear of all Liens,
other than Assumed Permitted Liens and Permitted Liens.

 

(b)                                 The Acquired Assets include all tangible
Assets, intangible Assets and Intellectual Property that are used in the conduct
of the Business immediately following the Closing Date in substantially the same
manner as conducted by Sellers prior to the commencement of the Bankruptcy
Cases, except for (i) Employees that are not Transferred Employees and (ii) the
Retained Assets.

 

(c)                                  No Assets owned or held by any Affiliate of
any Seller are used in the operation of the Business, other than any such Assets
that constitute Acquired Assets or Retained Assets.

 

Section 4.25                             Insurance.  Section 4.25 of the
Disclosure Letter sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of any Seller as of the date of
this Agreement other than those relating to any Employee Benefit Plan.  As of
such date, such insurance is in full force and effect.

 

Section 4.26                             Customer Information.  No Seller holds
any customer information, received by Sellers through their websites or
otherwise, other than the customer information that forms part of the Acquired
Assets to be Transferred to Purchaser hereunder.

 

Section 4.27                             Related Party Transactions.  Except as
set forth on Schedule 4.27, no Seller is a party to any contract or arrangement
with any equityholder, officer,

 

30

--------------------------------------------------------------------------------


 

director or Affiliate of any Seller (other than another Seller) related to the
Acquired Assets or the conduct of the Business.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES
OF PURCHASER

 

Purchaser hereby represents and warrants to Sellers that the statements
contained in this Article V are true and correct as of the date of this
Agreement.

 

Section 5.1                                    Organization.  Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Purchaser is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the nature of the property owned or leased by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified would not have a Purchaser Material Adverse Effect.

 

Section 5.2                                    Authorization; Enforceability. 
Purchaser has all requisite corporate power and authority to enter into this
Agreement and the other Ancillary Agreements to which Purchaser is a party.  The
execution, delivery and performance by Purchaser of this Agreement and each of
the other Ancillary Agreements to which Purchaser is a party, and the
consummation by Purchaser of the Transactions, have been duly authorized by all
necessary corporate action on the part of Purchaser.  Subject to the entry of
the Sale Order and the Sale Recognition Order, this Agreement and, when
executed, each other Ancillary Agreement to which Purchaser is a party, have
been duly and validly executed and delivered by Purchaser and, assuming due and
valid execution and delivery by Sellers, constitute the valid and binding
obligation of Purchaser, enforceable against them in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency, and
the relief of debtors and other laws of general application affecting
enforcement of creditors’ rights generally, rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

Section 5.3                                    No Conflicts.  Subject to the
entry of the Sale Order and the Sale Recognition Order, the execution, delivery
and performance of this Agreement and each other Ancillary Agreement, and the
consummation of the Transactions will not (a) result in a violation of the
certificate of incorporation, certificate of formation or bylaws or similar
organizational document of Purchaser or (b) assuming receipt of all required
consents and approvals from Governmental Entities in accordance with
Section 7.1(b)(i), result in a violation of any law, statute, rule or regulation
of any Governmental Entity or any applicable order of any court or any rule,
regulation or order of any Governmental Entity applicable to Purchaser or by
which any property or asset of Purchaser is bound, except for violations which,
individually or in the aggregate, has not had and would not reasonably be likely
to have a Purchaser Material Adverse Effect.

 

Section 5.4                                    Consents and Approvals.  Except
as set forth in this Agreement, no consent, approval, authorization, order,
registration or qualification of or with any

 

31

--------------------------------------------------------------------------------


 

Governmental Entity having jurisdiction over Purchaser or any of its properties
is required for the execution and delivery by Purchaser of the Agreement and the
Ancillary Agreements and performance of and compliance by Purchaser with all of
the provisions hereof and thereof and the consummation of the Transactions,
except (a) the entry of the Sale Order and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy Rules 6004(h) and
3020(e), as applicable, and the entry of the Sale Recognition Order and the
expiry of any appeal periods in respect thereof, (b) filings with respect to and
any consents, approvals or expiration or termination of any waiting period,
required under any United States or foreign antitrust investment laws which may
include the Competition Act, the Investment Canada Act, the HSR Act and any
other Regulatory Approvals required, (c) the prior approval of the FCC for the
assignment of the FCC Licenses, (d) the Industry Canada Approval, and (e) such
other consents, approvals, authorizations, registrations or qualifications the
absence of which will not have or would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.

 

Section 5.5                                    Financial Capability.  Purchaser
(a) has as of the date of this Agreement and will have on the Funding Date
access to sufficient funds available to pay the Purchase Price and any expenses
incurred by Purchaser in connection with the Transactions, and (b) has as of the
date of this Agreement and will have on the Funding Date the resources and
capabilities (financial or otherwise) to perform its obligations hereunder.

 

Section 5.6                                    Bankruptcy.  There are no
bankruptcy, reorganization or arrangement proceedings pending against, being
contemplated by, or to the knowledge of Purchaser, threatened against,
Purchaser.

 

Section 5.7                                    Broker’s, Finder’s or Similar
Fees.  Except fees payable to [   ], there are no brokerage commissions,
finder’s fees or similar fees or commissions payable by Purchaser in connection
with the Transactions.

 

Section 5.8                                    Litigation.  There are no legal
proceedings pending or, to the knowledge of Purchaser, threatened against
Purchaser, or to which Purchaser is otherwise a party, which, if adversely
determined, would reasonably be expected to have a Purchaser Material Adverse
Effect.

 

Section 5.9                                    Investment Canada Act.  Purchaser
is a “WTO Investor” as that term is defined in the Investment Canada Act.

 

Section 5.10                             Condition of Business.  Notwithstanding
anything contained in this Agreement to the contrary, Purchaser acknowledges and
agrees that no Seller, its Affiliates or any other Person is making any
representations or warranties whatsoever, express or implied, beyond those
expressly given by Sellers in Article IV hereof (as modified by the Disclosure
Letter), and Purchaser acknowledges and agrees that, except for the
representations and warranties contained therein, the Acquired Assets are being
transferred on a “where is” and, as to condition, “as is” basis.  Purchaser
further represents that no Seller, its Affiliates or any other Person has made
any representation or warranty, express or implied as to the accuracy or
completeness of any information regarding Sellers, the Business or the
transactions contemplated

 

32

--------------------------------------------------------------------------------


 

by this Agreement not expressly set forth in this Agreement, and no Seller, its
Affiliates or any other Person will have or be subject to liability to Purchaser
or any other Person resulting from the distribution to Purchaser or its
Representatives of Purchaser’s use of, any such information.  Purchaser
acknowledges that it has conducted to its satisfaction its own independent
investigation of the Business and, in making the determination to proceed with
the Transactions, Purchaser has relied on the results of its own independent
investigation.

 

Section 5.11                             Solvency.  Immediately after giving
effect to the transactions contemplated by this Agreement, the Purchaser shall
be Solvent.  For purposes of this Section 5.11, “Solvent” means, with respect to
the Purchaser, that it: (a) is able to pay its debts as they become due and
shall own property having a fair saleable value greater than the amounts
required to pay its debts (including a reasonable estimate of the amount of all
contingent liabilities) and (b) has adequate capital to carry on its business.

ARTICLE VI.

 

COVENANTS

 

Section 6.1                                    Interim Operations of the
Business.  From the date of this Agreement through the Closing Date, subject to
Section 3.5, Sellers covenant and agree that, except as expressly provided in
this Agreement or the Plan, required by Applicable Law(10) or as may be agreed
in writing by Purchaser, such agreement not to be unreasonably withheld,
conditioned or delayed:

 

(a)                                 (i) the Business shall be conducted in the
ordinary course consistent with past practice, (ii) subject to prudent
management of workforce and business needs, each Seller shall use reasonable
best efforts to preserve intact the business organization of the Business, keep
available the services of the current officers and employees of the Business and
maintain the existing relations with customers, suppliers, vendors, creditors,
business partners and others having business dealings with the Business and
(iii) Sellers shall pay all working capital and other ordinary course
expenditures of the Business, including during the period between the Funding
Date through the Closing Date;

 

(b)                                 Sellers shall, use reasonable best efforts
to, maintain, preserve and protect all of the Acquired Assets in the condition
in which they exist on the date hereof, except for ordinary wear and tear and
except for replacements, modifications or maintenance in the ordinary course of
business;

 

(c)                                  Sellers shall not, (i) modify, amend,
reject, waive any rights under or terminate any Designated Contract (except to
the extent required under Section 6.1(d)) or (ii) waive, release, compromise,
settle or assign any material rights or claims related to any Designated
Contract;

 

--------------------------------------------------------------------------------

(10)  Orders of the Bankruptcy Court are covered by “Applicable Law”.

 

33

--------------------------------------------------------------------------------

 


 

(d)                                 Subject to Purchaser’s compliance with
Section 6.11, Sellers shall use their reasonable best efforts to, prior to or
contemporaneously with confirmation of the Plan, obtain entry of an order from
the Bankruptcy Court authorizing Seller to assume, if necessary pursuant to
section 365 of the Bankruptcy Code, the Designated Contracts and assign such
Designated Contracts to Purchaser and an order from the Canadian Court
recognizing such order of the Bankruptcy Court;

 

(e)                                  Sellers shall (i) make all payments related
to Designated Contracts that accrued or were incurred during the period from
May 14, 2012 through and including the Funding Date (regardless of when such
amounts were or are actually paid, or became or become payable) and
(ii) promptly pay, as approved and directed pursuant to any Bankruptcy Court
order, and on the terms set forth therein, all Cure Amounts due or under any
order of the Bankruptcy Court authorizing the assumption and assignment of any
such Designated Contract to Purchaser;

 

(f)                                   Sellers shall not (i) enter into, amend,
restate or modify, any employment or other agreement with any directors,
officers or employees so as to increase the monetary value of the benefits
provided thereunder other than in accordance with past practice and in no event
in an amount exceeding 3% of the current monetary value of the benefits provided
thereunder, (ii) make any advance to any directors, officers or employees other
than in connection with any employee related travel expenses in accordance with
past practice, (iii) alter, commence or terminate any other employment,
compensation or employee benefit arrangement outside the ordinary course of
business or (iv) hire any individual to be employed by Seller to regularly and
consistently provide services to the Business and, except for removals as a
result of termination of employment for cause by Sellers, remove any Employees;
provided, however, that Seller may hire individuals in the ordinary course of
business for non-executive positions on the same terms and conditions as
similarly situated Employees; provided, further, that, notwithstanding anything
contained herein to the contrary, in the event that any vacancy should occur
with respect to:  (1) an individual serving on a New Governing Body, board of
directors or managers, or similar governing entity of any Seller or Seller
Successor or (2) an officer of any Seller or Seller Successor, such vacancy
shall be by appointing an individual that is (x) mutually agreeable to each of
the Sellers (or Seller Successors, if applicable) and Purchaser and
(y) immediately prior to such appointment, an Independent Person.

 

(g)                                  Sellers shall use reasonable best efforts
not to take or agree to or commit to assist any other Person in taking any
action that would reasonably be expected to result (i) in a failure of any of
the conditions to the Funding or the Closing as set forth in Article VII or
(ii) that would reasonably be expected to impair the ability of Sellers or
Purchaser to consummate the Funding or the Closing in accordance with the terms
hereof or to materially delay such consummation;

 

(h)                                 Sellers shall use reasonable best efforts
to, with respect to the Acquired Assets or the Business, not make or authorize
(i) any material change to its accounting principles, methods or practices or
(ii) any material change to its Tax accounting principles, methods or practices
other than, in each case, as required by changes in Applicable Law, or GAAP, or
would not reasonably be expected to affect any Tax related to the Acquired
Assets after the Closing Date;

 

34

--------------------------------------------------------------------------------


 

(i)                                     Except to the extent provided in the
Plan, no Seller shall (i) cause or permit the amendment, restatement or
modification of the certificate of incorporation, certificate of formation or
bylaws or similar organizational document of itself or any other Seller, except
as otherwise required by Applicable Law, (ii) effect a split or reclassification
or other adjustment of any equity interests of itself or any other Seller or a
recapitalization thereof, (iii) issue, sell, pledge, dispose of or encumber, or
authorize the issuance, sale, pledge, disposition or encumbrance of, any equity
interest of itself or any other Seller or any equity interest of, or similar
interest in, a joint venture or similar arrangement to which a Seller is a party
which is an Acquired Asset hereunder, (iv) alter, whether through a complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
reorganization or in any other manner, the legal structure or ownership of
itself or any other Seller or any joint venture or similar arrangement to which
a Seller is a party which is an Acquired Asset hereunder, (v) declare, set aside
or pay any type of dividend, whether in cash, stock or other property, in
respect of any of the equity interests of itself or any other Seller, or
repurchase, redeem or otherwise acquire or offer to repurchase, redeem or
otherwise acquire any such equity interests, or (vi) propose, adopt or approve a
plan with respect to any of the foregoing;

 

(j)                                    Sellers shall not grant or execute any
power of attorney to or for the benefit of any Person that vests in such Person
decision-making authority or the ability to bind such Seller or any other Seller
with respect to any matters that is in any respect material to such Seller or
other Seller, any Acquired Asset or the Business;

 

(k)                                 Sellers shall not: (i) enter into any new
material Contracts with respect to any Spectrum; (ii) enter into any new
Contracts to accept potential or actual interference as defined by the FCC, the
ITU or Industry Canada in connection with any of the Communications Licenses
identified on Section 4.16(a) of the Disclosure Letter; or (iii) seek to modify
any Communications Licenses identified on Section 4.16(a) of the Disclosure
Letter, except for such modifications, which become authorized pursuant to
pending applications of Sellers as of the date hereof or which are reasonably
required in the judgment of Sellers in order to maintain the Communications
Licenses in effect;

 

(l)                                     Sellers shall not sell, lease, transfer
or otherwise dispose (including through right of use agreements) of any Acquired
Assets;

 

(m)                             Sellers shall not, assume, reject or assign any
Material Contract other than the assumption and assignment of the Designated
Contracts, as contemplated by this Agreement, to Purchaser (or to a third party
in connection with an Alternative Sale);

 

(n)                                 Sellers shall not enter into any Contract,
directly or indirectly, unilaterally or in concert, and whether orally, in
writing, formally or informally, to do any of the foregoing or assist or
cooperate with any other Person in doing any of the foregoing, or authorize,
recommend, propose or announce an intention to do any of the foregoing; and

 

(o)                                 Sellers shall, with respect to the Business,
file, when due or required, all Tax Returns and other tax returns and other
reports required to be filed and pay when due all Taxes, assessments, fees and
other charges lawfully levied or assessed against them.

 

35

--------------------------------------------------------------------------------


 

Section 6.2                                    Access; Confidentiality.

 

(a)                                 From the date hereof until the earlier of
(i) termination of this Agreement and (ii) the Closing, Sellers will, (w) upon
reasonable notice, give Purchaser and its employees, accountants, financial
advisors, counsel and other representatives reasonable access during normal
business hours to the offices, properties, books and records of Sellers relating
to the Acquired Assets, the Assumed Liabilities, and the Business; (x) furnish
to Purchaser such financial and operating data and other information relating to
the Acquired Assets, the Assumed Liabilities, and the Business and the financial
condition, prospects and corporate affairs of Sellers as may be reasonably
requested; and (y) instruct the executive officers and senior business managers,
employees, counsel, auditors and financial advisors of Sellers to cooperate with
Purchaser’s employees, accountants, counsel and other representatives; provided
(A) all activities covered by this Section 6.2(a) shall be at the sole cost and
expense of Purchaser and (B) that any such activities pursuant to this provision
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of Sellers.  Notwithstanding anything herein to the
contrary, no such investigation or examination shall be permitted to the extent
that it would require Sellers to disclose information, (i) subject to
attorney-client privilege, (ii) in violation of any competition or anti-trust
laws or (iii) that conflicts with any confidentiality obligations to which
Sellers are bound.

 

(b)                                 Purchaser shall cooperate with Sellers and
make available to Sellers such documents, books, records or information
Transferred to Purchaser and relating to activities of the Business prior to the
Closing as Sellers may reasonably require after the Funding in connection with
any Tax determination or contractual obligations to Third Parties or to defend
or prepare for the defense of any claim against Sellers or to prosecute or
prepare for the prosecution of claims against Third Parties by Sellers relating
to the conduct of the Business by Sellers prior to the Closing or in connection
with any governmental investigation of Sellers or any of its Affiliates;
provided that any such activities pursuant to this provision shall be at the
sole cost and expense of Sellers and shall be conducted in such manner as not to
interfere unreasonably with the conduct of the business of Purchaser.

 

(c)                                  No party shall destroy any files or records
which are subject to this Section 6.2 without giving reasonable notice to the
other parties, and within 15 days of receipt of such notice, any such other
party may cause to be delivered to it the records intended to be destroyed, at
such other party’s expense.

 

Section 6.3                                    Efforts and Actions to Cause
Closing to Occur.

 

(a)                                 At all times prior to the Closing, upon the
terms and subject to the conditions of this Agreement, Sellers and Purchaser
shall use their reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done all things necessary, proper or
advisable (subject to any Applicable Laws) to cause the Funding Date to occur
and consummate the Closing and the other Transactions as promptly as practicable
including, (i) the preparation and filing of all forms, registrations and
notices required to be filed to cause the Funding Date to occur and consummate
the Closing and the other Transactions and the taking of such actions as are
necessary to obtain any requisite approvals, authorizations, consents, releases,
orders,

 

36

--------------------------------------------------------------------------------


 

licenses, Permits, qualifications, exemptions or waivers by any Third Party or
Governmental Entity, including the FCC Consent and the Industry Canada Consent;
and (ii) at the sole cost of Purchaser, the preparation of any documents
reasonably requested by Purchaser in order to facilitate financing (if any) of
any of the Transactions.  In addition, subject to the terms of this Agreement,
no party hereto shall take any action after the date hereof that would
reasonably be expected to materially delay the obtaining of, or result in not
obtaining, any permission, approval or consent from any Governmental Entity or
other Person required to be obtained prior to the Closing as applicable;
provided, however, that nothing herein shall be construed to prevent, limit, or
restrict Purchaser from initiating or participating in any proceeding with any
Governmental Entity that either (x) does not specifically pertain to the
Spectrum, or (y) relates to the use of the Spectrum in conjunction with any
other radio frequencies.  Each of Purchaser and Sellers shall bear their own
costs, fees and expenses relating to the obtaining of any approvals,
authorizations, consents, releases, orders, licenses, Permits, qualifications,
exemptions or waivers referred to in this Section 6.3(a) except that the filing
fee required by the Competition Bureau in relation to any pre-notification
filing or any filing of a request for an Advance Ruling Certificate made under
the Competition Act, and any filing fees associated with the filings related to
the FCC Consent and Industry Canada Approval, shall be paid by Purchaser.

 

(b)                                 Prior to the Closing, other than with
respect to the Investment Canada Approval, each of Sellers, on the one hand, and
Purchaser, on the other hand, shall promptly consult with the other with respect
to, provide any necessary information with respect to, and provide the other (or
its counsel) with copies of, all filings made by such party with any
Governmental Entity or any other information supplied by such party to a
Governmental Entity in connection with this Agreement and the Transactions. 
Each of Sellers, on the one hand, and Purchaser, on the other hand, shall
promptly provide the other with copies of any written communication received by
it from any Governmental Entity regarding any of the Transactions.  If any of
Sellers or their respective Affiliates, on the one hand, and Purchaser or its
Affiliate, on the other hand, thereof receives a request for additional
information or documentary material from any such Governmental Entity with
respect to any of the Transactions, then such party shall endeavor in good faith
to make, or cause to be made, as soon as reasonably practicable and after
consultation with the other, an appropriate response in compliance with such
request.  To the extent that Transfers, amendments or modifications of Permits
are required as a result of the execution of this Agreement or consummation of
any of the Transactions, Sellers shall use their reasonable best efforts to
effect such Transfers, amendments or modifications.

 

(c)                                  In addition to and without limiting the
agreements of the parties contained above, Sellers and Purchaser shall, other
than with respect to the Investment Canada Approval:

 

(i)                                     (A) take promptly, but in no event more
than twenty (20) Business Days after the execution of this Agreement, all
actions necessary to make any filings required of them or any of their
Affiliates in connection with obtaining any required approvals or consents other
than the FCC Consent, Industry Canada Approval, [Investment Canada Approval,]
Controlled Goods Directorate Consent, [Export Control Authorizations, or any
approvals or consents required to effect the Transfer to Purchaser of all Export
Control Authorizations,] (B) take promptly, but in no event later

 

37

--------------------------------------------------------------------------------


 

than [  ], all actions necessary to make any filings required of them or any of
their Affiliates in connection with obtaining the Controlled Goods Directorate
Consent; (D) take promptly, but in no event later than [  ], all actions
necessary to make any filings required of them or any of their Affiliates in
connection with obtaining the FCC Consent or the Industry Canada Approval; and
(E) take promptly, but in no event later than [  ], all actions necessary to
assign all Coordination Agreements that are material to the Business;

 

(ii)                                  comply at the earliest practicable date
with any request for additional information or documentary material received by
Sellers or Purchaser or any of their Affiliates from the FCC or Industry Canada
or other Governmental Entity in connection with the FCC Consent, the Industry
Canada Consent or any other required approvals or consents;

 

(iii)                               reasonably cooperate with each other in
connection with any filing in connection with the FCC Consent, the Industry
Canada Consent or any other required approvals or consents;

 

(iv)                              use their respective reasonable best efforts
to oppose any petitions to deny or other objections that may be filed with
respect to the FCC Consent application or the Industry Canada Consent
applications and any requests for reconsideration or review of the grant of the
FCC Consent or the Industry Canada Consent, provided, however, that the parties
shall have no obligation to participate in any evidentiary hearing before the
FCC on the FCC Consent application. Neither Sellers nor Purchaser shall take any
action that it knows or should know would materially adversely affect or delay
the grant of FCC Consent or the Industry Canada Consent;

 

(v)                                 use reasonable best efforts to resolve such
objections, if any, as may be asserted in connection with the FCC
Consent, Industry Canada Consent, under any antitrust law or otherwise in
connection with any other required approvals or consents;

 

(vi)                              advise the other party promptly of any
material communication received by such party from the FCC in connection with
the FCC Consent, from Industry Canada or the Commissioner of Competition in
connection with the Industry Canada Consent or from any Governmental Entity in
connection with any of the Transactions;

 

(vii)                           advise the other party promptly of any material
communication received from a party to a Coordination Agreement, the ITU or any
other party as to a Coordination Agreement or matters relating to a Coordination
Agreement;

 

38

--------------------------------------------------------------------------------


 

(viii)                        not make any submission or filings, and to the
extent permitted by such Governmental Entity, participate in any meetings or any
material conversations with Governmental Entities in respect of any required FCC
Consent, Industry Canada Approval, Competition Act Approval, ITU action or
Coordination Agreement, unless the party consults with the other party in
advance and gives the other party the opportunity to review drafts of any
submissions or filings, and attend and participate in any communications or
meetings;

 

(ix)                              where a party seeks not to provide the other
party with any information under this Section 6.3 on grounds that such
information is competitively sensitive, such party will be required to provide
the information to the other party’s external counsel (except for information
that relates to a party’s valuation of the transactions contemplated by this
Agreement) and such external counsel will not provide the information to its
client; and

 

(x)                                 cooperate in all proceedings before any
Governmental Entity related to the use or conditions of use of the Spectrum or
any radio frequencies proposed to be used in conjunction with the Spectrum to
provide communications services, including without limitation making a joint
petition and fully participating in any such proceedings to promote the
interests of the Business.

 

(d)                                 Notwithstanding the foregoing or any other
covenant herein contained, nothing in this Agreement shall be deemed to require
Purchaser or Sellers to (i) commence any litigation against any Person in order
to facilitate the consummation of any of the Transactions; (ii) take or agree to
take any other action or agree to any limitation that would reasonably be
expected to have a Purchaser Material Adverse Effect on the one hand, or a
Material Adverse Effect on the other hand; (iii) agree to sell or hold separate
any material assets, businesses, or interest in any material assets or
businesses of Purchaser or Sellers, or to agree to any material changes or
restrictions in the operation of any assets or businesses of Purchaser or
Sellers; (iv) defend against any litigation brought by any Governmental Entity
seeking to prevent the consummation of, or impose limitations on, any of the
Transactions; or (v) participate in an evidentiary hearing before the FCC in
order to facilitate the consummation of any of the Transactions.

 

(e)                                  Purchaser shall in no event later than [ 
], prepare and file with the Investment Review Division of Industry Canada an
application for review under Part IV of the Investment Canada Act (the
“Investment Canada Filing”) and, as promptly as reasonably practicable following
such filing, submit to the Director of Investments under the Investment Canada
Act draft written undertakings to Her Majesty in Right of Canada, on terms and
conditions satisfactory to Purchaser in its reasonable discretion, and shall, in
a timely manner, submit executed undertakings in connection with the Investment
Canada Approval.  With respect to the Investment Canada Approval, Sellers shall
use commercially reasonable efforts to assist Purchaser in obtaining the
Investment Canada Approval as Purchaser may reasonably request from time to time
including, promptly providing such information and assistance as may be
reasonably requested by Purchaser to assist in preparing the Investment Canada
Act Filing and to

 

39

--------------------------------------------------------------------------------


 

satisfy, as promptly as reasonably practicable, any requests for information and
documentation Purchaser receives from any Governmental Entity in respect of the
Investment Canada Approval.  Purchaser shall keep Sellers reasonably informed as
to the status of the Investment Canada Approval proceedings and shall promptly
advise Sellers of any material written or verbal communications Purchaser has
with the Investment Review Division of Investment Canada staff or the Minister
of Industry or his designee relating to the Investment Canada Approval. 
Information and documentation may be provided to counsel to Sellers on an
external counsel basis, in which case such information and documentation shall
not be communicated to Sellers.

 

(f)                                   If reasonably requested by Purchaser,
Sellers shall make, and shall collaborate with Purchaser in making, at such time
as requested by Purchaser, all submissions and notifications required to effect
the Transfer to Purchaser of all Export Control Authorizations or, only if so
directed by Purchaser, for Purchaser or any of its Affiliates or Subsidiaries to
otherwise obtain the Export Control Authorizations, and shall promptly supply
Purchaser with all information required for such submissions and notifications.

 

(g)                                  Sellers and Purchasers shall use their
reasonable best efforts to (i) prosecute and pursue to a successful conclusion
for the Business all applications, modifications, petitions, or other requests
for action filed with any Governmental Entity in relation to the FCC Licenses or
the Industry Canada Licenses either by the Sellers or any third party, and
(ii) ensure that, upon receipt of the FCC Consent and the Industry Canada
Consent, the Purchaser or its designated Affiliate or Subsidiary shall be the
operator on behalf of whom the United States and Canadian administrations
coordinate the Spectrum pursuant to ITU rules.

 

(h)                                 Sellers and Purchaser shall consult with
each other and use their respective commercially reasonable efforts to
accommodate the other’s suggestions and concerns prior to requesting or advising
any Governmental Entity or other party to a Coordination Agreement that the U.S.
or Canadian administrations or such party take any action in relation to any
Coordination Agreement that may affect the Business’ access to or use of the
Spectrum. Sellers shall use commercially reasonable efforts to ensure that, upon
receipt of the FCC Consent and the Industry Canada consent, the Purchaser or its
designated Affiliate or Subsidiary shall be the operator, on behalf of whom the
United States and Canadian administrations coordinate the Spectrum pursuant to
ITU rules.

 

Section 6.4                                    Notification of Certain Matters. 
Sellers shall give written notice to Purchaser promptly after becoming aware of
(i) the occurrence of any event, which would be likely to cause any condition
set forth in Article VII to be unsatisfied at any time from the date hereof to
the Closing Date, (ii) any notice or other communication from (x) any Person
alleging that the consent of such Person is or may be required in connection
with any of the Transactions or (y) any Governmental Entity in connection with
any of the Transactions or (iii) any actions, suits, claims, investigations,
proceedings or written inquiries commenced relating to Sellers, the Acquired
Assets or the Business that, if pending on the date of this Agreement, would
have been required to be disclosed pursuant to Section 4.9 or, if determined
adversely to Sellers, could materially and adversely affect any Seller, the
Acquired Assets or the Business; provided, however, that the delivery of any
notice pursuant to this Section 6.4 shall not limit or otherwise affect the
remedies available hereunder to Purchaser.

 

40

--------------------------------------------------------------------------------


 

Section 6.5                                    Submission for Court Approvals.

 

(a)                                 At least 24 hours prior to serving or filing
any material motion, application, pleading, schedule, report and other paper
(including memoranda, exhibits, supporting affidavits and evidence and other
supporting documentation) in their Bankruptcy Cases or in the CCAA Recognition
Proceedings relating to or affecting the Transactions, including any pleading
seeking relief related to the Sale, Sellers shall provide a draft thereof to
Purchaser and its counsel, and provide Purchaser (and its advisors and counsel)
with a reasonable opportunity to consult within such 48 hour period with Sellers
with respect to any and all such motions, applications, pleadings, schedules,
reports and other papers.

 

(b)                                 Sellers shall take all actions reasonably
required to assume and assign the Designated Contracts to Purchaser, including
taking all actions reasonably required to (i) obtain a Bankruptcy Court order
containing a finding that the proposed assumption and assignment of the
Designated Contracts to Purchaser satisfies all applicable requirements of
section 365 or 1123(b)(2) of the Bankruptcy Code, and (ii) obtain an order of
the Canadian Court recognizing such order of the Bankruptcy Court.

 

(c)                                  Sellers shall use reasonable best efforts
to obtain, on or prior to the Funding Date, entry of (i) a Final Order of the
Bankruptcy Court providing that the Bankruptcy Court shall retain jurisdiction
to hear and determine a motion to assign the Designated Contracts to a Third
Party purchaser in an Alternative Sale, pursuant to section 365 or 1123(b)(2) of
the Bankruptcy Code, including, without limitation, to determine whether the
Sellers have provided “adequate assurance” to counterparties to the Designated
Contracts within the meaning of, and as required by, sections 365(b) and
365(f) of the Bankruptcy Code, and (ii) a Final Order of the Canadian Court
recognizing such order of the Bankruptcy Court.

 

(d)                                 Promptly upon the execution of this
Agreement, Sellers shall use reasonable best efforts to obtain as soon as
possible, but subject to the notice requirements of the Bankruptcy Code and
Bankruptcy Rules, the requirements of the Purchaser Protections Order (and the
bidding procedures contained therein), the Exclusivity Stipulation, and the
Bankruptcy Court’s availability, the Bankruptcy Court’s entry of the Sale Order,
and thereafter the Canadian Court’s entry of the Sale Recognition Order.  Each
of the Sale Order and the Sale Recognition Order shall be in form and substance
reasonably satisfactory to Purchaser.

 

(e)                                  If the Sale Order or the Sale Recognition
Order shall be appealed by any Person (or if any petition for certiorari or
motion for reconsideration, amendment, clarification, modification, vacation,
stay, rehearing, reargument or leave to appeal shall be filed with respect to
any such order), Sellers and Purchaser will cooperate in taking steps to
reasonably diligently defend such appeal, petition or motion and use reasonable
best efforts to obtain an expedited resolution of any such appeal, petition or
motion.

 

Section 6.6                                    Employee Matters.

 

(a)                                 Prior to the Closing Date, Purchaser may, or
may cause an Affiliate to, offer to employ, such employment to be effective on
the Closing Date, each of the employees of Sellers

 

41

--------------------------------------------------------------------------------


 

listed in the [   ]  (each such employee who accepts an offer and commences
working for Purchaser or its Affiliate on the Closing Date, a “Transferred
Employee”) on terms and conditions that are substantially similar to the terms
and conditions that are in effect for those employees immediately prior to the
Closing Date.  Purchaser shall assume all Employee Obligations with respect to
both Transferred Employees and the Sellers’ other employees; provided, that
Purchaser shall not assume the Employee Obligations to the extent they exceed $[
] million in the aggregate.  Sellers shall use reasonable efforts to cooperate
with Purchaser in Purchaser’s recruitment of and offer to employ the Transferred
Employees.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, Sellers shall retain, and Purchaser shall not
assume, any Employee Benefit Plans or Canadian Plans or any other arrangement or
agreements with any employees of any Seller or any other Person.  Specifically
and without limiting the foregoing, Sellers shall retain and Purchaser does not
assume any retention or sale bonus arrangements of any Seller with any such
employee even if that employee is employed by Purchaser whether under
Section 6.7(a) or otherwise.  All Seller Liabilities to, or relating to, the
Employee Benefit Plans or Canadian Plans, and all Seller Liabilities to, or
relating to, any employee under such plans shall be Non-Assumed Liabilities, and
Purchaser shall have no obligation or liability with respect to such Employee
Benefit Plans and Canadian Plans.  Purchaser and Sellers shall take all actions
necessary to cause the retention by Sellers of all such Employee Benefit Plans
and Canadian Plans.

 

(c)                                  Sellers shall pay in the ordinary course of
business pursuant to the Operating Budget all material Employee Obligations in
respect of each Employee prior to the Closing Date, or, if applicable, the date
upon which the Employee commences employment with Purchaser as a Transferred
Employee pursuant to Section 6.1(a)(iii), including premium contributions,
remittance and assessments for unemployment insurance, employer health tax,
Canada Pension Plan, Quebec Pension Plan, income tax, workers’ compensation and
any other employment related legislation, accrued wages, taxes, salaries,
commissions and employee benefit plan payments.  Sellers shall have no
obligation to reinstate any employees in connection with the Business.

 

(d)                                 To the extent that any obligations might
arise under the Worker Adjustment Retraining Notification Act (“WARN”), 29
U.S.C. Section 2101 et seq., or under any similar provision of any United States
federal, state, regional, non-United States or local law, rule or regulation
(hereinafter referred to collectively at “WARN Obligations”) solely as a
consequence of the actions taken by or at the direction of Purchaser, Purchaser
shall be responsible for such WARN Obligations.

 

(e)                                  From the date of this Agreement through the
Closing Date, Sellers shall allow Purchaser reasonable access to meet with and
interview Employees during normal business hours and Sellers shall provide
reasonable cooperation and information to Purchaser as reasonably requested by
Purchaser with respect to its determination of appropriate terms and conditions
of employment for any Employee to whom it is making, or causing an Affiliate to
make, an offer of employment with Purchaser or its Affiliate.

 

42

--------------------------------------------------------------------------------


 

(f)                                   At Purchaser’s request, as of immediately
prior to the Closing Date (but conditioned upon the occurrence of the Closing),
Sellers shall take all actions necessary or appropriate to terminate or cause to
be terminated any or all of the Employee Benefit Plans that are intended to be
tax-qualified within the meaning of Section 401(a) of the Code.  Sellers and
Purchaser shall cooperate in good faith prior to the Closing with respect to the
preparation and execution of all documentation necessary to effect the foregoing
termination, and Sellers shall provide Purchaser a reasonable opportunity to
review and comment on all such documentation.

 

Section 6.7                                    Subsequent Actions.  If at any
time after the Closing Date, Purchaser or Sellers consider or are advised that
any deeds, bills of sale, instruments of conveyance, assignments, assurances or
any other actions or things are necessary or desirable to vest, perfect or
confirm ownership (of record or otherwise) in Purchaser, its right, title or
interest in, to or under any or all of the Acquired Assets or otherwise to carry
out this Agreement, including the assumption of the Assumed Liabilities,
Purchaser or Sellers shall at Purchaser’s expense, execute and deliver all
deeds, bills of sale, instruments of conveyance, powers of attorney,
assignments, assumptions and assurances and take and do all such other actions
and things as may be requested by the other party in order to vest, perfect or
confirm any and all right, title and interest in, to and under such rights,
properties or assets in Purchaser or otherwise to carry out this Agreement.

 

For the avoidance of doubt, this Section 6.8 shall survive the Closing.

 

Section 6.8                                    Publicity.  Prior to the Closing
and without limiting or restricting any party from making any filing with the
Bankruptcy Court with respect to this Agreement or the Transactions, no party
shall issue any press release or public announcement concerning this Agreement
or the Transactions without obtaining the prior written approval of the other
party, which approval will not be unreasonably withheld or delayed, unless, in
the reasonable judgment of Purchaser or Sellers, disclosure is otherwise
required by Applicable Law, the Bankruptcy Code or the Bankruptcy Court with
respect to filings to be made with the Bankruptcy Court in connection with this
Agreement or by the applicable rules of the Securities Exchange Commission or
any stock exchange on which Purchaser lists securities, provided that the party
intending to make such release shall use its reasonable best efforts consistent
with such Applicable Law, the Bankruptcy Code or Bankruptcy Court requirement to
consult with the other party with respect to the text thereof.

 

Section 6.9                                    Tax Matters.

 

(a)                                 The Purchaser and the Sellers agree that the
Purchase Price is exclusive of any Transfer Taxes.  The Purchaser shall promptly
pay directly to the appropriate Tax Authority all applicable Transfer Taxes that
may be imposed upon or payable or collectible or incurred in connection with
this Agreement or the transactions contemplated herein, or that may be imposed
upon or payable or collectible or incurred in connection with the Transactions
provided that if any such Transfer Taxes are required to be collected, remitted
or paid by a Seller, such Transfer Taxes shall be paid by the Purchaser to such
Seller at such time as such Transfer Taxes are required to be paid under
Applicable Law.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Purchaser and Sellers covenant and agree
that they will use their reasonable best efforts to obtain an order from the
Bankruptcy Court pursuant to section 1146 of the Bankruptcy Code exempting, to
the maximum extent possible, the Transfer of the Acquired Assets from Sellers to
Purchaser from any and all Transfer Taxes (as hereinafter defined).  To the
extent the Transactions or any portion of the Transactions are not exempt from
Transfer Taxes under section 1146 of the Bankruptcy Code, Purchaser shall be
responsible for and shall pay all Transfer Taxes in accordance with
Section 6.9(a).  Purchaser and Sellers shall cooperate in providing each other
with any appropriate certification and other similar documentation relating to
exemption from Transfer Taxes (including any appropriate resale exemption
certifications), as provided under Applicable Law.

 

(c)                                  Purchaser and Sellers agree to furnish, or
cause their Affiliates to furnish, to each other, upon request, as promptly as
practicable, such information and assistance relating to the Acquired Assets or
the Business (including access to books and records) as is reasonably necessary
for the filing of all Tax Returns, and making of any election related to Taxes,
the preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax Return.  Purchaser
and Sellers shall cooperate, and cause their Affiliates to cooperate, with each
other in the conduct of any audit or other proceeding related to Taxes and each
shall execute and deliver such powers of attorney and other documents as are
reasonably necessary to carry out the intent of this Section 6.9(c).  Purchaser
and Sellers shall provide, or cause their Affiliates to provide, timely notice
to each other in writing of any pending or threatened tax audits, assessments or
litigation with respect to the Acquired Assets or the Business for any taxable
period for which the other party may have liability under this Agreement. 
Purchaser and Sellers shall furnish, or cause their respective Affiliates to
furnish, to each other copies of all correspondence received from any taxing
authority in connection with any tax audit or information request with respect
to any taxable period for which the other party or its Affiliates may have
liability under this Agreement.

 

(d)                                 Real and personal property Taxes and
assessments, and all rents, utilities and other charges, on the Acquired Assets
for any taxable period commencing on or prior to the Closing Date and ending
after the Closing Date (the “Straddle Period Property Tax”) shall be prorated on
a per diem basis between Purchaser and Sellers as of the [Funding Date];
provided, however, that Sellers shall not be responsible for, or benefit from,
any increased or decreased assessments on real or personal property resulting
from the transactions contemplated hereby.  All such prorations of Straddle
Period Property Taxes shall be allocated so that items relating to time periods
ending on or prior to the [Funding Date] shall be allocated to Sellers and items
relating to time periods beginning after the Closing Date shall be allocated to
Purchaser.  The amount of all such prorations shall be settled and paid on the
Closing Date.  If any of the rates for the Straddle Period Property Taxes for
any taxable period commencing on or prior to the [Funding Date] and ending after
the [Funding Date] are not established by the Closing Date, the prorations shall
be made on the basis of such rates in effect for the preceding taxable period. 
The apportioned obligations under this Section 6.9(d) shall be timely paid and
all applicable filings made in the same manner as set forth for the apportioned
Transfer Taxes in Section 6.9(a) and (b).

 

44

--------------------------------------------------------------------------------


 

(e)                                  The Canadian Sellers and Purchaser shall
jointly execute an election, where such election is available, under Section 22
of the Income Tax Act and the corresponding sections of any other applicable
provincial statute and any regulations under such statutes with respect to the
sale, assignment, transfer and conveyance of the Accounts Receivable.  The
Canadian Sellers and Purchaser further agree to make jointly the necessary
elections and execute and file, within the prescribed delays, the prescribed
election forms and any other documents required to give effect to the foregoing
and shall also prepare and file all of their respective Tax Returns in a manner
consistent with the aforesaid allocations.

 

(f)                                   Canadian Sellers and Purchaser shall,
where such election is available, jointly execute an election under Section 167
of the Excise Tax Act (Canada) and the corresponding provisions of any
applicable provincial statute and any regulations under such statutes on the
forms prescribed for such purposes along with any documentation necessary or
desirable in order to effect the transfer of the Acquired Assets by Canadian
Sellers without payment of any GST/HST or any other applicable provincial tax.
Purchaser shall file the election forms referred to above, along with any
documentation necessary or desirable to give effect to such, with the tax
authorities, together with Purchaser’s GST/HST or any other applicable
provincial tax returns for the reporting period in which the transactions
contemplated herein are consummated. Notwithstanding such election, in the event
that it is determined by the tax authorities that there is GST/HST or any other
provincial tax liability of Purchaser to pay GST/HST or any other provincial tax
on all or part of the Acquired Assets, the Canadian Sellers and Purchaser agree
that such GST/HST or any other provincial tax shall, unless already collected
from Purchaser and remitted by the Canadian Sellers, be forthwith remitted by
Purchaser to the Canadian Sellers or to the tax authorities as required by the
tax authorities, and Purchaser shall indemnify and save the Canadian Sellers
harmless with respect to any such GST/HST or any other provincial tax liability
arising herein, as well as any interest and penalties related thereto.

 

(g)                                  Prior to the Closing Date, the Canadian
Sellers shall obtain all clearance certificates that are required to be obtained
under applicable Provincial Sales Tax Laws and shall provide the Purchaser with
such certificates, or the Canadian Sellers shall provide the Purchaser with
evidence satisfactory to the Purchaser that the Canadian Sellers have complied
with the requirements to obtain clearance certificates under applicable
Provincial Sales Tax Laws.

 

(h)                                 The Canadian Sellers shall comply with the
provisions of section 99 of the Social Services Tax Act (British Columbia) prior
to the Closing and shall deliver to Purchaser all documents necessary in the
opinion of the Purchaser for compliance with that Act.  The Canadian Sellers
shall comply with the provisions of section 51 of the Revenue and Financial
Services Act (Saskatchewan) prior to the Closing and shall deliver to Purchaser
all documents necessary in the opinion of the Purchaser for compliance with such
Provincial Sales Tax Laws.

 

(i)                                     At the Funding Date, Purchaser shall be
registered under Part IX of the Excise Tax Act (Canada) and, if applicable,
Chapter VIII of An Act Respecting the Quebec Sales Tax (Quebec) and shall
provide its registration number to the Canadian Seller.

 

Section 6.10                             Designation Dates. [On or prior to the
date of the hearing with regard to entry of the Sale Order, Purchaser shall make
its final designations of all contracts,

 

45

--------------------------------------------------------------------------------


 

in accordance with Section 2.1(c) hereof, and may, prior to the Effective Date
of the Plan, revise Section 2.1(c) of the Disclosure Letter to exclude from the
definition of Designated Contracts and to include in the definition of Retained
Assets, any Contract previously included in the definition of Designated
Contracts and not otherwise included in the definition of Retained Assets;
provided, that no such final designation or revision shall reduce the amount of
the Purchase Price; provided further, that any Cure Amounts associated with any
Contract so excluded from the definition of Designated Contracts shall reduce
the Excess Cure Amounts payable by Purchaser under Section 6.11(a) hereof.]

 

Section 6.11                             Prompt Payment of Cure Amounts;
Prepayment of Designated Customer Contracts.

 

(a)                                 [With respect to each Designated Contract,
Sellers shall:  (i) no later than five (5) calendar days after entry of the
Purchaser Protections Order and the Purchaser Protections Recognition Order,
serve each counterparty to a proposed Designated Contract as of such date with
notice of the proposed Cure Amount for such Contract; and (ii) pay, as soon as
practicable after the Effective Date of the Plan, all amounts (the “Cure
Amounts”) that (x) are required to be paid under section 365(b)(1)(A) or
(b)(1)(B) of the Bankruptcy Code in order to assume and assign such contract, or
(y) are due pursuant to order of the Bankruptcy Court as a condition to assuming
and assigning such Designated Contracts (in each case excluding any amounts that
represent obligations or liabilities that were incurred or accrued by the
Sellers during the period May 14, 2012 through and including the Funding Date,
regardless of when such amounts are paid); provided, that, notwithstanding the
foregoing, Seller shall not be responsible for paying any Excess Cure Amounts,
which Excess Cure Amounts shall be deposited by Purchaser into the Escrow
Account on the Funding Date; provided, further, that to the extent that, on or
prior to the Effective Date, the Purchaser determines to exclude one or more
Contracts from the definition of Designated Contracts and to include such
Contracts in the definition of Retained Assets, (A) any Excess Cure Amounts
deposited in the Escrow Account in respect of such Contracts shall be returned
to Purchaser and (B) the threshold for determining Excess Cure Amounts (i.e.,
Cure Amounts in excess of $[      ] million) shall be reduced on a
dollar-for-dollar basis in an amount equal to the return(s) specified in clause
(A); provided, further, that Cure Amounts that are the subject of a bona fide
dispute shall be paid by Sellers within two (2) Business Days of the
effectiveness of a settlement or order of the Bankruptcy Court, as the case may
be, with respect thereto.  All Cure Amounts deposited into the Escrow Account
shall be thereafter held, invested and released by the Escrow Agent only in
accordance with this Agreement and the Escrow Agreement.]

 

(b)                                 If there are any payments under any
Designated Customer Contract invoiced and collected during the month ending on
the Funding Date for services to be rendered under such Designated Customer
Contract after the Funding Date, Sellers shall provide to Purchaser, no later
than the third (3rd) Business Day after the Funding Date, a statement setting
forth the amounts of such prepayments and the Designated Customer Contracts to
which they relate.  Sellers shall, concurrently with the delivery of the
statement referred to in the preceding sentence, pay over to Purchaser an amount
equal to such prepayments.

 

46

--------------------------------------------------------------------------------


 

Section 6.12                             Completion of Nonassignable Designated
Contracts.  Sellers shall use their best efforts to obtain any consent, approval
or amendment, if any, required to novate and/or assign any Designated Contract
to be assigned to Purchaser hereunder which the Bankruptcy Court determines is
not able to be assumed and assigned under section 365(c) of the Bankruptcy Code
or which a court of competent jurisdiction determines is not able to be assumed
pursuant to Applicable Law (a “Nonassignable Designated Contract”).  Sellers
shall keep Purchaser reasonably informed from time to time of the status of the
foregoing and Purchaser shall cooperate with Sellers in this regard.  To the
extent that the rights of Sellers under any Nonassignable Designated Contract,
or under any other Asset to be assigned to Purchaser hereunder, may not be
assigned without the consent of a Third Party which has not been obtained prior
to the Closing this Agreement shall not constitute an agreement to assign the
same at the Closing, if an attempted assignment would be unlawful.  Subject to
Section 7.1(a)(xiii) hereof, if any such consent has not been obtained or if any
attempted assignment would be ineffective or would impair Purchaser’s rights
under the instrument in question so that Purchaser would not acquire the benefit
of all such rights, then Sellers, to the maximum extent permitted by Applicable
Law and the instrument, shall act as Purchaser’s agent in order to obtain for
Purchaser the benefits thereunder and shall cooperate, to the maximum extent
permitted by Applicable Law and the instrument, with Purchaser in any other
reasonable arrangement designed to provide such benefits to Purchaser; provided,
however, that nothing contemplated by this Section 6.13 shall reduce the amount
of the Purchase Price.

 

Section 6.13                             No Violation.  Nothing in this
Agreement is intended to result in Purchaser assuming ownership or control
(whether de facto or de jure) of the FCC Licenses and Industry Canada Licenses
of Sellers hereunder in a manner that violates any Communications Laws of the
United States or Canada.  To the extent any term or provision of this Agreement
is held by a court of competent jurisdiction or other authority to result
Purchaser assuming such ownership or control in violation of any Communications
Laws of the United States or Canada, the parties agree that such violative term
or provision shall be replaced, reformed or deleted, in each case in a manner
that comes closest to expressing the intention of the violative term or
provision, solely to the extent necessary to cause such term or provision to
comply with the Communications Laws of the United States and Canada.

 

Section 6.14                             Insurance; Risk of Loss.  Until the
Funding Date, Sellers shall bear the risk of any loss or damage to the Acquired
Assets from fire, casualty or any other occurrence.  Sellers shall maintain
insurance coverage substantially similar to Sellers’ policies in effect as of
the date hereof for the period from the date hereof until the Closing Date with
respect to the Business and the Acquired Assets for events occurring,
circumstances existing and Seller Liabilities accruing before the Closing Date. 
Following the Funding Date, Purchaser shall have the benefit of any unexpired
portion of Sellers’ insurance coverage, and Sellers will use commercially
reasonable efforts to, on or prior to the Funding Date, cause Purchaser to be
named as the insured party or loss payee under all insurance policies maintained
by Sellers or Sold Companies relating to the Acquired Assets to the extent
unexpired, and in the event any proceeds become payable under such unexpired
insurance policies relating to occurrences or events after the Funding Date and
are not paid to Purchaser, Sellers shall and shall cause the Sold Companies to
hold such proceeds in trust for the benefit of Purchaser, and shall pay over
such proceeds

 

47

--------------------------------------------------------------------------------


 

without any deduction to Purchaser promptly after receipt thereof.  Nothing
herein shall require Sellers to maintain insurance coverage in respect of any
Acquired Asset after the Closing Date.

 

ARTICLE VII.

 

CONDITIONS

 

Section 7.1                                    Conditions to Obligations of
Purchaser.  The obligations of Purchaser to consummate the Funding and the
Closing shall be subject to the satisfaction (or waiver by Purchaser) on or
prior to the Funding Date or the Closing Date, respectively, of the following
conditions:

 

(a)                                 Conditions to the Funding:

 

(i)                                     Government Action. There shall be no
injunction, restraining order or decree of any Governmental Entity (other than
the FCC or Industry Canada) in connection with the Bankruptcy Cases or the
Canadian Recognition Proceedings:

 

(1)                                 prohibiting or imposing any material
limitations on Purchaser’s ownership or operation (or that of any of its
Subsidiaries or Affiliates) of all or a material portion of its businesses or
assets or the Acquired Assets, or compelling Purchaser or any of its
Subsidiaries or Affiliates to dispose of or hold separate any material portion
of the Acquired Assets or the business or assets of Purchaser or any of its
Subsidiaries or Affiliates;

 

(2)                                 restraining or prohibiting the consummation
of the Funding or the performance of any of the other Transactions, or imposing
upon Purchaser or any of its Subsidiaries or Affiliates any damages or payments
that are material;

 

(3)                                 imposing material limitations on the ability
of Purchaser, its Subsidiaries or its Affiliates, or rendering Purchaser, its
Subsidiaries or its Affiliates unable, to accept for payment or pay for or
purchase a material portion of the Acquired Assets or otherwise to consummate
the Funding;

 

(4)                                 imposing material limitations on the ability
of Purchaser, its Subsidiaries or its Affiliates to exercise effectively full
rights of ownership of the Acquired Assets; or

 

(5)                                 otherwise having a Material Adverse Effect.

 

(ii)                                  Regulatory Action. There shall be no
injunction, restraining order or decree by the FCC or Industry Canada in effect
prohibiting the consummation of the Funding or the performance of any material
aspect

 

48

--------------------------------------------------------------------------------


 

of the Transactions, taken as a whole or having any of the effects listed in
Section 7.1(a)(i)(1) through (5) above, including without limitation any decree,
order, or other action purporting to suspend, revoke, or cancel any of the FCC
Licenses or Industry Canada Licenses or any portions thereof or material rights
granted thereunder.

 

(iii)                               Consents, Approvals and Permits.  Other than
the Specified Regulatory Approvals, the Export Control Authorizations, and any
approvals or consents required to effect the Transfer to Purchaser of all Export
Control Authorizations, all consents and approvals of any Person (other than a
Governmental Entity) set forth in Section 7.1(a)(iii) of the Disclosure
Letter,(11) shall have been obtained, except (x) to the extent that the
requirement for a particular consent or approval is rendered inapplicable by the
Sale Order or other order of the Bankruptcy Court or the Canadian Court, if
applicable, or (y) in the case of any Nonassignable Designated Contract other
than a Required Contract.  Other than the Specified Regulatory Approvals, the
Export Control Authorizations, and any approvals or consents required to effect
the Transfer to Purchaser of all Export Control Authorizations, all consents and
approvals of any Governmental Entity, whether United States federal, state,
local or non-United States, required in connection with the consummation of the
Funding and the other Transactions, shall have been obtained except where the
failure to obtain would not constitute a Material Adverse Effect.  A copy of
each such consent or approval referred to in this Section 7.1(a)(iii) shall have
been provided to Purchaser at or prior to the Funding.  All Permits (other than
any Permit that constitutes a Specified Regulatory Approval, an Export Control
Authorization, or an approval or consent required to effect the Transfer to
Purchaser of any Export Control Authorization) necessary for the operation of
the Business included in the Acquired Assets either have been Transferred to
Purchaser or have been obtained by Purchaser except where the failure to obtain
would not constitute a Material Adverse Effect.  All such consents, approvals
and Permits referred to in this Section 7.1(a)(iii) shall be in effect at the
Funding and shall not have been amended, modified, revoked or rescinded.  For
clarity, the Investment Canada Approval (if required under the Investment Canada
Act), the Competition Act Approval (if required under the Competition Act), and
the Controlled Goods Directorate Consent (if required under the Defence
Production Act (Canada)) shall be in effect at the Funding and shall not have
been amended, modified, revoked or rescinded.

 

(iv)                              Antitrust Approvals.  Other than the Specified
Regulatory Approvals, all terminations or expirations of waiting periods imposed
by any

 

--------------------------------------------------------------------------------

(11)  Such Schedule to include the Boeing contract.

 

49

--------------------------------------------------------------------------------


 

Governmental Entity necessary for the consummation of the transactions
contemplated by this Agreement, including under any applicable antitrust
regulations in any non-United States jurisdiction, shall have occurred and all
other notifications, consents, authorizations and approvals required to be made
or obtained from any non-United States competition or antitrust authority
(including any required Competition Act Approval and any required Investment
Canada Approval) shall have been made or obtained for the transactions
contemplated by this Agreement.

 

(v)                                 Material Adverse Effect.  Since the date of
this Agreement, there shall not have occurred and be continuing any Material
Adverse Effect or any facts, events or circumstances that would reasonably be
expected to have such a Material Adverse Effect.

 

(vi)                              Sellers’ Representations and Warranties.  Each
of the representations and warranties set forth in Article IV disregarding all
materiality and Material Adverse Effect qualifications contained therein, shall
be true and correct (i) as of the date hereof and as of the Funding Date (as
though made on the Funding Date) or (ii) if made as of a date specified therein,
as of such date, except (with respect to all representations and warranties set
forth in Article IV other than the first sentence of Section 4.1, and Sections
4.4 and 4.22) for any failure to be true and correct that, individually and
together with other such failures, has not had and would not reasonably be
expected to have a Material Adverse Effect.

 

(vii)                           Sellers’ Performance of Covenants.  Sellers
shall not have failed to perform in any material respect any material obligation
or to comply in any material respect with any material agreement or material
covenant of Sellers to be performed or complied with by them under this
Agreement.

 

(viii)                        Certificate of Sellers’ Officers.  Purchaser shall
have received from Sellers a certificate, dated the Funding Date, duly executed
by the Chief Executive Officer, and the Chief Financial Officers of each
individual Seller, reasonably satisfactory in form to Purchaser, to the effect
of paragraph (v) through (vii) above.

 

(ix)                              Sale Order.  The Bankruptcy Court shall have
entered the Sale Order, the Sale Order shall have become a Final Order and the
Sale Order shall not have been reversed, stayed, modified or amended.

 

(x)                                 Sale Recognition Order.  The Canadian Court
shall have entered the Sale Recognition Order, the Sale Recognition Order shall
be a Final Order and the Sale Recognition Order shall not have been reversed,
stayed, modified or amended in any manner materially adverse to Purchaser
without Purchaser’s consent.

 

50

--------------------------------------------------------------------------------


 

(xi)                              Ancillary Agreements.  Sellers have duly
executed and delivered to Purchaser each of the Ancillary Agreements and such
Ancillary Agreements shall have been approved by order of the Bankruptcy Court
(which may be included in the Sale Order) and, to the extent required by
Applicable Law, the Canadian Court shall have entered an order recognizing any
such order.

 

(xii)                           New Governing Bodies.  Any New Governing Bodies
required to be established pursuant to Section 3.5(c)(ii) hereof shall have been
established, in each case, in accordance with the terms of
Section 3.5(c)(ii) hereof.

 

(xiii)                        Inmarsat Cooperation Agreement.  All consents and
approvals (if any) required to be obtained in order to assign the Inmarsat
Cooperation Agreement to Purchaser shall have been obtained, and the Inmarsat
Side Letter shall have been executed and shall be in full force and effect;
provided, however, that for the avoidance of doubt, the assignment of the
Inmarsat Cooperation Agreement shall not be effective until the Closing.

 

(xiv)                       Coordination Agreements.  All consents and approval
(if any) required to be obtained in order to assign to Purchaser any
Coordination Agreements that are material to the Business shall have been
obtained, provided however that for the avoidance of doubt, the assignment of
any Coordination Agreement shall not be effective until Closing.

 

(b)                                 Conditions to the Closing.  All of the
conditions specified in Section 7.1(a) shall be conditions to the Closing
(treating references in Section 7.1(a) to the “Funding” as references to the
Closing, as applicable, and “Funding Date” as references to the Closing Date, as
applicable), in addition to the following conditions:

 

(i)                                     Other Consents. All Third Party consents
necessary for the Transfer of the Acquired Assets not previously delivered shall
have been obtained.

 

(ii)                                  FCC Consent.  The FCC Consent shall have
been issued.

 

(iii)                               Industry Canada Approval.  The Industry
Canada Approval shall have been issued and shall not have been amended,
modified, revoked or rescinded.

 

(iv)                              Bill of Sale; Conveyance Documents.  Sellers
shall have duly executed and delivered to Purchaser the Bill of Sale, each of
the Intellectual Property Instruments and each other Conveyance Document.

 

(v)                                 Tax Certifications.  Purchaser shall have
received a certification of non-foreign status for each Seller (other than the
Canadian Sellers) in the form

 

51

--------------------------------------------------------------------------------


 

and manner which complies with the requirements of Section 1445 of the Code and
the Treasury regulations promulgated thereunder.

 

The foregoing conditions in this Section 7.1(a) and Section 7.1(b) are for the
sole benefit of Purchaser and may be waived by Purchaser, in whole or in part,
at any time and from time to time in its sole discretion.  The failure by
Purchaser at any time to exercise any of the foregoing rights shall not be
deemed a waiver of any such right and each such right shall be deemed an ongoing
right which may be asserted at any time and from time to time.

 

Section 7.2                                    Conditions to Obligations of
Sellers.  The obligations of Sellers to consummate the Funding and the Closing
shall be subject to the satisfaction (or waiver by Sellers) on or prior to the
Funding Date or Closing Date, respectively, of the following conditions:

 

(a)                                 Conditions to the Funding.

 

(i)                                     Government Action. There shall be no
injunction, restraining order or decree of any Governmental Entity in effect
restraining or prohibiting the consummation of the Funding or imposing upon
Sellers any damages or payments that are material.

 

(ii)                                  Consents, Approvals and Permits.  Other
than the Specified Regulatory Approvals, Export Control Authorizations, and any
approvals or consents required to effect the Transfer to Purchaser of all Export
Control Authorizations, all consents and approvals of any Governmental Entity,
whether United States federal, state, local or non-United States, required in
connection with the consummation of the Funding and the other Transactions,
shall have been obtained except where the failure to obtain would not constitute
a Material Adverse Effect.  All such consents, approvals and Permits referred to
in this Section 7.2(a)(ii) shall be in effect at the Funding and shall not have
been amended, modified, revoked or rescinded.

 

(iii)                               Antitrust Approvals.  Other than the
Specified Regulatory Approvals, all terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under any applicable
antitrust regulations in any non-United States jurisdiction, shall have occurred
and all other notifications, consents, authorizations and approvals required to
be made or obtained from any non-United States competition or antitrust
authority (including any required Competition Act Approval and any required
Investment Canada Approval) shall have been made or obtained for the
transactions contemplated by this Agreement.

 

(iv)                              Representations and Warranties.  The
representations and warranties of Purchaser set forth in this Agreement shall be
true and correct, in all

 

52

--------------------------------------------------------------------------------


 

material respects, as of the date of this Agreement and as of the Funding Date
as though made as of the Funding Date (except to the extent such representations
and warranties expressly relate to an earlier date, in which case as of such
earlier date).

 

(v)                                 Sellers’ Performance of Covenants. Purchaser
shall not have failed to perform in any material respect any material obligation
or to comply in any material respect with any material agreement or material
covenant of Purchaser to be performed or complied with by them under this
Agreement.

 

(vi)                              Certificate of Purchaser’s Officers.  Sellers
shall have received from Purchaser a certificate, dated the Funding Date, duly
executed by the Chief Executive Officer, and the Chief Financial Officers of
Purchaser, to the effect of paragraph (v) and (vi) above.

 

(vii)                           Sale Order.  The Sale Order shall have become a
Final Order and the Sale Order shall not have been reversed, stayed, modified or
amended in any manner materially adverse to any Seller without such Seller’s
consent.

 

(viii)                        Sale Recognition Order.  The Canadian Court shall
have entered the Sale Recognition Order the Sale Recognition Order shall be a
Final Order and the Sale Recognition Order shall not have been reversed, stayed,
modified or amended in any manner materially adverse to any Seller without such
Seller’s consent.

 

(ix)                              Ancillary Agreements.  Purchaser shall have
duly executed and delivered to Sellers each of the Ancillary Agreements to which
Purchaser is a party and such Ancillary Agreements shall have been approved by
order of the Bankruptcy Court (which may be included in the Sale Order) and, to
the extent required by Applicable Law the Canadian Court shall have entered an
order recognizing any such order.

 

(b)                                 Conditions to Closing.

 

(i)                                     FCC Consent.  The FCC Consent shall have
been issued.

 

(ii)                                  Industry Canada Approval.  The Industry
Canada Approval shall have been issued and shall not have been amended,
modified, revoked or rescinded.

 

(iii)                               Assumption of Designated Contracts. 
Purchaser shall have executed an Instrument of Assumption for the Designated
Contracts.

 

The foregoing conditions in Section 7.2(a) and 7.2(b) are for the sole benefit
of Sellers and may be waived by Sellers, in whole or in part, at any time and
from time to time in its sole discretion; provided, however, that Sellers shall
not be permitted to waive any such

 

53

--------------------------------------------------------------------------------


 

condition or otherwise make any determination as to whether any such condition
has been satisfied without first consulting with, and obtaining the prior
written consent of, the LP Lenders, which consent shall not be unreasonably
withheld.  The failure by Sellers at any time to exercise any of the foregoing
rights shall not be deemed a waiver of any such right and each such right shall
be deemed an ongoing right which may be asserted at any time and from time to
time.

 

ARTICLE VIII.

 

TERMINATION

 

Section 8.1            Termination.  This Agreement may be terminated or
abandoned at any time prior to the Funding Date as follows:

 

(a)           By the mutual written consent of Purchaser and Sellers;

 

(b)           By either Purchaser or Sellers upon written notice given to the
other, if the Bankruptcy Court, Canadian Court or any other Governmental Entity
shall have issued an order, decree or ruling or taken any other action (which
order, decree, ruling or other action the parties hereto shall use their
reasonable best efforts to prevent the entry of and remove), which permanently
restrains, enjoins or otherwise prohibits the consummation of the Transactions
and such order, decree, ruling or other action shall have become a Final Order;

 

(c)           By either Purchaser or Sellers upon written notice given to the
other, if the Funding Date shall not have taken place on or before
[            ] (the “Termination Date”).  The initial Termination Date may be
extended by Purchaser by written notice to each other Party privy to the
then-scheduled Termination Date up to but not beyond [   ]; provided, that
Purchasers may only extend the initial Termination Date on one occasion and only
if, simultaneous with the delivery of the notice to extend, Purchaser deposits
into the Escrow Account additional funding to Sellers in order to operate the
Business and, to the extent necessary for payment of Sellers’ expenses in
connection with the Bankruptcy Cases, which amount shall be released to
Purchaser pursuant to the terms of the Escrow Agreement, and such later date
shall thereafter be deemed to be the Termination Date; provided, further that
the failure of the Funding to occur on or before such date is not the result of
a material breach of any covenant, agreement, representation or warranty
hereunder by the party seeking such termination; provided, further, that
notwithstanding the foregoing, the Sellers may not terminate this Agreement
pursuant to this Section 8.1(c) if that the failure of the Funding Date to occur
on or prior to the Termination Date arises primarily from litigation commenced
by the Sellers in the Bankruptcy Court or the Canadian Court; and

 

(d)           By Sellers upon written notice given to Purchaser, if Purchaser
shall have breached or failed to perform in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Section 7.2 and (ii) cannot be cured by the date that is
the earlier of (A) ten (10) Business Days after Sellers notify Purchaser of such
breach and (B) the third Business Day prior to the Funding Date.

 

54

--------------------------------------------------------------------------------


 

(e)           By Purchaser or Sellers upon written notice given to Purchaser,
if:

 

(i)                                     the Sale Hearing has been completed and
Purchaser is not determined by the Bankruptcy Court to be the successful bidder;
or

 

(ii)                                  the Bankruptcy Court enters any order
approving an Alternative Transaction.

 

For the avoidance of doubt, Purchaser shall not be required to act as the
Back-Up Bidder in any auction for the Acquired Assets, except to the extent
Purchaser consents in writing to act as the Back-Up Bidder.

 

(f)            By Purchaser upon written notice given to Sellers, if any Seller
shall have breached or failed to perform in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Section 7.1 and (ii) cannot be cured by the date that is
the earlier of (A) ten (10) Business Days after Purchaser notifies Sellers of
such breach and (B) the third Business Day prior to the Funding Date;

 

(g)           By Purchaser upon written notice given to Sellers:

 

(i)                                     unless, on or prior to
[                    ], (A) the Bankruptcy Court has entered the Sale Order and
(B) the Canadian Court has subsequently entered the Sale Recognition Order no
longer than 21 days after (A);

 

(ii)                                  if any Seller seeks to have the Bankruptcy
Court enter an order dismissing a Bankruptcy Case of any Seller or converting it
to a case under Chapter 7 of the Bankruptcy Code, or appointing a trustee in its
Bankruptcy Cases or appointing a responsible officer or an examiner with
enlarged powers relating to the operation of Sellers’ businesses (beyond those
set forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Bankruptcy
Code Section 1106(b), and such order is not reversed or vacated within three
Business Days after the entry thereof; or

 

(iii)                               if the Purchaser Protections Order, the Sale
Order, the Purchaser Protections Recognition Order or the Sale Recognition Order
has been revoked, rescinded or modified in any material respect and the order
revoking, rescinding or modifying such order(s) shall not be reversed or vacated
within thirty Business Days after the entry thereof; provided that Purchaser
shall have the right to designate any later date for this purpose in its sole
discretion.

 

After the Funding Date, this Agreement may not be terminated for any reason
other than pursuant to and strictly in compliance with the terms of Section 3.5
hereof.  Any party seeking to invoke its rights to terminate this Agreement
shall give written notice thereof to the other party or parties specifying the
provision hereof pursuant to which such termination is made

 

55

--------------------------------------------------------------------------------


 

and the effective date of such termination being the date of such notice. 
Notwithstanding anything to the contrary contained in this Article VIII, the
Sellers shall not be permitted to terminate this Agreement without the prior
written consent, which consent shall not be unreasonably withheld, of the Ad Hoc
Group of LightSquared LP Lenders, which is comprised of holders, advisors or
affiliates of advisors to holders, or managers of various accounts with
investment authority, contractual authority or voting authority, of loans made
pursuant to that certain Credit Agreement, dated as of October 1, 2010, by and
among LightSquared LP, as borrower, LightSquared Inc. and certain of its
subsidiaries as guarantors, the lenders from time to time party thereto, and
certain other parties (the “LP Lenders”).

 

Section 8.2            Effect of Termination.  If this Agreement is terminated
by either party in accordance with and pursuant to Section 8.1, then, except as
otherwise provided in Section 8.3 and Section 9.10, all rights and obligations
of the parties under this Agreement shall terminate without any liability of any
party to any other party; provided, however, that nothing herein shall relieve
any party from liability for fraud or willful breach of any provision of this
Agreement prior to such termination; provided, further, however, that the
provisions of this Article VIII, Article IX or any provision requiring any party
to pay or reimburse another party’s expenses shall survive any termination.

 

Section 8.3            Good Faith Deposit; Break-Up Fee; Expense Reimbursement.

 

(a)           Solely in the event that this Agreement is terminated by Sellers
pursuant to Section 8.1(d), the Good Faith Deposit shall be paid to Sellers in
accordance with a Certificate of Instruction delivered pursuant to the Escrow
Agreement.

 

(b)           Except as described in Section 8.3(a), in all other cases under
Section 8.1, upon the termination or abandonment of this Agreement by any party,
the Good Faith Deposit shall be returned to Purchaser by wire transfer in
immediately available funds or applied as Purchaser may in its sole discretion
direct the Escrow Agent, in each case without withholding, set-off or deduction
and so as to be received not later than two (2) Business Days following the date
of such termination or abandonment.

 

(c)           Notwithstanding Section 8.2 of this Agreement: (i) in the event
that this Agreement is terminated by either Purchaser or Sellers pursuant to
Section 8.1(c), (f) (except as set forth in Section 8.3(c)(ii) below) or (g) of
this Agreement, then Purchaser shall have an Allowed Termination Claim equal to
the amount of the Expense Reimbursement, and Sellers shall pay the Expense
Reimbursement to Purchaser by wire transfer of immediately available funds
within three (3) Business Days following such termination; (ii) notwithstanding
Section 8.3(c)(i), in the event that this Agreement is terminated by Purchaser
pursuant to Section 8.1(f) due to a willful breach by Sellers of their covenants
contained in this Agreement, then Purchaser shall have an Allowed Termination
Claim equal to the amount of the sum of the Break-Up Fee plus the Expense
Reimbursement, and Sellers shall pay the Break-Up Fee plus the Expense
Reimbursement to Purchaser by wire transfer of immediately available funds
within three (3) Business Days following such termination; and (iii) in the
event that this Agreement is terminated by Purchaser or Sellers pursuant to
Section 8.1(e) of this Agreement, then Purchaser

 

56

--------------------------------------------------------------------------------


 

shall have an Allowed Termination Claim equal to the amount of the sum of the
Break-Up Fee plus the Expense Reimbursement, and Sellers shall pay the Break-Up
Fee plus the Expense Reimbursement to Purchaser by wire transfer of immediately
available funds within three (3) Business Days following the Bankruptcy Court’s
entry of a sale order approving the applicable Alternative Transaction
referenced in Section 8.1(e) of this Agreement.  The Break-Up Fee and Expense
Reimbursement shall be paid in accordance with the terms and conditions set
forth in this Section 8.3 and in the Purchaser Protections Order, and the
Sellers’ obligation to pay the Break-Up Fee and Expense Reimbursement shall have
such status as is specified in this Section 8.3 and in the Purchaser Protections
Order.

 

(d)           The Sellers’ obligation to pay the Breakup Fee and/or the Expense
Reimbursement in accordance with this Agreement shall be joint and several,
absolute and unconditional and not subject to any defense, claim, counterclaim,
offset, recoupment, or reduction of any kind whatsoever and shall not be
amended, discharged, expunged or released in any respect pursuant to any Plan.

 

(e)           The parties acknowledge that the agreements contained in this
Section 8.3 are an integral part of the transactions contemplated by this
Agreement and that without these agreements neither Sellers nor Purchaser would
enter into this Agreement.

 

(f)            If Sellers and Purchaser, acting reasonably, agree that any
payment of the Good Faith Deposit or any other amount payable under this section
is subject to GST/HST or any other applicable provincial sales tax or is deemed
by any provision of the Excise Tax Act (Canada) or the corresponding provisions
of any applicable provincial statute and any regulation under such statute to be
inclusive of such tax or taxes, the party required to make such payment agrees
to pay in addition to the payment an amount equal to all GST/HST or any other
applicable provincial sales tax payable or deemed to be included in respect of
such payment.

 

ARTICLE IX.

 

MISCELLANEOUS

 

Section 9.1            Survival of Covenants, Representations and Warranties. 
The representations and warranties set forth in Article IV and Article V shall
not survive the Closing Date; provided, however, that all covenants and
agreements set forth herein that contemplate or may involve actions to be taken
or obligations in effect after the Closing Date (including, for the avoidance of
doubt, Sections 3.5(a), 6.2(c), 6.7, 6.8, 6.9, 6.13, 6.14 and 6.15) shall
survive the Closing Date.

 

Section 9.2            Amendment and Modification; Waiver.  This Agreement may
be amended, modified and supplemented in any and all respects, but only by a
written instrument signed by all of the parties hereto expressly stating that
such instrument is intended to amend, modify or supplement this Agreement. 
Notwithstanding anything to the contrary contained in this Section 9.2, the
Sellers shall not be permitted to amend, modify or supplement all or any portion
of this Agreement without the LP Lender Consent.  Any of the terms, covenants,
representations, warranties or conditions may be waived, only by a written
instrument

 

57

--------------------------------------------------------------------------------


 

executed by the party waiving compliance, provided that the Sellers shall not be
permitted to waive any of the of the terms, covenants, representations,
warranties or conditions of this Agreement without the LP Lender Consent.

 

Section 9.3            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given when mailed by first-class
certified mail, facsimile or sent by an overnight courier service, such as
Federal Express, to the parties at the following addresses:

 

if to Purchaser, to:

 

L-Band Acquisition, LLC
Attn: [                    ]

 

If by overnight courier service:

9601 South Meridian Blvd.
Englewood, CO 80112

 

If by first-class certified mail:

P.O. Box 6655

Englewood, CO 80155

 

If by facsimile:

Fax: (      )

 

cc: Office of the General Counsel of DISH Network Corporation

 

If by overnight courier service:

9601 South Meridian Blvd.
Englewood, CO 80112

 

If by first-class certified mail:

P.O. Box 6655

Englewood, CO 80155

 

If by facsimile:

Fax: (303) 723-2050

 

58

--------------------------------------------------------------------------------


 

with an additional copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Facsimile:  (212) 728-8111

Attention:     Robert B. Stebbins
Rachel C. Strickland

 

if to any Seller, to:

 

LightSquared LP
[450 Park Avenue

Suite 2201

New York, NY 10022]
Facsimile: [    ]

Attn:              Marc Montagner, Chief Financial Officer]

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, NY 10005
Facsimile: [    ]

Attention:     Matthew S. Barr, Esq.
Karen Gartenberg, Esq.

 

or to such other address as a party may from time to time designate in writing
in accordance with this Section 9.3.  Each notice or other communication given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been received (i) on the Business Day it is sent, if sent by
facsimile, or (ii) on the first Business Day after sending, if sent by overnight
courier service, or (iii) upon receipt, if sent by first-class certified mail;
provided, however, that notice of change of address shall be effective only upon
receipt.  The parties agree that delivery of process or other papers in
connection with any such action or proceeding in the manner provided in this
Section 9.3, or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof.

 

Section 9.4            Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other party.

 

Section 9.5            Entire Agreement; No Third Party Beneficiaries.  This
Agreement, the Disclosure Letter and other schedules, annexes, and exhibits
hereto, the Ancillary

 

59

--------------------------------------------------------------------------------


 

Agreements, the Conveyance Documents and the Sale Order (i) constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and thereof and supersede and cancel all prior agreements, negotiations,
correspondence, undertakings, understandings and communications of the parties,
oral and written, with respect to the subject matter hereof, and (ii) are not
intended to confer upon any Person other than the parties hereto and thereto any
rights or remedies hereunder; provided, that the LP Lenders are intended third
party beneficiaries of the second to last sentence of Section 7.2, the last
sentence of Section 8.1(g), Section 9.2 and this Section 9.5.

 

Section 9.6            Severability.  Any term or provision of this Agreement
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

 

Section 9.7            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE.

 

Section 9.8            Exclusive Jurisdiction.  If the Bankruptcy Court does not
have or declines to exercise subject matter jurisdiction over any action or
proceeding arising out of or relating to this Agreement, then each party
(i) agrees that all such actions or proceedings shall be heard and determined in
federal court of the United States for the Southern District of New York,
(ii) irrevocably submits to the jurisdiction of such courts in any such action
or proceeding, (iii) consents that any such action or proceeding may be brought
in such courts and waives any objection that such party may now or hereafter
have to the venue or jurisdiction or that such action or proceeding was brought
in an inconvenient court, and (iv) agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address as provided in Section 9.3 (provided that nothing
herein shall affect the right to effect service of process in any other manner
permitted by New York law).

 

Section 9.9            Remedies.  Neither the exercise of nor the failure to
exercise a right of set-off or to give notice of a claim under this Agreement
will constitute an election of remedies or limit Sellers or Purchaser in any
manner in the enforcement of any other remedies that may be available to any of
them, whether at law or in equity.

 

Section 9.10          Specific Performance.  Sellers and Purchaser hereby
acknowledge and agree that any breach of the terms of this Agreement would give
rise to irreparable harm for which money damages would not be an adequate
remedy, and, accordingly

 

60

--------------------------------------------------------------------------------


 

agree that, in addition to any other remedies, Sellers and Purchaser or their
respective successors or assigns shall be entitled to enforce the terms of this
Agreement by a decree of specific performance without the necessity of proving
the inadequacy of money damages as a remedy and without the necessity of posting
a bond.

 

Section 9.11          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party.  Any purported assignment in violation of this
clause shall be void.  Any permitted assignment by a party of its rights
hereunder shall not relieve it of its obligations hereunder.  Subject to the
first sentence of this Section 9.11, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.

 

Section 9.12          Headings.  The article, section, paragraph and other
headings contained in this Agreement are inserted for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

Section 9.13          No Consequential or Punitive Damages.  NO PARTY (OR ITS
AFFILIATES OR REPRESENTATIVES) SHALL, UNDER ANY CIRCUMSTANCE, BE LIABLE TO THE
OTHER PARTY (OR ITS AFFILIATES OR REPRESENTATIVES) FOR ANY CONSEQUENTIAL,
EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES CLAIMED BY SUCH OTHER PARTY
UNDER THE TERMS OF OR DUE TO ANY BREACH OF THIS AGREEMENT, INCLUDING LOSS OF
REVENUE OR INCOME, DAMAGES BASED ON ANY MULTIPLIER OF PROFITS OR OTHER VALUATION
METRIC, COST OF CAPITAL, DIMINUTION OF VALUE OR LOSS OF BUSINESS REPUTATION OR
OPPORTUNITY.

 

Section 9.14          Definitions.  For all purposes of this Agreement, except
as otherwise expressly provided or unless the context clearly requires
otherwise:

 

“Accounts Receivable” means any and all trade accounts, notes and other
receivables and indebtedness for borrowed money or overdue accounts receivable,
in each case owing to any Seller and all claims relating thereto or arising
therefrom including GST/HST included in Accounts Receivable.

 

“Acquired Assets” has the meaning set forth in Section 2.1.

 

“Actions” has the meaning set forth in Section 2.1(v).

 

“Advance Ruling Certificate” means an advance ruling certificate issued by the
Commissioner of Competition pursuant to section 102 of the Competition Act with
respect to the transactions contemplated by this Agreement.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act;
provided that, for the avoidance of doubt, each of Parent, Mr. Charles Ergen,
DISH Network Corporation, EchoStar Corporation and their respective Affiliates
shall be deemed “Affiliates” of Purchaser..

 

61

--------------------------------------------------------------------------------


 

“Agreement” or “this Agreement” means this Purchase Agreement, together with the
Exhibits hereto and the exhibits and schedules thereto and the Disclosure
Letter.

 

“Allocation Statement” has the meaning set forth in Section 2.5(c)

 

“Allowed Termination Claim” means a claim (as such term is defined in section
101(5) of the Bankruptcy Code), which:  (i) shall be entitled to administrative
expense status under sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code;
(ii) shall not be subordinate to any other administrative expense claim against
the Sellers (other than the carve-outs for professional fees and expenses set
forth in the Cash Collateral Order); and (iii) shall survive the termination of
the Purchase Agreement.

 

“Alternative Sale” has the meaning set forth in Section 3.5(b)(i).

 

“Alternative Sale Notice” has the meaning set forth in Section 3.5(b)(i).

 

“Alternative Sale Obligations” has the meaning set forth in Section 3.5(a).

 

“Alternative Sale Procedures” means those processes and obligations triggered by
Purchaser’s delivery of notice of an Alternative Sale under Section 3.5(b) as
determined pursuant to Exhibit B, and as the parties may agree.

 

“Alternative Transaction” means (i) any investment in, financing of, capital
contribution or loan to, or restructuring or recapitalization of all or any
portion of Sellers (including, without limitation, any exchange of Sellers’
outstanding debt obligations for equity securities of Sellers), (ii) any merger,
consolidation, share exchange or other similar transaction to which Sellers are
a party, (iii) any sale of all or substantially all of the Acquired Assets of,
or any issuance, sale or transfer of any equity interests in, Sellers, (iv) any
other transaction that transfers ownership of, economic rights to, or benefits
in all or a substantial portion of the Acquired Assets, or (v) any chapter 11
plan of reorganization or liquidation for any Seller other than the Plan;
provided that, notwithstanding the foregoing, any plan of reorganization or
liquidation which (x) contemplates the consummation of the Transactions or
(y) does not apply to any Seller shall not be deemed an Alternative Transaction.

 

“Ancillary Agreements” means the Escrow Agreement and all exhibits and
appendices thereto.

 

“Applicable Law” means any law, regulation, rule, order, judgment, guideline or
decree to which the Business, any Acquired Asset, or any Seller is subject.

 

“Arrangement” has the meaning set forth in Section 3.5(a).

 

“Assets” means assets, properties, rights, interests, claims, contracts, and
businesses of every kind, type, character and description, whether tangible or
intangible, whether real, personal or mixed, whether accrued, contingent,
liquidated or unliquidated, whether owned, leased or licensed and wherever
located, and all rents, issues, profits, royalties, entitlements, products and
proceeds of any of the foregoing.

 

62

--------------------------------------------------------------------------------


 

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 

“Assumed Permitted Liens” means, (i) with respect to Real Property (a) zoning
laws and other land use restrictions that do not materially impair the present
use or occupancy of the property subject thereto; and (b) defects, easement
rights of way, restrictions, covenants, claims or other similar charges, that
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect on the use, title, value or possession of such Real
Property; and (ii) other Permitted Liens, if any, as may be expressly designated
by Purchaser in its sole and absolute discretion by written notice delivered to
Sellers at least two Business Days’ prior to the Funding.

 

“Audited Financial Statements” has the meaning set forth in Section 4.2(a).

 

“Avoidance Action” means any claim, right or cause of action of Sellers arising
under sections 544 through 553 of the Bankruptcy Code, except for any such
actions (i) against Purchaser or any of its Affiliates (all such claims to be
released at Funding); (ii) related to Designated Contracts; or (iii) in
connection with any setoffs related to Acquired Assets.

 

“Back-Up Bidder” has the meaning set forth in the Purchaser Protections Order.

 

“Balance Sheet” has the meaning set forth in Section 4.2(b).

 

“Bankruptcy Cases” has the meaning set forth in the recitals hereof.

 

“Bankruptcy Code” has the meaning set forth in the recitals hereof.

 

“Bankruptcy Court” has the meaning set forth in the recitals hereof.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

 

“Bill of Sale” means the bill of sale substantially in the form attached as
Exhibit C hereto.

 

“Break-Up Fee” means cash in an amount equal to 3% of the Purchase Price.

 

“Business” has the meaning set forth in the recitals hereof.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York are authorized or obligated by Applicable Law or executive
order to close or are otherwise generally closed.

 

“Canada Pension Plan” means the retirement pension plan sponsored by the
Government of Canada.

 

“Canadian Court” has the meaning set forth in the recitals hereof.

 

63

--------------------------------------------------------------------------------


 

“Canadian Plan” means all plans, arrangements, programs, policies, undertakings,
whether formal or informal, funded or unfunded, insured or uninsured, registered
or unregistered to which any Seller is a party to or bound by or in which the
Canadian employees or former Canadian employees of any Seller participate or
under which any Seller has, or will have, any liability or contingent liability
or, pursuant to which payments are made, or benefits are provided to, or an
entitlement to payments or benefits may arise with respect to any Canadian
employees or former Canadian employees of any Seller, or Canadian directors,
officers or individuals working on contract with any Seller (or any spouses,
dependents, survivors or beneficiaries of any such persons), relating to
retirement savings, pensions, supplemental pensions, bonuses, profit sharing,
deferred compensation, incentive compensation, equity or unit based
compensation, life or accident insurance, hospitalization, health , medical or
dental treatment or expenses, disability, unemployment insurance benefits,
employee loans, vacation pay, fringe benefits, severance or termination pay or
other benefit plan, other than any Canadian Union Plan, or the Canada Pension
Plan, the Quebec Pension Plan or other such plan created by an Applicable Law or
administered by a Governmental Entity.

 

“Canadian Sellers” means SkyTerra Holdings (Canada) Inc., an Ontario
corporation, and SkyTerra (Canada) Inc., an Ontario corporation, and
LightSquared Corp., a Nova Scotia unlimited liability company.

 

“Canadian Union Plans” mean all pension and other benefit plans for the benefit
of Canadian employees or former Canadian employees of any Seller, which are not
maintained, sponsored or administered by a Seller but to which any Seller is or
was required to contribute pursuant to a collective agreement or participation
agreement.

 

“Cash and Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States government or
issued by any agency thereof, maturing within one (1) year from the date of
issuance; (c) certificates of deposit, time deposits, eurodollar time deposits,
deposit accounts or overnight bank deposits having maturities of six months or
less from the date of acquisition issued by any commercial bank; (d) commercial
paper of an issuer and maturing within six (6) months from the date of
acquisition; (e)  securities with maturities of one (1) year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any non-United States
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or non-United States government (as the case may
be); (f) eurodollar time deposits having a maturity not in excess of 180 days to
final maturity; (g) any other investment in United States Dollars which has no
more than 180 days to final maturity; or (h) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (g) of this definition.

 

“Cash Collateral Order” means that certain Amended Agreed Final Order
(A) Authorizing Debtors to Use Cash Collateral, (B) Granting Adequate Protection
to Prepetition Secured Parties, and (C) Modifying Automatic Stay [Docket
No. 544], or any subsequent cash collateral or financing order entered by the
Bankruptcy Court applying to any of the Sellers.

 

64

--------------------------------------------------------------------------------


 

“CCAA” has the meaning set forth in the recitals hereof.

 

“CCAA Recognition Proceeding” has the meaning set forth in the recitals hereof.

 

“Claim” has the meaning assigned to such term under Section 101(5) of the
Bankruptcy Code.

 

“Closing” means the consummation of all transactions contemplated in this
Agreement or, at Purchaser’s or Sellers’ election, the consummation of an
Alternative Sale in accordance with Section 3.5.

 

“Closing Date” has the meaning set forth in Section 3.1(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commissioner of Competition” means the Commissioner of Competition appointed
pursuant to the Competition Act or a person designated or authorized pursuant to
the Competition Act to exercise the powers and perform the duties of the
Commissioner of Competition.

 

“Communications Laws” means the Communications Act of 1934, as amended, the
Telecommunications Act of 1996, as amended, and/or any rule, regulation,
decision or published policy of the FCC or its staff acting pursuant to
delegated authority, and the Radiocommunication Act (Canada), as amended, and
the Telecommunications Act (Canada), as amended, and all rules, regulations,
orders, and published decisions promulgated thereunder by Industry Canada and
the Canadian Radio-television and Telecommunications Commission (or any
successor agency thereto) and any applicable communications laws or regulations
of any other Governmental Entity.

 

“Communications Licenses” has the meaning set forth in Section 4.16(a).

 

“Company Earth Station” means any material Tracking, Telemetry, Command and
Monitoring and transmitting and/or receiving teleport earth station facility on
real property that is either owned in fee or leased by any Seller, except for
earth stations facilities (i) hosted by any Seller for Third Parties and
(ii) for which no Seller is liable for instances of interference.

 

“Company Satellite” means a satellite owned by any Seller or any of their
respective Subsidiaries as of the date of this Agreement, including without
limitation MSAT-1, MSAT-2, SkyTerra-1 and SkyTerra-2 and any satellite work in
progress.

 

“Competition Act” means the Competition Act (Canada), as amended.

 

“Competition Act Approval” means:

 

(i)            the issuance of an Advance Ruling Certificate and such Advance
Ruling Certificate has not been rescinded prior to Closing; or

 

65

--------------------------------------------------------------------------------


 

(ii)           both of (A) the waiting period, including any extension thereof,
under section 123 of the Competition Act shall have expired or been terminated
or the obligation to provide a pre-merger notification in accordance with
Part IX of the Competition Act shall have been waived in accordance with
paragraph 113(c) of the Competition Act, and (B) Purchaser has been advised in
writing by the Commissioner of Competition that, in effect, such person does
not, at that time, intend to make an application under section 92 of the
Competition Act in respect of the transactions contemplated by this Agreement,
and any terms and conditions attached to any such advice are acceptable to
Purchaser, in its reasonable discretion, and such advice has not been rescinded
or amended prior to Closing.

 

“Competition Tribunal” means the Competition Tribunal established under the
Competition Tribunal Act (Canada).

 

“Concession Agreement” means any concession agreement that any Seller has
entered into, as of the date hereof, with the ITU sponsoring administrations
that permits any Seller to operate Company Satellites pursuant to the ITU
filings of such administrations.

 

“Contract” means any written agreement, contract, lease, license, consensual
obligation, promise or undertaking.

 

“Controlled Goods Directorate” means the Canadian federal agency responsible for
administering registrations made pursuant to Section 38 of the Defence
Production Act (R.S.C., 1985, c.D-1) and the regulations made thereunder,
including any successor agency or department thereto, and including all staff
acting under delegated authority in relation thereto.

 

“Controlled Goods Directorate Consent” means any and all registration(s) with
the Minister of Public Works and Government Services Canada, including with the
Controlled Goods Directorate, in accordance with Section 38, or any exemption in
accordance with Section 39.1, of the Defence Production Act (Canada) and the
regulations made thereunder, necessary in order to consummate the Transactions,
where such registration(s) or exemption, as applicable, are in full force and
effect and have not been reconsidered, vacated or set aside, and no petition for
reconsideration or review has been filed and the time period to do so has
elapsed, and where such registration(s) or exemption, as applicable, are not
subject to any conditions deemed unacceptable in Purchaser’s sole discretion.

 

“Conveyance Documents” means (a) the Bill of Sale; (b) the Intellectual Property
Instruments; (c) all documents of title and instruments of conveyance necessary
to Transfer record and/or beneficial ownership to Purchaser of Acquired Assets
composed of automobiles, trucks, or other vehicles, trailers, and any other
property owned by any Seller which requires execution, endorsement and/or
delivery of a certificate of title or other document in order to vest record or
beneficial ownership thereof in Purchaser; and (d) all such other documents of
title, customary title insurance affidavits, deeds, endorsements, assignments
and other instruments of conveyance or Transfer as are necessary to vest in
Purchaser good and marketable title to any Acquired Assets.

 

66

--------------------------------------------------------------------------------


 

“Coordination Agreement” means any intersystem coordination agreement (whether
formal or informal) entered into by any ITU sponsoring administration related to
the Company Satellites or the Spectrum, including without limitation that
certain agreement between ITU sponsoring administrations related to the use of
the L-band frequencies known as the Mexico City Memorandum of Understanding and
any spectrum sharing agreement reached thereunder or pursuant thereto either
between or among the parties thereto and/or satellite operators, and any other
relevant multilateral or bilateral agreements.

 

“Copyrights” means any non-United States or United States copyright
registrations and applications for registration thereof, and any nonregistered
copyrights, all content and information contained on any website, “mask works”
(as defined under 17 U.S.C. § 901) and any registrations and applications for
“mask works.”

 

“CRTC” means the Canadian Radio-television and Telecommunications Commission or
any successor agency thereto.

 

“Cure Amounts” has the meaning set forth in Section 6.12.

 

“Debtors” has the meaning set forth in the recitals hereof.

 

“Defence Production Act (Canada)” means the Defence Production Act (R.S.C.,
1985, c. D-1), as amended.

 

“Defined Benefit Plan” means a Canadian Plan which is a “registered pension
plan” under the Income Tax Act (Canada)  and contains a “defined benefit
provision” as defined in subsection 14.7(1) of the Income Tax Act (Canada).

 

“Designated Contracts” has the meaning set forth in Section 2.1(b).

 

“Disclosure Letter” means the disclosure letter of even date herewith prepared
and signed by Sellers and delivered to Purchaser simultaneously with the
execution hereof.

 

“Effective Date” has the meaning set forth in the Plan.

 

“Employee Benefit Plans” means all bonus, deferred compensation, pension,
retirement, profit-sharing, thrift, savings, employee stock ownership, stock
bonus, stock purchase, restricted stock and stock option plans, employment,
termination, change-in-control or severance contracts, health and medical
insurance plans, life insurance and disability insurance plans, other employee
benefit plans, contracts or arrangements which cover employees or former
employees of any Seller, including “employee benefit plans” within the meaning
of Section 3(3) of ERISA, other than any Canadian Plans or Canadian Union Plans
or the Canada Pension Plan, the Québec Pension Plan or other such plan created
by an Applicable Law or administered by a Governmental Entity.

 

“Employee” means any employee of the Sellers as of the Closing Date, as
identified on Section 4.14 of the Disclosure Letter.  Sellers shall update
Section 4.14 of the

 

67

--------------------------------------------------------------------------------


 

Disclosure Letter  periodically to reflect new hires, terminations and the
commencement of approved leaves of absence.

 

“Employee Obligation Amount” has the meaning set forth in Section 2.5(b)(v).

 

“Employee Obligations” has the meaning set forth in Section 2.3.

 

“Environmental Laws” means United States federal, state, local and non-United
States laws, permits and governmental agreements and requirements of
Governmental Entities relating to human health, safety and the environment,
including, but not limited to, Hazardous Materials.

 

“Equipment” has the meaning set forth in Section 2.1(j).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” has the meaning set forth in Section 4.15(a).

 

“Escrow Account” has the meaning specified for the term in the Escrow Agreement.

 

“Escrow Agent” has the meaning specified for the term in the Escrow Agreement.

 

“Escrow Agreement” means an agreement between Purchaser, Sellers and Escrow
Agent in substantially the form attached as Exhibit D hereto.

 

“Excess Cure Amounts” has the meaning set forth in Section [2.5(a)].

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exclusivity Stipulation” means that certain Stipulation Between Parties in
Interest Regarding Entry of Order Pursuant to 11 U.S.C. § 1121(d) Further
Extending LightSquared’s Exclusive Periods to File a Plan of Reorganization and
Solicit Acceptances Thereof, which was approved by the Bankruptcy Court on
February 13, 2013 [Docket No. 522]

 

“Expense Reimbursement” means all reasonable costs and expenses of Purchaser
incurred in connection with the negotiation, documentation, execution and
delivery of this Agreement, and the consummation of the Transactions, including,
without limitation, reasonable costs and expenses of the Purchaser’s counsel
[and financial advisors]; provided, however, that the aggregate amount of the
Expense Reimbursement shall not exceed $[2,000,000].

 

“Export Control Authorizations” means any and all licenses and approvals
required in connection with the Transactions for the lawful conduct of the
Business following the Closing Date in substantially the same manner as
conducted as of the date of this Agreement pursuant to the Export Control Laws
as administered by the relevant U.S. Governmental Entities, including the
Department of Commerce Bureau of Industry Security, the United States

 

68

--------------------------------------------------------------------------------


 

Department of State Directorate of Defense Trade Controls and Department of
Treasury Office of Foreign Assets Control.

 

“Export Control Laws” means the Arms Export Control Act (22 U.S.C. § 2778 et
seq.), as amended, the Export Administration Act (50 U.S.C. App. §§ 2401 et
seq.), as amended and continued in force by presidential order, any
international sanctions programs promulgated under the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701-1706), the National Emergencies Act (50
U.S.C. §§ 1601-1651), the Trading With the Enemy Act (50 U.S.C. App. §§ 5, 16),
additional international sanctions programs administered by the Department of
Treasury Office of Foreign Assets Control and any other regulations promulgated
under each such act.

 

“FCC” means the Federal Communications Commission or any successor agency
thereto.

 

“FCC Consent” means an order, orders, or public notice of the FCC (or its staff
acting pursuant to delegated authority) consenting or confirming the consent, to
the Transfer of control and/or assignment of Permits from Sellers to Purchaser
(including any related agreements with the United States Department of Justice,
the United States Department of Homeland Security, and the Federal Bureau of
Investigation regarding national security, law enforcement, defense or public
safety issues or other government agencies with regard to shared use of the
relevant Spectrum required in connection with such prior approval of the FCC)
(a) that is in full force and effect and (b) that has either (i) not been
reconsidered, vacated or set aside on appeal, reconsideration, or review and
(ii) all applicable periods for appeal, reconsideration, or review of such
orders, or of an order on review of such orders, have elapsed, and no appeal or
petition for reconsideration or review has been filed, and no reconsideration by
the FCC sua sponte has occurred, and (c) that is not subject to conditions
deemed unacceptable in Purchaser’s reasonable discretion; provided, however,
that, in Purchaser’s sole judgment, an order shall qualify as an FCC Consent
even though one or more of the requirements of (b)(i) and (b)(ii) have not been
satisfied.

 

“FCC Licenses” has the meaning set forth in Section 4.6.

 

“Final Instruction” has the meaning specified for the term in the Escrow
Agreement.

 

“Final Order” means an order or judgment of the Bankruptcy Court, the Canadian
Court or other court of competent jurisdiction, the implementation or operation
or effect of which has not been stayed, and as to which the time to appeal or
petition for certiorari, has expired and as to which no appeal or petition for
certiorari, shall then be pending or in the event that an appeal or writ of
certiorari thereof has been sought, such appeal or petition for certiorari shall
have been denied by the highest court to which such order was appealed, or
certiorari was sought, and the time to take any further appeal or petition for
certiorari shall have expired.

 

“Funding” means the consummation of the transactions contemplated hereby except
the Transfer of the Acquired Assets.

 

69

--------------------------------------------------------------------------------


 

“Funding Date” has the meaning set forth in Section 3.1(b).

 

“Funding Date Consideration” has the meaning set forth in Section 2.5(a).

 

“Funding Date Payment” has the meaning set forth in Section 2.5(a).

 

“GAAP” means United States generally accepted accounting principles, Canadian
generally accepted accounting principles or international financial reporting
standards, as may be applicable, and as consistently applied.

 

“Good Faith Deposit” has the meaning set forth in Section 2.5(b)(i).

 

“Governmental Entity” means any national, federal, state, municipal, local,
provincial, territorial, government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal,
including any United States, Canadian or other such entity anywhere in the
world.

 

“GST/HST” means goods and services tax or harmonized sales tax payable under
Part IX of the Excise Tax Act (Canada) and any regulation under such statute.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.18.

 

“Hazardous Material” means all substances or materials regulated as hazardous,
toxic, explosive, dangerous, flammable or radioactive under any Environmental
Law including, but not limited to: (i) petroleum, asbestos, or polychlorinated
biphenyls; and (ii) all substances defined as Hazardous Substances, Oils,
Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan or that are identified as hazardous substances under
Health Canada’s Workplace Hazardous Materials Information System.

 

“Historical Financial Statements” has the meaning set forth in Section 4.2(b).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.

 

“Immediate Family Member” shall, with respect to any Person that is a natural
person, mean any child, stepchild, parent, stepparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law of such Person.

 

“Income Tax Act” means the Income Tax Act (Canada), as amended.

 

“Indebtedness” means, at any time and with respect to any Person: (a) all
indebtedness of such Person for borrowed money; (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
payables, other expense accruals and deferred compensation items arising in the
ordinary course of business, consistent with past practice); (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments (other than performance, surety and appeal bonds arising in the
ordinary

 

70

--------------------------------------------------------------------------------


 

course of business in respect of which such Person’s liability remains
contingent); (d) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all obligations of such Person under leases which
have been or should be, in accordance with GAAP, recorded as capital leases, to
the extent required to be so recorded; (f) all reimbursement, payment or similar
obligations of such Person, contingent or otherwise, under acceptance, letter of
credit or similar facilities; (g) all Indebtedness of others referred to in
clauses (a) through (f) above guaranteed directly or indirectly by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (i) to pay or purchase such Indebtedness or to advance or supply funds
for the payment or purchase of such Indebtedness, (ii) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Indebtedness,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss in respect of such Indebtedness; and (h) all
Indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

 

“Independent Person” means any individual that is not, has never been, and has
no Immediate Family Member that has ever been, affiliated with any of the
Sellers, Successor Sellers, Purchaser or any of their respective Affiliates as
an employee, officer, director, manager, advisor or otherwise.

 

“Industry Canada” means the Canadian federal Department of Industry, or any
successor or any department or agency thereof, administering the
Radiocommunication Act (Canada), among other statutes, including its staff
acting under delegated authority, and includes the Minister of Industry (Canada)
and the Commissioner of Competition (Canada).

 

“Industry Canada Approval” means the prior approval of Industry Canada in
respect of the transfer of control of the Canadian Sellers and/or the Transfer
of the Industry Canada Licenses from Sellers to Purchaser, pursuant to the terms
and conditions set out in the Industry Canada Licenses, provided that such
approval (a) is in full force and effect and (b) has either (i) not been
reconsidered, vacated or set aside on appeal, reconsideration, or review and
(ii) all applicable periods for appeal, reconsideration, or review of such
approval have elapsed, and no appeal or petition for reconsideration or review
has been filed, and no reconsideration by Industry Canada sua sponte has
occurred, and (c) that is not subject to conditions deemed unacceptable in
Purchaser’s reasonable discretion; provided, however, that, in Purchaser’s sole
judgment, an approval shall qualify as an Industry Canada Approval even though
one or more of the requirements of (b)(i) and (b)(ii) have not been satisfied.

 

“Industry Canada Consent” includes the Industry Canada Approval and, if
required, the Investment Canada Approval and the Competition Act Approval.

 

71

--------------------------------------------------------------------------------


 

“Industry Canada Licenses” means the Industry Canada licenses and authorizations
held by Sellers listed on Section 2.1(h) of the Disclosure Letter.

 

“Inmarsat Cooperation Agreement” means that certain Amended and Restated
Cooperation Agreement, dated as of August 6, 2010, by and between LightSquared
LP, SkyTerra (Canada) Inc., LightSquared Inc. and Inmarsat Global Limited, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

“Inmarsat Side Letter” means the letter agreement to be entered into by
LightSquared LP, SkyTerra (Canada) Inc., LightSquared Inc. and Purchaser prior
to the Funding Date, substantially in the form attached as Exhibit H hereto,
pursuant to which, among other things, LightSquared Inc. shall consent to the
assignment to Purchaser, subject to and effective upon the Closing, of all of
LightSquared Inc.’s right, title, and interest in, and obligations under, the
Inmarsat Cooperation Agreement.

 

“Instrument of Assumption” means the instrument of assumption substantially in
the form attached as Exhibit E hereto.

 

“Intellectual Property” means Trademarks; Patents; Copyrights; Software; rights
of publicity and privacy relating to the use of the names, likenesses, voices,
signatures and biographical information of real persons; inventions (whether or
not patentable), discoveries, improvements, ideas, know-how, formulae,
methodologies, research and development, business methods, processes,
technology, interpretive code or source code, object or executable code,
libraries, development documentation, compilers (other than commercially
available compilers), programming tools, drawings, specifications and data, and
applications or grants in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part,
reexaminations, renewals and extensions; trade secrets, including confidential
information and the right in any jurisdiction to limit the use or disclosure
thereof; database rights; Internet websites, web pages, domain names and
applications and registrations pertaining thereto and all intellectual property
used in connection with or contained in websites; all rights under agreements
relating to the foregoing; all books and records pertaining to the foregoing,
and claims or causes of action arising out of or related to past, present or
future infringement or misappropriation of the foregoing; in each case used in
or necessary for the conduct of Sellers’ businesses as currently conducted.

 

“Intellectual Property Instruments” means instruments of Transfer, in form
suitable for recording in the appropriate office or bureau, effecting the
Transfer of the Copyrights, Trademarks and Patents owned or held by Sellers.

 

“Intercompany Receivables” means any and all amounts that are owed (i) by any
direct or indirect Subsidiary or Affiliate of any Seller to any Seller, or
(ii) from one Seller to another, in each case pursuant to bona fide obligations,
and all claims relating thereto or arising therefrom.

 

72

--------------------------------------------------------------------------------


 

“Interests” means all liens, claims, interests, encumbrances, rights, remedies,
restrictions, liabilities and contractual commitments of any kind or nature
whatsoever, whether arising before or after the petition date in the Bankruptcy
Cases, whether at law or in equity.

 

“Inventory” has the meaning set forth in Section 2.1(f).

 

“Investment” means shares of stock (other than shares of stock in Subsidiaries),
notes, bonds, debentures, options and other securities but not including Cash
and Cash Equivalents.

 

“Investment Bank” means a national or international investment bank of
recognized standing acceptable to Sellers and Purchaser or, if Sellers and
Purchasers cannot agree, then one of two such institutions proposed by Purchaser
with the final selection from the two to be made by Sellers.

 

“Investment Canada Act” means the Investment Canada Act (Canada), as amended.

 

“Investment Canada Approval” means, if required under the Investment Canada Act,
that the Minister of Industry has approved or shall be deemed to have approved
the transactions contemplated by this Agreement pursuant to the Investment
Canada Act on terms and conditions acceptable to Purchaser in its reasonable
discretion.

 

“Investment Canada Filing” has the meaning set forth in Section 6.3(e).

 

“IRS” means the United States Internal Revenue Service.

 

“ITU” means the International Telecommunications Union.

 

“Knowledge” as applied to each Seller, means the actual knowledge of each person
listed on Section 9.15(a) of the Disclosure Letter, after due inquiry; and
“knowledge” as applied to Purchaser, means the actual knowledge of each person
listed under “Purchaser” in Section 9.15(a) of the Disclosure Letter, after due
inquiry.

 

“Leased Real Property” means the leasehold interests held by Sellers under the
Real Property Leases.

 

“License Agreements” has the meaning set forth in Section 4.7(b).

 

“Lien” means, with respect to any asset, any mortgage or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Uniform Commercial Code as in effect from time to time in the State of
New York or comparable law of

 

73

--------------------------------------------------------------------------------


 

any jurisdiction) and, in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“LP Lender Consent” shall mean the prior written consent of the majority in
interest of LP Lenders, which consent shall not be unreasonably withheld.

 

“LP Lenders” shall mean the Ad Hoc Group of LightSquared LP Lenders (which is
comprised of holders, advisors or affiliates of advisors to holders, or managers
of various accounts with investment authority, contractual authority or voting
authority, of loans made pursuant to that certain Credit Agreement, dated as of
October 1, 2010, by and among LightSquared LP, as borrower, LightSquared Inc.
and certain of its subsidiaries as guarantors, the lenders from time to time
party thereto, and certain other parties) other than the Purchaser, Parent, SP
Special Opportunities, LLC or any of their Affiliates.

 

“Material Adverse Effect” means any change, effect, event or condition that has
had or would reasonably be expected to have (i) a material adverse effect on the
assets, operations, results of operations or condition (financial or otherwise)
of the Business or the Acquired Assets or (ii) a material adverse effect on the
ability of Sellers to consummate the Transactions; it being understood and
agreed that any Material Satellite Event shall constitute a Material Adverse
Effect; provided that the following shall not constitute a Material Adverse
Effect and shall not be taken into account in determining whether or not there
has been or would reasonably be expected to be a Material Adverse Effect:
(A) changes in general economic conditions or securities or financial markets in
general that do not have a disproportionate effect on the Business (relative to
the effect on other Persons operating in the same industry as Sellers),
(B) changes in the industry in which Sellers operate and that do not
specifically relate to, or have a disproportionate effect on, the Business
(relative to the effect on other Persons operating in the same industry as
Sellers), (C) changes in Applicable Law or interpretations thereof by any
Governmental Entity that do not have a disproportionate effect on the Business
(relative to the effect on other Persons operating in the same industry as
Sellers), (D) any outbreak or escalation of hostilities or war (whether declared
or not declared) or any act of terrorism that does not have a disproportionate
effect on the Business (relative to the effect on other Persons operating in the
same industry as Sellers), (E) changes to the extent resulting from the
announcement or the existence of, or compliance with, this Agreement and the
Transactions (including without limitation any lawsuit related thereto), the
impact on relationships with suppliers, customers, employees or others and any
action or anticipated action by the FCC or Industry Canada as a result of this
Agreement and/or the Transactions, (F) any changes in accounting regulations or
principles that does not have a disproportionate effect on the Business
(relative to the effect on other Persons operating in the same industry as
Sellers), (G) any change in the market price or trading volumes of Sellers (it
being understood for the purposes of this subclause (G) that any facts
underlying such change that are not otherwise covered by the immediately
preceding clauses (A) through (F) may be taken into account in determining
whether or not there has been a Material Adverse Effect), and (H) any changes
resulting from actions of Sellers expressly agreed to or requested in writing by
Purchaser.

 

“Material Contract” has the meaning set forth in Section 4.8.

 

74

--------------------------------------------------------------------------------


 

“Material Satellite Event” means with respect to MSAT-1, MSAT-2, SkyTerra-1 and
SkyTerra-2, as applicable, (A) a Total Loss or (B) a Partial Loss.

 

“Mobile Satellite System” has the meaning set forth in Section 2.1(h).

 

“MSAT-1” means the first-generation satellite MSAT-1 and its components.

 

“MSAT-2” means the second-generation satellite MSAT-2 and its components.

 

“New Governing Body” has the meaning set forth in Section 3.5(c)(ii).

 

“Nonassignable Asset” has the meaning set forth in Section 3.4.

 

“Nonassignable Designated Contract” has the meaning set forth in Section 6.12.

 

“Non-Assumed Liabilities” has the meaning set forth in Section 2.4.

 

“Operating Budget” means the budget annexed hereto as Exhibit G, as may be
amended from time to time with the consent of Purchaser.

 

“Owned Intellectual Property” has the meaning set forth in Section 4.7(e).

 

“Partial Loss” means a reduction of 10% or more to Throughput Capacity as
compared to the agreed operating Satellite Performance Specifications of MSAT-1,
MSAT-2, SkyTerra-1 or SkyTerra-2, as applicable, for any reason, including by
reason of a System Failure.

 

“Patents” means all patents, patent applications and non-United States
counterparts thereof, and industrial designs (including any continuations,
divisionals, continuations-in-part, renewals, reissues, and applications for any
of the foregoing).

 

“Permits” means permits, certificates, licenses, filings, approvals and other
authorizations of any Governmental Entity, including, without limitation, the
FCC Licenses and Industry Canada Licenses and any Coordination Agreements.

 

“Permitted Liens” means (i) zoning laws and other land use restrictions that do
not materially impair the present use or occupancy of the property subject
thereto, (ii) any statutory Liens imposed by law for material Taxes that are not
yet due and payable, or that a Seller is contesting in good faith in proper
proceedings and which are set forth on Section 9.16(b) of the Disclosure Letter,
(iii) any mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other
similar Liens arising in the ordinary course of business, consistent with past
practice or being contested in good faith, and (iv) with respect to any Real
Property, any defects, easement rights of way, restrictions, covenants, claims
or other similar charges, that would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect on the use, title, value or
possession of such Real Property.

 

75

--------------------------------------------------------------------------------


 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, Governmental Entity or
other entity.

 

“Plan” has the meaning set forth in the recitals hereto.

 

“Provincial Sales Tax Laws” means the sales, consumption or use laws of the
Provinces of Manitoba, Saskatchewan, British Columbia or any province of
territory of Canada that enacts, prior to the Closing Date, a sales, use or
consumption tax similar to such provinces.

 

“Purchase Price” has the meaning set forth in Section 2.5(a).

 

“Purchaser” has the meaning set forth in the preamble hereof.

 

“Purchaser Alternative Sale Notice” has the meaning set forth in
Section 3.5(b)(i).

 

“Purchaser Material Adverse Effect” means a material adverse effect on the
business, assets, operations, results of operations or financial condition of
Purchaser or on Purchaser’s ability to consummate the Transactions or delay the
same in any material respect.

 

“Purchaser Protections Order” means an order of the Bankruptcy Court (together
with all exhibits thereto), in form and substance acceptable to Purchaser in its
sole discretion: (a) approving the payment of the Break-Up Fee on the terms and
conditions set forth in Section 8.3 of this Agreement; (b) approving the Expense
Reimbursement on the terms and conditions set forth in Section 8.3 of this
Agreement; (c) requiring the initial bid by each party at any auction for the
sale of the Acquired Assets to be payable in cash; and (d) requiring the minimum
initial overbid at any auction for the sale of the Acquired Assets to exceed the
Purchase Price by the sum of (i) the maximum amount of the Expense Reimbursement
plus (ii) the amount of the Break-Up Fee plus (iii) $[50,000,000].

 

“Purchaser Protections Recognition Order” means an Order of the Canadian Court,
in form and in substance satisfactory to the Purchaser in its sole discretion,
inter alia, recognizing the entry of the Purchaser Protections Order in Canada.

 

“Quebec Pension Plan” means the retirement pension plan sponsored by the
Province of Quebec.

 

“Real Property” means all real property that is owned or used by any Seller or
that is reflected as an Asset of any Seller on the Balance Sheet.

 

“Real Property Leases” means the real property leases to which any Seller is a
party as described in Section 2.1(b).

 

“Regulatory Approvals” means those sanctions, rulings, consents, orders,
exemptions, permits and other approvals (including the lapse, without objection,
of a prescribed time under a statute or regulation that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made), waivers,

 

76

--------------------------------------------------------------------------------


 

early termination authorizations, clearances or written confirmation of no
intention to initiate legal proceedings from Governmental Entities as required
and as set out in Section 4.6 of the Disclosure Letter.

 

“Required Contracts” shall mean, collectively, (i) Inmarsat Cooperation
Agreement and (ii) [Boeing contract].

 

“Retained Assets” has the meaning set forth in Section 2.2.

 

“Rights” means, with respect to any Person, securities or obligations
convertible into or exercisable or exchangeable for, or giving any other Person
any right to subscribe for or acquire, or any options, calls, warrants,
performance awards, units, dividend equivalent awards, deferred rights,
“phantom” stock or other equity or equity-based rights or commitments relating
to, or any stock appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price of or value for
or which has the right to vote with, shares of capital stock or other voting
securities or equity interests of such first Person.

 

“Sale Hearing” means a hearing under sections 363, 365 and 1123(a)(5) of the
Bankruptcy Code to obtain the approval by the Bankruptcy Court of the sale of
the Acquired Assets to Purchaser and of the Transactions, which hearing may also
be the hearing regarding confirmation of the Plan.

 

“Sale Order” means an order of the Bankruptcy Court in the form attached as
Exhibit F hereto, or otherwise in form and substance satisfactory to Purchaser
in its sole discretion, approving the Agreement and authorizing and directing
the Sellers to consummate the Transactions under sections 105, 363 and 365 of
the Bankruptcy Code, which order may also be an order confirming the Plan.

 

“Sale Recognition Order” means an Order of the Canadian Court, in form and
substance satisfactory to Purchaser in its sole discretion, inter alia,
recognizing the entry of the Sale Order (which may also be an order recognizing
the Bankruptcy Court’s confirmation of the Plan) and vesting in the Purchaser
all of the Sellers’ right, title and interest in and to the Acquired Assets that
are owned, controlled, regulated or situated in Canada, free and clear of all
Seller Liabilities, Claims, Interests and Liens (other than those in favor of
the Purchaser created under this Agreement and/or any Ancillary Agreement, the
Assumed Permitted Liens, if any, and the Assumed Liabilities).

 

“Satellite Performance Specifications” of a satellite means the performance
specifications as set forth in the construction contract for such satellite.

 

“Securities Act” has the meaning set forth in Section 5.9.

 

“Seller” and “Sellers” each has the meaning set forth in the preamble hereof.

 

“Seller Alternative Sale Notice” has the meaning set forth in Section 3.5(b)(i).

 

77

--------------------------------------------------------------------------------


 

“Seller Liabilities”  means all Indebtedness, Claims, Liens, demands, expenses,
commitments and obligations (whether accrued or not, known or unknown, disclosed
or undisclosed, matured or unmatured, fixed or contingent, asserted or
unasserted, liquidated or unliquidated, arising prior to, at or after the
commencement of the Bankruptcy Cases) of or against any Seller or any of the
Acquired Assets.

 

“Seller Permits” has the meaning set forth in Section 4.12(c).

 

“Seller Successor” has the meaning set forth in Section 3.5(a).

 

“SkyTerra-1” means the first-generation satellite SkyTerra-1 and its components.

 

“SkyTerra-2” means the second-generation satellite SkyTerra-2 and its
components.

 

“Software” means any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code or object code form, (b) computerized databases and compilations,
including any and all data and collections of data, and (c) all documentation,
including user manuals and training materials, relating to any of the foregoing.

 

“Specified Regulatory Approvals” means the FCC Consent and the Industry Canada
Approval and “Specified Regulatory Approval” means any of them.

 

“Spectrum” means any radio frequencies that any Seller has any right, title, or
interest in, including the radio frequencies that are the subject of any FCC
License or Industry Canada License.

 

“Straddle Period Property Tax” has the meaning set forth in Section 6.9(d).

 

“Subsidiary” means, with respect to any Person, any corporation, association
trust, limited liability company, partnership, joint venture or other business
association or entity (i) at least 50% of the outstanding voting securities of
which are at the time owned or controlled directly or indirectly by such Person
or (ii) with respect to which such Person possesses, directly or indirectly, the
power to direct or cause the direction of the affairs or management.

 

“System Equipment” has the meaning set forth in Section 2.1(j).

 

“System Failure” means the failure of any component that supports the overall
power supply, operation, and/or maneuverability of a satellite, including solar
arrays, momentum wheels, earth sensors, thrusters, propulsion systems, traveling
wave tube amplifiers, low noise amplifiers, and other similar equipment.

 

“Tax” or “Taxes” means any and all United States federal, state, local or
non-United States, federal, provincial or municipal taxes, fees, levies, duties,
tariffs, imposts, and other similar charges on or with respect to net income,
alternative or add-on minimum, gross income, gross receipts, sales, use, ad
valorem, franchise, capital, paid-up capital, profits, license,

 

78

--------------------------------------------------------------------------------


 

withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental, or windfall profit tax, customs duties, value added or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Entity responsible for the
imposition of any such tax.

 

“Tax Authority” means any Governmental Entity with responsibility for, and
competent to impose, collect or administer, any form of Tax.

 

“Tax Return” means any return, claim, election, information return, declaration,
report, statement, schedule, or other document required to be filed in respect
of Taxes and amended Tax Returns and claims for refund.

 

“Termination Date” has the meaning set forth in Section 8.1(c).

 

“Third Party” means any Person other than Sellers, Purchaser or any of their
respective Affiliates.

 

“Third Party Deposits” has the meaning set forth in Section 2.1(p).

 

“Throughput Capacity” means the rate at which MSAT-1, MSAT-2, SkyTerra-1 or
SkyTerra-2, as applicable, is downlinking data at a particular point in time,
expressed in megabits per second.

 

“Total Loss” means the loss of all or substantially all Throughput Capacity for
any reason, including by reason of a System Failure.

 

“Trademarks” means any trademarks, service marks, trade names, corporate
names, Internet domain names, designs, trade dress, product configurations,
logos, slogans, and general intangibles of like nature, together with all
translations, adaptations, derivations and combinations thereof, all goodwill,
registrations and applications in any jurisdiction pertaining to the foregoing.

 

“Transactions” means all the transactions provided for or contemplated by this
Agreement and/or the Ancillary Agreements.

 

“Transfer” means sell, convey, assign, transfer and deliver, and “Transferable”
shall have a corollary meaning.

 

“Transfer Taxes” means all goods and services, harmonized sales, excise, sales,
use, transfer, stamp, stamp duty, recording, value added, gross receipts,
documentary, filing, and all other similar Taxes or duties, fees  or other like
charges, however denominated (including any real property transfer taxes and
conveyance and recording fees and notarial fees), in each case including
interest, penalties or additions attributable thereto whether or not disputed
and for greater certainty includes GST/HST and any other Canadian federal or
provincial sales or excise taxes, arising out of or in connection with the
Transactions, regardless of whether the Governmental Entity seeks to collect the
Transfer Tax from Sellers or Purchasers.

 

79

--------------------------------------------------------------------------------


 

“Transferred Employee” has the meaning set forth in Section 6.7(b).

 

“Unaudited Financial Statements” has the meaning set forth in Section 4.2(b).

 

“WARN” has the meaning set forth in Section 6.7(e).

 

“WARN Obligations” has the meaning set forth in Section 6.7(e).

 

Section 9.15                             Bulk Transfer Notices.  Sellers and
Purchaser hereby waive compliance with any bulk transfer provisions of the
Uniform Commercial Code (or any similar Applicable Law), to the extent not
repealed in any applicable jurisdiction, in connection with this Agreement and
the Transactions.

 

Section 9.16                             Interpretation.

 

(a)                                 When a reference is made in this Agreement
to a Section, Article, subsection, paragraph, item or Exhibit, such reference
shall be to a Section, Article, subsection, paragraph, item or Exhibit of this
Agreement unless clearly indicated to the contrary.

 

(b)                                 Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”

 

(c)                                  The words “hereof,” “herein” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(d)                                 The meaning assigned to each term defined
herein shall be equally applicable to both the singular and the plural forms of
such term, and words denoting any gender shall include all genders.  Where a
word or phrase is defined herein, each of its other grammatical forms shall have
a corresponding meaning.

 

(e)                                  A reference to any party to this Agreement
or any other agreement or document shall include such party’s predecessors,
successors and permitted assigns.

 

(f)                                   A reference to any legislation or to any
provision of any legislation shall include any amendment to, and any
modification or re-enactment thereof, any legislative provision substituted
therefore and all regulations and statutory instruments issued thereunder or
pursuant thereto.

 

(g)                                  References to $ are to United States
Dollars.

 

80

--------------------------------------------------------------------------------


 

(h)                                 The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

 

Section 9.17                             Parent.

 

(a)                                 Parent agrees to take all action necessary
to cause Purchaser to perform all of its agreements, covenants and obligations
under this Agreement that arise prior to the Closing Date.  Parent
unconditionally guarantees to Sellers the full and complete performance by
Purchaser of its obligations under this Agreement with respect to payment of the
Purchase Price.  This is a guarantee of payment and performance and not of
collectability.  Parent hereby waives diligence, presentment, demand of
performance, filing of any claim, any right to require any proceeding first
against Purchaser, protest, notice and all demands whatsoever in connection with
the performance of its obligations set forth in this Section 9.17.

 

(b)                                 Parent hereby expressly acknowledges and
agrees to be bound by the following provisions of this Agreement: Section 9.3
(Notices), Section 9.4 (Counterparts), Section 9.6 (Severability),  Section 9.7
(Governing Law), Section 9.8 (Exclusive Jurisdiction), Section 9.9 (Remedies),
Section 9.10 (Specific Performance), the first sentence of  Section 9.11
(Assignment), Section 9.12 (Headings), Section 9.16 (Interpretation) and
Section 9.17 (Parent).

 

(c)                                  Parent shall be entitled to withhold from
any amount payable pursuant to this Section 9.17, such amounts as Parent is
required to deduct and withhold with respect to the making of such payment under
any provision of applicable federal, state, local or foreign Tax law.  To the
extent that amounts are so withheld and paid over to the appropriate Tax
Authority by Parent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to Sellers.

 

[Remainder of page intentionally left blank]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Sellers have executed this Agreement or caused
this Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

 

 

SELLERS:

 

 

 

LIGHTSQUARED LP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ATC TECHNOLOGIES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LIGHTSQUARED CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LIGHTSQUARED INC. OF VIRGINIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

LIGHTSQUARED SUBSIDIARY LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LIGHTSQUARED FINANCE CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LIGHTSQUARED NETWORK LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LIGHTSQUARED BERMUDA LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SKYTERRA HOLDINGS (CANADA) INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SKYTERRA (CANADA) INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PURCHASER:

 

 

 

L-BAND ACQUISITION, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARENT:

 

 

 

[                          ] (solely for the purposes of Section 9.17)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Alternative Sale Procedures

 

These Procedures will be utilized by Sellers and Purchaser in the marketing for
an Alternative Sale.

 

Purchaser and Sellers shall agree on the selection of an investment bank
(“Investment Bank”) to market the Alternative Sale.  If Purchaser and Sellers
are unable to agree, Purchaser shall provide Sellers with the names of at least
two nationally recognized investment banks and Sellers shall select an
investment bank from the list provided by Purchaser to market the Alternative
Sale.  The Investment Bank selected to market the Alternative Sale shall be
directed to identify bona fide and potential Third Party purchasers for the
Alternative Sale.  All fees, expenses and indemnities due to the Investment Bank
under its engagement letter shall be paid for by Purchaser to the extent that
Purchaser reviews and approves in writing the engagement letter terms, it being
understood that Sellers will not be required to engage an Investment Bank until
Purchaser approves an engagement letter.  In addition, and to the extent
requested and prepaid by Purchaser, Sellers shall engage such other accountants,
advisors and other professionals as may be necessary to market the Alternative
Sale.  For the avoidance of doubt, Sellers shall not be responsible for any
costs associated with or incurred in connection with the Alternative Sale
process, all of which costs shall be solely borne by Purchaser.

 

Sellers shall make themselves, their management team and their advisors
available to the Investment Bank during the sale process and shall assist the
Investment Bank by providing marketing materials in customary form subject to
customary indemnities in favor of Sellers for liabilities they may incur in
doing so, provided Purchaser reviews and approves in writing the marketing
materials and marketing process.  Sellers shall not be required to provide any
cooperation without receipt of such indemnity and reasonable compensation with
regard thereto.  Sellers shall further assist the Investment Bank by providing
potential purchasers with reasonable access to due diligence information and
Sellers’ management team and advisors.  For the avoidance of doubt, Purchaser
hereby acknowledges and agrees that during the process of seeking an Alternative
Sale, neither Sellers nor the Boards of Directors (or comparable governing body,
including any New Governing Body) of any of the Sellers shall have any
obligations, fiduciary or otherwise to Purchaser, other than as set forth in
this Agreement.

 

At Purchaser’s election, the Alternative Sale may include all or any portion of
the Acquired Assets.

 

Notwithstanding anything to the contrary in this Exhibit B, at Purchaser’s
election, Purchaser may pursue an Alternative Sale and dispose of any of the
Acquired Assets through any spectrum auction processes that may be established
by the U.S. Congress or by the FCC.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Bill of Sale

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Escrow Agreement

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Instrument of Assumption

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Sale Order

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Operating Budget

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Inmarsat Side Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MILESTONES

 

1.              The Plan Sponsors shall file the Plan, Disclosure Statement,
each in form and substance satisfactory to the Plan Sponsors, on July 23, 2013.

 

2.              The Plan Sponsors shall file motions for approval of the Bid
Procedures and the Disclosure Statement, each in form and substance acceptable
to the Plan Sponsors, on or before 12:00 p.m. (Eastern time) on July 29, 2013.

 

3.              No later than September 20, 2013, the Purchase Agreement shall
be in a form that is (a) acceptable to the Plan Sponsors and the Stalking Horse
Bidder and (b) substantially complete such that, if a seller accepted the form,
it would be capable of execution; provided, however, that for the avoidance of
doubt, satisfaction of this Milestone shall not require the actual acceptance of
or agreement to such form by any non-Party, including the Debtors or their
affiliates.

 

4.              The Plan Sponsors shall obtain the entry of the Disclosure
Statement Order, in form and substance acceptable to the Plan Sponsors, on or
before September 20, 2013, and the Canadian Court shall have entered an order in
the CCAA Recognition Proceeding, in form and substance acceptable to the Plan
Sponsors and the Stalking Horse Bidder, recognizing the Bankruptcy Court’s entry
of the Disclosure Statement Order, no later than seven (7) days after entry of
the Disclosure Statement Order.

 

5.              The Plan Sponsors shall obtain the entry of the Bid Procedures
Order, in form and substance acceptable to the Plan Sponsors and the Stalking
Horse Bidder, on or before September 20, 2013, and the Canadian Court shall have
entered an order in the CCAA Recognition Proceeding, in form and substance
acceptable to the Plan Sponsors and the Stalking Horse Bidder, recognizing the
Bankruptcy Court’s entry of the Bid Procedures Order, no later than seven
(7) days after entry of the Bid Procedures Order.

 

6.              All applicable deadlines established by the Bid Procedures Order
shall have been satisfied, unless waived by the Stalking Horse Bidder.

 

7.              The Plan Sponsors shall obtain the entry of the Confirmation
Order, including all exhibits, appendices and related documents, each in form
and substance acceptable to the Plan Sponsors (and, to the extent the
Confirmation Order approves an LP Sale to the Stalking Horse Bidder, the
Stalking Horse Bidder), on or before December 6, 2013, and the Canadian Court
shall have entered an order in the CCAA Recognition Proceeding, in form and
substance acceptable to the Plan Sponsors (and, to the extent the Confirmation
Order approves an LP Sale to the Stalking Horse Bidder, the Stalking Horse
Bidder), recognizing the Bankruptcy Court’s entry of the Confirmation Order, no
later than seven (7) days after entry of the Confirmation Order.

 

8.              The Plan shall be consummated on or before December 31, 2013.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BID PROCEDURES

 

--------------------------------------------------------------------------------


 

BID PROCEDURES

 

Set forth below are the procedures (the “Bid Procedures”) to be employed in
connection with the proposed auction and sale of substantially all of the assets
(the “LP Assets”) of LightSquared LP (“LSLP”), ATC Technologies, LLC,
LightSquared Corp., LightSquared Inc. of Virginia, LightSquared Subsidiary LLC,
LightSquared Finance Co., LightSquared Network LLC, LightSquared Bermuda Ltd.,
Skyterra Holdings (Canada) Inc., and SkyTerra (Canada) Inc. (collectively, the
“Debtors”), including the Acquired Assets (as defined below).  Reference is made
to that certain Purchase Agreement, dated [          ], 2013 (including any
related ancillary agreements, the “Stalking Horse Agreement”), by and between
the Sellers, L-Band Acquisition, LLC (“Stalking Horse Bidder”) and, as to
certain provisions, DISH Network Corporation (the “Parent Entity”).  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Stalking Horse Agreement.

 

a.                                      Assets to Be Sold.  The LP Assets will
be offered for sale (the “Sale”) pursuant to a joint chapter 11 plan for the
Debtors (the “Plan”) proposed by the Plan Sponsors (as defined in the Plan). 
The Stalking Horse Agreement provides for the sale and acquisition of certain
assets specified in Section 2.1 of the Stalking Horse Agreement (the “Acquired
Assets”).

 

b.                                      The Bidding Process. The Ad Hoc Group
exclusive of SPSO(1) (the “Independent Ad Hoc Group”) together with their
advisors, in consultation with the Debtors, shall: (i) determine whether any
person is a Potential Bidder (as defined below); (ii) coordinate the efforts of
Potential Bidders in conducting their respective due diligence investigations
regarding the Debtors’ businesses; (iii) receive offers from Qualified Bidders
(as defined below); and (iv) negotiate any offer made to purchase the LP Assets
together or separately by a Qualified Bidder (collectively, the “Bidding
Process”).

 

c.                                       Due Diligence for Potential Bidders.  
The Debtors shall be directed to provide each Potential Bidder reasonable due
diligence information upon reasonable request.  Neither the Debtors nor any of
their affiliates (nor any of their respective representatives) are obligated to
furnish any information relating to the LP Assets to any person except to
Potential Bidders prior to the Bid Deadline (as defined below).  Potential
Bidders are advised to exercise their own discretion before relying on any
information regarding the LP Assets, whether provided by the Debtors or their
representatives or any other party.  The due diligence period will end on the
Bid Deadline.  To be a “Potential Bidder”, each bidder (other than the Stalking
Horse Bidder):

 

i.                                          must have delivered an executed
confidentiality agreement in form and substance satisfactory to the Independent
Ad Hoc Group, in consultation with the Debtors, which confidentiality agreement,
is no less restrictive to

 

--------------------------------------------------------------------------------

(1)         The “Ad Hoc Group” means that certain ad hoc group of holders of
loans made pursuant to that certain Credit Agreement, dated as of October 1,
2010, by and among LSLP as borrower, certain of LSLP’s affiliates (including,
but not limited to, the other Sellers) as guarantors, the lenders party thereto,
UBS AG, Stamford Branch, as administrative agent, and UBS Securities LLC, as
arranger, syndication agent and documentation, as such group may be
reconstituted from time to time (as amended, restated, supplemented and/or
modified, the “LP Credit Agreement”).  “SPSO” means SP Special Opportunities,
LLC.

 

--------------------------------------------------------------------------------


 

the Potential Bidder than the confidentiality agreement that has been or will be
executed by the Stalking Horse Bidder;

 

ii.                                       must have delivered the most current
audited and the most current unaudited financial statements (collectively, the
“Financials”) of the Potential Bidder, or, if the Potential Bidder is an entity
formed for the purpose of acquiring the LP Assets, the Financials of the
Potential Bidder’s equity holder(s) or other financial backer(s), or such other
form of financial disclosure and evidence acceptable to the Independent Ad Hoc
Group, in consultation with the Debtors, demonstrating such Potential Bidder’s
financial ability to: (i) close the proposed transaction contemplated by the
Stalking Horse Agreement (the “Proposed Transaction”); and (ii) provide adequate
assurance of future performance to counterparties to any executory contracts and
unexpired leases to be assumed by the Debtors and assigned to the Potential
Bidder; provided that if a Potential Bidder is unable to provide Financials, the
Independent Ad Hoc Group, in consultation with the Debtors, may, accept such
other information sufficient to demonstrate to the Independent Ad Hoc Group’s
reasonable satisfaction that such Potential Bidder has the financial wherewithal
and ability to consummate the Proposed Transaction; and

 

iii.                                    shall comply with all reasonable
requests for additional information by the Independent Ad Hoc Group, in
consultation with the Debtors, or the Independent Ad Hoc Group’s advisors,
regarding such Potential Bidder’s financial wherewithal and ability to
consummate and perform obligations in connection with the Sale.  Failure by a
Potential Bidder to comply with requests for additional information may be a
basis for the Independent Ad Hoc Group, in consultation with the Debtors, to
determine that a bid made by such Potential Bidder is not a Qualified Bid (as
defined below).

 

d.                                      Participation Requirements.  Unless
otherwise ordered by the Bankruptcy Court, for cause shown, or as otherwise
determined by the Independent Ad Hoc Group, in consultation with the Debtors, in
order to participate in the Bidding Process each person that is a Potential
Bidder (a “Qualified Bidder”) must submit a bid that adheres to the requirements
below (a “Qualified Bid”).  Notwithstanding anything in these Bid Procedures to
the contrary, the Stalking Horse Bidder is deemed to be a Qualified Bidder, and
(i) the Stalking Horse Bid (as defined below) shall  (A) be deemed a Qualified
Bid for all purposes and (B) be deemed to have complied with the requirements
herein, and (ii) the Stalking Horse Bidder shall not be required to take any
further action in order to participate at the Auction (if any) or, if the
Stalking Horse Bidder is the Successful Bidder (defined below), to be named the
Successful Bidder at the hearing to confirm the Plan (the “Confirmation
Hearing”).  Nothing in these Bid Procedures shall prohibit Harbinger Capital
Partners LLC and its affiliates from submitting a Qualified Bid.

 

i.                                          Qualified Bidders must deliver
written copies of their bids not later than 5:00 p.m. (prevailing Eastern Time)
on [                  ], 2013 (the “Bid Deadline”) to: (i) Milbank, Tweed,
Hadley & McCloy LLP, One Chase

 

--------------------------------------------------------------------------------


 

Manhattan Plaza, New York, NY 10005 (Attn: Matthew S. Barr, Esq. and Karen
Gartenberg, Esq.), counsel to the Debtors; (ii) the United States Trustee for
the Southern District of New York, Office of the United States Trustee, U.S.
Federal Office Building, 201 Varick Street, Room 1006, New York, NY 10014 (Attn:
Susan D. Golden, Esq.); (iii) Willkie Farr & Gallagher LLP, 787 7th Avenue, New
York, New York 10019-6099 (Attn: Rachel C. Strickland, Esq. and Andrew D.
Sorkin, Esq.), counsel to the Stalking Horse Bidder; (iv) White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 (Attn: Thomas E. Lauria, Esq. and
Andrew C. Ambruoso, Esq.), counsel to the Ad Hoc Group (collectively, the
“Notice Parties”).

 

ii.                                       All Qualified Bids must be in the form
of an offer letter, which letter states:

 

(A)                               that such Qualified Bidder offers to purchase
the LP Assets upon terms and conditions substantially similar to the Stalking
Horse Agreement pursuant to an asset purchase agreement (together with its
exhibits and schedules, and any ancillary agreements related thereto, the
“Proposed Agreement”), three copies of which (one hard copy executed by an
individual authorized to bind such Qualified Bidder and two electronic versions
in Word format (one clean and one blacklined against the Stalking Horse
Agreement to show amendments and modifications to the Stalking Horse
Agreement)), are to be provided to the Notice Parties therewith;

 

(B)                               that such Qualified Bidder is prepared to
consummate the transaction set forth in the Proposed Agreement promptly
following (i) entry of an order of this Court confirming the Plan and approving
the Sale to the Successful Bidder (as defined below) (the “Confirmation Order”)
and (ii) receipt of other requisite governmental and regulatory approvals on the
terms set forth in the Stalking Horse Agreement;

 

(C)                               that the offer shall remain open and
irrevocable as provided below; and

 

(D)                               which of the Debtors’ leases and executory
contracts are to be assumed and assigned in connection with the consummation of
the Qualified Bidder’s bid.

 

iii.                                    All Qualified Bids shall be accompanied
by a deposit into escrow with the Debtors of an amount in cash equal to
$100,000,000 (the “Good Faith Deposit”).

 

--------------------------------------------------------------------------------


 

iv.                                   Qualified Bids may provide for forms of
consideration that include cash or a combination of cash and other distributable
forms of consideration that may be distributed under the Plan (for the avoidance
of doubt, other than with respect to assumed liabilities), which shall be
delivered to the Debtors on the Closing Date; provided, however, that a
Qualified Bid must include a minimum cash component sufficient to pay the
amounts set forth in section (d)(v) below plus all distributions under the Plan
that are required to be made in cash, including, without limitation, all amounts
necessary to fund the Wind Down Reserve and Disputed Claims Reserves (each as
defined in the Plan).

 

v.                                      All Qualified Bids must exceed the
aggregate consideration to be paid to or for the benefit of the Debtors’ estates
as set forth in the Stalking Horse Bid by at least $118,600,000 (the “Minimum
Purchase Price”), which represents the sum of: (i) the break-up fee payable to
the Stalking Horse under the Stalking Horse Agreement, i.e., $66,600,000 (the
“Break-Up Fee”); (ii) the maximum expense reimbursement payable to the Stalking
Horse Bidder under the Stalking Horse Agreement, i.e., $2,000,000 (the “Expense
Reimbursement,” and together with the Break-Up Fee, the “Bid Protections”); and
(iii) $50,000,000, the minimum overbid increment at the Auction (defined below).

 

vi.                                   All Qualified Bids shall be accompanied by
satisfactory evidence, in the opinion of the Independent Ad Hoc Group, in
consultation with the Debtors, of the Qualified Bidder’s ability to: (a) fund
the purchase price proposed by the Qualified Bidder with cash on hand (or
sources of immediately available funds that are not conditioned on third party
approvals or other commitments) or other distributable forms of consideration
that may be distributed under the Plan, and (b) otherwise perform all
transactions contemplated by the Proposed Agreement.

 

vii.                                All Qualified Bids must provide for funding
of all payments required under the Plan.

 

viii.                             All Qualified Bids must fully disclose the
identity of each entity that will be bidding for the LP Assets or otherwise
participating in connection with such bid (including any equity holder or other
financial backer if the Qualified Bidder is an entity formed for the purpose of
acquiring the LP Assets), and the complete terms of any such participation, as
well as whether each such person or entity holds an interest in another mobile
satellite service provider and, if so, the name of the mobile satellite service
provider and the nature and size of the interest, provided, that the Debtors and
the Independent Ad Hoc Group will keep such information confidential and will
not disclose such information without the written consent of the applicable
Potential Bidder.  Further, each bid must provide sufficient information
regarding both the Potential Bidder and any participants (and each of their
ultimate controlling persons, if any) to

 

--------------------------------------------------------------------------------


 

permit the Debtors and the Independent Ad Hoc Group to ascertain whether a
petition for declaratory ruling to permit indirect foreign ownership of the
Debtors’ Federal Communications Commission (“FCC”) licenses (or the applicable
Debtors owning such licenses) must be filed with the FCC.

 

ix.                                   Qualified Bids cannot contain conditions
or contingencies of any kind relating to the outcome of due diligence.  A
Qualified Bid cannot provide that receipt of FCC or Industry Canada approval is
a condition to funding of the purchase price thereunder (i.e., all Qualified
Bids must provide for Early Funding (as defined below)).

 

x.                                      Qualified Bids must contain evidence
that the Qualified Bidder has obtained authorization or approval from its Board
of Directors (or comparable governing body) with respect to the submission of
its bid and execution of the Proposed Agreement and the consummation of the
transactions contemplated thereby.

 

xi.                                   Qualified Bids must not entitle the
Qualified Bidder to any termination or break-up fee, expense reimbursement or
similar type of payment.

 

xii.                                Qualified Bids must be irrevocable until
entry by the Bankruptcy Court of the Confirmation Order (unless chosen as the
Successful Bid or Second-Highest Bid (each as defined below), in which case such
bid shall be irrevocable on the terms set forth in section (i) below).

 

Pursuant to the terms and conditions of this section (d), the Independent Ad Hoc
Group, after consultation with the Debtors, shall notify the Qualified Bidders
by the second day prior to the commencement of the Auction, of the Independent
Ad Hoc Group’s, after consultation with the Debtors, determination of, and the
identity of, the Qualified Bidders.  The Independent Ad Hoc Group, after
consultation with the Debtors, shall notify the Qualified Bidders of the
Qualified Bid it believes to represent the then highest or otherwise best bid
(the “Starting Qualified Bid”).  No later than two (2) calendar days prior to
the commencement of the Auction, the Independent Ad Hoc Groups shall distribute
copies of the Starting Qualified Bid and all other Qualified Bids to each
Qualified Bidder.

 

e.                                       “As Is, Where Is.”  The sale of the LP
Assets shall be on an “as is, where is” basis, “with all faults,” and without
representations or warranties (express or implied) of any kind, nature, or
description by the Debtors, their agents or estates, except to the extent set
forth in the Stalking Horse Agreement or the Proposed Agreement of the
Successful Bidder.  Except as otherwise provided in the Stalking Horse Agreement
or the Proposed Agreement of the Successful Bidder, all of the Debtors’ right,
title and interest in and to the LP Assets shall be sold pursuant to the Plan
free and clear of all liens, claims, charges, security interests, restrictions
and other encumbrances of any kind or nature thereon and there against
(collectively, the “Liens”), with such Liens to be satisfied in accordance with
the Plan.  Each bidder (except for the Stalking Horse Bidder (whose

 

--------------------------------------------------------------------------------


 

acknowledgments and representations are contained in the Stalking Horse
Agreement)), shall be deemed to acknowledge and represent that it has relied
solely upon its own independent review, investigation and/or inspection of any
documents and/or LP Assets in making its bid, and that it did not rely upon any
written or oral statements, representations, promises, warranties or guaranties
whatsoever, whether express, implied, by operation of law or otherwise,
regarding the LP Assets or the completeness of any information provided in
connection with the bidding process, in each case except as expressly stated in
the Stalking Horse Agreement or the Proposed Agreement, as applicable.

 

f.                                        Stalking Horse.  The Stalking Horse
Bidder has submitted a Qualified Bid of:  (i) cash in the amount of $2.22
billion; plus (ii) the value of employee obligations assumed by the Stalking
Horse Bidder; plus (iii) Excess Cure Amounts; plus (iv) assumption by the
Stalking Horse Bidder of certain liabilities specifically designated in the
Stalking Horse Agreement as assumed liabilities, which Qualified Bid shall serve
as a stalking horse bid (the “Stalking Horse Bid”).  In addition, the Stalking
Horse Bid provides that receipt of the FCC Consent and Industry Canada Approval
is not a condition precedent for the funding of the cash purchase price payable
thereunder (the “Early Funding”).

 

g.                                       Auction.  Except as otherwise set forth
in section (d) hereof, if the Independent Ad Hoc Group receives a Qualified Bid
other than the Stalking Horse Bid prior to the Bid Deadline, the Independent Ad
Hoc Group shall conduct an auction (the “Auction”) at the offices of White &
Case LLP, 1155 Avenue of the Americas, New York, NY 10036 on [              ],
2013 beginning at [ ]:00 [ _ ].m. (prevailing Eastern Time), or such other place
(located in New York City) and time as the Independent Ad Hoc Group, after
consultation with the Debtors, shall notify all Qualified Bidders and other
invitees.  If no Qualified Bids are received other than the Stalking Horse Bid,
no Auction will take place and the Plan Sponsors shall request that the
Bankruptcy Court approve the Sale to the Stalking Horse Bidder at the
Confirmation Hearing.  Only representatives of the Stalking Horse Bidder, the
Debtors, the United States Trustee, the Ad Hoc Group and any Qualified Bidders
who have timely submitted Qualified Bids shall be entitled to attend the
Auction.  The Independent Ad Hoc Group, after consultation with the Debtors, may
announce at the Auction additional procedural rules that are reasonable under
the circumstances (e.g., the amount of time allotted to make overbids) for
conducting the Auction, so long as such rules are not inconsistent with these
Bid Procedures, including that bids may be required to be made and received in
one room, on an open basis, with all other Qualified Bidders entitled to be
present for all bidding.  Based upon the terms of the Qualified Bids received,
the number of Qualified Bidders participating in the Auction, and such other
information as the Independent Ad Hoc Group, after consultation with the
Debtors, determines is relevant, the Independent Ad Hoc Group, after
consultation with the Debtors, may conduct the Auction in the manner they
determine will achieve the maximum value for the LP Assets.  Bidding at the
Auction will be transcribed or videotaped.

 

·                                          Only a Qualified Bidder (including
the Stalking Horse Bidder) and its authorized representatives who have submitted
a Qualified Bid will be eligible to participate at the Auction.  The bidding at
the Auction shall

 

--------------------------------------------------------------------------------


 

start at the purchase price stated in the Starting Qualified Bid as disclosed to
all Qualified Bidders prior to commencement of the Auction.  Subsequent overbids
shall be made in minimum increments of $50,000,000.

 

·                                          During the course of the Auction, the
Independent Ad Hoc Group, after consultation with the Debtors, shall, after the
submission of each Qualified Bid, promptly inform each participant which
Qualified Bid reflects the highest or otherwise best offer (the “Leading Bid”). 
To the extent that such Qualified Bid has been determined to be the highest or
otherwise best offer entirely or in part because of the addition, deletion or
modification of a provision or provisions in the Stalking Horse Agreement or the
applicable Proposed Agreement, other than a provision or provisions related to
an increase in the cash purchase price, the Independent Ad Hoc Group, after
consultation with the Debtors, shall advise each participant of the value
ascribed (as determined by the Independent Ad Hoc Group, after consultation with
the Debtors) to any such added, deleted or modified provision or provisions.

 

·                                          Each Qualified Bidder participating
at the Auction will be required to confirm that: (i) it has not engaged in any
collusion with respect to the bidding or the Sale and (ii) its Qualified Bid is
a good faith bona fide offer and it intends to consummate the Proposed
Transaction if selected as the Successful Bidder.

 

·                                          The Auction may be adjourned to any
date the Independent Ad Hoc Group, after consultation with the Debtors, deems
appropriate; provided, that notwithstanding the foregoing, the Auction may not
be adjourned to a date that is after December 3, 2013.  Reasonable notice of any
such adjournment and the time and place (which shall be in New York City) for
the resumption of the Auction shall be given to the Stalking Horse Bidder, all
other Qualified Bidders who have timely submitted Qualified Bids and the United
States Trustee.

 

·                                          The Independent Ad Hoc Group, after
consultation with the Debtors, shall not close the Auction until all Qualified
Bidders have been given a reasonable opportunity to submit an overbid at the
Auction to the then-existing highest or otherwise best bid, as determined by the
Independent Ad Hoc Group, after consultation with the Debtors.

 

h.                                      Acceptance of Qualified Bids.  At the
conclusion of the Auction, (i) the successful bid shall be the bid made in
accordance with that order of the Bankruptcy Court approving these Bid
Procedures (the “Approval Order”) that represents, in the Independent Ad Hoc
Group’s discretion, after consultation with the Debtors, the highest or
otherwise best offer for the LP Assets (the “Successful Bid”, and the Qualified
Bidder who submitted the Successful Bid, the “Successful Bidder”); and (ii) the
Independent Ad Hoc Group, after

 

--------------------------------------------------------------------------------


 

consultation with the Debtors, shall announce the identity of the Successful
Bidder.  There shall be no further bidding after the conclusion of the Auction.

 

The Debtors’ acceptance of the Successful Bid is conditioned solely upon
approval by the Bankruptcy Court of the Successful Bid and the entry of the
Confirmation Order.

 

Subject to the Approval Order, if the final bid of the Stalking Horse Bidder is
not the Successful Bid, the Break-Up Fee and Expense Reimbursement shall be paid
as described in the Stalking Horse Agreement.

 

i.                                          Irrevocability of Certain Bids.  The
Successful Bid shall remain irrevocable in accordance with the terms of the
purchase agreement executed by the Successful Bidder; provided, that (i) the
last bid of the bidder (the “Second-Highest Bidder”) that submits the next
highest or otherwise best bid (the “Second-Highest Bid”) at the Auction shall be
subject to the terms of such Second-Highest Bidder’s purchase agreement,
irrevocable until the earlier of: (a) thirty (30) days after entry of the
Confirmation Order approving the Successful Bid; and (b) the date on which the
Debtors receive the purchase price in connection with the Successful Bid or the
Second-Highest Bid (the “Outside Back-up Date”), and (ii) subject to the terms
of such Second-Highest Bidder’s purchase agreement, the Good Faith Deposit of
the Second-Highest Bidder shall be returned within two (2) business days of the
Outside Back-up Date; provided further, that the Stalking Horse shall have no
obligation to serve as the Second-Highest Bidder (and its bid shall not be
irrevocable under this section (i)), but the Stalking Horse may serve as the
Second-Highest Bidder at its option.  The identity of the Second-Highest Bidder
and the amount and material terms of the Second-Highest Bid shall be announced
by the Debtors at the same time the Debtors announce the identity of the
Successful Bidder.  Following the entry of the Confirmation Order, if the
Successful Bidder fails to consummate the Sale because of a breach or failure to
perform on the part of the Successful Bidder, the Second-Highest Bidder will be
deemed to be the Successful Bidder (and the Second-Highest Bid the Successful
Bid), and the Debtors will be authorized and directed to consummate the Sale
with the Second-Highest Bidder without further order of the Bankruptcy Court. 
In such case, the defaulting Successful Bidder’s Good Faith Deposit shall be
forfeited to the Debtors and the Debtors shall have the right to seek any and
all other remedies and damages from the defaulting Successful Bidder subject to
the terms of, and the limitations and restrictions set forth in, the Proposed
Agreement or the Stalking Horse Agreement (as the case may be) of the Successful
Bidder.

 

j.                                         Return of Good Faith Deposit. Except
as otherwise provided in this paragraph with respect to any Successful Bid and
the Second-Highest Bid, if any, the Good Faith Deposits of all Qualified Bidders
shall be returned upon or within two (2) business days after the closing of the
Auction.  The Good Faith Deposit of the Successful Bidder shall be held until
the closing of the Sale and applied in accordance with the Successful Bid.  The
Good Faith Deposit of the Second-Highest Bidder shall be returned as set forth
in section (i) above.

 

k.                                      Modifications. At or before the
Confirmation Hearing, consistent with the purposes of these Bid Procedures to
obtain the highest or otherwise best offer for the LP Assets, the

 

--------------------------------------------------------------------------------


 

Independent Ad Hoc Group, after consultation with the Debtors, may impose such
other terms and conditions as they may determine to be in the best interests of
the Debtors’ estates and creditors.

 

l.                                          Reservation of Rights.  The
Independent Ad Hoc Group, after consultation with the Debtors, may (i) determine
which Qualified Bid, if any, is the highest or otherwise best offer and
(ii) reject at any time before entry of the Confirmation Order approving a
Qualified Bid, any bid (other than the Stalking Horse Bid or any other Qualified
Bid for which the applicable Proposed Agreement is identical to the Stalking
Horse Agreement in all respects other than with respect to the cash purchase
price offered thereunder) that is: (A) inadequate or insufficient; (B) not in
conformity with the requirements of the Plan, the Bankruptcy Code, these Bid
Procedures or the terms and conditions of the Sale; (C) contrary to the best
interests of the Debtors, their estates, their creditors and other parties in
interest; or (D) subject to any due diligence, financing condition or other
contingencies (including representations, warranties, covenants and timing
requirements) of any kind or any other conditions precedent to such party’s
obligation to acquire the LP Assets or fund the purchase price offered in
connection with such Qualified Bid other than, in any such case, as may be
included in the Stalking Horse Agreement.  Nothing in these Bid Procedures
shall, or shall be deemed to: (1) amend, modify, limit or otherwise affect the
terms or conditions of the Stalking Horse Agreement, or the rights and remedies
of the parties thereunder or under applicable bankruptcy law; or (2) except for
their consent to the Stalking Horse Agreement, constitute the consent of the
lenders under the LP Credit Agreement to any other sale or disposition of their
respective collateral.

 

m.                                  Expenses.  Any bidders presenting bids shall
bear their own expenses in connection with the proposed sale, whether or not
such sale is ultimately approved, except as provided in the Stalking Horse
Agreement with respect to the Expense Reimbursement.

 

n.                                      Highest Or Otherwise Best Bid.  Whenever
these Bid Procedures refer to a determination as to the highest or otherwise
best offer, the Independent Ad Hoc Group, after consultation with the Debtors,
shall have the final authority to make such determinations.

 

o.                                      Stalking Horse Agreement.  It shall be a
condition precedent to entry of the order of the Bankruptcy Court approving
these Bid Procedures (the “Bid Procedures Order”) that the Stalking Horse
Agreement shall be in a form that is (a) acceptable to the Independent Ad Hoc
Group, SPSO and the Stalking Horse Bidder and (b) substantially complete such
that, if a seller accepted the form, it would be capable of execution.

 

p.                                      Action of Independent Ad Hoc Group.  To
the extent these Bid Procedures contemplate the provision of consent or the
taking of other actions by the Independent Ad Hoc Group, such consent shall only
be provided and/or such actions shall only be taken if supported by members of
the Independent Ad Hoc Group holding over 50% in principal amount of the claims
under the LP Credit Agreement held by the members of the Independent Ad Hoc
Group.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------


 

TRANSFER AND PLAN SUPPORT JOINDER AGREEMENT

 

This Transfer and Plan Support Joinder Agreement (the “Agreement”) is dated as
of                      and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”) in
accordance with Section 1.3 of the Plan Support Agreement attached hereto as
Exhibit A (the “Plan Support Agreement”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Plan Support
Agreement.

 

WHEREAS, Assignor is a party to the Plan Support Agreement and has assigned to
Assignee by separate agreement one or more Covered Claims and/or Interests;

 

WHEREAS, the assignment by Assignor to Assignee is not effective unless Assignee
complies with Section 1.3 of the Plan Support Agreement; and

 

WHEREAS, Assignee agrees to comply with the Plan Support Agreement by entering
into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Assignment and herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             The Assignee (a) agrees to be bound by the Plan Support Agreement
as a Plan Sponsor and (b) assumes the rights and obligations of a Plan Sponsor
under the Plan Support Agreement, and shall be deemed for all purposes to be a
Plan Sponsor.  The Assignee (a) represents and warrants to each of the other
Parties to the Plan Support Agreement that, solely with respect to itself, the
statements set forth in Section 2 of the Plan Support Agreement are true,
correct and complete as of the date hereof; and (b) further represents and
warrants that (i) it is acquiring the Covered Claims and/or Interests from the
Assignor in the amounts set forth on Schedule 1 hereof (the “Assigning Claims
and/or Interests”), and (ii) upon consummation of such acquisition (the
“Acquisition Closing”) under the applicable agreements to which such Assigning
Claims and/or Interests relate, it will be the legal or beneficial owner of the
Assigning Claims and/or Interests.

 

2.             Assignee shall deliver a copy of this Agreement to all other
Parties (in accordance with the Sections 1.3 and 7.14 of the Plan Support
Agreement) no later than three (3) Business Days after the date of this
Agreement.

 

3.             When acknowledged by each of the other Plan Sponsors, this
Agreement may be attached to the Plan Support Agreement to evidence the
foregoing assumptions and agreements; provided that any failure by the other
Parties to acknowledge this Agreement shall not affect the validity or
enforceability hereof.

 

4.             Notwithstanding anything to the contrary herein, Assignor shall
remain bound by the Plan Support Agreement until the occurrence of the
Acquisition Closing.

 

5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED

 

--------------------------------------------------------------------------------


 

AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF OR OF ANY OTHER JURISDICTION, AND,
TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

6.             ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO SHALL BE BROUGHT IN THE BANKRUPTCY COURT, OR IN THE EVENT
THAT THE BANKRUPTCY COURT DECLINES TO EXERCISE SUCH JURISDICTION FOR ANY REASON,
THEN IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.

 

7.             This Agreement shall be effective upon execution by the Assignor
and Assignee and shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Assignment.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

The terms set forth in this Agreement are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Email:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------